Exhibit 10.1

 

 

CREDIT AGREEMENT

dated as of

May 7, 2015

among

HORIZON PHARMA, INC.,

as Borrower,

HORIZON PHARMA PUBLIC LIMITED COMPANY,

as Irish Holdco and a Guarantor,

THE SUBSIDIARY GUARANTORS PARTY HERETO,

as Subsidiary Guarantors

The Lenders Party Hereto,

and

CITIBANK, N.A.,

as Administrative Agent and Collateral Agent

 

 

CITIGROUP GLOBAL MARKETS INC. and JEFFERIES FINANCE LLC,

as Co-Syndication Agents,

CITIGROUP GLOBAL MARKETS INC. and JEFFERIES FINANCE LLC,

as Co-Documentation Agents

and

CITIGROUP GLOBAL MARKETS INC. and JEFFERIES FINANCE LLC,

as Joint Bookrunners and Joint Lead Arrangers

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I Definitions

     1   

Section 1.01 Defined Terms

     1   

Section 1.02 Classification of Loans and Borrowings

     61   

Section 1.03 Terms Generally

     61   

Section 1.04 Accounting Terms; GAAP; Pro Forma Calculations

     62   

Section 1.05 Status of Obligations and Secured Obligations

     63   

Section 1.06 Special Luxembourg Provisions

     63   

ARTICLE II The Credits

     64   

Section 2.01 Commitments and Loans

     64   

Section 2.02 Loans and Borrowings

     64   

Section 2.03 Requests for Borrowings

     65   

Section 2.04 Funding of Borrowings

     65   

Section 2.05 Interest Elections

     66   

Section 2.06 Termination and Reduction of Commitments

     67   

Section 2.07 Repayment of Loans; Evidence of Debt

     67   

Section 2.08 Prepayment of Loans

     68   

Section 2.09 Fees

     72   

Section 2.10 Interest

     72   

Section 2.11 Alternate Rate of Interest

     72   

Section 2.12 Increased Costs

     73   

Section 2.13 Break Funding Payments

     74   

Section 2.14 Taxes

     74   

Section 2.15 Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs

     79   

Section 2.16 Mitigation Obligations; Replacement of Lenders

     80   

Section 2.17 Incremental Credit Extensions

     81   

Section 2.18 Judgment Currency

     84   

Section 2.19 Extensions of Loans and Commitments

     85   

Section 2.20 Loan Repurchases

     87   

Section 2.21 Refinancing Amendment

     89   

Section 2.22 Illegality

     90   

Section 2.23 Defaulting Lenders

     90   

ARTICLE III Representations and Warranties

     91   

Section 3.01 Organization; Powers; Subsidiaries

     91   

Section 3.02 Authorization; Enforceability

     91   

Section 3.03 Governmental Approvals; No Conflicts

     91   

Section 3.04 Financial Condition; No Material Adverse Change

     92   

Section 3.05 Properties

     92   

Section 3.06 Litigation, Environmental and Labor Matters

     93   

Section 3.07 Compliance with Laws and Agreements

     93   

Section 3.08 Investment Company Status

     94   

Section 3.09 Taxes

     94   

Section 3.10 ERISA

     94   



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

     Page  

Section 3.11 Disclosure

     95   

Section 3.12 Federal Reserve Regulations

     95   

Section 3.13 Liens

     95   

Section 3.14 Security Interest in Collateral

     95   

Section 3.15 Solvency

     96   

Section 3.16 Compliance with Anti-Corruption Laws and Sanctions

     96   

Section 3.17 No Irish Financial Assistance

     97   

Section 3.18 Luxembourg Matters

     97   

Section 3.19 Regulatory Matters

     98   

Section 3.20 PATRIOT Act, etc.

     100   

ARTICLE IV Conditions

     100   

Section 4.01 Conditions Precedent to the Closing Date

     100   

Section 4.02 Each Borrowing after the Closing Date

     106   

ARTICLE V Affirmative Covenants

     107   

Section 5.01 Financial Statements and Other Information

     107   

Section 5.02 Notices of Material Events

     109   

Section 5.03 Existence; Conduct of Business

     109   

Section 5.04 Tax Status; Payment of Obligations

     110   

Section 5.05 Maintenance of Properties; Insurance

     110   

Section 5.06 Books and Records; Inspection Rights

     110   

Section 5.07 Compliance with Laws and Material Contractual Obligations

     111   

Section 5.08 Use of Proceeds

     111   

Section 5.09 Subsidiary Guarantors; Pledges; Additional Collateral; Further
Assurances

     111   

Section 5.10 Designation of Subsidiaries

     113   

Section 5.11 Maintenance of Ratings

     114   

Section 5.12 Post-Closing Schedule

     114   

ARTICLE VI Negative Covenants

     114   

Section 6.01 Indebtedness

     114   

Section 6.02 Liens

     118   

Section 6.03 Asset Sales

     119   

Section 6.04 Restricted Payments, Investments, Loans, Advances, Guarantees and
Acquisitions

     119   

Section 6.05 Swap Agreements

     124   

Section 6.06 Transactions with Affiliates

     124   

Section 6.07 Dividend and Other Payment Restrictions Affecting Restricted
Subsidiaries

     126   

Section 6.08 Amendments to Subordinated Indebtedness

     128   

Section 6.09 Sale and Leaseback Transactions

     129   

Section 6.10 [Reserved]

     129   

Section 6.11 Merger, Consolidation or Sale of Assets

     129   

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

     Page  

Section 6.12 Limitation on Accounting Changes

     130   

Section 6.13 Fiscal Periods

     130   

Section 6.14 Anti-Terrorism and Anti-Money Laundering

     130   

ARTICLE VII Events of Default

     130   

ARTICLE VIII The Agents

     133   

ARTICLE IX Miscellaneous

     137   

Section 9.01 Notices

     137   

Section 9.02 Waivers; Amendments

     138   

Section 9.03 Expenses; Indemnity; Damage Waiver

     140   

Section 9.04 Successors and Assigns

     142   

Section 9.05 Survival

     146   

Section 9.06 Counterparts; Integration; Effectiveness

     146   

Section 9.07 Severability

     146   

Section 9.08 Right of Setoff

     147   

Section 9.09 Governing Law; Jurisdiction; Consent to Service of Process; Foreign
Process Agent

     147   

Section 9.10 WAIVER OF JURY TRIAL

     148   

Section 9.11 Headings

     148   

Section 9.12 Confidentiality

     148   

Section 9.13 Release of Liens and Guarantees

     149   

Section 9.14 USA PATRIOT Act

     150   

Section 9.15 Appointment for Perfection

     150   

Section 9.16 No Fiduciary Relationship

     150   

Section 9.17 Interest Rate Limitation

     151   

ARTICLE X The Guaranty

     151   

Section 10.01 The Guarantee

     151   

Section 10.02 Obligations Unconditional

     152   

Section 10.03 Reinstatement

     153   

Section 10.04 Certain Additional Waivers

     153   

Section 10.05 Remedies

     153   

Section 10.06 Rights of Contribution

     154   

Section 10.07 Guaranty of Payment; Continuing Guarantee

     154   

Section 10.08 Guarantee Limitations

     154   

Section 10.09 Keepwell

     154   

Section 10.10 Limitation on Guarantees by Excluded Subsidiaries

     155   

 

iii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

Page

SCHEDULES:

Schedule 1.01A – Agreed Security Principles

Schedule 1.01B – Existing Investments

Schedule 1.01C – Existing Liens

Schedule 1.01D – Post-Closing Schedule

Schedule 1.01E – Foreign Security Documents

Schedule 1.01F – Subsidiary Guarantors

Schedule 2.01 – Term Loan Commitments

Schedule 3.01 – Subsidiaries

Schedule 3.03 – Certain Existing Indebtedness

Schedule 3.05 – Material Intellectual Property Litigation

Schedule 3.06 – Material Litigation

Schedule 3.07 – Compliance with Laws

Schedule 3.10 – Prohibited Transactions

Schedule 3.13 – Existing Liens to be Released at Closing

Schedule 3.20 – Acquisition Documents

Schedule 6.01 – Existing Indebtedness

Schedule 6.07 – Existing Restrictions

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B – Auction Procedures

Exhibit C – Form of Solvency Certificate

Exhibit D – Form of Joinder Agreement

Exhibit E – [Reserved]

Exhibit F – Form of U.S. Security Agreement

Exhibit G-1 – Form of U.S. Tax Compliance Certificate

Exhibit G-2 – Form of U.S. Tax Compliance Certificate

Exhibit G-3 – Form of U.S. Tax Compliance Certificate

Exhibit G-4 – Form of U.S. Tax Compliance Certificate

Exhibit H – Form of Irish Qualifying Lender Confirmation

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”) dated as of May 7, 2015, among HORIZON
PHARMA, INC., a Delaware corporation (“Horizon” or the “Borrower”), HORIZON
PHARMA PUBLIC LIMITED COMPANY, an Irish public limited company (“Irish Holdco”),
the Subsidiary Guarantors (as such term is defined in Article I) party hereto,
the LENDERS from time to time party hereto and CITIBANK, N.A., as Administrative
Agent and Collateral Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

“ACH Indebtedness” means Indebtedness incurred in the ordinary course of
business arising in connection with any automated clearinghouse transfers of
funds or other payment processing service.

“Acquisition” means the merger of the Target with and into Acquisition Sub as
provided for in the Acquisition Agreement and the related transactions.

“Acquisition Agreement” means the Agreement and Plan of Merger dated as of
March 29, 2015 among Target, Borrower and Acquisition Sub (including, without
limitation, all schedules and exhibits thereto), as the same may be altered,
amended, changed, supplemented or with any provision or condition therein
waived, in each case so long as all such alterations, amendments, changes,
supplements and waivers meet the requirements of Section 4.01(j) (as measured
against the Acquisition Agreement as in effect as of the date hereof).

“Acquisition Consideration” means the aggregate consideration to be paid to
consummate the Acquisition, exclusive of all fees and expenses.

“Acquisition Documentation” means, collectively, the Acquisition Documents and
all schedules, exhibits, annexes and amendments thereto, and all side letters
and agreements affecting the terms thereof or entered into in connection
therewith.

“Acquisition Documents” means the Acquisition Agreement and any other documents
executed or issued, or to be executed or issued, by or on behalf of the Target
and/or Horizon in respect of the Acquisition (but excluding the Loan Documents).

“Acquisition Sub” means Ghrian Acquisition Inc., a Delaware corporation, a
wholly-owned Subsidiary of Horizon, to merge with Target on the Closing Date,
with Acquisition Sub being the surviving entity of such merger.

“Additional Borrower” means any one or more Guarantors designated by Irish
Holdco as a borrower of any Incremental Loans hereunder or Other Refinancing
Loans; provided however, that (i) only Guarantors organized under the laws of
the Republic of Ireland, Luxembourg and/or a jurisdiction located in the United
States may be designated by Irish Holdco as Additional Borrowers and (ii)



--------------------------------------------------------------------------------

notwithstanding anything to the contrary herein, no Guarantor may be designated
by Irish Holdco as an Additional Borrower hereunder to the extent such
designation results in a material adverse tax consequence (including, for the
avoidance of doubt, any withholding tax) on any existing Lender. For the
avoidance of doubt, any Guarantor designated as an Additional Borrower shall
cease to be an “Additional Borrower” upon the repayment of all Loans in respect
of which such Guarantor was designated as an “Additional Borrower” and, unless
designated as an Unrestricted Subsidiary in accordance with the terms herein,
shall be deemed to be a Guarantor.

“Additional Lender” has the meaning assigned to such term in Section 2.17(a).

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the sum of (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means Citibank, N.A., in its capacity as administrative
agent for the Lenders hereunder. As appropriate, references herein to the
Administrative Agent shall include it acting in its capacity as Collateral
Agent.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Parties” has the meaning assigned to such term in Section 9.01(c).

“Agents” has the meaning assigned to such term in Article VIII.

“Agreed Currencies” means (i) Dollars, and (ii) any foreign currency agreed to
by the Administrative Agent and each of the Lenders of the applicable Class of
Loans.

“Agreed Security Principles” means the Agreed Security Principles set forth on
Schedule 1.01A. For the avoidance of doubt, the Agreed Security Principles shall
only apply to Guarantees proposed to be granted by, assets of, and Equity
Interests in, Irish Holdco and the Foreign Subsidiaries; provided that in no
event shall the Agreed Security Principles limit or delay the requirement for
the execution and delivery of, and maintenance of, the Foreign Security
Documents required to be executed and delivered on or prior to the Closing Date
pursuant to Section 4.01(f) and the taking of other steps as set forth in
Section 4.01(e), subject to the penultimate paragraph of Section 4.01; provided,
further, that notwithstanding the foregoing, Section (J) of the Agreed Security
Principles shall apply to any non-U.S. intellectual property assets of any Loan
Parties that are Domestic Subsidiaries.

“Agreement” has the meaning assigned to such term in the preamble hereto.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Adjusted LIBO Rate for a one month Interest Period on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus 1%,
(b) the Prime Rate in effect on such day, (c) the Federal Funds Effective Rate
in effect on such day plus 1/2 of 1% and (d) 2% per annum; provided, that for
the avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on the
rate appearing on Reuters Screen LIBOR01 Page (or on any successor or substitute
page of such page) at approximately

 

2



--------------------------------------------------------------------------------

11:00 a.m. London time on such day. Any change in the Alternate Base Rate due to
a change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate, respectively.

“Alternative Incremental Facility Indebtedness” means any secured Indebtedness
incurred after the Closing Date by the Borrower, any Additional Borrower or any
New Notes Issuer (and may in any case be co-borrowed or co-issued by any
Additional Borrower on a joint and several basis) in the form of one or more
series of senior secured notes or loans that are issued or made in lieu of the
Incremental Loans; provided that (i) such Indebtedness is secured by all or a
portion of the Collateral on a pari passu or junior basis with the Obligations
and is not secured by any property or assets of Irish Holdco or any Subsidiary
other than the Collateral, (ii) such Indebtedness does not mature or have
scheduled amortization or scheduled payments of principal and is not subject to
mandatory redemption, repurchase, prepayment or sinking fund obligation (other
than customary offers to repurchase upon a change of control, fundamental
change, delisting, asset sale or casualty event and customary acceleration
rights after an event of default and provisions permitting holders to convert or
exchange such Indebtedness into or for Equity Interests of Irish Holdco (and
cash in lieu of fractional shares) or at the option of Irish Holdco or the
issuer of such Indebtedness, Equity Interests of Irish Holdco, cash or any
combination of the foregoing (provided that any payment of any such cash shall
be subject to compliance with the provisions set forth in this agreement,
including those set forth in Article VI) (such conversion or exchange
provisions, “Permitted Conversion Provisions”)) prior to the Latest Maturity
Date at the time such Indebtedness is incurred, (iii) the security agreements
and other collateral documents relating to such Indebtedness are substantially
similar in form and substance to the Collateral Documents (with such differences
as are reasonably satisfactory to the Administrative Agent), (iv) such
Indebtedness is not guaranteed by any of Irish Holdco’s Subsidiaries other than
the Loan Parties, (v) a Designated Representative acting on behalf of the
holders of such Indebtedness shall have become party to or otherwise subject to
the provisions of a First Lien Intercreditor Agreement or a Second Lien
Intercreditor Agreement, as applicable; provided that if no such intercreditor
agreement is then in effect, then Irish Holdco, the Borrower, any Additional
Borrower, the Subsidiary Guarantors, the Administrative Agent and the Designated
Representative for such Indebtedness shall have executed and delivered a First
Lien Intercreditor Agreement or a Second Lien Intercreditor Agreement, as
applicable, (vi) such Indebtedness shall contain covenants and events of default
no more restrictive (taken as a whole) to Irish Holdco and its Restricted
Subsidiaries and, for the avoidance of doubt, no more favorable (taken as a
whole) to the lenders or holders providing such Indebtedness than those
contained in this Agreement and (vii) to the extent such Alternative Incremental
Facility Indebtedness is comprised of term loans that are secured pari passu
with the Obligations, the provisions set forth in Section 2.17(b)(iv) shall
apply as if such Alternative Incremental Facility Indebtedness had been incurred
as Incremental Term Loans under Section 2.17; provided that notwithstanding the
foregoing, the terms and conditions applicable to such Indebtedness may provide
for any additional or different covenants or events of default that are
applicable only during periods after the Latest Maturity Date that is in effect
on the date such Indebtedness is issued, incurred or obtained, include Permitted
Conversion Provisions and require the repurchase or repayment upon a change of
control, fundamental change, delisting or similar events; provided further that
a certificate of a Responsible Officer delivered to the Administrative Agent at
least 5 Business Days prior to the incurrence of such Indebtedness (or such
shorter period as may be agreed by the Administrative Agent in its sole
discretion) stating that Irish Holdco has determined in good faith that such
terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent notifies Irish Holdco within 3 Business Days (or such
shorter period as may be agreed by the Administrative Agent in its sole
discretion) of

 

3



--------------------------------------------------------------------------------

receipt of such certificate that it disagrees with such determination.
Alternative Incremental Facility Indebtedness will include any Registered
Equivalent Notes issued in exchange therefor.

“Andromeda” means Andromeda Biotech Ltd.

“Andromeda Release Agreement” means that certain Completion of Phase III
Clinical Trial, Option and Mutual Release Agreement by and among the Hyperion,
Hyperion Therapeutics Israel Holding Corp Ltd, Clal Biotechnology Industries
Ltd., Yeda Research and Development Company Ltd. and Andromeda.

“Andromeda Transactions” means the transactions contemplated by the Andromeda
Release Agreement, including potential sale of the Equity Interests in Andromeda
pursuant to an option granted thereunder.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Borrower” means, with respect to the 2015 Term Loans, the Borrower,
and with respect to any Incremental Loan or any Other Refinancing Loan, the
Borrower or any Additional Borrower, as applicable, that is the borrower of such
Loan.

“Applicable Margin” means, for any day, with respect to (a) any Eurocurrency
2015 Term Loan, 3.50% per annum and (b) any ABR 2015 Term Loan, 2.50% per annum,
and with respect to any other Loan, as specified in the applicable Extension
Amendment (to the extent such Extension Amendment specifies a different rate
from the rate then applicable to the Loans being so extended), Incremental
Amendment or Refinancing Amendment.

“Applicable Percentage” means, with respect to any Term Lender, a percentage
equal to a fraction the numerator of which is the outstanding principal amount
of such Lender’s Term Loans and the denominator of which is the aggregate
outstanding amount of the Term Loans of all Term Lenders. If the context
indicates that the “Applicable Percentage” is to be determined for a relevant
Class or Tranche, then only the respective Class or Tranche shall be included as
otherwise provided above in determining the relevant Applicable Percentages.

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

“Asset Sale” means any Disposition (or series of related Dispositions) by Irish
Holdco or any Restricted Subsidiary of:

(1) any shares of Equity Interests of a Restricted Subsidiary (other than
directors’ qualifying shares or shares required by applicable law to be held by
a Person other than Irish Holdco or a Restricted Subsidiary);

(2) all or substantially all the assets of any division or line of business of
Irish Holdco or any Restricted Subsidiary; or

(3) any other assets of Irish Holdco or any Restricted Subsidiary outside of the
ordinary course of business of Irish Holdco or such Restricted Subsidiary,

 

4



--------------------------------------------------------------------------------

other than, in the case of clauses (1), (2) and (3) above:

(i) a Disposition by a Restricted Subsidiary to Irish Holdco or by Irish Holdco
or a Restricted Subsidiary to a Restricted Subsidiary that is a Loan Party and a
Disposition by a Restricted Subsidiary that is not a Loan Party to another
Restricted Subsidiary that is not a Loan Party;

(ii) for purposes of Section 6.03 only, a Disposition that constitutes a
Restricted Payment (or would constitute a Restricted Payment but for the
exclusions from the definition thereof) that is not prohibited by Section 6.04
or that constitutes a Permitted Investment;

(iii) a Disposition of all or substantially all the assets of Irish Holdco and
its Restricted Subsidiaries, taken as a whole, in accordance with Section 6.11
or any disposition that constitutes a Change of Control pursuant to this
Agreement;

(iv) a Disposition of assets with a fair market value of less than or equal to
$10,000,000 (as determined in good faith by Irish Holdco or its Subsidiaries, as
applicable) in any single transaction or series of related transactions;

(v) Dispositions of damaged, expired, short-dated, worn-out or obsolete
equipment or assets in the ordinary course of business that, in Irish Holdco’s
reasonable judgment, are no longer either used or useful in the business of
Irish Holdco or its Subsidiaries;

(vi) the license or sublicense of intellectual property or other general
intangibles and licenses, leases or subleases of other property which do not
materially interfere with the business of Irish Holdco and its Restricted
Subsidiaries, taken as a whole, determined in good faith by Irish Holdco;

(vii) to the extent allowable under Section 1031 of the Code, any exchange of
like property (excluding any boot thereon) for use in a Permitted Business;

(viii) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary, any issuance or sale by any
Restricted Subsidiary of Equity Interests to Irish Holdco or another Restricted
Subsidiary that is a Loan Party, and any issuance or sale by any Restricted
Subsidiary that is not a Loan Party (and is not a direct, wholly-owned
subsidiary of a Loan Party) of Equity Interests to any other Restricted
Subsidiary;

(ix) foreclosures, condemnation, expropriation or any similar action on assets
of Irish Holdco or any of its Restricted Subsidiaries;

(x) the sale or discount of inventory, accounts receivable or notes receivable
in the ordinary course of business or the conversion of accounts receivable to
notes receivable;

(xi) any surrender or waiver of contract rights or the settlement, release or
surrender of contract rights or other litigation claims in the ordinary course
of business;

 

5



--------------------------------------------------------------------------------

(xii) the unwinding, settlement or termination of any obligations under or in
respect of any Swap Agreements (including any Permitted Equity Derivatives,
Permitted Hedging Obligations and Swap Obligations);

(xiii) Dispositions of Investments in joint ventures made in the ordinary course
of business or to the extent required by, or made pursuant to, customary
buy/sell arrangements between the joint venture parties set forth in joint
venture arrangements and similar binding arrangements;

(xiv) the abandonment of intellectual property rights in the ordinary course of
business, which in the reasonable good faith determination of Irish Holdco are
not material to the conduct of the business of Irish Holdco and its Restricted
Subsidiaries taken as a whole;

(xv) Dispositions of cash or Cash Equivalents;

(xvi) a Disposition in connection with a co-development agreement;

(xvii) the creation of a Permitted Lien (but not the sale or other disposition
of the property subject to such Lien);

(xviii) Dispositions of Equity Interests in any Subsidiary prior to the time
such Subsidiary becomes a wholly owned Subsidiary, in each case pursuant to any
stock appreciation rights, plans, equity incentive or achievement plans or any
similar plans or the exercise of warrants, options or other securities
convertible into or exchangeable for the Equity Interests of such Subsidiary, so
long as such rights, plans, warrants, options or other securities were not
entered into or issued in connection with or in contemplation of such person
becoming a Subsidiary;

(xix) a sale, assignment or other transfer of accounts receivable or other
financial assets of the type specified in the definition of “Permitted
Receivables Facility” in a Permitted Receivables Facility;

(xx) the Andromeda Transactions; and

(xxi) any Sale and Leaseback Transaction provided that the Capital Lease
Obligations and Synthetic Lease Obligations arising in connection therewith
would be permitted under Section 6.01.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Attributable Debt” in respect of a sale and leaseback transaction means, at the
time of determination, the present value of the obligation of the lessee for net
rental payments during the remaining term of the lease included in such sale and
leaseback transaction including any period for which such lease has been
extended or may, at the option of the lessor, be extended. Such present value

 

6



--------------------------------------------------------------------------------

shall be calculated using a discount rate equal to the rate of interest implicit
in such transaction, determined in accordance with GAAP.

“Auction Manager” has the meaning assigned to such term in Section 2.20(a).

“Auction Procedures” means the auction procedures with respect to Purchase
Offers set forth in Exhibit B hereto.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now or hereafter in effect, and any successor thereto.

“Benefit Plan Laws” means all laws, rules, regulations, codes, ordinances, or
binding orders, decrees, judgments, injunctions, notices or agreements issued,
promulgated or entered into by any Governmental Authority, relating to Plans,
Multiemployer Plans and Non-U.S. Plans, including without limitation, ERISA and
any other comparable law, rule or regulation relating to Non-U.S. Plans.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Board of Directors” means:

(1) with respect to a corporation, the board of directors of the corporation or
any committee thereof duly authorized to act on behalf of such board;

(2) with respect to a partnership, the Board of Directors of the general partner
of the partnership;

(3) with respect to a limited liability company managed by the member or
members, the managing member or members or any controlling committee of managing
members thereof;

(4) with respect to a limited liability company managed by a manager or
managers, the manager or managers and any controlling committee of managers; and

(5) with respect to any other Person, the board or committee of such Person
serving a similar function.

“Borrower” has the meaning assigned to such term in the preamble hereto.

“Borrower Materials” has the meaning assigned to such term in the final
paragraph of Section 5.01.

“Borrowing” means Loans of the same Class and Type made on the same date and, in
the case of Eurocurrency Loans meeting the foregoing requirements, as to which a
single Interest Period is in effect.

“Borrowing Request” means a request by the applicable Borrower for a Borrowing
in accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or, if such day relates to the payment
of any obligation or the performance of any covenant, duty or obligation of an
Additional Borrower, Luxembourg or Ireland, as

 

7



--------------------------------------------------------------------------------

applicable, are authorized or required by law to remain closed; provided that,
when used in connection with a Eurocurrency Loan, the term “Business Day” shall
also exclude any day on which banks are not open for dealings in the London
interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided, however, that, for the avoidance of doubt, any obligations relating to
a lease that was accounted for by such Person as an operating lease as of the
Closing Date and any similar lease entered into after the Closing Date by such
Person shall be accounted for as obligations relating to an operating lease and
not as Capital Lease Obligations.

“Cash Equivalents” means:

(a) (i) United States dollars, Euro or any national currency of any member state
of the European Union, (ii) with respect to Irish Holdco or any Restricted
Subsidiary, the national currency of the jurisdiction in which such Person is
organized or domiciled, and (iii) any other foreign currency held by Irish
Holdco and the Restricted Subsidiaries in the ordinary course of business;

(b) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America or a member
state of the European Union (or by any agency thereof to the extent such
obligations are backed by the full faith and credit of the United States of
America or such member state), in each case maturing within eighteen months from
the date of acquisition thereof;

(c) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(d) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, demand deposits,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case with any domestic or foreign commercial bank having
capital and surplus of not less than $250,000,000 in the case of U.S. banks and
$250,000,000 (or the foreign currency equivalent as of the date of
determination) in the case of non-U.S. banks;

(e) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clauses (b) and (d) above and
entered into with a financial institution satisfying the criteria described in
clause (d) above;

(f) marketable short-term money market and similar liquid funds having a rating
of at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any
time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another nationally recognized statistical rating agency);

(g) Investments with average maturities of 24 months or less from the date of
acquisition in money market funds and similar liquid funds rated AA- (or the
equivalent thereof) or better by S&P or Aa3 (or the equivalent thereof) or
better by Moody’s (or, if at any time neither Moody’s

 

8



--------------------------------------------------------------------------------

nor S&P shall be rating such obligations, an equivalent rating from another
nationally recognized statistical rating agency);

(h) securities issued or fully guaranteed by any state, commonwealth or
territory of the United States of America or by any political subdivision
(including any municipality) or taxing authority of any such state, commonwealth
or territory, the securities of which state, commonwealth, territory, political
subdivision or taxing authority (as the case may be) are rated at least “A” (or
A-1, SP1 or other then equivalent grade) by S&P or at least “A1” (or “Prime-1”
or MIG-1 or other then equivalent grade) by Moody’s as of the date of
acquisition and, in each case, with a maturity of not more than two years from
the date of acquisition thereof;

(i) investment funds investing substantially all of their assets in securities
of the types described in clauses (a) through (h) above; and

(j) in the case of any Irish Holdco or Foreign Subsidiary, other short-term
investments that are analogous to the foregoing, are of comparable credit
quality and are customarily used by companies in the jurisdiction of Irish
Holdco or such Foreign Subsidiary for cash management purposes.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clause (a); provided
that such amounts are converted into any currency listed in clause (a) as
promptly as practicable and in any event within ten business days following the
receipt of such amounts.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that is a Lender, an Agent or a Lead
Arranger (or an Affiliate of a Lender, an Agent or a Lead Arranger) and any
Person who was a Lender, an Agent or a Lead Arranger (or any Affiliate of a
Lender, an Agent or a Lead Arranger) at the time it entered into a Cash
Management Agreement, in each case, in its capacity as a party to such Cash
Management Agreement; provided that if such Person is (or was, at the time it
entered into a Cash Management Agreement) an Affiliate of a Lender, an Agent or
a Lead Arranger, such person shall deliver to the Administrative Agent a letter
agreement pursuant to which such person (i) appoints the Collateral Agent as its
agent under the applicable Loan Documents and (ii) agrees to be bound by the
provisions of Article VIII, 9.03 and 9.09 as if it were a Lender.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rules, guideline,
requirement or directive (whether or not having the force of law) by any
Governmental Authority; provided, however, that notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder,
issued in connection therewith or in implementation thereof shall be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented and (ii) all reports, notes, guidelines, rules, requests and
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III,

 

9



--------------------------------------------------------------------------------

shall, in each case, be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

“Change of Control” means (a) the acquisition of beneficial ownership, directly
or indirectly, by any Person or group (within the meaning of the Securities
Exchange Act of 1934 and the rules of the SEC thereunder as in effect on the
Closing Date), of Equity Interests representing more than 50% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of Irish Holdco; (b) the occurrence of a change of control, or other similar
provision, as defined in any agreement or instrument evidencing any Material
Indebtedness triggering a default or mandatory prepayment, which default or
mandatory prepayment has not been waived in writing (other than Indebtedness
subject to repayment on the Closing Date in connection with the Transactions);
(c) the Borrower or any Additional Borrower ceasing to be either a direct or
indirect wholly-owned subsidiary of Irish Holdco (with all such Equity Interests
constituting Collateral); (d) the sale or other disposition of all or
substantially all of the consolidated assets of Irish Holdco and its
Subsidiaries, taken as a whole; or (e) the liquidation or dissolution of Irish
Holdco or the Borrower, to the extent not otherwise expressly permitted
hereunder. For the avoidance of doubt, none of the Transactions shall be deemed
a Change of Control so long as, after giving effect thereto, clauses
(a) through (e) above are complied with.

Notwithstanding the foregoing, a transaction will not be deemed to constitute a
Change of Control if (x) Irish Holdco becomes a direct or indirect wholly-owned
Subsidiary of a holding company and (y)(i) the direct or indirect holders of the
Voting Stock of such holding company immediately following that transaction are
substantially the same as the holders of Irish Holdco’s issued and outstanding
Equity Interests immediately prior to that transaction or (ii) immediately
following that transaction no Person (other than a holding company satisfying
the requirements of this sentence) is the beneficial owner, directly or
indirectly, of more than 50% of the Voting Stock of such holding company.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Loans of a particular
Tranche; provided that any Loans within a Tranche having different Maturity
Dates, Applicable Margins, repayments or other terms shall be regarded as
separate Classes of Loans and Borrowings for purposes of this Agreement, (b) any
Commitment, refers to whether such Commitment is a Commitment of a particular
Tranche; provided that any Commitments within a Tranche having different
Maturity Dates, Applicable Margins, repayments or other terms shall be regarded
as separate Classes of Commitments for purposes of this Agreement and (c) any
Lender, refers to whether such Lender is a Lender of a particular Tranche;
provided that any Lender holding Loans or Commitments within a Tranche having
different Maturity Dates, Applicable Margins, repayments or other terms shall be
regarded as a Lender with respect to separate Classes of Loans and/or
Commitments (as applicable) for purposes of this Agreement.

“Closing Date” means the date on which the conditions precedent set forth in
Section 4.01 shall have been satisfied or waived in accordance with
Section 9.02.

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time (unless otherwise provided herein).

“Collateral” means any and all property owned, leased or operated by a Loan
Party on which Liens are purported to be granted pursuant to the Collateral
Documents as security for the Secured Obligations; provided that Collateral
shall exclude Excluded Assets.

“Collateral Agent” means Citibank, N.A., in its capacity as collateral agent for
the Secured Parties.

 

10



--------------------------------------------------------------------------------

“Collateral Documents” means, collectively, the U.S. Security Agreement, each
Foreign Security Document, the Mortgages and all other agreements, instruments
and documents executed in connection with this Agreement that are intended to
create, perfect or evidence Liens to secure the Secured Obligations, and shall
also include, without limitation, all other security agreements, pledge
agreements, mortgages, deeds of trust, intercreditor agreements, pledges,
collateral assignments, and financing statements, now, or hereafter executed by
Irish Holdco or any of its Restricted Subsidiaries and delivered to the
Administrative Agent.

“Commitment” means, with respect to each Lender, the sum of such Lender’s 2015
Term Loan Commitment, Other Refinancing Commitment and Incremental Commitment.

“Commitment Letter” means that certain Commitment Letter, by and among Horizon,
Citigroup Global Markets Inc. and Jefferies Finance LLC, dated March 29, 2015,
as the same may be modified prior to the date hereof.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Confidential Information Memorandum” means that certain confidential
information memorandum dated April 20, 2015.

“Consolidated Depreciation and Amortization Expense” means with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including any amortization of deferred financing fees, accretion of
royalty liabilities, amortization in relation to terminated Swap Obligations and
amortization of intangibles, including, but not limited to, goodwill, of such
Person and the Restricted Subsidiaries for such period on a consolidated basis
and otherwise determined in accordance with GAAP.

“Companies Act” means the Companies Act 1963 of Ireland.

“Companies Act 2014” means the Companies Act 2014 of Ireland.

“Consolidated EBITDA” means, for any Test Period, Consolidated Net Income plus,
without duplication and solely to the extent deducted (and not otherwise
excluded) in determining Consolidated Net Income,

 

  (i) expense for Taxes paid or accrued,

 

  (ii) consolidated interest expense and charges and deferred financing fees,
losses on hedging obligations or other derivative instruments entered into for
the purpose of hedging interest rate risk, net of gains on such hedging
obligations, and costs of surety bonds in connection with financing activities,

 

  (iii) Consolidated Depreciation and Amortization Expense,

 

  (iv) (A)

non-cash charges recorded in respect of purchase accounting and non-cash
exchange, translation or performance losses relating to any foreign currency
hedging transactions or currency fluctuations, and (B) non-cash expenses,
charges or losses reducing Consolidated Net Income (and not otherwise excluded

 

11



--------------------------------------------------------------------------------

  thereunder) during such period in connection with royalty payments or expected
future royalty payments,

 

  (v) any other non-cash items except to the extent representing an accrual for
future cash outlays, including pursuant to any management equity plan or stock
plan or pursuant to Statement of Financial Accounting Standards 158 (codified
under Accounting Standards Codification 715),

 

  (vi) Milestone Payments and Upfront Payments and Deferred Acquisition
Consideration (other than ongoing royalty payments) paid or accrued during such
period,

 

  (vii) expenses with respect to casualty events,

 

  (viii) the amount of net cost savings and synergies projected by Irish Holdco
to be realized as a result of any Transactions, any Permitted Acquisition or any
other Investment calculated as though such cost savings and synergies had been
realized on the first day of the applicable Test Period and net of the amount of
actual benefits received during such period from such transaction; provided,
that (A) a duly completed certificate signed by a Responsible Officer of Irish
Holdco shall be delivered to the Administrative Agent certifying that such cost
savings and synergies are factually supportable in the good faith judgment of
Irish Holdco, (B) no cost savings or synergies shall be added pursuant to this
clause (viii) to the extent duplicative of any expenses or charges otherwise
added to Consolidated EBITDA or Consolidated Net Income, whether through a
pro forma adjustment or otherwise, for such period, and (C) Irish Holdco
believes in good faith that such cost savings or synergies are reasonably
anticipated to be realizable within 18 months following the consummation of such
transaction (the “Pro Forma Synergies”),

 

  (ix) to the extent actually reimbursed, expenses incurred to the extent
covered by indemnification provisions in any agreement in connection with any
acquisition permitted under this Agreement,

 

  (x) cash charges and legal expenses in connection with the litigation relating
to Products in an aggregate amount for such Test Period not to exceed
$5,000,000, and

 

  (xi) all reserves taken during such period on account of contingent cash
payments that may be required in future periods.

minus, to the extent included in Consolidated Net Income and without
duplication,

(1) any unusual, infrequent or extraordinary income or gains,

(2) any other non-cash income (except to the extent representing an accrual for
future cash income), and

(3) any cash payments made during such period in respect of items described in
clause (iv)(B) above subsequent to the applicable four quarter period in which
the relevant non-cash expenses or losses were incurred together with any cash
payments made during such period in respect of ongoing royalty payments,

 

12



--------------------------------------------------------------------------------

all calculated for Irish Holdco and its Restricted Subsidiaries in accordance
with GAAP (to the extent applicable) on a consolidated basis; provided that, to
the extent included in Consolidated Net Income, (A) currency translation gains
and losses related to currency remeasurements of Indebtedness shall be excluded
in determining Consolidated EBITDA (including the net loss or gain resulting
from swap agreements for currency exchange risk) and (B) any adjustments
resulting from the application of Statement of Financial Accounting Standards
133 (codified under Accounting Standards Codification 815) shall be excluded in
determining Consolidated EBITDA.

For the avoidance of doubt, the foregoing additions to, and subtractions from,
Consolidated EBITDA shall not give effect to any items attributable to the
Unrestricted Subsidiaries. For the purposes of calculating Consolidated EBITDA
for any Test Period, if during such Test Period or after such Test Period but
prior to the applicable date of determination, Irish Holdco or any Restricted
Subsidiary shall have made any Material Acquisition (including the Acquisition),
Material Disposition, converted any Restricted Subsidiary into an Unrestricted
Subsidiary, or converted any Unrestricted Subsidiary into a Restricted
Subsidiary, Consolidated EBITDA shall be calculated for such Test Period after
giving effect thereto on a pro forma basis in accordance with Section 1.04(b)
and, if applicable, Section 1.04(c), as if such Material Acquisition, Material
Disposition or conversion, and any related incurrence or repayment of
Indebtedness, occurred on the first day of such Test Period. If since the
beginning of such Test Period any Person (that subsequently became a Restricted
Subsidiary or was merged with or into Irish Holdco or any Restricted Subsidiary
since the beginning of such period but prior to the end of such Test Period)
shall have made any Material Acquisition, Material Disposition or such
conversions that would have required adjustment pursuant to this definition,
then the Consolidated EBITDA shall be calculated on a pro forma basis in
accordance with Section 1.04(b) for such period as if such Material Acquisition,
Material Disposition or conversion had occurred on the first day of such Test
Period.

“Consolidated Interest Expense” means, with reference to any period, the sum,
without duplication, of the interest expense, whether or not paid in cash, of
Irish Holdco and the Restricted Subsidiaries calculated on a consolidated basis
for such period in accordance with GAAP, including, without limitation, interest
expense under Capital Lease Obligations that is treated as interest in
accordance with GAAP, imputed interest with respect to Attributable Debt and net
payments, if any, pursuant to interest rate Permitted Hedging Obligations, but
excluding any (i) non-cash interest expense attributable to the movement in
mark-to-market valuation of Permitted Hedging Obligations or other derivative
instruments pursuant to Statement of Financial Accounting Standards No. 133
(codified under Accounting Standards Codification 815), (ii) non-cash interest
expense attributable to the amortization of gains or losses resulting from the
termination of Permitted Hedging Obligations prior to or reasonably
contemporaneously with the Closing Date, (iii) amortization of deferred
financing fees, (iv) expensing of commitment, bridge or other financing fees and
(v) interest expense arising out of the amortization of debt discount under
Accounting Standards Codification 470-20; less interest income of Irish Holdco
and the Restricted Subsidiaries for such period (including income pursuant to
any Permitted Hedging Obligations).

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of Irish Holdco and its Restricted Subsidiaries calculated in
accordance with GAAP on a consolidated basis (without duplication) for such
period; provided that there shall be excluded:

(a) any income (or loss) of any Person other than Irish Holdco or a Restricted
Subsidiary, but any such income so excluded may be included in such period or
any later period to the

 

13



--------------------------------------------------------------------------------

extent of any cash dividends or distributions actually paid in the relevant
period to Irish Holdco or any Restricted Subsidiary of Irish Holdco;

(b) solely for the purpose of determining the amount available for Restricted
Payments under Section 6.04(a)(iii)(A) and for the purpose of determining the
amount of Excess Cash Flow, the income of, and any amounts referred to in clause
(a) of this proviso paid to, any Subsidiary to the extent that, on the date of
determination, the declaration or payment of cash dividends or other cash
distributions by such Subsidiary of that income is not at the time permitted by
applicable law or any agreement or instrument applicable to such Subsidiary,

(c) any fees and expenses directly incurred or paid during such period, or any
amortization thereof for such period, in connection with (x) the Transactions,
(y) any other Permitted Acquisition or other acquisition not prohibited under
this Agreement, and, to the extent permitted hereunder, any other Investments
and any Dispositions, and (z) to the extent permitted hereunder, issuances or
incurrence of Indebtedness, issuances of Equity Interests or refinancing
transactions and modifications of instruments of Indebtedness (in each case,
including any such transaction consummated prior to the Closing Date (including
without limitation the Vidara Merger, the Pennsaid Acquisition, the offering of
the Existing Notes and the offering of Equity Interests consummated by Irish
Holdco on April 21, 2015), and any such transaction undertaken but not
completed) and any charges or non-recurring costs incurred during such period as
a result of such transaction,

(d) the effects of discontinued operations (including non-recurring income,
gains or losses) and any non-cash gains or losses from asset dispositions;

(e) any non-cash amounts included in Consolidated Interest Expense,

(f) non-cash compensation expense incurred with any issuance of equity interests
to an employee of such Person or any Restricted Subsidiary,

(g) any income (loss) for such period attributable to the early extinguishment
of Indebtedness, together with any related provision for Taxes on any such
income,

(h) any gain or loss realized as a result of the cumulative effect of a change
in accounting principles,

(i) any gains or losses resulting from any reappraisal, revaluation or write-up
or write-down of assets or liabilities (including any gains and losses
attributable to movement in the mark-to-market valuation of any convertible
indebtedness, any related call options or warrant transactions and any other
derivatives and Deferred Acquisition Consideration),

(j) any non-cash charges recorded in respect of intangible assets, including
goodwill,

(k) the effect of any purchase allocation accounting adjustments in respect of
any acquisition consummated prior to the Closing Date, the Transactions and any
acquisition permitted under this Agreement, and the amortization or write-off of
any amounts in respect thereof,

(l) any unusual, infrequent or extraordinary loss or charge and any
restructuring charges or reserves, including write-downs and write-offs, any
one-time costs incurred in connection with the Transactions, Permitted
Investments and Dispositions, costs related to the closure, consolidation and
integration of facilities, information technology infrastructure and legal
entities, and severance and

 

14



--------------------------------------------------------------------------------

retention bonuses, any charges to establish accruals and reserves or to make
payments associated with the reassessment or realignment of the business and
operations of Irish Holdco and its Subsidiaries (including, without limitation,
the sale or closing of facilities, severance, stay bonuses and curtailments or
modifications to pension and post-retirement employee benefit plans, asset
impairments or asset disposals (including leased facilities), charges for
purchase and lease commitments, start-up costs for new facilities, reserves for
excess, obsolete or unbalanced inventories, relocation costs which are not
otherwise capitalized, and any related promotional costs of exiting products or
product lines,

(m) any amortization of debt discount under Accounting Standards Codification
470-20; and

(n) any non-cash foreign translation gains and losses.

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of Irish Holdco and its Restricted Subsidiaries calculated in
accordance with GAAP on a consolidated basis as of such date.

“Consolidated Total Indebtedness” means at any time the sum, without
duplication, of (a) the aggregate Indebtedness of Irish Holdco and its
Restricted Subsidiaries consisting of obligations for borrowed money, Capital
Lease Obligations and purchase money debt obligations and obligations evidenced
by bonds, debentures, notes or similar instruments (other than Indebtedness with
respect to Cash Management Agreements and intercompany Indebtedness), in each
case that is of a type that would be reflected on a consolidated balance sheet
of Irish Holdco prepared as of such time in accordance with GAAP and
(b) Indebtedness of the type referred to in clause (a) hereof of another Person
guaranteed by Irish Holdco or any of its Restricted Subsidiaries. For the
avoidance of doubt and notwithstanding anything to the contrary contained above,
Consolidated Total Indebtedness includes all Disqualified Equity Interests of
any Restricted Subsidiary.

“Consolidated Working Capital” means, as at any date of determination, the
excess of Current Assets over Current Liabilities.

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period; provided
that there shall be excluded the effect of reclassification during such period
between current assets and long term assets and current liabilities and long
term liabilities (with a corresponding restatement of the prior period to give
effect to such reclassification), the effect of any Disposition or acquisition
during such period, the effect of any fluctuations in the amount of accrued and
contingent obligations under Swap Agreements, and the application of purchase or
recapitalization accounting.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Affiliate” has the meaning assigned to such term in Section 3.16(a).

“Controlled Foreign Corporation” means any subsidiary of the Borrower (i) which
is a “controlled foreign corporation” within the meaning of Section 957 of the
Code or (ii) which is organized under the laws of the United States (or any
state thereof) and has no material assets other than Equity Interests of Persons
described in clause (i); provided that, for purposes of this Agreement, no
subsidiary

 

15



--------------------------------------------------------------------------------

of the Borrower which was not a Controlled Foreign Corporation on the Closing
Date (or, if later, on the date the Borrower first acquired (directly or
indirectly) Equity Interests representing more than 50% of the voting power or
value of such Person) shall constitute a Controlled Foreign Corporation at any
time thereafter for purposes hereof, unless such subsidiary shall have been
designated as an Unrestricted Subsidiary.

“Convertible Debt Security” means debt securities or other Indebtedness, the
terms of which provide for conversion into, or exchange for, Equity Interests
(other than Disqualified Equity Interests) of Irish Holdco, cash in lieu thereof
or a combination of Equity Interests and cash in lieu thereof.

“Credit Agreement Refinancing Indebtedness” means any (a) Permitted Pari Passu
Secured Refinancing Debt, (b) Permitted Junior Secured Refinancing Debt,
(c) Permitted Unsecured Refinancing Debt or (d) Indebtedness incurred pursuant
to a Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace or refinance, in whole or part,
existing Loans and Commitments (including any successive Credit Agreement
Refinancing Indebtedness) (“Refinanced Debt”); provided that (i) such
exchanging, extending, renewing, replacing or refinancing Indebtedness is in an
original aggregate principal amount not greater than the aggregate principal
amount of the Refinanced Debt plus unpaid accrued interest and premium
(including tender premium) thereon, any committed and undrawn amounts associated
with, upfront fees and original issue discount (“OID”) on, and underwriting
discounts, fees, commissions and expenses incurred in connection with, such
exchanging, extending, renewing, replacing or refinancing Indebtedness,
(ii) such Indebtedness has a final maturity date equal to or later than, and a
Weighted Average Life to Maturity equal to or greater than, the Refinanced Debt,
(iii) the terms and conditions of such Indebtedness (except as otherwise
provided in clause (ii) above and with respect to pricing, premiums and optional
prepayment or redemption terms) are (taken as a whole) no more favorable to the
lenders or holders providing such Indebtedness, than those applicable to the
Loans or Commitments being refinanced (in each case except for covenants or
other provisions applicable only to periods after the Latest Maturity Date at
the time of incurrence of such Indebtedness), Permitted Conversion Provisions
and customary provisions requiring the repurchase or repayment upon a
fundamental change or change of control or similar events) (provided that a
certificate of a Responsible Officer delivered to the Administrative Agent at
least five (5) Business Days prior to the incurrence of such Indebtedness,
providing a reasonably detailed description of the material terms and conditions
of such Indebtedness or drafts of the documentation relating thereto, and
evidence reasonably satisfactory to the Administrative Agent that the Board of
Directors of Irish Holdco has determined in good faith that such terms and
conditions satisfy the requirement of this clause (iii) shall be conclusive
evidence that such terms and conditions satisfy such requirement unless the
Administrative Agent notifies Irish Holdco within such five (5) Business Day
period that it disagrees with such determination (including a description of the
basis upon which it disagrees)) and (iv) such Refinanced Debt shall be repaid,
defeased or satisfied and discharged, and all accrued interest, fees and
premiums (if any) in connection therewith shall be paid, on the date such Credit
Agreement Refinancing Indebtedness is issued, incurred or obtained.

“Credit Exposure” means, as to any Lender at any time, an amount equal to the
aggregate principal amount of its Loans outstanding at such time.

“Current Assets” means, at any time, the consolidated current assets (other than
cash and Cash Equivalents, the current portion of current and deferred Taxes,
permitted loans made to third parties,

 

16



--------------------------------------------------------------------------------

assets held for sale, pension assets, deferred bank fees and derivative
financial instruments) of Irish Holdco and its Restricted Subsidiaries.

“Current Liabilities” means, at any time, the consolidated current liabilities
of Irish Holdco and its Restricted Subsidiaries at such time, but excluding,
without duplication, (a) the current portion of any long-term Indebtedness,
(b) outstanding revolving loans, (c) the current portion of interest expense,
(d) the current portion of any Capital Leases, (e) the current portion of
current and deferred Taxes, (f) liabilities in respect of unpaid earn-outs,
(g) the current portion of any other long-term liabilities, (h) accruals
relating to restructuring reserves, and (i) liabilities in respect of funds of
third parties on deposit with Irish Holdco and its Restricted Subsidiaries.

“Declined Prepayment Amount” shall have the meaning assigned to such term in
Section 2.08(d).

“Debtor Relief Law” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization,
examinership or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means, subject to Section 2.23(b), any Lender that (a) has
failed to fund all or any portion of its Loans within two Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Applicable Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, (b) has notified the Applicable Borrower and the Administrative
Agent in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Applicable Borrower, to
confirm in writing to the Administrative Agent and the Applicable Borrower that
it will comply with its prospective funding obligations hereunder (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Applicable Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through

 

17



--------------------------------------------------------------------------------

(d) above shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.23(b)) upon
delivery of written notice of such determination to the Applicable Borrower and
each Lender.

“Deferred Acquisition Consideration” means any purchase price adjustments,
royalty, earn-out, Milestone Payments, contingent or other deferred payment
payments of a similar nature (including any non-compete payments and consulting
payments) made in connection with any Permitted Acquisition or other acquisition
permitted under this Agreement.

“Designated Representative” means, with respect to any series of Alternative
Incremental Facility Indebtedness, Permitted Pari Passu Secured Refinancing Debt
or Permitted Junior Secured Refinancing Debt, the trustee, administrative agent,
collateral agent, security agent or similar agent hereunder or under the
agreement pursuant to which such Indebtedness is issued, incurred or otherwise
obtained, as the case may be, and each of their successors in such capacities.

“Disposition” means a sale, transfer, lease, disposition or exclusive license,
including any “Disposition” by means of a merger, consolidation or similar
transaction (but excluding licenses that are not Exclusive Licenses). “Dispose”
and “Disposed” as to any assets subject to a Disposition shall have a corollary
meaning.

“Disposition Consideration” means (a) for any Disposition (other than an
Exclusive License), the aggregate fair market value of any assets sold,
transferred, leased, licensed or otherwise disposed of and (b) for any Exclusive
License, the aggregate cash payment paid to Irish Holdco or any Restricted
Subsidiary on or prior to the consummation of the Exclusive License (and which,
for the avoidance of doubt, shall not include any royalty, earnout, contingent
payment or any other deferred payment that may be payable thereafter).

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:

(1) matures or is mandatorily redeemable (other than solely for Equity Interests
in such Person or of Irish Holdco that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests),
whether pursuant to a sinking fund obligation or otherwise;

(2) is convertible or exchangeable at the option of the holder thereof for
Indebtedness or Equity Interests (other than solely for Equity Interests in such
Person or of Irish Holdco that do not constitute Disqualified Equity Interests
and cash in lieu of fractional shares of such Equity Interests); or

(3) is or may be redeemable (other than solely for Equity Interests in such
Person or of Irish Holdco that do not constitute Disqualified Equity Interests
and cash in lieu of fractional shares of such Equity Interests) or is or may be
required to be repurchased by such Person or any of its Affiliates (other than,
at the option of such Person, solely for Equity Interests in such Person or of
Irish Holdco that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests), in whole or in part, at the
option of the holder thereof;

in each case, on or prior to the date that occurs 91 days after the Latest
Maturity Date; provided,

 

18



--------------------------------------------------------------------------------

however, that any Equity Interests that would not constitute Disqualified Equity
Interest but for provisions thereof giving holders thereof the right to require
such Person to purchase or redeem such Equity Interests upon the occurrence of
an “asset sale,” “fundamental change” or “change of control” occurring prior to
the date that is 91 days after the Latest Maturity Date shall not constitute
Disqualified Equity Interest if the “asset sale,” “fundamental change” or
“change of control” provisions applicable to such Equity Interests are not more
favorable to the holders of such Equity Interests than Section 6.03 and the
provisions relating to a Change of Control contained herein; provided, further,
however, that if such Equity Interests is issued to any plan for the benefit of
directors, managers, employees or consultants of Irish Holdco or its
Subsidiaries or by any such plan to such directors, managers, employees or
consultants, such Equity Interests shall not constitute Disqualified Equity
Interest solely because it may be required to be repurchased by Irish Holdco or
its Subsidiaries in order to satisfy applicable statutory or regulatory
obligations.

The amount of any Disqualified Equity Interest that does not have a fixed
redemption, repayment or repurchase price will be calculated in accordance with
the terms of such Disqualified Equity Interest as if such Disqualified Equity
Interest were redeemed, repaid or repurchased on any date on which the amount of
such Disqualified Equity Interest is to be determined hereunder; provided,
however, that if such Disqualified Equity Interest could not be required to be
redeemed, repaid or repurchased at the time of such determination, the
redemption, repayment or repurchase price will be the book value of such
Disqualified Equity Interest as reflected in the most recent financial
statements of such Person.

“Disqualified Lender” means any bank, financial institution or other
institutional lender or investor and those Persons who are competitors of the
Borrower that have been, in each case, separately identified in writing by the
Borrower to the Lead Arrangers prior to the Closing Date; provided however such
designations shall not apply retroactively to disqualify the transfer of an
interest in the Loans that was effective prior to the date such notice was
provided to the Lead Arrangers.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

“ECP” means an “eligible contract participant” as defined in the Commodity
Exchange Act and the regulations thereunder.

“Effective Yield” means, as to any Loans of any Class, the effective yield on
such Loans as reasonably determined by the Administrative Agent, taking into
account the applicable interest rate margins, any interest rate floors or
similar devices, all recurring fees and other fees, including upfront or similar
fees or original issue discount (amortized over the shorter of (x) the Weighted
Average Life to Maturity of such Loans and (y) the four years following the date
of incurrence thereof) payable generally to Lenders making such Loans, but
excluding (i) any arrangement, structuring or other fees payable in connection
therewith that are not generally shared with the Lenders thereunder and (ii) any
customary consent fees paid generally to consenting Lenders.

“Eligible Transferee” means an “accredited investor” (as defined in regulation D
of the Securities Act) that (w) is not a natural person, (x) is not a Defaulting
Lender, in each case at the time of the respective assignment or participation
to such Person, (y) has provided any documentation required pursuant to the
provisions of Section 2.14 and (z) is not a Disqualified Lender.

“Enforcement Event” has the meaning assigned to such term in Schedule 1.01A.

 

19



--------------------------------------------------------------------------------

“Environmental Laws” means all laws, rules, regulations, codes, ordinances, or
binding orders, decrees, judgments, injunctions, notices or agreements issued,
promulgated or entered into by any Governmental Authority, relating to pollution
or protection of the environment, including management or reclamation of natural
resources, and the management, Release or threatened Release of any Hazardous
Material or to occupational health and safety matters, as such occupational
health and safety matters relate to exposure or handling of Hazardous Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, shares (parts sociales) in
a Luxembourg private limited liability company, beneficial interests in a trust
or other equity ownership interests in a Person, and any warrants, options or
other rights entitling the holder thereof to purchase or acquire any of the
foregoing; provided that “Equity Interests” shall not include Convertible Debt
Securities.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Irish Holdco, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) failure to satisfy the
minimum funding standard under Section 412 of the Code or Section 302 of ERISA,
whether or not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 303(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by Irish Holdco or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan other than the PBGC premiums due but not delinquent
under Section 4007 of ERISA; (e) a determination that any Plan is, or is
expected to be considered an at-risk plan within the meaning of Section 430 of
the Code or Section 303 of ERISA; (f) the receipt by Irish Holdco or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (g) the incurrence by Irish Holdco or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal of Irish
Holdco or any of its ERISA Affiliates from any Multiemployer Plan; (h) the
receipt by Irish Holdco or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from Irish Holdco or any ERISA Affiliate of any notice,
concerning the imposition upon Irish Holdco or any of its ERISA Affiliates of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA; or (i) the receipt by Irish Holdco or any ERISA Affiliate of any
notice, or the receipt by any Multiemployer Plan from Irish Holdco or any ERISA
Affiliate of any notice, that a Multiemployer Plan is in endangered or critical
status under Section 432 of the Code or Section 305 of ERISA; (j) the

 

20



--------------------------------------------------------------------------------

occurrence of any event which would trigger the full or partial wind up of any
occupational pension scheme (within the meaning of section 2 of the Irish
Pensions Act 1990 (as amended) (the “Pensions Act”)) sponsored by Irish Holdco
or its Subsidiaries (an “Irish Pension Scheme”); (k) the failure by an Irish
Pension Scheme to meet the minimum funding standard prescribed by Part IV of the
Pensions Act; (l) where any funding proposal (within the meaning of section 49
of the Pensions Act) which has been put in place to address a deficit within an
Irish Pension Scheme goes off track (within the meaning of the Irish Pensions
Authority’s prescribed guidance under section 49 of the Pensions Act); (m) where
a prosecution for an offence is brought under section 3 of the Pensions Act
against the sponsoring employer, trustees, administrator or other agent
concerning an Irish Pension Scheme or where the Irish Pensions Authority brings
proceedings before the Irish High Court concerning an Irish Pension Scheme under
Part IX of the Pensions Act; (n) where the Irish Pensions Authority commences an
investigation of or appoints an authorised officer over an Irish Pension Scheme
in accordance with its powers under Part II of the Pensions Act; (o) where the
Irish Pensions Ombudsman either makes a determination against or brings
enforcement proceedings against the sponsoring employer, trustees, administrator
or other agent concerning an Irish Pension Scheme; (p) where any arbitration
proceedings or proceedings before the Irish High Court are initiated relating to
a dispute between the sponsoring employer and the trustees and/or members of an
Irish Pension Scheme; or (q) the failure by Irish Holdco or its Subsidiaries to
remit contributions to an Irish Pension Scheme within the prescribed period set
out in section 58A of the Pensions Act or failure by Irish Holdco or its
Subsidiaries to pay any other contributions to an Irish Pension Scheme which may
be required under contract or otherwise.

“EU” means the European Union.

“EU Savings Directive” has the meaning assigned to such term in the definition
of “Excluded Taxes.”

“Eurocurrency”, means, with respect to any Loan or Borrowing, that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate (other than any ABR Loan or ABR Borrowing).

“Event of Default” has the meaning assigned to such term in Article VII.

“Excess Cash Flow” means, for any Test Period ending on the last day of a Fiscal
Year, an amount (if positive) equal to:

(a) the sum, without duplication, of the amounts for such period of the
following:

(i) Consolidated EBITDA for such period without giving effect to clauses (iv),
(v), (vi) or (viii) thereof, plus

(ii) the Consolidated Working Capital Adjustment for such period, plus

(iii) cash gains of the type described in clauses (d) and (n) of the definition
of “Consolidated Net Income” and cash gains of the type described in clause
(a) to the extent of dividends or distributions received by Irish Holdco or any
Restricted Subsidiary (unless excluded pursuant to clause (b) of the definition
of “Consolidated Net Income”), in each case to the extent not otherwise included
in calculating Consolidated EBITDA (except to the extent such gains consist of
Net Proceeds are received as a result of clauses (1) and (2) of the definition
of “Prepayment Event” and that are subject to Section 2.08(b)), minus

 

21



--------------------------------------------------------------------------------

(b) the sum, without duplication, of the amounts for such period of the
following:

(i) permanent repayments of Long-Term Indebtedness (including (x) payments made
under Section 2.07(a) and Section 2.08(b) and (y) prepayments of Term Loans to
the extent (and only to the extent) made with the Net Proceeds received as a
result of clauses (1) and (2) of the definition of “Prepayment Event” that
resulted in an increase to Consolidated Net Income and not in excess of the
amount of such increase), but excluding (A) the principal amount of all
Indebtedness deducted pursuant to clause (B) of Section 2.08(b)(iii)(x) or
(y) and (B) repayments of loans under any revolving credit facility or
arrangement, except to the extent a corresponding amount of the commitments
under such revolving credit facility or arrangement are permanently reduced in
connection with such repayments, plus

(ii) without duplication of amounts deducted from Excess Cash Flow pursuant to
this clause (ii) in respect of a prior period, all cash payments in respect of
capital expenditures made during such period as would be reported in Irish
Holdco’s consolidated statement of cash flows for such period prepared in
accordance with GAAP and, at the option of Irish Holdco, any cash payments in
respect of any such capital expenditures made after such period and prior to the
date of the applicable Excess Cash Flow payment (except, in each case, to the
extent financed with long-term Indebtedness), plus

(iii) consolidated interest expense and other amounts added back pursuant to
clause (ii) of the definition of “Consolidated EBITDA” to the extent paid in
cash, plus

(iv) Taxes (including pursuant to any Tax sharing arrangements) paid and
provisions for Taxes, plus

(v) without duplication of amounts deducted from Excess Cash Flow pursuant to
this clause (v) in respect of a prior period, cash payments (including earn-outs
and any other Deferred Acquisition Consideration) made during such period in
respect of Permitted Acquisitions and other Investments permitted by
Section 6.04 or otherwise consented to by the Required Lenders (other than
Investments in (x) cash and Cash Equivalents and (y) Irish Holdco or any of its
Restricted Subsidiaries), and, at the option of Irish Holdco, any cash payments
in respect of Permitted Acquisitions and other Investments permitted by
Section 6.04 or otherwise consented to by the Required Lenders (other than
Investments in (x) cash and Cash Equivalents and (y) Irish Holdco or any of its
Restricted Subsidiaries) made after such period and prior to the date of the
applicable Excess Cash Flow payment (except, in each case, to the extent
financed with Long-Term Indebtedness), plus

(vi) the amount of all Restricted Payments made under Sections 6.04(b)(v),
(vi) and (xiv), in each case to the extent actually paid in cash during such
period, and, at the option of the Borrower, made after such period and prior to
the date of the applicable Excess Cash Flow payment (except, in each case, to
the extent financed with Long-Term Indebtedness), plus

 

22



--------------------------------------------------------------------------------

(vii) an amount equal to all expenses, charges and losses either (A) excluded in
calculating Consolidated Net Income or (B) added back in calculating
Consolidated EBITDA, in each case, to the extent paid or payable in cash, plus

(viii) cash payments (other than in respect of Taxes, which are governed by
clause (iv) above) made during such period for any liability which accrual in a
prior period did not reduce Consolidated EBITDA and therefore increased Excess
Cash Flow in such prior period (provided there was no other deduction to
Consolidated EBITDA or Excess Cash Flow related to such payment), plus

(ix) cash expenditures in respect of any Swap Agreement during such period, plus

(x) amounts paid in cash during such period on account of (A) items that were
accounted for as non-cash reductions of Consolidated Net Income or Consolidated
EBITDA and (B) reserves or amounts established in purchase accounting.

For purposes of calculating “Excess Cash Flow”, Consolidated EBITDA shall not be
calculated on a pro forma basis and for the avoidance of doubt, the Consolidated
EBITDA of a Person acquired in any Permitted Acquisition or other acquisition
during an Excess Cash Flow Period shall be included in such calculation for such
Excess Cash Flow Period only from and after the date of the consummation of such
Permitted Acquisition or similar acquisition.

“Excess Cash Flow Period” means each fiscal year of Irish Holdco commencing with
the fiscal year ended December 31, 2016.

“Excluded Accounts” means (i) accounts used exclusively for payroll,
(ii) accounts used exclusively for payroll taxes and/or withheld income taxes,
(iii) accounts used exclusively for employee wage and benefit payments,
(iv) escrow accounts and trust accounts, in each case entered into in the
ordinary course of business and consistent with prudent business practice
conduct where the applicable Loan Party holds the funds exclusively for the
benefit of one or more unaffiliated third parties and (v) accounts pledged to
secure performance (including to secure letters of credit and bank guarantees)
to the extent constituting Permitted Liens.

“Excluded Assets” means (a) motor vehicles and other equipment subject to a
certificate of title statute, (b) leasehold interests in real property (except
leasehold interests of the kind described in Section (E)1(y) of the Agreed
Security Principles), (c) assets subject to a Lien securing Capital Lease
Obligations, Synthetic Lease Obligations or purchase money debt obligations, in
each case in favor of a Person other than Irish Holdco and its Subsidiaries and
permitted hereunder, if the contract or other agreement in which such Lien is
granted prohibits the creation of any other Lien on such assets or creates a
right of termination in favor of such Person (other than to the extent that any
such prohibition would be rendered ineffective pursuant to the UCC of any
relevant jurisdiction or any other applicable law); provided that such asset
(i) will be an Excluded Asset only to the extent and for so long as the
prohibition specified above applies or consequences specified above will result
and (ii) will cease to be an Excluded Asset and will become subject to the Lien
granted under the respective Collateral Document, immediately and automatically,
at such time as such prohibition ceases to apply and any such consequences will
no longer result, (d) any fee-owned real property with an appraised value of
less than $5,000,000, (e) any lease, license, contract, property right or
agreement to which any Loan Party is a party or any of its rights or interests
thereunder if and only for so long as the grant of a Lien hereunder is
prohibited by any law,

 

23



--------------------------------------------------------------------------------

rule or regulation or will constitute or result in a breach, termination or
default, or requires any consent of any Person not obtained, under such lease,
license, contract, property right or agreement (other than to the extent that
(x) any such applicable law, rule, regulation or term would be rendered
ineffective pursuant to the UCC of any relevant jurisdiction or any other
applicable law or (y) the respective lease, license, contract, property right or
agreement is with, or for the benefit of, Irish Holdco or any of its
Subsidiaries and not in any material respect for the benefit of any other
party); provided that such lease, license, contract, property right or agreement
will be an Excluded Asset only to the extent and for so long as the consequences
specified above will result or the consent specified above has not been obtained
and will cease to be an Excluded Asset and will become subject to the Lien
granted under the respective Collateral Documents, immediately and
automatically, at such time as such consequences will no longer result or any
such consent has been obtained, (f) any governmental licenses or state or local
franchises, charters and authorizations, to the extent a security interest in
any such license, franchise, charter or authorization is prohibited or
restricted thereby (other than to the extent that any such prohibition or
restriction would be rendered ineffective pursuant to the UCC of any relevant
jurisdiction or any other applicable law), (g) any Excluded Equity Interests,
(h) any assets to the extent expressly excluded pursuant to the Agreed Security
Principles, (i) any Margin Stock, (j) any applications for trademarks or service
marks filed in the United States Patent and Trademark Office (“PTO”), or any
successor office thereto pursuant to 15 U.S.C. §1051 Section 1(b) unless and
until evidence of use of the mark in interstate commerce is submitted to the PTO
pursuant to 15 U.S.C. §1051 Section 1(c) or Section 1(d), (k) any Excluded
Accounts, and (l) any commercial tort claims (as defined in the UCC) below
$500,000.

“Excluded Equity Interests” means (a) any portion of the issued and outstanding
Equity Interests of a Subsidiary not required to be subject to a perfected lien
in favor of the Administrative Agent in accordance with Section 5.09(b),
(b) Equity Interests in entities where a Loan Party holds 50% or less of the
outstanding Equity Interests of such entity, to the extent a pledge of such
Equity Interests is prohibited by the Organizational Documents, or agreements
with the other equity holders, of such entity, (c) Equity Interests in
Unrestricted Subsidiaries or Receivables Entities, to the extent a pledge of
such Equity Interests is prohibited by the Organizational Documents, or
agreements with other equity holders, of such entity, or the applicable
Permitted Receivables Facility Documents, (d) solely with respect to the
Obligations of the Borrower or any Additional Borrower that is organized under
the laws of the United States (or any state thereof) and that is treated as a
United States person for U.S. federal income tax purposes, Equity Interests of a
Controlled Foreign Corporation with voting power in excess of 65% of the total
combined voting power of all classes of Equity Interests of such Controlled
Foreign Corporation entitled to vote, (e) Equity Interests of Andromeda and
(f) any other Equity Interests (or any portion thereof) to the extent expressly
excluded pursuant to the Agreed Security Principles.

“Excluded Subsidiary” means (a) any Subsidiary that is prohibited by any
applicable law or by any contractual obligation existing on the Closing Date
(or, if later, the date of acquisition of such Subsidiary) (provided such
contractual obligation was not entered into in contemplation thereof) from
guaranteeing the Secured Obligations or any Subsidiary that would require
consent, approval, license or authorization of any Governmental Authority in
order to guarantee the Senior Credit Obligations unless such consent, approval,
license or authorization has been received or can be obtained by the Subsidiary
through the use of commercially reasonable efforts, (b) solely with respect to
the Obligations of the Borrower and any Additional Borrower that is organized
under the laws of the United States (or any state thereof) and that is treated
as a United States person for U.S. federal income tax purposes, any Controlled
Foreign Corporation or any subsidiary of a Controlled Foreign Corporation,
(c) any Foreign Subsidiary for which the providing of the guarantee under the
Guaranty Agreement could reasonably be expected to result in any violation or
breach of, or conflict with, fiduciary duties of such Subsidiary’s officers,
directors or managers, (d) any Subsidiary that is not a Wholly Owned Subsidiary
of Irish Holdco, (e) any

 

24



--------------------------------------------------------------------------------

Receivables Entity, (f) any Subsidiary that is not a Material Subsidiary,
(g) any Unrestricted Subsidiary, (h) those Foreign Subsidiaries as to which
Irish Holdco and the Administrative Agent shall reasonably determine in writing
that the costs of providing a Guaranty by such Subsidiary are excessive in
relation to the value to be afforded thereby and (i) Andromeda.

“Excluded Swap Obligation” means, with respect to any Guarantor, (x) as it
relates to all or a portion of the Guarantee of such Guarantor, any Swap
Obligation if, and to the extent that, such Swap Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Guarantor becomes effective with
respect to such Swap Obligation or (y) as it relates to all or a portion of the
grant by such Guarantor of a security interest, any Swap Obligation if, and to
the extent that, such Swap Obligation (or such security interest in respect
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the security interest of such Guarantor becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

“Excluded Taxes” means, with respect to any payments made to the Administrative
Agent, any Lender or any other recipient of any payment to be made by or on
account of any obligation of the Borrower or any Additional Borrower hereunder,
(a) income taxes imposed on (or measured by) net income, franchise taxes, and
branch profits taxes, in each case imposed on the Administrative Agent, such
Lender or such other recipient by the jurisdiction under the laws of which it is
organized, or in which it carries on a trade or business or is deemed to be a
resident for tax purposes (other than as a result of it having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document), or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) solely with respect to any payment
made by or on account of any Loans extended to a U.S. Borrower, in the case of a
Lender (other than an assignee pursuant to a request by an Applicable Borrower
under Section 2.16(b)), any U.S. federal withholding tax that is imposed on
amounts payable to such Lender at the time such Lender becomes a party to this
Agreement (or designates a new lending office), except to the extent that such
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts with respect
to such withholding tax pursuant to Section 2.14(a), (c) any Taxes attributable
to such Person’s failure to comply with Section 2.14(e), (d) any United States
federal withholding tax that is imposed pursuant to FATCA, (e) solely with
respect to any payment made by or on account of any Loans extended to an
Additional Borrower that is tax resident in the Republic of Ireland, any Irish
tax that would not have been imposed (i) if the Lender or Participant, as the
case may be, had been an Irish Qualifying Lender but on that date the Lender or
Participant, as the case may be, is not or has ceased to be an Irish Qualifying
Lender other than as a result of any change after the date it became a Lender or
Participant, as the case may be, under this Agreement in (or in the
interpretation, administration or application of) any law or Treaty or any law
or published practice or concession of any relevant tax authority or (ii) where
the relevant Lender, or Participant, as the case may be, is an Irish Qualifying
Lender solely on account of being an Irish Treaty Lender and that Lender or
Participant, as the case may be, has not complied with its obligations under
clause 2.14(e), and (f) solely with respect to any payment made by or on account
of any

 

25



--------------------------------------------------------------------------------

Loans extended to an Additional Borrower that is organized in Luxembourg, any
Luxembourg withholding tax due under (i) the amended European Council Directive
2003/45/EC of 3 June 2003 on taxation of savings income in the form of interest
payments (the “EU Savings Directive”) as transposed into Luxembourg law by the
law dated 21 June 2005 implementing the EU Savings Directive and several
bilateral agreements concluded with certain dependent or associated territories
of the European Union or (ii) the so-called Luxembourg Relibi Law dated
23 December 2005 by the Grand-Duchy of Luxembourg.

“Exclusive License” means with respect to any drug or pharmaceutical product,
any license to develop, commercialize, sell, market and promote such drug or
pharmaceutical product with a term greater than five (5) years (unless
terminable prior to such time without material penalty or premium by Irish
Holdco or the applicable Restricted Subsidiary) and which provides for exclusive
rights to develop, commercialize, sell, market and promote such drug or product
within the United States; provided that an “Exclusive License” shall not include
(a) any license to distribute any such drug or product on an exclusive basis
within any particular geographic region or territory, (b) any licenses, which
may be exclusive, to manufacture any such drug or product, and (c) any license
to manufacture, use, offer for sale or sell any authorized generic version of
such drug or product.

“Executive Order No. 13224” shall mean the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same as been, or shall
hereafter be, renewed, extended, amended or replaced.

“Existing Notes” means the 2.50% Exchangeable Senior notes due 2022 issued by
Horizon Pharma Investment Limited pursuant to the Existing Notes Indenture.

“Existing Notes Indenture” means that certain Indenture, dated as of March 13,
2015, among Horizon Pharma Investment Limited, Irish Holdco and U.S. Bank
National Association, as trustee.

“Extended Loan” shall have the meaning given to such term in
Section 2.19(a)(ii).

“Extended Loan Commitment” means the commitment of any Lender, established
pursuant to Section 2.19, to make Extended Loans to the Borrower.

“Extension” shall have the meaning given to such term in Section 2.19(a).

“Extension Amendment” means any amendment entered into pursuant to
Section 2.19(c).

“Extension Offer” shall have the meaning given to such term in Section 2.19(a).

“FATCA” means (i) Sections 1471 through 1474 of the Code, as of the Closing Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations
promulgated thereunder or official interpretations thereof, (ii) any agreements
entered into pursuant to Section 1471(b)(1) of the Code and (iii) any treaty,
law, regulation or other official guidance enacted in any other jurisdiction, or
relating to an intergovernmental agreement between the US and any other
jurisdiction, which (in either case) facilitates the implementation of the
foregoing.

“FDA” means the Food and Drug Administration.

“FDCA” means the Food, Drug, and Cosmetic Act, as amended from time to time.

 

26



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letter” means that certain Fee Letter, by and among Horizon, Citigroup
Global Markets Inc. and Jefferies Finance LLC, dated March 29, 2015.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of Horizon (prior to the consummation of the
Acquisition) and Irish Holdco (from and after the consummation of the
Acquisition).

“First Lien Intercreditor Agreement” means a “pari passu” Intercreditor
Agreement, among the Administrative Agent and one or more Designated
Representatives for holders of Alternative Incremental Facility Indebtedness or
Permitted Pari Passu Secured Refinancing Debt, which shall provide that the
Collateral Agent shall be the party to exercise, at the direction of the holders
of not less than a majority of such outstanding applicable first lien
obligations, any remedies in respect of the Collateral; provided that any first
lien obligations constituting secured notes may, at the discretion of the
holders of such secured notes or Designated Representatives thereof, be excluded
from the determination of such majority outstanding applicable first lien
obligations.

“First Lien Net Leverage Ratio” means, with respect to any Test Period, the
ratio of (i) Consolidated Total Indebtedness secured on a first lien basis, net
of Unrestricted Cash, as of the last day of such Test Period, to
(ii) Consolidated EBITDA for such Test Period.

“Fixed Charge Coverage Ratio” means, for any Test Period, the ratio of
Consolidated EBITDA of Irish Holdco to Fixed Charges of Irish Holdco.

“Fixed Charges” means, with respect to any Person for any Test Period, the sum,
without duplication, of: (a) Consolidated Interest Expense for such period; plus
(b) the amount of all dividend payments on any series of Preferred Equity or
Disqualified Equity Interests of Irish Holdco or any Restricted Subsidiary
(other than dividends paid or accrued in Equity Interests of Irish Holdco (other
than Disqualified Equity Interests) or dividends paid or accrued to Irish Holdco
or any Restricted Subsidiary) paid, accrued or scheduled to be paid or accrued
during such period (without duplication).

For purposes of calculating Fixed Charges for any Test Period, if during such
Test Period or after such Test Period and prior to the applicable date of
determination, Irish Holdco or any Restricted Subsidiary shall have made any
Material Acquisition (including the Acquisition), Material Disposition,
converted any Restricted Subsidiary into an Unrestricted Subsidiary, or
converted any Unrestricted Subsidiary into a Restricted Subsidiary, Fixed
Charges shall be calculated for such Test Period after giving effect thereto on
a pro forma basis in accordance with Section 1.04(b) and, if applicable,
Section 1.04(c), as if such Material Acquisition, Material Disposition or
conversion, and any related incurrence or repayment of Indebtedness, occurred on
the first day of such Test Period. If since the beginning of such Test Period
any Person (that subsequently became a Restricted Subsidiary or was merged with
or into Irish Holdco or any Restricted Subsidiary since the beginning of such
period but prior to the end of such Test Period) shall have made any
acquisition, disposition or such conversions that would have required adjustment
pursuant to this definition, then Fixed Charges shall be calculated on a pro
forma basis in

 

27



--------------------------------------------------------------------------------

accordance with Section 1.04(b) for such period as if such acquisition,
disposition or conversion had occurred on the first day of such Test Period.

“Foreign Assets” means (a) assets owned by the Foreign Loan Parties, (b) Foreign
Intellectual Property, (c) Equity Interests issued by Foreign Loan Parties or
other Persons that are not organized under the laws of a jurisdiction located in
the United States of America, and (d) assets located in jurisdictions outside
the United States of America.

“Foreign Intellectual Property” means (x) intellectual property owned by the
Foreign Loan Parties or (y) any non-U.S. intellectual property of any Loan
Parties that are Domestic Subsidiaries, in each case which is material to the
carrying out of the business of Irish Holdco or any of its Subsidiaries, taken
as a whole.

“Foreign Lender” means any Lender that is not a United States person within the
meaning of Section 7701(a)(30) of the Code.

“Foreign Loan Parties” means Irish Holdco and each Foreign Subsidiary that is a
Subsidiary Guarantor.

“Foreign Security Documents” means each security document set forth on
Schedule 1.01E.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“Foreign Subsidiary Guarantor” means any Subsidiary Guarantor which is a Foreign
Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or Disposition of assets permitted under this
Agreement (other than such

 

28



--------------------------------------------------------------------------------

obligations with respect to Indebtedness). The amount of any Guarantee shall be
deemed to be an amount equal to the lesser of (a) the stated or determinable
amount of the primary payment obligation in respect of which such Guarantee is
made and (b) the maximum amount for which the guaranteeing Person may be liable
pursuant to the terms of the instrument embodying such Guarantee (or as set
forth in Section 10.08 hereto, as applicable), unless such primary payment
obligation and the maximum amount for which such guaranteeing Person may be
liable are not stated or determinable, in which case the amount of the Guarantee
shall be such guaranteeing Person’s maximum reasonably possible liability in
respect thereof as reasonably determined by Irish Holdco in good faith.

“Guarantor” means the Borrower (with respect to the primary obligations of Irish
Holdco, any Additional Borrower and the Subsidiary Guarantors), any Additional
Borrower (with respect to the primary obligations of the Borrower, Irish Holdco
and each other Subsidiary Guarantor), Irish Holdco and the other Subsidiary
Guarantors.

“Guaranty” means the Guarantee set forth in Article X.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of similar nature regulated pursuant to any, or which may
give rise to liability under, Environmental Law.

“Hedge Bank” shall have the meaning assigned to such term in the definition of
“Secured Parties.”

“Horizon Convertible Notes” means the 5.00% convertible senior notes due 2018
issued by Horizon.

“Horizon Pharma Finance S.à r.l.” means Horizon Pharma Finance S.à r.l. a
Luxembourg private limited liability company (société à responsabilité limitée),
registered with the Luxembourg Register of Commerce and Companies (RCS
Luxembourg) (RCS) under number B 186.460, whose registered office is at 19, rue
de Bitbourg, L-1273 Luxembourg and with a share capital of USD 200,000.10.

“IFRS” shall have the meaning assigned to such term in Section 1.04.

“Incremental Amendment” means an Incremental Amendment among the Borrower, any
Additional Borrower, the Administrative Agent and one or more Incremental Term
Lenders and/or Incremental Revolving Lenders, as applicable, entered into
pursuant to Section 2.17.

“Incremental Commitment” means the Incremental Term Loan Commitment and the
Incremental Revolving Commitment.

“Incremental Lender” means an Incremental Term Lender or an Incremental
Revolving Lender.

“Incremental Loans” means the Incremental Term Loans and the Incremental
Revolving Loans.

 

29



--------------------------------------------------------------------------------

“Incremental Revolving Commitment” means the commitment of any Lender,
established pursuant to Section 2.17, to make Incremental Revolving Loans to the
Borrower and/or Additional Borrowers.

“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Commitment or an outstanding Incremental Revolving Loan.

“Incremental Revolving Loans” means revolving loans made by one or more lenders
to the Borrower and/or the Additional Borrowers pursuant to Section 2.17.

“Incremental Term Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Commitment” means the commitment of any Lender,
established pursuant to Section 2.17, to make Term Loan Increases or Incremental
Term Loans to the Borrower and/or the Additional Borrowers.

“Incremental Term Loans” means Term Loans made by one or more Lenders to the
Borrower and/or the Additional Borrowers pursuant to Section 2.17. Incremental
Term Loans may be made in the form of Term Loans effected pursuant to Term Loan
Increases, additional Term Loans or, to the extent permitted by Section 2.17 and
provided for in the relevant Incremental Amendment, Other Term Loans.

“Indebtedness” of any Person means, without duplication, (a) the principal
component of all obligations of such Person for borrowed money, (b) the
principal component of all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
acquired by such Person (excluding trade accounts payable and accrued expenses
arising in the ordinary course of business and licenses entered into in the
ordinary course of business), (d) the principal component of all obligations of
such Person in respect of the deferred purchase price of property or services if
and to the extent such obligation would appear as a liability upon the balance
sheet of the specified Person in accordance with GAAP (including payments or
other arrangements representing acquisition consideration, in each case entered
into in connection with an acquisition, but excluding (i) accounts payable or
other liability to trade creditors incurred in the ordinary course of business,
(ii) deferred compensation and severance, pension, health and welfare retirement
and equivalent benefits to current or former employees, directors or managers of
such Person and its Subsidiaries, and (iii) any Deferred Acquisition
Consideration), (e) all Capital Lease Obligations of such Person, (f) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, (g) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances,
(h) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed; provided that, if such Person has
not assumed or otherwise become liable in respect of such Indebtedness, such
obligations shall be deemed to be in an amount equal to the lesser of (i) the
amount of such Indebtedness and (ii) fair market value of such property at the
time of determination (in the Borrower’s good faith estimate), (i) all
Guarantees by such Person of Indebtedness of others and (j) all Disqualified
Equity Interests (excluding any accrued dividends). The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

 

30



--------------------------------------------------------------------------------

“Indemnified Taxes” means Taxes imposed on or with respect to any payments made
by or on account of any obligation of any Loan Party under any Loan Document
other than (i) Excluded Taxes and (ii) Other Taxes.

“Insolvency or Liquidation Proceeding” means, with respect to any Person,
(a) any voluntary or involuntary case or proceeding under any Debtor Relief Law
with respect to any such Person, (b) any other voluntary or involuntary
insolvency, reorganization or bankruptcy case or proceeding, or any
receivership, liquidation, reorganization, examinership, administration or other
similar case or proceeding or private or judicial foreclosure with respect to
any such Person or with respect to all or any material portion of its assets,
(c) any liquidation, dissolution, reorganization or winding up of any such
Person whether voluntary or involuntary and whether or not involving insolvency
or bankruptcy or (d) any assignment for the benefit of creditors or any other
marshalling of all or any material part of the assets and liabilities of any
such Person. In addition, in respect of any Luxembourg Guarantor, “Insolvency or
Liquidation Proceeding” shall also mean a Luxembourg Insolvency Event.

“Intercompany Closing Date Loans” means (1) one or more intercompany loans made
by Irish Holdco to Borrower (either directly or via one or more Subsidiary
Guarantors or that are otherwise acceptable to the Administrative Agent) and
(2) any other loans made on the Closing Date by one or more Loan Parties to one
or more other Loan Parties, all of which shall be required to be reasonably
satisfactory to the Administrative Agent; provided that (i) all Intercompany
Closing Date Loans shall be unsecured and subordinated to the Secured
Obligations, (ii) each such Intercompany Closing Date Loan is evidenced by a
promissory note from the respective borrower thereof and shall be payable to
(and at all times owned by) a Loan Party, (iii) each such promissory note is
delivered and pledged to the Collateral Agent pursuant to the Collateral
Documents and (iv) such promissory note (and any related documentation) is in
form and substance reasonably satisfactory to the Administrative Agent (it being
understood that such promissory note may be in the form of a global intercompany
note executed by the Loan Parties).

“Intercreditor Agreement” means one or more intercreditor agreements, each of
which shall be in form and substance reasonably satisfactory to the
Administrative Agent, entered into with the holders of any Indebtedness or any
Designated Representative thereof, that is to be secured on an equal and ratable
basis with, or on a junior priority basis to, the Secured Obligations.

“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Borrowing in accordance with Section 2.05.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and the applicable
Maturity Date and (b) with respect to any Eurocurrency Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurocurrency Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period and the applicable Maturity Date.

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or, if acceptable to all Lenders, twelve months thereafter or less
than one month thereafter), as the Applicable Borrower may elect; provided that
(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless, in
the case of a Eurocurrency Borrowing only, such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period

 

31



--------------------------------------------------------------------------------

shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurocurrency Borrowing that commences on the last Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“Interpolated Screen Rate” means, with respect to any Eurocurrency Loan
denominated in any currency for any Interest Period, a rate per annum which
results from interpolating on a linear basis between (a) the applicable Screen
Rate for the longest maturity for which a Screen Rate is available that is
shorter than such Interest Period and (b) the applicable Screen Rate for the
shortest maturity for which a Screen Rate is available that is longer than such
Interest Period, in each case as of approximately 11:00 a.m. (London time) on
the Quotation Day.

“Investments” means, with respect to any Person, all direct or indirect
investments by such Person in other Persons (including Affiliates) in the forms
of loans (including Guarantees or other obligations), advances or capital
contributions (excluding commission, travel and similar advances to officers and
employees made in the ordinary course of business), purchases or other
acquisitions for consideration of Indebtedness, Equity Interests or other
securities, together with all items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP. If Irish Holdco
or any Restricted Subsidiary sells or otherwise disposes of any Equity Interests
of any direct or indirect Restricted Subsidiary such that, after giving effect
to any such sale or disposition, such Person is no longer a Restricted
Subsidiary, Irish Holdco will be deemed to have made an Investment on the date
of any such sale or disposition equal to the fair market value of Irish Holdco’s
Investments in such Subsidiary that were not sold or disposed of in an amount
determined as provided in the penultimate paragraph of Section 6.04. The
acquisition by Irish Holdco or any Restricted Subsidiary of a Person that holds
an Investment in a third Person will be deemed to be an Investment by Irish
Holdco or such Restricted Subsidiary in such third Person in an amount equal to
the fair market value of the Investments held by the acquired Person in such
third Person in an amount determined as provided in the penultimate paragraph of
Section 6.04. Except as otherwise provided in this Agreement, the amount of an
Investment will be determined at the time the Investment is made and without
giving effect to subsequent changes in value. For the avoidance of doubt,
Permitted Equity Derivatives and acquisitions of or licenses for intellectual
property or tangible assets used or useful in a Permitted Business do not
constitute Investments.

“Irish Pension Scheme” has the meaning assigned to such term in the definition
of “ERISA Event”.

“Irish Qualifying Lender” means a Lender or Participant, as the case may be,
that is beneficially entitled to interest in respect of a Loan advanced to an
Additional Borrower that is tax resident in the Republic of Ireland under this
Agreement and is:

(1) a bank within the meaning of Section 246 of the TCA whose facility office is
located in Ireland and is carrying on a bona fide banking business in Ireland
for the purposes of Section 246(3)(a) of the TCA; or

(2)

(a) a company (within the meaning of Section 246(1) of the TCA) that is resident
for the purposes of tax (residence for these purposes to be determined in

 

32



--------------------------------------------------------------------------------

accordance with the laws of the territory of which the Lender or Participant, as
the case may be, claims to be resident) in a member state of the European
Communities (other than Ireland) or in a territory with which Ireland has
concluded a Treaty where:

 

  (A) that member state or territory imposes a tax that generally applies to
interest receivable in that member state or territory by companies from sources
outside that member state or territory; or

 

  (B) where that member state or territory imposes a tax that generally applies
to interest received in that member state or territory from sources outside that
member state or territory and the interest is payable into an account located in
that member state or territory; or

(b) a company (within the meaning of Section 246(1) of the TCA) where interest
payable in respect of an advance:

(A) is exempted from the charge to income tax under a Treaty that is in effect
by virtue of the procedures set out in Section 826(1) of the TCA; or

(B) would be exempted from the charge to income tax under a Treaty if such
Treaty was in effect by virtue of the procedures set out in Section 826(1) of
the TCA but such Treaty is not in effect at the date the interest is paid;

(c) a corporation established in the United States of America and subject to
U.S. federal income tax on its worldwide income; or

(d) a limited liability company (“LLC”) established in the United States of
America, provided that the ultimate recipients of the interest for Irish tax
purposes would, if they were themselves Lenders, be Irish Qualifying Lenders
within the meaning of paragraph (2)(a) or (2)(b) or (2)(c) of this definition
and the business conducted through the LLC is so structured for market reasons
and not for tax avoidance purposes;

provided that in each case at (a), (b), (c) or (d) the Lender or Participant, as
the case may be, is not carrying on a trade or business in Ireland through an
agency or branch with which the interest payment is connected; or

(3) an Irish Treaty Lender; or

(4) any person to whom Borrowers will, subject to procedural formalities, be
authorized by the Revenue Commissioners to make payments of interest on a Loan
without deduction of tax pursuant to the provisions of Section 246(3)(d) of the
TCA; or

(5) a company (within the meaning of Section 4 of the TCA):

(a) which advances money in the ordinary course of a trade which includes the
lending of money; and

(b) in whose hands any interest payable in respect of money so advanced is taken
into account in computing the trading income of the company for Irish
corporation tax purposes; and

 

33



--------------------------------------------------------------------------------

(c) which has complied with all of the provisions of Section 246(5)(a) of the
TCA including making the appropriate notifications thereunder to the Borrower
and the Revenue Commissioners; or

(6) a qualifying company within the meaning of Section 110 of the TCA; or

(7) an investment undertaking within the meaning of Section 739B of the TCA.

“Irish Qualifying Lender Confirmation” has the meaning set forth in
Section 2.14(h).

“Irish Treaty Lender” means, subject to the completion of procedural
formalities, a Lender or Participant, as the case may be, that is a resident of
an Irish Treaty State for the purposes of a double taxation agreement and that
does not carry on a business in Ireland through a permanent establishment with
which a Loan under this Agreement is effectively connected.

“Irish Treaty State” means a jurisdiction that has a double taxation agreement
with Ireland (a “Treaty”) that is in effect and makes provision for full
exemption from withholding tax imposed by Ireland on interest.

“Joinder Agreement” has the meaning assigned to such term in Section 5.09(e).

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Other Refinancing Loan, any Other Refinancing
Commitment, any Other Term Loan, any Extended Loan, any Extended Loan
Commitment, any Incremental Loan or any Incremental Commitment in each case as
extended in accordance with this Agreement from time to time.

“Lead Arrangers” means Citigroup Global Markets Inc. and Jefferies Finance LLC.

“Legal Requirements” means, as to any Person, the Organizational Documents of
such person, and any treaty, law (including the common law), statute, ordinance,
code, rule, regulation, guidelines, license, permit requirement, judgment,
decree, verdict, order, consent order, consent decree, writ, declaration or
injunction or determination of an arbitrator or a court or other Governmental
Authority, and the interpretation or administration thereof, in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject, in each case whether or not
having the force of law.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.17, Section 2.21 or
pursuant to an Assignment and Assumption, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption.

“LIBO Rate” means, for any Interest Period, the greater of (i) 1% per annum and
(ii) rate per annum determined by the Administrative Agent at approximately
11:00 a.m. (London time) on the date that is two Business Days prior to the
commencement of such Interest Period by reference to the ICE Benchmark
Administration Interest Settlement Rates (or by reference to the rates provided
by any Person that takes over the administration of such rate if the ICE
Benchmark Administration is no longer making a “LIBO Rate” rate available) for
deposits in Dollars (as set forth by the Bloomberg Information Service or any
successor thereto or any other service selected by the Administrative Agent that
has been nominated by the ICE Benchmark Administration (or any successor
thereto) as an authorized information vendor for

 

34



--------------------------------------------------------------------------------

the purpose of displaying such rates) for a period equal to such Interest Period
(the “Screen Rate”); provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, “LIBO
Rate” shall be the interest rate per annum equal to the Interpolated Screen
Rate.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
license, pledge, hypothecation, encumbrance, assignment, charge or security
interest in, on or of such asset, (b) the interest of a vendor or a lessor under
any conditional sale agreement, capital lease or title retention agreement (or
any financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities; provided that any precautionary UCC financing statements or similar
filings (including any filing of a UCC financing statement or other filing with
a Governmental Authority in respect of an operating lease or a consignment) and
any filings with any Governmental Authority in respect of any license (other
than an Exclusive License) shall not constitute Liens to the extent that such
operating lease, consignment or license to which the filings relate are
otherwise Permitted Liens hereunder.

“Limited Condition Acquisition” means any Permitted Acquisition which Irish
Holdco or any of its Restricted Subsidiaries is contractually committed to
consummate, which commitment is not conditioned on the availability of, or on
obtaining, third party financing. “Loan Documents” means this Agreement, any
promissory notes issued pursuant to Section 2.07(e) of this Agreement, the
Collateral Documents, the Joinder Agreement, any Incremental Amendment,
Extension Amendment or Refinancing Amendment, and any intercreditor agreements
and subordination agreements. Any reference in the Agreement or any other Loan
Document to a Loan Document shall include all appendices, exhibits or schedules
thereto, and all amendments, restatements, supplements or other modifications
thereto, and shall refer to the Agreement or such Loan Document as the same may
be in effect at any and all times such reference becomes operative.

“LLC” has the meaning assigned to such term in “Irish Qualifying Lender.”

“Loan Parties” means, collectively, Irish Holdco, the Borrower, any Additional
Borrower and the Subsidiary Guarantors.

“Loans” means the loans made by the Lenders to the Borrower (and any Additional
Borrower) pursuant to this Agreement.

“Long-Term Indebtedness” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.

“Luxembourg” means the Grand Duchy of Luxembourg.

“Luxembourg Companies Register” means the Luxembourg Register of Commerce and
Companies.

“Luxembourg Guarantor” has the meaning assigned to such term in Section 10.08.

“Luxembourg Insolvency Event” means, in relation to any entity incorporated or
existing under the laws of Luxembourg or any of their assets, any corporate
action, legal proceedings or other procedure or step in relation to bankruptcy
(faillite), insolvency, judicial or voluntary liquidation (liquidation
judiciaire ou volontaire), composition with creditors (concordat préventif de
faillite), moratorium or reprieve from payment (sursis de paiement), controlled
management (gestion contrôlée),

 

35



--------------------------------------------------------------------------------

fraudulent conveyance (action paulienne), general settlement with creditors, the
appointment of a juge délégué, a commissaire, a juge-commissaire, a mandataire
ad hoc, an administrateur provisoire, a liquidateur or a curateur reorganization
or similar laws affecting the rights of creditors generally.

“Majority in Interest” means, at any time, in the case of the Lenders, Lenders
holding outstanding Loans representing more than 50% of all Loans outstanding at
such time. If the context indicates that the “Majority in Interest” is to be
determined for a relevant Class or Tranche, then only the respective Class or
Tranche shall be included as otherwise provided above in determining the
applicable Majority in Interest.

“Margin Stock” has the meaning assigned to such term in Regulation U of the
Board.

“Material Acquisition” means any Permitted Acquisition that involves the payment
of Permitted Acquisition Consideration by Irish Holdco and its Restricted
Subsidiaries in excess of $50,000,000.

“Material Agreements” means (a) the Acquisition Documents listed on Schedule
3.20, (b) any agreements, documents, contracts, indentures and instruments
pursuant to which a default, breach or termination thereof could reasonably be
expected to result in a Material Adverse Effect, (c) the Existing Notes and the
Existing Notes Indenture, (d) the Horizon Convertible Notes and (e) the New
Horizon Unsecured Notes.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property or financial condition of Irish Holdco and the Subsidiaries
taken as a whole or (b) the validity or enforceability of this Agreement or any
and all other Loan Documents or the rights or remedies of the Administrative
Agent and the Lenders thereunder.

“Material Disposition” means any Asset Sale that involves payment of Disposition
Consideration to Irish Holdco or any of its Restricted Subsidiaries in excess of
$50,000,000.

“Material Indebtedness” means Indebtedness (other than (i) the Loans or
(ii) except to the extent such intercompany Indebtedness has been accelerated by
any holder thereof, any intercompany Indebtedness between or among the Loan
Parties), or obligations in respect of one or more Swap Agreements (excluding
Permitted Equity Derivatives that do not give rise to any cash payment
obligations), of any one or more of Irish Holdco and its Restricted Subsidiaries
in an aggregate principal amount exceeding $50,000,000. For purposes of
determining Material Indebtedness, the “principal amount” of the obligations of
Irish Holdco or any Restricted Subsidiary in respect of any Swap Agreement at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that Irish Holdco or such Restricted Subsidiary would be required to
pay if such Swap Agreement were terminated at such time.

“Material Subsidiary” means each Restricted Subsidiary (i) which, as of the most
recent fiscal quarter of Irish Holdco, for the period of four consecutive fiscal
quarters then ended, for which financial statements have been delivered pursuant
to Section 5.01, contributed greater than five percent (5%) of Irish Holdco’s
Consolidated EBITDA for such period or (ii) which contributed greater than five
percent (5%) of Irish Holdco’s Consolidated Total Assets as of such date;
provided that, if at any time the aggregate amount of Consolidated EBITDA or
Consolidated Total Assets attributable to all Restricted Subsidiaries that are
not Material Subsidiaries exceeds ten percent (10%) of Consolidated EBITDA of
Irish Holdco and its Restricted Subsidiaries for any such period or ten percent
(10%) of Consolidated Total Assets of Irish Holdco and its Restricted
Subsidiaries as of the end of any such fiscal quarter, Irish

 

36



--------------------------------------------------------------------------------

Holdco (or, in the event Irish Holdco has failed to do so within forty-five
(45) days, the Administrative Agent) shall designate sufficient Restricted
Subsidiaries as “Material Subsidiaries” to eliminate such excess, and such
designated Restricted Subsidiaries shall for all purposes of this Agreement
constitute Material Subsidiaries. Notwithstanding anything to the contrary
contained herein, the Borrower, any Additional Borrower and any New Notes Issuer
shall be deemed at all times to be Material Subsidiaries.

“Maturity Date” means (i) with respect to the 2015 Term Loans that have not been
extended pursuant to Section 2.19, the date occurring six years after the
Closing Date and (ii) with respect to any other tranche of Loans (including any
Incremental Loans, Extended Loans, and Other Refinancing Loans), the maturity
dates specified therefor in the applicable Incremental Amendment, Extension
Amendment or Refinancing Amendment; provided that if any such day is not a
Business Day, the Maturity Date shall be the Business Day immediately succeeding
such day.

“Milestone Payments” means payments made in connection with any Permitted
Acquisition or other acquisition (including any license or the acquisition of
any license) of any rights in respect of any drug or other pharmaceutical
product (and any related property or assets) to sellers (or licensors) of the
assets or Equity Interests acquired (or licensed) therein based on the
achievement of specified revenue, profit or other performance targets (financial
or otherwise).

“Minimum Extension Condition” shall have the meaning given to such term in
Section 2.19(b).

“Minimum Tranche Amount” shall have the meaning given to such term in
Section 2.19(b).

“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.

“Mortgage” means each mortgage, charge, deed of trust or other agreement which
conveys or evidences a Lien in favor of the Collateral Agent, for the benefit of
the Collateral Agent and the Secured Parties, on real property of a Loan Party,
including any amendment, restatement, modification or supplement thereto.

“Mortgage Instruments” means such title reports, title insurance, flood
certifications and flood insurance, opinions of counsel, surveys, appraisals and
environmental reports and other similar information and related certifications
as are customary for the jurisdiction of the applicable real property and
requested by, and in form and substance reasonably acceptable to, the
Administrative Agent from time to time.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest and royalty
payments), but only as and when received, (ii) in the case of a casualty,
insurance proceeds and (iii) in the case of a condemnation or similar event,
condemnation awards and similar payments, net of (b) the sum of (i) all
reasonable fees and out-of-pocket expenses paid to third parties (other than
Affiliates) in connection with such event, (ii) in the case of a Disposition of
an asset (including pursuant to a Sale and

 

37



--------------------------------------------------------------------------------

Leaseback Transaction or a casualty or a condemnation or similar proceeding),
the amount of all payments required to be made as a result of such event to
repay Indebtedness (other than Loans and limited to such Indebtedness’
proportionate share of such prepayment) secured by such asset or otherwise
subject to mandatory prepayment as a result of such event and (iii) the amount
of all taxes paid (or reasonably estimated to be payable) and the amount of any
reserves established to fund contingent liabilities reasonably estimated to be
payable, in each case that are directly attributable to such event (as
determined reasonably and in good faith by a Financial Officer); provided that
on the date on which such reserve is no longer required to be maintained, the
remaining amount of such reserve shall then be deemed to be Net Proceeds.

“New Horizon Unsecured Note Documents” means the New Horizon Unsecured Notes
Indenture and the New Horizon Unsecured Notes, as each such document may be
amended, restated, supplemented or otherwise modified from time to time.

“New Horizon Unsecured Notes” means the $475,000,000 6.625% Senior Notes due
2023 issued on April 29, 2015 by the Horizon Pharma Financing Inc. (to be merged
with and into the Borrower).

“New Horizon Unsecured Notes Indenture” means that certain indenture, dated as
of April 29, 2015, between Horizon Pharma Financing Inc. (to be merged with and
into the Borrower) and U.S. Bank National Association, as trustee, relating to
the New Horizon Unsecured Notes.

“New Loan Party” has the meaning assigned to such term in Section 5.09(a).

“New Notes Issuer” means, with respect to any incurrence of Indebtedness in the
form of debt securities permitted hereunder, a newly-formed (at the time it
first becomes a New Notes Issuer or Additional Borrower) entity which is a
wholly-owned direct subsidiary of Irish Holdco, so long as such entity (x) is
and continues to be at all times thereafter a Subsidiary Guarantor and (y) owns
no substantial assets (other than unsecured intercompany notes received by it
from Irish Holdco or one or more of its Restricted Subsidiaries that are Loan
Parties in connection with unsecured loans made by the New Notes Issuer with
proceeds of the Indebtedness incurred by it) and owns no Equity Interests in any
other Persons. At the option of Irish Holdco, a New Notes Issuer which also
meets the requirements of the definition of “Additional Borrower” contained
herein may constitute both a New Notes Issuer and an Additional Borrower.

“Non-U.S. Plan” means any plan, fund or other similar program established,
contributed to (regardless of whether through direct contributions or through
employee withholding) or maintained outside the United States of America by
Irish Holdco or any one or more of its Subsidiaries primarily for the benefit of
employees of Irish Holdco or such Subsidiaries residing outside the United
States of America, which plan, fund or other similar program provides, or
results in, retirement income, a deferral of income in contemplation of
retirement or payments to be made upon termination of employment, and which plan
is not subject to ERISA or the Code.

“Obligations” means (a) all unpaid principal of and accrued and unpaid interest
on the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations and indebtedness (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership, examinership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding), obligations and liabilities of any of Irish Holdco, the Borrower
and the other Loan Parties to any of the Lenders, the Administrative Agent, the
Collateral Agent or any indemnified party, individually or collectively,
existing on the Closing Date or arising thereafter, direct or indirect, joint or

 

38



--------------------------------------------------------------------------------

several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Agreement or any of the other Loan
Documents or in respect of any of the Loans made or reimbursement or other
obligations incurred or other instruments at any time evidencing any thereof and
(b) the payment of all obligations of the Loan Parties under each Cash
Management Agreement and Swap Agreement entered into with any counterparty that
is a Secured Party; provided that, notwithstanding anything to the contrary, the
Obligations shall exclude any Excluded Swap Obligations.

“OFAC” means Office of Foreign Assets Control of the United States Department of
the Treasury.

“OID” has the meaning assigned to such term in the definition of “Credit
Agreement Refinancing Indebtedness.”

“Other Refinancing Commitments” means the Other Refinancing Term Commitments and
the Other Refinancing Revolving Commitments.

“Other Refinancing Loans” means the Other Refinancing Term Loans and the Other
Refinancing Revolving Loans.

“Other Refinancing Revolving Commitments” means one or more Classes of Revolving
Commitments hereunder that result from a Refinancing Amendment.

“Other Refinancing Revolving Loans” means the revolving loans made pursuant to
any Other Refinancing Revolving Commitment.

“Other Refinancing Term Commitments” means one or more Classes of Term Loan
Commitments hereunder that result from a Refinancing Amendment.

“Other Refinancing Term Loans” means one or more Classes of Term Loans that
result from a Refinancing Amendment.

“Other Taxes” means any and all present or future stamp, court, or documentary
Taxes or any other excise or property Taxes, charges or similar Taxes arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement or any other Loan
Document, other than Luxembourg registration duties (droits d’enregistrement)
payable due to a registration, submission or filing by the Administrative Agent
or a Lender of any Loan Document, except if such registration, submission or
filing is required to maintain, establish, enforce or preserve the rights of the
Administrative Agent or a Lender under such Loan Document.

“Other Term Loans” has the meaning set forth in Section 2.17(a).

“Organizational Documents” means, with respect to any Person, (i) in the case of
any corporation, the certificate of incorporation, articles of incorporation or
deed of incorporation and by-laws (or similar documents) of such Person, (ii) in
the case of any limited liability company, the certificate or articles of
formation or organization and operating agreement or memorandum and articles of
association (or similar constituent documents) of such Person, (iii) in the case
of any limited partnership, the certificate of formation and limited partnership
agreement (or similar constituent documents) of such Person (and, where
applicable, the equityholders or shareholders registry of such Person), (iv) in
the case

 

39



--------------------------------------------------------------------------------

of any general partnership, the partnership agreement (or similar constituent
document) of such Person, (v) in any other case, the functional equivalent of
the foregoing, and (vi) any shareholder, voting trust or similar agreement
between or among any holders of Equity Interests of such Person.

“Participant” has the meaning set forth in Section 9.04(c)(i).

“Participant Register” has the meaning set forth in Section 9.04(c)(ii).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Pennsaid Acquisition” means acquisition of the U.S. rights to PENNSAID® on
October 17, 2014.

“Permitted Acquisition” means the purchase or other acquisition by Irish Holdco
or any Restricted Subsidiary of Equity Interests in, or all or substantially all
the assets of (or all or substantially all the assets constituting a business
unit, division, product line (including rights in respect of any drug or other
pharmaceutical product) or line of business of), any Person, or any Exclusive
License of rights to a drug or other product line, in a single transaction or a
series of related transactions if (a) (i) in the case of any purchase or other
acquisition of Equity Interests in a Person, such Person (including each
subsidiary of such Person to the extent such subsidiary was wholly-owned by such
Person immediately prior to the purchase or acquisition), upon the consummation
of such purchase or acquisition, will be a wholly-owned Restricted Subsidiary
(including as a result of a merger or consolidation or amalgamation between
Irish Holdco or any Restricted Subsidiary and such Person, with, in the case of
a merger or consolidation or amalgamation involving Irish Holdco or the Borrower
with Irish Holdco or the Borrower (as the case may be) being the surviving
entity) or (ii) in the case of any purchase, license or other acquisition of
other assets, such assets will be owned and/or licensed by Irish Holdco or a
wholly-owned Restricted Subsidiary; (b) the business of such Person, or the
business conducted with such assets, as the case may be, constitutes a Permitted
Business; and (c) at the time of and immediately after giving effect (including
pro forma effect) to any such purchase, license or other acquisition (or, in the
case of a Limited Condition Acquisition, as of the date the definitive
agreements for such Limited Condition Acquisition are entered into), no Default
shall have occurred and be continuing.

“Permitted Acquisition Consideration” means the sum of the cash purchase price
for any Permitted Acquisition payable at or prior to the closing date of such
Permitted Acquisition (and which, for the avoidance of doubt, shall not include
any Deferred Acquisition Consideration) plus the aggregate principal amount of
Indebtedness assumed on such date in connection with such Permitted Acquisition.

“Permitted Business” means the business and any services, activities or
businesses incidental, or reasonably related or complementary or similar to, any
line of business engaged in by Irish Holdco and its Subsidiaries as of the
Closing Date or any business activity that is a reasonable extension,
development or expansion thereof or ancillary thereto.

“Permitted Conversion Provisions” shall have the meaning assigned to such term
in the definition of Alternative Incremental Facility Indebtedness.

“Permitted Debt” has the meaning set forth in Section 6.01(b).

“Permitted Equity Derivatives” means any forward purchase, accelerated share
purchase, call option, warrant transaction or other equity derivative
transactions relating to the Equity

 

40



--------------------------------------------------------------------------------

Securities of Irish Holdco entered into by Irish Holdco or any Restricted
Subsidiary provided that any Restricted Payment made in connection with such
transaction is permitted pursuant to Section 6.04, including any Swap Agreements
executed in connection therewith (or deemed executed therewith).

“Permitted Hedging Obligations” means obligations of Irish Holdco or any
Restricted Subsidiary in respect of Swap Agreements entered into (i) to hedge or
mitigate risks to which Irish Holdco or any Restricted Subsidiary has actual
exposure (other than those in respect of Equity Interests of Irish Holdco or any
of its Restricted Subsidiaries but excluding Convertible Debt) or (ii) in order
to effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of Irish Holdco or any
Restricted Subsidiary.

“Permitted Investments” means:

(1) the Transactions;

(2) any Investment in Irish Holdco or in a Restricted Subsidiary; provided that
such Investments made by the Loan Parties pursuant to this clause (2) in
entities that are not Loan Parties (or that will not become Loan Parties within
the time periods specified in Section 5.09), when combined with all such
Investments by the Loan Parties in non-Loan Parties made pursuant to clause
(4) hereof, shall not exceed, in the aggregate, $50,000,000 at any time
outstanding;

(3) any Investment in cash and Cash Equivalents;

(4) any Investment by Irish Holdco or any Restricted Subsidiary in a Person, if
as a result of such Investment: (a) such Person becomes a Restricted Subsidiary;
or (b) such Person is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
Irish Holdco or a Restricted Subsidiary; provided that such Investments made by
the Loan Parties pursuant to this clause (4) in entities that are not Loan
Parties or will not become Loan Parties within the time periods specified in
Section 5.09, when combined with all such Investments by the Loan Parties in
non-Loan Parties made pursuant to clause (2) hereof, shall not exceed, in the
aggregate, the greater of $50,000,000 or 2.00% of Total Assets at any time
outstanding;

(5) any Investment made as a result of the receipt of non-cash consideration
from (i) an Asset Sale that was made pursuant to and in compliance with
Section 6.03 or (ii) a Disposition of assets not constituting an Asset Sale;

(6) any Investments to the extent made in exchange for the issuance of Equity
Interests (other than Disqualified Equity Interests) of Irish Holdco or any of
its direct or indirect parent companies;

(7) any Investments received in settlement, satisfaction, compromise or
resolution of (A) obligations of trade creditors or customers or other debts
that were incurred in the ordinary course of business of Irish Holdco or any of
its Restricted Subsidiaries, including pursuant to any plan of reorganization or
similar arrangement upon the bankruptcy or insolvency of any trade creditor or
customer; or (B) judgments, litigation, arbitration or other disputes;

(8) Investments represented by Swap Obligations, Permitted Hedging Obligations
and Permitted Equity Derivatives;

 

41



--------------------------------------------------------------------------------

(9) loans or advances, and guarantees of such loans and advances, to officers,
directors, consultants, employees, customers and suppliers of Irish Holdco, any
of its Subsidiaries or any of Irish Holdco’s direct or indirect parent companies
in the ordinary course of business in the aggregate amount outstanding at any
one time not to exceed $5,000,000;

(10) Permitted Acquisitions; provided that (i) except as specified in clause
(ii) below, not more than the greater of $100,000,000 or 4.00% of Total Assets
in Permitted Acquisition Consideration may be paid in the aggregate in respect
of all such Permitted Acquisitions and (ii) with respect to any Permitted
Acquisition, as of the date of such Permitted Acquisition (or, in the case of a
Limited Condition Acquisition, as of the date the definitive agreements for such
Limited Condition Acquisition are entered into), the cap set forth in clause
(i) above shall not be applicable so long as the Total Net Leverage Ratio, as of
the date of such Permitted Acquisition (or, in the case of a Limited Condition
Acquisition, as of the date the definitive agreements for such Limited Condition
Acquisition are entered into), calculated both immediately before and
immediately after giving effect (including pro forma effect) to such Permitted
Acquisition in accordance with Section 1.04(b) and, if applicable,
Section 1.04(c), shall be less than 5.75:1.00 (but excluding, for purposes of
such calculation, the proceeds of any Incremental Loans or any other
Indebtedness incurred on such date in the calculation of the Unrestricted Cash);
provided that such Permitted Acquisitions made pursuant to this clause (10) in
entities that do not become Loan Parties (or in assets that are not acquired by
Loan Parties) shall not exceed, in the aggregate, $25,000,000 at any time
outstanding;

(11) any guarantee of Indebtedness permitted to be incurred by Section 6.01 and
performance guarantees provided in the ordinary course of business;

(12) any Investment existing on, or made pursuant to binding commitments
existing on, the date hereof and any Investment consisting of an extension,
modification or renewal of any Investment existing on, or made pursuant to a
binding commitment existing on, the date hereof, in each case, as set forth on
Schedule 1.01B; provided, that the amount of any such Investment may be
increased (a) as required by the terms of such Investment as in existence on the
date hereof or (b) as otherwise permitted under this Agreement;

(13) Investments of any Person in existence at the time such Person becomes a
Restricted Subsidiary, or is merged, consolidated or amalgamated with or into,
or transfers or conveys substantially all of its assets to, or is liquidated
into, Irish Holdco or a Restricted Subsidiary; provided such Investment was not
made in connection with or in anticipation of such Person becoming a Restricted
Subsidiary and, to the extent in an amount not greater than such Investment as
existing on the date such Person became a Restricted Subsidiary, any
modification, replacement, renewal or extension thereof;

(14) Investments in the ordinary course of business in prepaid expenses,
negotiable instruments held for collection and lease, utility and worker’s
compensation, performance and other similar deposits provided to third parties;

(15) receivables owing to Irish Holdco or any Restricted Subsidiary if created
or acquired in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms; provided, that such trade terms may
include such concessionary trade terms as Irish Holdco or any such Restricted
Subsidiary deems reasonable under the circumstances;

 

42



--------------------------------------------------------------------------------

(16) advances, loans or extensions of trade or other credit (including to
officers, directors, consultants and employees of Irish Holdco, its Subsidiaries
or its direct and indirect parent companies) in the ordinary course of business
by Irish Holdco or any of its Restricted Subsidiaries;

(17) lease, utility and similar deposits in the ordinary course of business and
other deposits constituting Permitted Liens;

(18) Investments in the ordinary course of business consisting of endorsements
for collection or deposit;

(19) Investments among Irish Holdco and its Subsidiaries in the ordinary course
of business for purposes of funding the working capital and maintenance capital
expenditure requirements and research and development activities of Irish Holdco
and its Subsidiaries;

(20) Investments consisting of purchases and acquisitions of inventory,
supplies, materials and equipment or purchases of contract rights or licenses or
leases of intellectual property, in each case in the ordinary course of
business;

(21) any customary upfront, milestone, marketing or other funding payment in the
ordinary course of business to another Person in connection with obtaining a
right to receive royalty or other payments in the future;

(22) Investments in (a) any joint ventures in an amount outstanding at any one
time not to exceed $40,0000,000 or 2.00% of Total Assets (with the fair market
value as determined in good faith by Irish Holdco of each Investment (other than
any Investment consisting of a guarantee) being measured at the time made and
without giving effect to subsequent changes in value) and (b) any Permitted
Joint Venture; provided, however, that if any Investment pursuant to this clause
(22) is made in any Person that is not a Restricted Subsidiary at the date of
the making of such Investment and such Person becomes a Restricted Subsidiary
after such date, such Investment shall thereafter be deemed to have been made
pursuant to clause (2) above and shall cease to have been made pursuant to this
clause (22) for so long as such Person continues to be a Restricted Subsidiary;

(23) Investments in a Permitted Business in an aggregate amount, taken together
with all other Investments made pursuant to this clause (23) that are at that
time outstanding, not to exceed the greater of $40,000,000 or 2.00% of Total
Assets;

(24) Investments consisting of co-development agreements or consisting of the
licensing or contribution of intellectual property, new drug applications or
similar assets pursuant to development, marketing or manufacturing agreements,
alliances or arrangements or similar agreements or arrangements with other
Persons;

(25) other Investments in any Person having an aggregate fair market value
(measured on the date each such Investment was made and without giving effect to
subsequent changes in value), when taken together with all other Investments
made pursuant to this clause (25) that are at the time outstanding, not to
exceed the greater of $100,000,000 or 4.00% of Total Assets; and

 

43



--------------------------------------------------------------------------------

(26) Investments in any Person in connection with a Permitted Receivables
Facility; provided, that such Investment is in the form of a purchase money
note, contribution of additional receivables or any equity interest.

“Permitted Joint Venture” means any joint venture (which may be in the form of a
limited liability company, partnership, corporation or other entity) in which
Irish Holdco or any of the Restricted Subsidiaries is a joint venturer;
provided, however, that, immediately after giving effect to any Investment in
such Permitted Joint Venture pursuant to clause (22)(b) of the definition of
“Permitted Investments”: (a) the joint venture is engaged solely in a Permitted
Business, (b) Irish Holdco or a Restricted Subsidiary is required by the
governing documents of the joint venture or an agreement with the other parties
to the joint venture to participate in the management of such joint venture as a
member of such joint venture’s Board of Directors or otherwise, (c) Irish Holdco
and any Subsidiary or Affiliate of Irish Holdco hold or own, collectively, not
more than 66 2/3 percent of the outstanding Equity Interests of such Permitted
Joint Venture, and (d) at the time of the initial Investment and at the time of
each subsequent Investment in such Permitted Joint Venture, an Applicable
Borrower would be permitted to incur additional secured Indebtedness pursuant to
Section 2.17(d).

“Permitted Junior Secured Refinancing Debt” means any secured Indebtedness
incurred after the Closing Date by the Borrower, any Additional Borrower or any
New Notes Issuer (and may in any case be co-borrowed or co-issued by any
Additional Borrower on a joint and several basis) in the form of one or more
series of second-lien secured notes or second-lien secured loans; provided that
(i) such Indebtedness is secured by all or a portion of the Collateral on a
second-priority basis with the Obligations and is not secured by any property or
assets of Irish Holdco or any Subsidiary other than the Collateral, (ii) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness, (iii) such
Indebtedness does not mature or have scheduled amortization or scheduled
payments of principal and is not subject to mandatory redemption, repurchase,
prepayment or sinking fund obligation (other than customary offers to repurchase
upon a change of control, fundamental change, delisting, asset sale or casualty
event and customary acceleration rights after an event of default, in each case
subject to and after giving effect to such offers and rights under this
Agreement and Permitted Conversion Provisions) prior to the Latest Maturity Date
at the time such Indebtedness is incurred, (iv) the security agreements relating
to such Indebtedness are substantially the same as the Collateral Documents
(with such differences as are reasonably satisfactory to the Administrative
Agent), (v) such Indebtedness is not guaranteed by any of Irish Holdco’s
Subsidiaries other than the Loan Parties, (vi) a Designated Representative
acting on behalf of the holders of such Indebtedness shall have become party to
or otherwise subject to the provisions of a Second Lien Intercreditor Agreement;
provided that if such Indebtedness is the initial Permitted Junior Secured
Refinancing Debt incurred after the Closing Date, then Irish Holdco, the
Borrower, the Additional Borrowers (if any), the Subsidiary Guarantors, the
Administrative Agent and the Designated Representative for such Indebtedness
shall have executed and delivered a Second Lien Intercreditor Agreement and
(vii) such Indebtedness shall contain covenants and events of default no more
restrictive (taken as a whole) to Irish Holdco and its Restricted Subsidiaries
than those contained in this Agreement; provided that notwithstanding the
foregoing, the terms and conditions applicable to such Indebtedness may provide
for any additional or different covenants or events of default that are
applicable only during periods after the Maturity Date applicable to the Class
of Term Loans having the Latest Maturity Date on the date such Indebtedness is
issued, incurred or obtained, include Permitted Conversion Provisions and
require the repurchase or repayment upon a change of control, fundamental
change, delisting or similar events; provided further that a certificate of a
Responsible Officer delivered to the Administrative Agent at least 5 Business
Days prior to the incurrence of such Indebtedness (or such shorter period as may
be agreed by the Administrative Agent in its sole discretion) stating that Irish
Holdco has determined in good faith that such terms and conditions satisfy the
foregoing requirement shall be conclusive evidence that

 

44



--------------------------------------------------------------------------------

such terms and conditions satisfy the foregoing requirement unless the
Administrative Agent notifies Irish Holdco within 3 Business Days (or such
shorter period as may be agreed by the Administrative Agent in its sole
discretion) of receipt of such certificate that it disagrees with such
determination. Permitted Junior Secured Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.

“Permitted Liens” means:

(1) Liens to secure the Secured Obligations (including any Incremental Loans);

(2) (i) Liens on assets of Foreign Subsidiaries or non-Guarantor Subsidiaries
securing Indebtedness (and other related obligations) of such Foreign Subsidiary
or non-Guarantor Subsidiary that was incurred pursuant to Section 6.01(b)(xi)
and (ii) Liens securing Indebtedness (and other related obligations) that was
incurred pursuant to Section 6.01(b)(xvi);

(3) (a) Liens in favor of any Loan Party; and (b) Liens on the property of any
Restricted Subsidiary that is not a Guarantor in favor of Irish Holdco or any
other Restricted Subsidiary;

(4) Liens on property or Equity Interests of another Person existing at the time
such other Person becomes a Subsidiary of Irish Holdco or is merged with or into
or consolidated with Irish Holdco or any Subsidiary of Irish Holdco; provided,
that such Liens (a) are not incurred in contemplation thereof and (b) do not
extend to any other property owned by Irish Holdco or any of its Restricted
Subsidiaries (other than assets and property affixed or appurtenant thereto);

(5) Liens on property (including Equity Interests) existing at the time of
acquisition of the property by Irish Holdco or any Subsidiary of Irish Holdco;
provided, that such Liens were in existence prior to such acquisition and not
incurred in contemplation of, such acquisition;

(6) any Lien on any property or asset of Irish Holdco or any Restricted
Subsidiary existing on the date hereof and set forth on Schedule 1.01C;

(7) Liens granted in replacement of or substitute for, or to secure any
refinancing (or successive refinancings), as a whole or in part, of any
Indebtedness or other obligation secured by, a Lien referred to in clauses (4),
(5) or (6) hereof; provided, that (i) the new Lien is limited to all or part of
the same property and assets that secured or, under the written agreements
pursuant to which the original Lien arose, could secure the original Lien (plus
improvements and accessions to, such property or proceeds or distributions
thereof); and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and any Permitted Refinancing Indebtedness thereof;

(8) Liens on the Equity Interests of Unrestricted Subsidiaries;

(9) Liens (a) to secure the performance of, or arising in connection with,
public or statutory obligations (including worker’s compensation laws,
unemployment insurance laws or similar legislation), insurance, surety or appeal
bonds, performance bonds or other obligations of a like nature, good faith
deposits in connection with bids, tenders, contracts (other than for the payment
of Indebtedness) or leases, deposits as security for contested taxes or import
duties or for the payment of rent, in each case incurred in the ordinary course
of business (including Liens to secure letters of credit issued to assure
payment or performance of such obligations), and (b) in

 

45



--------------------------------------------------------------------------------

respect of letters of credit, bank guarantees or similar instruments issued for
the account of Irish Holdco or any Subsidiary supporting obligations of the type
set forth in clause (a) above;

(10) Liens on securities that are the subject of repurchase agreements permitted
hereunder;

(11) Liens to secure Indebtedness (and related obligations) permitted by
Section 6.01(b)(x) covering only the assets acquired with, improved,
constructed, leased or financed by such Indebtedness and the proceeds thereof;

(12) Liens for taxes, assessments or other governmental charges or claims that
are (i) not yet delinquent or (ii) being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been established in
accordance with, and to the extent required by, applicable accounting standards;

(13) Liens imposed by law, such as carriers’, warehousemen’s, landlord’s and
mechanics’ Liens, in each case, either (i) incurred in the ordinary course of
business or (ii) for sums not yet due or being contested in good faith by
appropriate proceedings;

(14) survey exceptions, encumbrances, easements or reservations of, or rights of
others for, licenses, rights-of-way, sewers, electric lines, telegraph and
telephone lines and other similar purposes, or zoning or other restrictions as
to the use of real property or Liens incidental to the conduct of the business
of such Person or to the ownership of their properties which were not incurred
in connection with Indebtedness and that do not in the aggregate materially
adversely affect the value of said properties or materially impair their use in
the operation of the business of such Person;

(15) Liens to secure any Alternative Incremental Facility Indebtedness,
Permitted Pari Passu Secured Refinancing Debt and any Permitted Junior Secured
Refinancing Debt and any Permitted Refinancing Indebtedness in respect thereof;

(16) Liens on insurance policies, premiums and proceeds thereof, or other
deposits, to secure insurance premium financings and other liabilities to
insurance carriers;

(17) Liens securing or arising out of judgments, decrees, orders, awards or
notices of lis pendens and associated rights related to litigation with respect
to which Irish Holdco or any Subsidiary shall then be proceeding with an appeal
or other proceedings for review, or in respect of which the period within which
such appeal or proceedings may be initiated shall not have expired;

(18) Liens arising by virtue of any statutory or common law provisions relating
to banker’s liens, rights of set-off or similar rights and remedies as to
deposit accounts or other funds maintained with a depository or financial
institution or as to purchase orders and other agreements entered into with
customers in the ordinary course of business;

(19) Liens on cash, Cash Equivalents or other property arising in connection
with the defeasance, discharge or redemption of Indebtedness;

(20) Liens on specific items of inventory or other goods (and the proceeds
thereof) of Irish Holdco or any Restricted Subsidiary securing such Person’s
obligations in respect of

 

46



--------------------------------------------------------------------------------

bankers’ acceptances issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or other goods;

(21) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business;

(22) Liens securing obligations in an aggregate amount not to exceed $10,000,000
in respect of Permitted Hedging Obligations;

(23) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(24) Liens on equipment or inventory of Irish Holdco or any Restricted
Subsidiary granted in the ordinary course of business to Irish Holdco’s or such
Restricted Subsidiary’s supplier at which such equipment or inventory is
located;

(25) usual and customary Liens incurred to secure ACH Indebtedness, business
credit card programs, and netting services, overdrafts and related liabilities
arising from treasury, depositary and cash management services and Liens in the
nature of the right of setoff in favor of counterparties to contractual
agreements with the Loan Parties in the ordinary course of business;

(26) any encumbrance or restriction (including put and call arrangements) with
respect to Equity Interests of any joint venture, minority investment or similar
arrangement pursuant to any joint venture, shareholders, investor rights or
similar agreement;

(27) Liens (i) consisting of deposits or advances made by Irish Holdco or any of
its Restricted Subsidiaries in connection with any letter of intent or purchase
agreement in respect of any Permitted Acquisition or Investment permitted under
this Agreement or (ii) consisting of an option or agreement to Dispose of any
property permitted to be sold pursuant to Section 6.03;

(28) leases, subleases, licenses or sublicenses granted to third parties
(a) entered into in the ordinary course of business which do not materially
interfere with the conduct of the business of Irish Holdco and its Restricted
Subsidiaries and which do not secure any Indebtedness, or (b) that are not
otherwise prohibited by Section 6.03;

(29) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection and (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business, including Liens encumbering reasonable
customary initial deposits and margin deposits;

(30) ground leases in respect of real property on which facilities owned or
leased by Irish Holdco or any of its Subsidiaries are located and other Liens
affecting the interest of any landlord (and any underlying landlord) of any real
property leased by Irish Holdco or any Subsidiary;

(31) any interest or title of a lessor or licensor under any lease, sublease,
license or sublicense entered into by Irish Holdco or any Restricted Subsidiary
(A) existing on the date hereof (but not created in contemplation hereof),
(B) entered into in the ordinary course of its business or (C) entered into in
connection with a Permitted Acquisition;

 

47



--------------------------------------------------------------------------------

(32) Liens to secure contractual payments (contingent or otherwise) payable by
Irish Holdco or its Subsidiaries to a seller after the consummation of an
acquisition of a product, business, license or other assets;

(33) other Liens securing Indebtedness to the extent such Indebtedness, when
taken together with all other Indebtedness secured by Liens incurred pursuant to
this clause (33) and outstanding on the date such other Lien is incurred, does
not exceed the greater of $10,000,000 or 1.00% of Total Assets;

(34) Liens on any assets held by a trustee (i) under any indenture or other debt
instrument where the proceeds thereof of the securities issued thereunder are
held in escrow pursuant to customary escrow arrangements pending the release
thereof, and (ii) under any indenture pursuant to customary discharge,
redemption or defeasance provisions;

(35) Liens securing Indebtedness permitted under Section 6.01(b)(xxi) in an
aggregate amount not to exceed the greater of $30,000,000 or 1.50% of Total
Assets;

(36) Liens on Permitted Receivables Related Assets in connection with Permitted
Receivables Facility or Liens existing under or by reason of Indebtedness or
other contractual requirements of a Receivables Entity or any Permitted
Receivables Facility; and

(37) Liens on deposits or other amounts held in escrow to secure payments
(contingent or otherwise) payable by Irish Holdco or any of its Restricted
Subsidiaries with respect to the settlement, satisfaction, compromise or
resolution or judgments, litigation, arbitration or other disputes.

For purposes of determining compliance with this definition, (A) Permitted Liens
need not be incurred solely by reference to one category of Permitted Liens
described above but are permitted to be incurred in part under any combination
thereof and (B) in the event that a Lien (or any portion thereof) meets the
criteria of one or more of the categories of Permitted Liens described above,
Irish Holdco may, in its sole discretion, classify or reclassify such item of
Permitted Liens (or any portion thereof) in any manner that complies with this
definition and Irish Holdco may divide and classify a Lien in more than one of
the types of Permitted Liens in one of the above clauses.

“Permitted Pari Passu Secured Refinancing Debt” means any secured Indebtedness
incurred after the Closing Date by the Borrower, any Additional Borrower or any
New Notes Issuer (and may in any case be co-borrowed or co-issued by any
Additional Borrower on a joint and several basis) in the form of one or more
series of senior secured notes or loans; provided that (i) such Indebtedness is
secured by all or a portion of the Collateral on a pari passu basis with the
Obligations and is not secured by any property or assets of Irish Holdco or any
Subsidiary other than the Collateral, (ii) such Indebtedness constitutes Credit
Agreement Refinancing Indebtedness, (iii) such Indebtedness does not mature or
have scheduled amortization or scheduled payments of principal and is not
subject to mandatory redemption, repurchase, prepayment or sinking fund
obligation (other than customary offers to repurchase upon a change of control,
fundamental change, delisting, asset sale or casualty event and customary
acceleration rights after an event of default and Permitted Conversion
Provisions) prior to the Latest Maturity Date at the time such Indebtedness is
incurred, (iv) the security agreements relating to such Indebtedness are
substantially the same as the Collateral Documents (with such differences as are
reasonably satisfactory to the Administrative Agent), (v) such Indebtedness is
not guaranteed by any of Irish Holdco’s Subsidiaries other than the Loan
Parties, (vi) a Designated Representative acting on behalf of the holders of
such Indebtedness shall have become party to or otherwise subject to the
provisions of a

 

48



--------------------------------------------------------------------------------

First Lien Intercreditor Agreement; provided that if such Indebtedness is the
initial Permitted Pari Passu Secured Refinancing Debt incurred after the Closing
Date, then Irish Holdco, the Borrower, the Additional Borrowers (if any), the
Subsidiary Guarantors, the Administrative Agent and the Designated
Representative for such Indebtedness shall have executed and delivered a First
Lien Intercreditor Agreement and (vii) such Indebtedness shall contain covenants
and events of default no more restrictive (taken as a whole) to Irish Holdco and
its Restricted Subsidiaries than those contained in this Agreement; provided
that notwithstanding the foregoing, the terms and conditions applicable to such
Indebtedness may provide for any additional or different covenants or events of
default that are applicable only during periods after the Maturity Date
applicable to the Class of Term Loans having the Latest Maturity Date on the
date such Indebtedness is issued, incurred or obtained, include Permitted
Conversion Provisions and require the repurchase or repayment upon a change of
control, fundamental change, delisting or similar events; provided further that
a certificate of a Responsible Officer delivered to the Administrative Agent at
least 5 Business Days prior to the incurrence of such Indebtedness (or such
shorter period as may be agreed by the Administrative Agent in its sole
discretion) stating that Irish Holdco has determined in good faith that such
terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent notifies Irish Holdco within 3 Business Days (or such
shorter period as may be agreed by the Administrative Agent in its sole
discretion) of receipt of such certificate that it disagrees with such
determination. Permitted Pari Passu Secured Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.

“Permitted Receivables Facility” means a receivables facility or facilities
created under the Permitted Receivables Facility Documents and which is
designated as a “Permitted Receivables Facility” (as provided below), providing
for the transfer, sale and/or pledge by the Borrower and/or one or more other
Receivables Sellers of Permitted Receivables Facility Assets (thereby providing
financing to the Borrower and/or the Receivables Sellers) to (i) a Receivables
Entity (either directly or through another Receivables Seller), which in turn
shall transfer, sell and/or pledge interests in the respective Permitted
Receivables Facility Assets to third-party lenders or investors pursuant to the
Permitted Receivables Facility Documents in return for the cash used by such
Receivables Entity to acquire the Permitted Receivables Facility Assets from the
Borrower and/or the respective Receivables Sellers or (ii) a bank or other
financial institution or investor or a commercial paper conduit or other conduit
facility established and maintained by a bank or other financial institution or
investor that will finance the acquisition of the Permitted Receivables Facility
Assets through the commercial paper conduit or other conduit facility, in each
case, either directly or through another Receivables Seller, so long as, in the
case of each clause (i) and clause (ii), no portion of the Indebtedness or any
other obligations (contingent or otherwise) under such receivables facility or
facilities (x) is guaranteed by Irish Holdco or any Restricted Subsidiary of
Irish Holdco (excluding guarantees of obligations pursuant to Standard
Securitization Undertakings), (y) is recourse to or obligates Irish Holdco or
any other Restricted Subsidiary of Irish Holdco in any way (other than pursuant
to Standard Securitization Undertakings and other than the Permitted Receivables
Facility Assets subject to such Permitted Receivables Facility) or (z) subjects
any property or asset of Irish Holdco or any other Restricted Subsidiary of
Irish Holdco, directly or indirectly, contingently or otherwise, to the
satisfaction thereof (other than pursuant to Standard Securitization
Undertakings). Any such designation shall be evidenced to the Administrative
Agent by filing with the Administrative Agent a certificate signed by a
Financial Officer of Irish Holdco certifying that, to the best of such officer’s
knowledge and belief after consultation with counsel, such designation complied
with the foregoing conditions.

“Permitted Receivables Facility Assets” means (i) Receivables (whether now
existing or arising in the future) of Irish Holdco and its Restricted
Subsidiaries which are transferred, sold and/or

 

49



--------------------------------------------------------------------------------

pledged to a Receivables Entity or a bank, other financial institution or
investor or a commercial paper conduit or other conduit facility established and
maintained by a bank or other financial institution or investor, pursuant to a
Permitted Receivables Facility and any related Permitted Receivables Related
Assets which are also so transferred, sold and/or pledged to such Receivables
Entity, bank, other financial institution or investor or commercial paper
conduit or other conduit facility, and all proceeds thereof and (ii) loans to
Irish Holdco and its Restricted Subsidiaries secured by Receivables (whether now
existing or arising in the future) and any Permitted Receivables Related Assets
of Irish Holdco and its Restricted Subsidiaries which are made pursuant to a
Permitted Receivables Facility.

“Permitted Receivables Facility Documents” means each of the documents and
agreements entered into in connection with any Permitted Receivables Facility,
including all documents and agreements relating to the issuance, funding and/or
purchase of certificates and purchased interests or the incurrence of loans, as
applicable, all of which documents and agreements shall be in form and substance
reasonably satisfactory to the Administrative Agent, in each case as such
documents and agreements may be amended, modified, supplemented, refinanced or
replaced from time to time so long as any such amendments, modifications,
supplements, refinancings or replacements (x) are not adverse, taken as a whole,
to the Lenders or (y) are otherwise in form and substance reasonably
satisfactory to the Administrative Agent.

“Permitted Receivables Related Assets” means any other assets that are
customarily transferred, sold and/or pledged or in respect of which security
interests are customarily granted in connection with asset securitization
transactions involving receivables similar to Receivables and any collections or
proceeds of any of the foregoing (including, without limitation, lock-boxes,
deposit accounts, records in respect of Receivables and collections in respect
of Receivables).

“Permitted Refinancing Indebtedness” means any Indebtedness issued in exchange
for, or the net proceeds of which are used to extend, refinance, renew, replace,
defease or refund (collectively, to “Refinance”), other Indebtedness; provided
that (a) the principal amount (or accreted value, if applicable) of such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness so refinanced (plus unpaid
accrued interest and premium (including tender premium) thereon, any committed
or undrawn amounts associated with, OID on, and underwriting discounts, fees,
commissions and expenses incurred in connection with, such Permitted Refinancing
Indebtedness), (b) the final maturity date of such Permitted Refinancing
Indebtedness is no earlier than the date that is 91 days after the Latest
Maturity Date (it being understood that, in each case, any provision requiring
an offer to purchase such Indebtedness as a result of a change of control,
fundamental change, delisting, asset sale or similar provision or any Permitted
Conversion Provisions shall not violate the foregoing restriction), (c) if the
Indebtedness (including any Guarantee thereof) being Refinanced is by its terms
subordinated in right of payment to the Secured Obligations, such Permitted
Refinancing Indebtedness (including any Guarantee thereof) shall be subordinated
in right of payment to the Secured Obligations on terms at least as favorable to
the Lenders as those contained in the documentation governing the Indebtedness
being Refinanced, taken as a whole (as determined in good faith by the Board of
Directors of Irish Holdco), (d) such Permitted Refinancing Indebtedness contains
mandatory redemption (or similar provisions), if any, covenants, if any, and
events of default, if any, and is benefited by guarantees, if any, which are
customary for Indebtedness of such type (reasonably determined in good faith by
the Board of Directors of Irish Holdco), (e) no Permitted Refinancing
Indebtedness shall have direct obligors or contingent obligors that were not the
direct obligors or contingent obligors (or that would not have been required to
become direct obligors or contingent obligors) in respect of the Indebtedness
being Refinanced, (f) if the Indebtedness being Refinanced is secured, such
Permitted Refinancing Indebtedness may be secured on terms no less favorable,
taken as a whole, to the Secured

 

50



--------------------------------------------------------------------------------

Parties than those contained in the documentation (including any intercreditor
agreement) governing the Indebtedness being Refinanced (as determined in good
faith by the Board of Directors of Irish Holdco) and (g) if the Indebtedness
being refinanced was subject to an Intercreditor Agreement, and if the
respective Permitted Refinancing Indebtedness is to be secured by the
Collateral, the Permitted Refinancing Indebtedness shall likewise be subject to
an appropriate Intercreditor Agreement.

“Permitted Unsecured Refinancing Debt” means any unsecured Indebtedness incurred
after the Closing Date by the Borrower, any Additional Borrower or any New Notes
Issuer (and may in any case be co-borrowed or co-issued by any Additional
Borrower on a joint and several basis) in the form of one or more series of
unsecured notes or loans; provided that (i) such Indebtedness is not secured by
any property or assets of Irish Holdco or any Subsidiary, (ii) such Indebtedness
constitutes Credit Agreement Refinancing Indebtedness, (iii) such Indebtedness
does not mature or have scheduled amortization prior to the Latest Maturity Date
at the time such Indebtedness is incurred (other than customary offers to
repurchase upon a change of control, fundamental change, delisting or asset sale
and customary acceleration rights after an event of default and Permitted
Conversion Provisions), and (iv) such Indebtedness is not guaranteed by any of
Irish Holdco’s Subsidiaries other than the Loan Parties. Permitted Unsecured
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“PHSA” means the Public Health Service Act, as amended from time to time.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Sections 412 or 430 of the
Code or Sections 302 or 303 of ERISA, and in respect of which Irish Holdco or
any ERISA Affiliate is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.

“Platform” has the meaning assigned to such term in the final paragraph of
Section 5.01.

“Preferred Equity” means, with respect to the Equity Interests of any Person,
Equity Interests of any class of classes (however designated) which is preferred
as to the payment of dividends or distributions, or as to the distribution of
assets upon any voluntary or involuntary liquidation or dissolution of such
Person, over shares of Equity Interests of any other class of such Person.

“Prepayment Event” means:

(1) any Asset Sale (other than the Net Proceeds which, together with the
aggregate amount of Net Proceeds received from all such sales, transfers or
other dispositions occurring in the same fiscal year of Irish Holdco, do not
exceed $25,000,000) or;

(2) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of Irish Holdco or any Restricted Subsidiary with a fair market value
immediately prior to such event greater than $25,000,000; or

 

51



--------------------------------------------------------------------------------

(3) the incurrence by Irish Holdco or any Restricted Subsidiary of any
Indebtedness, other than Indebtedness permitted under Section 6.01 or permitted
by the Required Lenders pursuant to Section 9.02.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Citibank, N.A. as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

“Pro Forma Synergies” has the meaning assigned to such term in the definition of
“Consolidated EBITDA”.

“Process Agent” has the meaning assigned to such term in Section 9.09(e).

“Product” means any product developed, acquired, produced, marketed or promoted
by Irish Holdco or any of its Subsidiaries in connection with the conduct of a
Permitted Business.

“Public Lender” has the meaning assigned to such term in in the final paragraph
of Section 5.01.

“Purchase Offer” has the meaning assigned to such term in Section 2.20(a).

“Purchasing Borrower Party” means the Borrower or such Additional Borrower that
desires to effect a Purchase Offer pursuant to Section 2.20.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Quotation Day” means, with respect to any Eurocurrency Borrowing and any
Interest Period, the Business Day on which it is market practice in the London
interbank market for the Administrative Agent to give quotations for deposits in
Dollars for delivery on the first day of such Interest Period.

“Receivables” means any accounts, payment intangibles and other financial assets
(including without limitation, any financing contracts and royalty receivables).

“Receivables Entity” means any direct or indirect wholly-owned Subsidiary of
Irish Holdco which engages in no activities other than in connection with the
financing of Receivables of the Receivables Sellers and which is designated (as
provided below) as a “Receivables Entity” (a) with which neither Irish Holdco
nor any of its Subsidiaries has any contract, agreement, arrangement or
understanding (other than pursuant to the Permitted Receivables Facility
Documents (including with respect to fees payable in the ordinary course of
business in connection with the servicing of accounts receivable and related
assets)) on terms less favorable to Irish Holdco or such Subsidiary than those
that might be obtained at the time from persons that are not Affiliates of Irish
Holdco and (b) to which neither Irish Holdco nor any other Subsidiary of Irish
Holdco has any obligation to maintain or preserve such entity’s financial
condition or cause such entity to achieve certain levels of operating results
(other than

 

52



--------------------------------------------------------------------------------

pursuant to Standard Securitization Undertakings). Any such designation shall be
evidenced to the Administrative Agent by filing with the Administrative Agent an
officer’s certificate of Irish Holdco certifying that, to the best of such
officer’s knowledge and belief after consultation with counsel, such designation
complied with the foregoing conditions.

“Receivables Sellers” means Irish Holdco and those Subsidiaries that are from
time to time party to the Permitted Receivables Facility Documents (other than
any Receivables Entity).

“Refinanced Debt” has the meaning assigned to such term in the definition of
“Credit Agreement Refinancing Indebtedness”.

“Refinancing” means the repayment in full of, and the termination of any
commitment to make extensions of credit, all indebtedness (other than contingent
obligations not then due and that by their terms expressly survive the
termination of the foregoing) outstanding under (x) that certain Credit
Agreement, dated June 17, 2014, by and among Horizon Pharma, Inc., the lenders
party thereto and Citibank N.A., as administrative agent and collateral agent,
as amended, and (y) that certain Loan and Security Agreement between Target and
Silicon Valley Bank dated July 18, 2014, as amended, supplemented or otherwise
modified from time to time prior to the date hereof.

“Refinancing Amendment” means an amendment to or an amendment and restatement of
this Agreement in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower executed by each of (a) Irish Holdco, the
Borrower, any Additional Borrower and the Subsidiary Guarantors, (b) the
Administrative Agent and (c) each Refinancing Lender and Lender that agrees to
provide any portion of the Credit Agreement Refinancing Indebtedness being
incurred pursuant thereto, in accordance with Section 2.21.

“Refinancing Lender” means, at any time, any bank, insurance company, financial
institution or institutional lender or Approved Fund (with respect to the
foregoing) that, in any case, is not an existing Lender (and that is not Irish
Holdco or any of its Subsidiaries or Affiliates) and that agrees to provide any
portion of any Credit Agreement Refinancing Indebtedness pursuant to a
Refinancing Amendment in accordance with Section 2.21; provided that each
Refinancing Lender (other than any Person that is a Lender, an Affiliate of a
Lender or an Approved Fund of a Lender at such time) shall be subject to the
approval of the Administrative Agent (such approval not to be unreasonably
withheld or delayed), in each case to the extent any such consent would be
required from the Administrative Agent under Section 9.04(b)(i) for an
assignment of Loans or Commitments to such Refinancing Lender.

“Register” has the meaning set forth in Section 9.04(b)(iv).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act,
substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release” means any release, spill, emission, discharge, leaking, pumping,
injection, deposit, disposal, dispersal, leaching or migration of Hazardous
Materials into or through the environment (including, without limitation,
ambient air, surface water, groundwater and surface or subsurface strata).

 

53



--------------------------------------------------------------------------------

“Repricing Event” means (a) the incurrence by any Loan Party of any new or
replacement bank indebtedness (including, without limitation, any new or
additional term loans under this Agreement, whether incurred directly or by way
of the conversion of 2015 Term Loans into a new tranche of replacement term
loans under this Agreement), (i) having an Effective Yield that is less than the
applicable Effective Yield for 2015 Term Loans and (ii) the proceeds of which
are used to prepay (or, in the case of a conversion, deemed to prepay or
replace), in whole or in part, the outstanding principal of the 2015 Term Loans;
provided that in no event shall any prepayment or repayment of Term Loans in
connection with a Change of Control constitute a Repricing Event or (b) any
effective reduction in the Effective Yield of any 2015 Term Loans (e.g., by way
of amendment or waiver).

“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time. The total Credit Exposure and
Commitments of any Defaulting Lender shall be disregarded in determining
Required Lenders at any time.

“Responsible Officer” means the chief executive officer, president, an executive
vice president or senior vice president or a Financial Officer of Irish Holdco.

“Restricted Investment” means an Investment that is not a Permitted Investment.

“Restricted Payment” means (i) any dividend or any other payment or distribution
on account of Irish Holdco’s or any of its Restricted Subsidiaries’ Equity
Interests (including, without limitation, any payment in connection with any
merger or consolidation involving Irish Holdco or any of its Restricted
Subsidiaries, other than any such merger or consolidation constituting a
Permitted Investment) or to the direct or indirect holders of Irish Holdco’s or
any of its Restricted Subsidiaries’ Equity Interests in their capacity as such
(other than (A) dividends or distributions payable in Equity Interests (other
than Disqualified Equity Interests) of Irish Holdco, (B) dividends or other
payments and distributions payable to Irish Holdco or a Restricted Subsidiary
that is a Loan Party, (C) dividends or distributions payable to other holders of
Equity Interests of a Restricted Subsidiary on no more than a pro rata basis and
(D) payments on account of the transfer or issuance of any Restricted
Subsidiary’s Equity Interests to Irish Holdco or any other Restricted
Subsidiary, in each case, so long as such transfer or issuance does not
materially impair the value of the Collateral and otherwise constitutes a
Permitted Investment hereunder), (ii) to purchase, redeem or otherwise acquire
or retire for value, directly or indirectly (including, without limitation, in
connection with any merger or consolidation involving the Irish Holdco), any
Equity Interests of Irish Holdco, (iii) to make any principal payment on or with
respect to, or purchase, redeem, defease or otherwise acquire or retire for
value any Subordinated Indebtedness (excluding any intercompany Indebtedness
between or among Irish Holdco and any of its Restricted Subsidiaries), except a
payment of principal at, or within 365 days of, the stated maturity thereof or
(iv) to make any Restricted Investment. Notwithstanding the foregoing, a
“Restricted Payment” shall not include any of the payments or other transactions
contemplated by the Transactions.

“Restricted Subsidiary” means any Subsidiary of Irish Holdco other than an
Unrestricted Subsidiary.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor to its rating agency business.

“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.

 

54



--------------------------------------------------------------------------------

“Sanctioned Country” means, at any time, a country or territory that is itself
the target of Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
(b) any Person operating, organized or resident in a Sanctioned Country or
(c) any Person controlled by any such Person.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC, or (b) the United Nations Security Council or the
European Union.

“Screen Rate” has the meaning assigned to such term in the definition of “LIBO
Rate.”

“SEC” means the United States Securities and Exchange Commission.

“Second Lien Intercreditor Agreement” means a “junior lien” Intercreditor
Agreement, which shall be in form and substance reasonably satisfactory to the
Administrative Agent, among the Administrative Agent and one or more Designated
Representatives for holders of Alternative Incremental Facility Indebtedness or
Permitted Junior Secured Refinancing Debt.

“Section 60” has the meaning assigned to such term in Section 3.17.

“Secured Obligations” means all Obligations; provided that, notwithstanding
anything to the contrary, the Secured Obligations shall exclude (i) any Excluded
Swap Obligations, (ii) each Cash Management Agreement and Swap Agreement entered
into with any counterparty that is not a Secured Party and (iii) each Cash
Management Agreement and Swap Agreement entered into with any counterparty that
is a Secured Party and that was designated by the parties to such Cash
Management Agreement and Swap Agreement as not a Secured Obligation.

“Secured Parties” means the holders of the Secured Obligations from time to time
and shall include (i) each Lender in respect of its Loans, (ii) the
Administrative Agent, the Collateral Agent and the Lenders in respect of all
other present and future obligations and liabilities of Irish Holdco and each
Restricted Subsidiary of every type and description arising under or in
connection with this Agreement or any other Loan Document, (iii) each
counterparty to a Swap Agreement that is a Lender, an Agent or a Lead Arranger
(or an Affiliate of a Lender, an Agent or a Lead Arranger) and each other Person
if, at the date of entering into such Swap Agreement, such Person was a Lender,
an Agent or a Lead Arranger (or an Affiliate of a Lender, an Agent or a Lead
Arranger); provided that if such Person is not a Lender, an Agent or a Lead
Arranger, such Person delivers to the Administrative Agent a letter agreement
pursuant to which such Person (A) appoints the Collateral Agent as its agent
under the applicable Loan Documents and (B) agrees to be bound by the provisions
of Article VIII, 9.03 and 9.09 as if it were a Lender (a “Hedge Bank”),
(iv) each indemnified party under Section 9.03 in respect of the obligations and
liabilities of the Borrower or any Additional Borrower to such Person hereunder
and under the other Loan Documents, (v) each Cash Management Bank and (vi) their
respective successors and (in the case of a Lender, permitted) transferees and
assigns.

“Securities Act” means the United States Securities Act of 1933, as amended from
time to time and any successor statute.

 

55



--------------------------------------------------------------------------------

“Specified Acquisition Representations” means such of representations made by
Hyperion Therapeutics, Inc. in the Acquisition Agreement as are material to the
interests of the Lenders (in their capacities as such), but only to the extent
that Borrower or Acquisition Sub has the right to terminate its obligations (or
to refuse to consummate the Acquisition) under the Acquisition Agreement as a
result of a breach of such representations.

“Specified Representations” means the representations and warranties set forth
in Sections 3.01 (as it relates to organizational existence of the Loan
Parties), 3.02 (as it relates to the due authorization, execution and delivery
of the Loan Documents and the enforceability thereof), 3.03 (as it relates to no
conflicts with or violations of Organizational Documents), 3.08, 3.12, 3.14 (as
it applies to the Target and subject to the second to last paragraph under
Section 4.01), 3.15, 3.16 and 3.20.

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by Irish Holdco or any Subsidiary thereof
in connection with a Permitted Receivables Facility which are reasonably
customary (as determined in good faith by Irish Holdco) in an accounts
receivable or royalty financing transaction in the commercial paper, term
securitization, royalty finance or structured lending market.

“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset, fees or similar requirements (including any marginal,
special, emergency or supplemental reserves or other requirements) established
by any central bank, monetary authority, the Board, the Financial Conduct
Authority or the Prudential Regulatory Authority of the United Kingdom, the
European Central Bank or other Governmental Authority for any category of
deposits or liabilities customarily used to fund loans in such currency,
expressed in the case of each such requirement as a decimal. Such reserve,
liquid asset, fees or similar requirements shall, in the case of Dollar
denominated Loans, include those imposed pursuant to Regulation D of the Board.
Eurocurrency Loans shall be deemed to be subject to such reserve, liquid asset,
fee or similar requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under any applicable law, rule or regulation, including Regulation D of the
Board. The Statutory Reserve Rate shall be adjusted automatically on and as of
the effective date of any change in any reserve, liquid asset or similar
requirement.

“Subordinated Indebtedness” means any Indebtedness of Irish Holdco or any
Restricted Subsidiary the payment of which is contractually subordinated in
right of payment of the obligations under the Loan Documents.

“subsidiary” means, with respect to any Person (the “parent”) at any date,
(i) any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity of which securities or other ownership interests representing more than
50% of the equity or more than 50% of the ordinary voting power or, in the case
of a partnership, more than 50% of the general partnership interests are, as of
such date, owned, Controlled or held; and (ii) in the case of any Person
incorporated in Ireland, any subsidiary of that Person within the meaning of
Section 155 of the Companies Act or Regulation 4 of the European Communities
(Companies Group Accounts) Regulations 1992.

“Subsidiary” means any subsidiary of Irish Holdco (unless a contrary intention
appears herein).

 

56



--------------------------------------------------------------------------------

“Subsidiary Guarantor” means each Subsidiary that is party to this Agreement
from time to time. The Subsidiary Guarantors as of the Closing Date will be each
Subsidiary of Irish Holdco as set forth in Schedule 1.01F. Notwithstanding
anything herein or in any other Loan Document to the contrary, (x) no Excluded
Subsidiary shall be required to be a Subsidiary Guarantor and (y) no Subsidiary
Guarantor shall cease to be a Subsidiary Guarantor solely due to it ceasing to
be a wholly-owned Subsidiary of Irish Holdco, so long as such Subsidiary
Guarantor remains a Material Subsidiary.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of Irish Holdco or its
Restricted Subsidiaries shall be a Swap Agreement.

“Swap Obligations” means any and all obligations of Irish Holdco or any
Restricted Subsidiary, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
and all Swap Agreements with a Hedge Bank, (b) any and all cancellations, buy
backs, reversals, terminations or assignments of any such Swap Agreement
transaction and (c) any obligation to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of section
1a(47) of the Commodity Exchange Act. For the avoidance of doubt, Permitted
Equity Derivatives shall not constitute Swap Obligations.

“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of real or personal property, or a
combination thereof, (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee is deemed to own the property so leased
for U.S. federal income tax purposes, other than any such lease under which such
Person is the lessor.

“Synthetic Lease Obligations” means, as to any Person, an amount equal to the
capitalized amount of the remaining lease payments under any Synthetic Lease
(determined, in the case of a Synthetic Lease providing for an option to
purchase the leased property, as if such purchase were required at the end of
the term thereof) that would appear on a balance sheet of such Person prepared
in accordance with GAAP if such payment obligations were accounted for as
Capital Lease Obligations. For purposes of Section 6.02, a Synthetic Lease
Obligation shall be deemed to be secured by a Lien on the property being leased
and such property shall be deemed to be owned by the lessee.

“Target” means Hyperion Therapeutics, Inc. and its Subsidiaries (prior to
consummation of the Acquisition). References to Target herein and in the other
Loan Documents shall, from and after the Closing Date, mean Hyperion
Therapeutics, Inc.

“Target Material Adverse Effect” means any change, occurrence or development
that, individually or in the aggregate, has had or would be reasonably likely to
have a material adverse effect on the business, operations or financial
condition of the Target, taken as a whole; provided, however, that changes,
occurrences or developments that are to the extent attributable to any of the
following shall not be deemed, either alone or in combination, to constitute,
and shall not be taken into account in determining whether there is, or would
reasonably likely to be, a Target Material Adverse Effect: (A) general
political, economic or market conditions or general changes or developments in
the industry in which the Target operates, except to the extent that the Target
is adversely affected disproportionately

 

57



--------------------------------------------------------------------------------

relative to other participants in such industry, (B) any act of terrorism, war
(whether declared or not), national or international calamity or any other
similar event, except to the extent that the Target is adversely affected
disproportionately relative to other participants in such industry, (C) the
announcement or pendency of the Acquisition, including any reduction in billings
or revenue or any negative impact on relationships with employees of the Target
or disruption in (or loss of) customer, supplier, distributor, landlord, partner
or similar relationships to the extent attributable to the announcement or
performance of the Acquisition (other than for purposes of any representation or
warranty contained in Section 3.3 of the Acquisition Agreement, but subject to
disclosures in Section 3.3 of the Company Disclosure Letter (as defined in the
Acquisition Agreement), (D) any changes in Law (as defined in the Acquisition
Agreement) or any applicable accounting regulations or principles or the
interpretations thereof after the date hereof, except to the extent that the
Target is adversely affected disproportionately relative to other participants
in such industry, (E) changes in the price or trading volume of the Target’s
stock, but not the underlying cause of such change, (F) any failure by the
Target to meet public or internal revenue, earnings or other projections, but
not the underlying cause of such failure (G) any change resulting or arising
from the identity of, or any facts or circumstances relating to, Borrower,
Acquisition Sub or any of their respective Affiliates (as defined in the
Acquisition Agreement), (H) any event, circumstance, change or effect arising
directly or indirectly from or otherwise relating to fluctuations in the value
of any currency, (I) any adverse effect arising directly from the taking of any
action required by the Acquisition Agreement, expressly approved or permitted in
writing by Borrower (with the written consent of the Lead Arrangers), or the
failure to take any action prohibited by the Acquisition Agreement, or (J) any
class action litigation with respect to alleged breach of fiduciary duties of
the board of directors of the Target in connection with the Acquisition.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, fees, assessments, charges or withholdings in the nature of a tax
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“TCA” means the Taxes Consolidation Act 1997 of Ireland.

“Term Lender” means, as of any date of determination, each Lender that holds
Term Loan Commitments or Term Loans.

“Term Loan Commitments” means the 2015 Term Loan Commitments and any Incremental
Term Loan Commitments.

“Term Loan Increases” means one or more new commitments which may be in the same
facility as any outstanding Term Loans.

“Term Loan Repayment Date” has the meaning assigned to such term in
Section 2.07(a).

“Term Loans” means the 2015 Term Loans, any Incremental Term Loan (including any
Other Term Loan), and any Other Refinancing Term Loans of the applicable Class
or any Extended Loan.

“Test Period” means, at any date of determination, the most recently completed
four consecutive fiscal quarters ending on or prior to such date for which
financial statements are available.

“Total Assets” means the total assets of Irish Holdco and the Restricted
Subsidiaries, as shown on the most recent balance sheet of Irish Holdco for
which financial statements are available on which any calculation of Total
Assets is being made, calculated on a pro forma basis in accordance with Section
1.04(b) and if applicable, Section 1.04(c) to give effect to any Material
Acquisition or Material

 

58



--------------------------------------------------------------------------------

Disposition since the date of such balance sheet. For the avoidance of doubt,
any Indebtedness or Lien incurred, Investment or Restricted Payment made in each
case was permitted under this Agreement at the time of such incurrence, making
or receipt, shall continue to be permitted hereunder, regardless of any
subsequent decrease in Total Assets.

“Total Net Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Indebtedness net of Unrestricted Cash as of the last day
of such Test Period to (b) Consolidated EBITDA for such Test Period.

“Trading With the Enemy Act” has the meaning assigned to such term in
Section 3.20.

“Tranche” means a category of Commitments and extensions of credit thereunder.

“Transactions” means (a) the execution, delivery and performance by the Loan
Parties of this Agreement and the other Loan Documents, (b) the borrowing of
Loans and other credit extensions and the use of the proceeds thereof, (c) the
granting of Liens pursuant to the Collateral Documents, (d) the Acquisition
(including the execution of the Acquisition Documents, the payment of the
Acquisition Consideration and the other transactions contemplated by the
Acquisition Documents), (e) the execution, delivery and performance of the New
Horizon Unsecured Note Documents and the issuance of the New Horizon Unsecured
Notes thereunder, (f) the making of any Intercompany Closing Date Loans in
connection therewith, (g) any other transactions related to or entered into in
connection with any of the foregoing and (h) the payment of the fees and
expenses incurred in connection with any of the foregoing.

“Type”, when used in reference to any Loan or Borrowing, refers to Loans or
Borrowings in a single currency and whether the rate of interest on such Loan,
or on the Loans comprising such Borrowing, is determined by reference to the
Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation (including any
guarantee) that is contingent in nature at such time; and (ii) an obligation to
provide collateral to secure any of the foregoing types of obligations.

“Unrestricted Cash” means at any time the lesser of (a) the sum of
(i) unrestricted cash and Cash Equivalents whether or not held in a pledged
account plus (ii) cash and Cash Equivalents restricted in favor of the Term
Loans (which may also include cash and Cash Equivalents securing other
Indebtedness secured by a Lien on the Collateral along with the Obligations in
respect of the Term Loans at such time), in each case, such unrestricted cash
and restricted cash and Cash Equivalents to be determined in accordance with
GAAP and (b) $50,000,000.

“Unrestricted Subsidiary” means (1) any Subsidiary that at the time of
determination shall be designated an Unrestricted Subsidiary by the Board of
Directors of Irish Holdco in accordance with Section 5.10 and (2) any Subsidiary
of an Unrestricted Subsidiary. Andromeda shall be the sole Unrestricted
Subsidiaries as of the Closing Date.

 

59



--------------------------------------------------------------------------------

“Upfront Payments” means any upfront or similar payments made in connection with
any drug or pharmaceutical product research and development or collaboration
arrangements or the closing of any Permitted Acquisition or other acquisition
(including any license or the acquisition of any license) of any rights in
respect of any drug or other pharmaceutical product (and any related property or
assets).

“U.S. Borrower” means the Borrower or any Additional Borrower organized under
the laws of a jurisdiction located in the United States.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.14(e)(i)(A)(iii).

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Security Agreement” means that certain Pledge and Security Agreement
(including any and all supplements thereto), substantially in the form attached
as Exhibit F, dated as of the Closing Date (or such earlier date to the extent
executed prior to the Closing Date by certain of the Foreign Grantors (as
defined therein) party thereto), between the Borrower, each other Domestic
Subsidiary that is a Subsidiary Guarantor and each Foreign Grantor (as defined
therein) party thereto and the Collateral Agent, for the benefit of the
Collateral Agent and the other Secured Parties, and any other pledge or security
agreement entered into after the date hereof by any other Loan Party that is a
Domestic Subsidiary (as required by this Agreement or any other Loan Document),
or by any Foreign Grantor with respect to Foreign Grantor Collateral (each as
defined in the U.S. Security Agreement), with the Collateral Agent.

“USA PATRIOT Act” has the meaning assigned to such term in Section 9.14.

“Vidara Merger” means the merger of the businesses of Horizon Pharma, Inc. and
Vidara Therapeutics International Public Limited Company on September 19, 2014
pursuant to that certain Agreement and Plan of Merger dated as of March 18, 2014
among Vidara Therapeutics Holdings LLC, Vidara Therapeutics International Ltd,
Hamilton Merger Sub, Hamilton Holdings (USA), Inc. and the Borrower and the
transactions effected in connection therewith.

“Voting Stock” of any specified Person means as of any date the Equity Interests
of such Person that are at that time entitled to vote in the election of the
Board of Directors of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“2002 Law” shall have the meaning assigned to such term in Section 10.08(a).

 

60



--------------------------------------------------------------------------------

“2015 Term Lender” means, as of any date of determination, each Lender that
holds 2015 Term Loan Commitments or 2015 Term Loans.

“2015 Term Loan Commitments” means, with respect to each 2015 Term Lender, the
commitment, if any, of such 2015 Term Lender to make 2015 Term Loans hereunder,
as such commitment may be (a) reduced or terminated from time to time pursuant
to Section 2.06 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The amount of each
2015 Term Lender’s 2015 Term Loan Commitment as of the Closing Date is set forth
on Schedule 2.01, or in the Assignment and Assumption (or other documentation
contemplated by this Agreement) pursuant to which such 2015 Term Lender shall
have assumed its 2015 Term Loan Commitment, as applicable. The aggregate
principal amount of the 2015 Term Loan Commitments on the Closing Date is
$400,000,000.

“2015 Term Loans” means the term loans made by the 2015 Term Lenders to the
Borrower on the Closing Date pursuant to Section 2.01. Each 2015 Term Loan shall
be a Eurocurrency Loan denominated in Dollars or an ABR Loan denominated in
Dollars.

Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “2015 Term
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency 2015 Term Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “2015 Term Loan Borrowing”) or by Type (e.g., a
“Eurocurrency Borrowing”) or by Class and Type (e.g., a “2015 Term Loan
Eurocurrency Borrowing”).

Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights. Any references in this
Agreement or any other Loan Document to “Permitted Liens” is not intended to
subordinate or postpone, and shall not be interpreted as subordinating or
postponing, or as any agreement to subordinate or postpone, any Lien created by
any of the Loan Documents to any Permitted Lien.

 

61



--------------------------------------------------------------------------------

Section 1.04 Accounting Terms; GAAP; Pro Forma Calculations. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if Irish Holdco notifies the Administrative Agent that
Irish Holdco requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the Closing Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies Irish Holdco that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. At any time after the Closing Date, Irish Holdco may elect (by written
notice to the Administrative Agent) to change its financial reporting (both
hereunder and for its audited financial statements generally) from GAAP to
International Financial Reporting Standards (as issued by the International
Accounting Standards Board and the International Financial Reporting Standards
Interpretations Committee and/or adopted by the European Union (“IFRS”)), as in
effect from time to time, in which case all references herein to GAAP (except
for historical financial statements theretofore prepared in accordance with
GAAP) shall instead be deemed references to the IFRS and the related accounting
standards as shown in the first set of audited financial statements prepared in
accordance therewith and delivered pursuant to this Agreement; provided that, if
Irish Holdco notifies the Administrative Agent that Irish Holdco requests an
amendment to any provision hereof to eliminate the effect of any change
occurring as a result of the adoption of IFRS or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies Irish
Holdco that the Administrative Agent or the Required Lenders request an
amendment to any provision hereof for such purpose), then such provision shall
be interpreted on the basis of GAAP as otherwise required above (and without
regard to this sentence) until such notice shall have been withdrawn or such
provision amended in accordance herewith; provided further that, if, after the
adoption of IFRS by Irish Holdco, Irish Holdco notifies the Administrative Agent
that Irish Holdco requests an amendment to any provision hereof to eliminate the
effect of any change in IFRS occurring after such adoption of IFRS or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies Irish Holdco that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in IFRS or in the application thereof, then
such provision shall be interpreted on the basis of IFRS as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of Irish Holdco or any Subsidiary at “fair value”, as defined
therein, (ii) without giving effect to any treatment of Indebtedness in respect
of convertible debt instruments under Accounting Standards Codification 470-20
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof and (iii) for the
avoidance of doubt, except as provided in the definition of “Consolidated Net
Income”, without giving effect to the financial condition, results and
performance of the Unrestricted Subsidiaries.

(b) Subject to clause (c) below, all pro forma computations required to be made
hereunder giving effect to any Material Acquisition, Material Disposition,
Permitted Acquisition, designation of any Subsidiary as an Unrestricted
Subsidiary or Restricted Subsidiary, or issuance,

 

62



--------------------------------------------------------------------------------

incurrence or assumption of Indebtedness or otherwise shall be calculated after
giving pro forma effect to such acquisition, disposition, designation or
issuance, incurrence or assumption of Indebtedness or otherwise (and to any
other such transaction consummated since the first day of the period for which
such pro forma computation is being made and on or prior to the date of such
computation) as if such transaction had occurred on the first day of the Test
Period or, as applicable, the period of four consecutive fiscal quarters ending
with the most recent fiscal quarter for which financial statements are
available, and, to the extent applicable, the historical earnings and cash flows
associated with the assets acquired or disposed of, any related incurrence or
reduction of Indebtedness. All computations for any period ended prior to the
first anniversary of the Closing Date shall be made on a pro forma basis as if
the Transactions had been consummated on the first date of the relevant period.
If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date of determination had been the applicable rate for the
entire period (taking into account any Swap Agreement applicable to such
Indebtedness).

(c) Whenever pro forma effect is to be given to a transaction, the pro forma
calculations shall be made in good faith by a responsible financial or
accounting officer of Irish Holdco, giving effect to (a) Pro Forma Synergies and
(b) any cost savings that could then be reflected in pro forma financial
statements in accordance with Regulation S-X promulgated under the Securities
Act or any other regulation or policy of the SEC related thereto.
Notwithstanding the foregoing, in connection with any calculation under this
Agreement required to be made on a pro forma basis at the time definitive
agreements are entered into with respect to a Limited Condition Acquisition,
such calculation shall be made on a pro forma basis (in accordance with clause
(b) above except as expressly set forth herein) assuming that the applicable
Limited Condition Acquisition (and all Indebtedness contemplated to be issued,
incurred or assumed in connection therewith), as well as any other Limited
Condition Acquisition with respect to which Irish Holdco or any Restricted
Subsidiary is at such time contractually committed (as well as all Indebtedness
contemplated in connection therewith), shall have been consummated.

Section 1.05 Status of Obligations and Secured Obligations. In the event that
Irish Holdco or any other Loan Party shall at any time issue or have outstanding
any Subordinated Indebtedness, Irish Holdco shall take or cause such other Loan
Party to take all such actions as shall be necessary to cause the Secured
Obligations to constitute senior indebtedness (however denominated) in respect
of such Subordinated Indebtedness and to enable the Administrative Agent and the
Lenders to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the Secured
Obligations are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” and words of similar import under and in respect of any
indenture or other agreement or instrument under which any Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.

Section 1.06 Special Luxembourg Provisions. Words in the English language used
in this Agreement to describe Luxembourg law concepts only intend to describe
such concepts and the consequences of the use of those words in English law or
any other foreign law are to be disregarded.

Without prejudice to the generality of any provision of this Agreement, to the
extent this Agreement relates to any Luxembourg Guarantor or any entity
incorporated or existing under the laws of Luxembourg, a reference to: (a) a
winding-up, administration or dissolution includes, without limitation,
bankruptcy (faillite), insolvency, liquidation, composition with creditors
(concordat préventif de faillite),

 

63



--------------------------------------------------------------------------------

moratorium or reprieve from payment (sursis de paiement), controlled management
(gestion contrôlée), fraudulent conveyance (actio pauliana), general settlement
with creditors, reorganization or similar laws affecting the rights of creditors
generally; (b) a receiver, administrative receiver, administrator, trustee,
custodian, sequestrator, conservator or similar officer appointed for the
reorganization or liquidation of the business of a Person includes, without
limitation, a juge délégué, commissaire, juge-commissaire, mandataire ad hoc,
administrateur provisoire, liquidateur or curateur; (c) a lien or security
interest includes any hypothèque, nantissement, gage, privilège, sûreté réelle,
droit de rétention and any type of security in rem (sûreté réelle) or agreement
or arrangement having a similar effect and any transfer of title by way of
security; (d) a person being unable to pay its debts includes that person being
in a state of cessation de paiements; (e) creditors process means an executory
attachment (saisie exécutoire) or conservatory attachment (saisie
conservatoire); (f) by-laws or constitutional documents includes its up-to-date
(restated) articles of association (statuts coordonnés) and (g) a director
includes an administrateur or a gérant.

ARTICLE II

The Credits

Section 2.01 Commitments and Loans. Subject to the terms and conditions set
forth herein, each 2015 Term Lender agrees, severally and not jointly, to make a
2015 Term Loan to the Borrower on the Closing Date in a principal amount not to
exceed its 2015 Term Loan Commitment. The full amount of the 2015 Term Loan
Commitments must be drawn in a single drawing on the Closing Date and amounts
repaid or prepaid in respect of 2015 Term Loans may not be reborrowed.

Section 2.02 Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made under a single
Tranche and shall be made by the Lenders of such Class under such Tranche
ratably in accordance with their respective Commitments in respect of the
applicable Class and in respect of the applicable Tranche. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

(b) Subject to Section 2.11, each Term Loan Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the Applicable Borrower may
request in accordance herewith. Subject to Section 2.16, each Lender at its
option may make any Eurocurrency Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan (and in the case of an Affiliate,
the provisions of Sections 2.11, 2.12, 2.13 and 2.14 shall apply to such
Affiliate to the same extent as to such Lender); provided that (x) any exercise
of such option shall not affect the obligation of the Applicable Borrower to
repay such Loan in accordance with the terms of this Agreement, (y) if the
respective branch or Affiliate is a Foreign Lender, the same shall comply with
the requirements of Section 2.14 and (z) with respect to any Loans incurred by
an Additional Borrower that is organized in the Republic of Ireland, the
Affiliate, whether or not a Foreign Lender, shall comply with the requirements
of Section 2.14.

(c) Notwithstanding any other provision of this Agreement, the Applicable
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing of any Class if the Interest Period requested with respect thereto
would end after the Maturity Date of such Class.

 

64



--------------------------------------------------------------------------------

Section 2.03 Requests for Borrowings. To request a Borrowing, the Applicable
Borrower shall notify the Administrative Agent of such request (a) by telephonic
notice in the case of a Eurocurrency Borrowing, not later than 11:00 a.m., New
York City time, three (3) Business Days before the date of the proposed
Borrowing (or, with respect to Borrowings to be made on the Closing Date, such
shorter time as the Administrative Agent may agree in its sole discretion) or
(b) by telephonic notice in the case of an ABR Borrowing, not later than 11:00
a.m., New York City time, one (1) Business Day before the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by email to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Applicable Borrower; provided that in respect of the 2015 Term Loans to be
borrowed on the Closing Date, any written Borrowing Request may be provided by
the Borrower on a conditional basis (provided that (1) to the extent the
Borrower does not borrow any Eurocurrency Loans set forth in such conditional
Borrowing Request, the Borrower shall be required to compensate the Lenders
under Section 2.13 for the losses, costs or expenses related thereto and (2) any
such Borrowing Request shall be irrevocable once funding of the Borrowings has
been initiated by the Administrative Agent), and such Borrowing Request may be
provided no later than 2:00 pm, New York City Time, on the Business Day prior to
such Borrowing. Each telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

(a) the aggregate amount of the requested Borrowing;

(b) the date of such Borrowing, which shall be a Business Day;

(c) the Class of such Borrowing and whether such Borrowing is to be an ABR
Borrowing or a Eurocurrency Borrowing;

(d) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(e) the location and number of the Applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.04.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Applicable Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each applicable Lender of
the details thereof and of the amount of such Lender’s Loan to be made as part
of the requested Borrowing.

Section 2.04 Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative

Agent most recently designated by it for such purpose by notice to the Lenders.
The Administrative Agent will make such Loans available to the Applicable
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Applicable Borrower maintained with the Administrative Agent in
New York City or Chicago and designated by the Applicable Borrower in the
applicable Borrowing Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative

 

65



--------------------------------------------------------------------------------

Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section 2.04 and may, in reliance upon
such assumption, make available to the Applicable Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Applicable Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Applicable Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of an
Applicable Borrower, the interest rate applicable to the relevant Class of ABR
Loans. If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender’s Loan included in such Borrowing.

Section 2.05 Interest Elections. (a) Each Borrowing initially shall be of the
Type, and under the applicable Tranche, specified in the applicable Borrowing
Request and, in the case of a Eurocurrency Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, subject to
clause (f) below, the Applicable Borrower may elect to convert such Borrowing to
a different Type or to continue such Borrowing and, in the case of a
Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided in
this Section 2.05. The Applicable Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing. Notwithstanding any other provision of this
Section 2.05, the Applicable Borrower shall not be permitted to change the
Tranche of any Borrowing, except as otherwise expressly contemplated by
Section 2.19.

(b) To make an election pursuant to this Section 2.05, the Applicable Borrower
shall notify the Administrative Agent of such election (which may be made
telephonically and followed by irrevocable written notice via an Interest
Election Request in a form approved by the Administrative Agent and signed by
the Applicable Borrower) by the time that a Borrowing Request would be required
under Section 2.03 if the Applicable Borrower were requesting a Borrowing of the
Type and Class resulting from such election to be made on the effective date of
such election. Notwithstanding any contrary provision herein, this Section 2.05
shall not be construed to permit the Applicable Borrower to convert any
Borrowing to a Borrowing of a Type not available under the Class of Commitments
or the Tranche pursuant to which such Borrowing was made.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

 

66



--------------------------------------------------------------------------------

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which Interest
Period shall be a period contemplated by the definition of the term “Interest
Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

(e) If the Applicable Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period, such Borrowing shall be
continued as a Eurocurrency Borrowing with a one month Interest Period.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Applicable Borrower, then, so long as an Event
of Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

Section 2.06 Termination and Reduction of Commitments. (a) Unless previously
terminated, the 2015 Term Loan Commitment of each 2015 Term Lender shall
automatically and permanently terminate at 5:00 PM, New York City time, on the
Closing Date (after giving effect to the incurrence of 2015 Term Loans on such
date).

(b) The Applicable Borrower may at any time terminate, or from time to time
reduce, the Commitments of any Class; provided that each reduction of such
Commitments shall be in an amount that is an integral multiple of $5,000,000 and
not less than $10,000,000.

(c) The Applicable Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Commitments of any Class under paragraph
(b) of this Section 2.06 at least three (3) Business Days prior to the effective
date of such termination or reduction, specifying such election and the
effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Applicable Borrower pursuant to this Section 2.06 shall
be irrevocable; provided that a notice of termination of the Commitments of any
Class delivered by the Applicable Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or one or more
other events specified therein, in which case such notice may be revoked by the
Applicable Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Commitments of any Class shall be permanent. Each reduction of
the Commitments of any Class shall be made ratably among the applicable Lenders
in accordance with their respective Commitments of such Class.

Section 2.07 Repayment of Loans; Evidence of Debt. (a) The Borrower shall pay to
the Administrative Agent, for the account of the 2015 Term Lenders, on each
March 31, June 30, September 30 and December 31, beginning with September 30,
2015 or if any such date is not a Business Day, on the immediately following
Business Day (each such date, a “Term Loan Repayment Date”), a principal

 

67



--------------------------------------------------------------------------------

amount of the 2015 Term Loans equal to 0.25% of the initial aggregate principal
amount of such 2015 Term Loans (as adjusted from time to time pursuant to
Section 2.08), together in each case with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of such payment; provided
that, to the extent specified in the applicable Extension Offer, amortization
payments required with respect to Extended Loans for periods solely after the
applicable Maturity Date for 2015 Term Loans shall be as specified in the
applicable Extension Offer. All unpaid 2015 Term Loans shall be paid in full in
Dollars by the Borrower on the applicable Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Applicable Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Tranche under which it was made,
the Class and Type thereof and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Applicable Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section 2.07 shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Applicable Borrower
to repay the Loans in accordance with the terms of this Agreement; provided
further that in the case of any conflict between the accounts maintained
pursuant to paragraph (b) and the Register, the Register shall control.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Applicable Borrower shall prepare, execute and deliver
to such Lender promissory notes payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory notes
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the payee named therein (or, if such promissory note is a registered
note, to such payee and its registered assigns).

Section 2.08 Prepayment of Loans. (a) The Applicable Borrower shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, subject to (i) the premium set forth in Section 2.09(b), (ii) the break
funding payments required by Section 2.13 and (iii) prior notice in accordance
with the provisions of this Section 2.08(a). The Applicable Borrower shall
notify the Administrative Agent by telephone (confirmed by telecopy) of any
prepayment hereunder (i) in the case of prepayment of a Eurocurrency Borrowing,
not later than 11:00 a.m., New York City time, three (3) Business Days before
the date of prepayment (or such later time as approved by the Administrative
Agent) or (ii) in the case of prepayment of an ABR Borrowing, not later than
11:00 a.m., New York City time, one (1) Business Day before the date of
prepayment (or such later time as approved by the Administrative Agent). Each
such notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that a notice of prepayment may state that such notice is conditioned upon the
effectiveness of other credit facilities or one or more other events specified
therein, in which case such notice may be revoked by the Applicable Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such

 

68



--------------------------------------------------------------------------------

condition is not satisfied. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02. Each voluntary prepayment of a Term Loan
Borrowing shall be applied as directed by the Applicable Borrower and each
mandatory prepayment of a Term Loan Borrowing shall be applied in accordance
with Section 2.08(c). Prepayments shall be accompanied by (i) accrued interest
to the extent required by Section 2.10 and (ii) break funding payments pursuant
to Section 2.13.

(b) In the event and on each occasion that (i) any Net Proceeds are received by
or on behalf of Irish Holdco or any of its Restricted Subsidiaries in respect of
any Prepayment Event, the Borrower and any Additional Borrower shall, within
five (5) Business Days after such Net Proceeds are received, prepay the
Obligations as set forth in Section 2.08(c)(i) below (and subject to
Section 2.08(d)) in an aggregate amount equal to 100% of such Net Proceeds;
provided that:

(1) the Borrower, any Additional Borrower or any New Notes Issuer may use a
portion of such Net Proceeds to prepay or repurchase Permitted Pari Passu
Secured Refinancing Debt and, to the extent such debt is (x) secured on a pari
passu basis hereunder and (y) pari passu in right of payment with the
Obligations hereunder, any Alternative Incremental Facility Indebtedness to the
extent any applicable credit agreement, indenture or other agreement governing
such Permitted Pari Passu Secured Refinancing Debt and/or such Alternative
Incremental Facility Indebtedness so requires, in each case in an amount not to
exceed the product of (x) the amount of such Net Proceeds and (y) a fraction,
the numerator of which is the outstanding principal amount of such Permitted
Pari Passu Secured Refinancing Debt and/or such Alternative Incremental Facility
Indebtedness, as applicable, and the denominator of which is the sum of the
outstanding principal amount of such Permitted Pari Passu Secured Refinancing
Debt and/or such Alternative Incremental Facility Indebtedness, as applicable,
and the outstanding principal amount of Term Loans; and

(2) in the case of any event described in clause (1) or (2) of the definition of
the term “Prepayment Event”, if Irish Holdco shall deliver to the Administrative
Agent a certificate of a Financial Officer to the effect that Irish Holdco or
its Restricted Subsidiaries intend to apply the Net Proceeds from such event (or
a portion thereof specified in such certificate), within 365 days after receipt
of such Net Proceeds, to consummate a Permitted Acquisition or to otherwise
acquire (or replace or rebuild) real property, equipment or other tangible
assets (excluding inventory) to be used in the business of Irish Holdco and/or
its Restricted Subsidiaries, and certifying that no Event of Default has
occurred and is continuing, then no prepayment shall be required pursuant to
this paragraph in respect of the Net Proceeds specified in such certificate;
provided, further, that to the extent of any such Net Proceeds therefrom that
have not been so applied by the end of such 365 day period (or committed to be
applied by the end of the 365 day period and applied within 180 days after the
end of such 365 day period), at which time a prepayment shall be required in an
amount equal to such Net Proceeds that have not been so applied (subject to
clause (ii) above); or

(ii) the Borrower, any Additional Borrower or any New Notes Issuer incurs,
issues or obtains any Credit Agreement Refinancing Indebtedness (other than
solely by means of extending or renewing then existing Credit Agreement
Refinancing Indebtedness without resulting in any Net Proceeds), the Applicable
Borrower shall, on the date on which such Credit Agreement Refinancing
Indebtedness is incurred, issued or obtained, prepay any Loans constituting the
applicable Refinanced Debt as set forth in Section

 

69



--------------------------------------------------------------------------------

2.08(c)(ii) below in an aggregate amount equal to 100% of the Net Proceeds of
such Credit Agreement Refinancing Indebtedness; and

(iii) no later than five business days after the date on which the financial
statements with respect to such fiscal year in which such Excess Cash Flow
Period occurs are delivered pursuant to Section 5.01(a), the Borrower shall make
prepayments of the 2015 Term Loans and any other Term Loans (unless otherwise
provided in any Incremental Amendment or Refinancing Amendment) in accordance
with Sections 2.08(c) in an aggregate principal amount equal to (x) if the First
Lien Leverage Ratio at the end of such period is greater than or equal to
2.25:1.00 (but excluding, for purposes of such calculation, the proceeds of any
Incremental Loans or any other Indebtedness incurred on such date in the
calculation of the Unrestricted Cash), (A) 50% of Excess Cash Flow for the
Excess Cash Flow Period then ended minus (B) the aggregate principal amount of
any Term Loans prepaid pursuant to Section 2.08(a) during such Excess Cash Flow
Period (and in the case of the first Excess Cash Flow Period after the Closing
Date, during the fiscal year ended December 31, 2015); (y) if the First Lien
Leverage Ratio at the end of such period is less than 2.25:1.00 but greater than
1.75:1.00 (but excluding, for purposes of such calculation, the proceeds of any
Incremental Loans or any other Indebtedness incurred on such date in the
calculation of the Unrestricted Cash), (A) 25% of Excess Cash Flow for the
Excess Cash Flow Period then ended minus (B) the aggregate principal amount of
any Term Loans prepaid pursuant to Section 2.08(a) during such Excess Cash Flow
Period (and in the case of the first Excess Cash Flow Period after the Closing
Date, during the fiscal year ended December 31, 2015) and (z) if the First Lien
Leverage Ratio at the end of such period is less than or equal to 1.75:1.00 (but
excluding, for purposes of such calculation, the proceeds of any Incremental
Loans or any other Indebtedness incurred on such date in the calculation of the
Unrestricted Cash), 0% of Excess Cash Flow for the Excess Cash Flow Period then
ended.

(c) Subject to Section 2.08(d) below and except as specified in any Extension
Amendment, Incremental Amendment or Refinancing Amendment (with respect to the
applicable Extended Loans or Incremental Loans or the Loans incurred pursuant to
such Refinancing Amendment), (i) all such amounts pursuant to Section 2.08(b)(i)
and (iii) shall be applied (A) to prepay remaining Term Loans on a pro rata
basis first in direct order of maturity of the remaining scheduled installments
to be made on each Term Loan Repayment Date for the 24 months following the
relevant prepayment event and second on a pro rata basis among the remaining
scheduled installments to be made on each Term Loan Repayment Date with respect
to such Tranche of Term Loans (with each Tranche of Term Loans to receive its
pro rata share of the payments pursuant to this clause (c) based on the relative
outstanding principal amounts thereof) or (B) if there are no scheduled
installments with respect to such Tranche of Term Loan, to reduce the final
bullet amount due on maturity of such Tranche of Term Loan, and (ii) all such
amounts pursuant to Section 2.08(b)(ii) shall be applied to prepay an aggregate
principal amount of the applicable Loans constituting Refinanced Debt equal to
the Net Proceeds of the applicable Credit Agreement Refinancing Indebtedness.

(d) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to
Section 2.08(b)(i) and (iii) at least five (5) Business Days prior to the date
of such prepayment. Each such notice shall specify the date of such prepayment
and provide a reasonably detailed calculation of the amount of such prepayment.
The Administrative Agent will promptly notify each Term Lender of the contents
of any such prepayment notice and of such Term Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage of each relevant
Tranche of the Term Loans). Any Term Lender (a “Declining Term Lender,” and any
Term Lender which is not a Declining Term Lender, an “Accepting Term Lender”)
may elect, by delivering written notice to the Administrative Agent and the
Borrower no later than 5:00 p.m. one (1) Business Day after the date of such
Term Lender’s receipt of notice from the Administrative Agent

 

70



--------------------------------------------------------------------------------

regarding such prepayment, that the full amount of any mandatory prepayment
otherwise required to be made with respect to the Term Loans held by such Term
Lender pursuant to Section 2.08(b)(i) and (iii) not be made (the aggregate
amount of such prepayments declined by the Declining Term Lenders, the “Declined
Prepayment Amount”); provided however that a Term Lender may not decline a
prepayment made by the Borrower pursuant to any event described in clause (3) of
the term “Prepayment Event”. If a Term Lender fails to deliver notice setting
forth such rejection of a prepayment to the Administrative Agent within the time
frame specified above or such notice fails to specify the principal amount of
the Term Loans to be rejected, any such failure will be deemed an acceptance of
the total amount of such mandatory prepayment of Term Loans. In the event that
the Declined Prepayment Amount is greater than $0, the Administrative Agent will
promptly notify each Accepting Term Lender of the amount of such Declined
Prepayment Amount and of any such Accepting Term Lender’s ratable portion of
such Declined Prepayment Amount (based on such Lender’s Applicable Percentage in
respect of the Term Loans (excluding the Applicable Percentage of Declining Term
Lenders), as applicable). Any such Accepting Term Lender may elect, by
delivering, no later than 5:00 p.m. one (1) Business Day after the date of such
Accepting Term Lender’s receipt of notice from the Administrative Agent
regarding such additional prepayment, a written notice, that such Accepting Term
Lender’s ratable portion of such Declined Prepayment Amount not be applied to
repay such Accepting Term Lender’s Term Loans, in which case the portion of such
Declined Prepayment Amount which would otherwise have been applied to such Term
Loans of the Declining Term Lenders shall instead be retained by the Borrower.
Each Term Lender’s ratable portion of such Declined Prepayment Amount (unless
declined by the respective Term Lender as described in the preceding sentence)
shall be applied to the respective Term Loans of such Lenders. For the avoidance
of doubt, the Borrower may, at its option, apply any amounts retained in
accordance with the immediately preceding sentence to prepay loans in accordance
with Section 2.08(a) above.

(e) Notwithstanding any other provisions of this Section 2.08, to the extent
(i) any Net Proceeds exist as a result of an Asset Sale or casualty event from
Irish Holdco and/or a Foreign Subsidiary that give rise to a prepayment event
pursuant to Section 2.08(b)(i) or (ii) any Excess Cash Flow attributable to
Irish Holdco and/or a Foreign Subsidiary exists that gives rise to a prepayment
event pursuant to Section 2.08(b)(iii), and, in either case, such prepayment
would result in a material adverse tax consequence and/or is prohibited,
restricted or delayed by applicable local law from being repatriated or
contributed to the Borrower, (A) the portion of such Net Proceeds or Excess Cash
Flow so affected will not be required to be applied to repay the Term Loans at
the times provided in this Section 2.08 but may be retained by Irish Holdco
and/or the applicable Foreign Subsidiary so long, but only so long, as the
material adverse tax consequence and/or applicable local law will not permit
repatriation or contribution to the Borrower; provided however that (1) Irish
Holdco shall use commercially reasonable efforts to promptly take all actions,
and cause the applicable Foreign Subsidiary to promptly take all actions, in
each case reasonably required by the applicable local law to eliminate the
material adverse tax consequence and/or permit such repatriation or contribution
under applicable local law and (2) solely with respect to a prepayment event
pursuant to Section 2.08(b)(iii) that is limited as a result of a material
adverse tax consequence, an amount equal to the portion of Excess Cash Flow that
is not used for a mandatory prepayment in accordance with this Section 2.08(e)
less the amount of additional taxes that would have been payable as a result of
such distribution or contribution (taking into account any available tax credits
or deductions) if such Excess Cash Flow had been distributed or transferred (or,
if less, the Excess Cash Flow that would be calculated if received by Irish
Holdco and/or such Foreign Subsidiary) shall be applied to prepay the Term Loans
in accordance with this Section 2.08 within twelve (12) months from the date
such prepayment was required to be made under Section 2.08(b)(iii).

 

71



--------------------------------------------------------------------------------

Section 2.09 Fees. (a) The Borrower agree to pay to the Administrative Agent,
for its own account, fees payable in the amounts and at the times separately
agreed upon between the Borrower and the Administrative Agent.

(b) If a Repricing Event with respect to the 2015 Term Loans occurs prior to the
six-month anniversary of the Closing Date, the Borrower agrees to pay a premium
equal to 1% of the principal amount of the 2015 Term Loans subject to such
Repricing Event; provided that, it is understood and agreed that any prepayment
premium with respect to a Repricing Event payable pursuant to this clause
(b) shall also apply to any required assignment pursuant to Section 9.02(d) by a
Non-Consenting Lender in connection with any amendment described in Section 2.21
that occurs prior to the six-month anniversary of the Closing Date.

(c) All fees payable hereunder shall be paid on the dates due, in Dollars and
immediately available funds, to the Administrative Agent. Fees paid shall not be
refundable under any circumstances.

Section 2.10 Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Margin.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Applicable Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section 2.10 or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section 2.10.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (c) of this Section 2.10 shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan of any Class, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

Section 2.11 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

 

72



--------------------------------------------------------------------------------

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by a Majority in Interest of the Lenders
of any Class that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders (or Lender) of making or maintaining their Loans (or its Loan) included
in such Borrowing for such Interest Period:

then the Administrative Agent shall give notice thereof to the Applicable
Borrower and the applicable Lenders by telephone or telecopy as promptly as
practicable thereafter and, until the Administrative Agent notifies the
Applicable Borrower and the applicable Lenders that the circumstances giving
rise to such notice no longer exist, (i) any Interest Election Request that
requests the conversion of any Borrowing to, or continuation of any Borrowing
as, a Eurocurrency Borrowing shall be ineffective and any such Eurocurrency
Borrowing shall be repaid on the last day of the then current Interest Period
applicable thereto, and (ii) if any Borrowing Request requests a Eurocurrency
Borrowing in Dollars, such Borrowing shall be made as an ABR Borrowing; provided
that if the circumstances giving rise to such notice affect only one Type of
Borrowings, then the other Type of Borrowings shall be permitted.

Section 2.12 Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any such reserve requirement reflected in the Adjusted LIBO Rate);

(ii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender; or

(iii) subject the Administrative Agent or any Lender to any Taxes (other than
(A) Indemnified Taxes, (B) Other Taxes and (C) Excluded Taxes (including any
change in the rate of Excluded Taxes)) with respect to this Agreement, or any
Loan made by it;

and the result of any of the foregoing shall be to increase the cost to the
Administrative Agent or such Lender of making or maintaining any Loan or of
maintaining its obligation to make any such Loan or to reduce the amount of any
sum received or receivable by the Administrative Agent or such Lender hereunder,
whether of principal, interest or otherwise, then the Applicable Borrower will
pay to the Administrative Agent or such Lender, as the case may be, such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.

(b) If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender, to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time the Applicable
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

 

73



--------------------------------------------------------------------------------

(c) A certificate of a Lender setting forth, in reasonable detail, the basis and
calculation of the amount or amounts necessary to compensate such Lender or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section 2.12 shall be delivered to the Applicable Borrower and shall be
conclusive absent manifest error. The Applicable Borrower shall pay such Lender
the amount shown as due on any such certificate within ten (10) days after
receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 2.12 shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Applicable Borrower shall not be
required to compensate a Lender pursuant to this Section 2.12 for any increased
costs or reductions incurred more than 180 days prior to the date that such
Lender notifies the Applicable Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

Section 2.13 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.08), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.08(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Applicable Borrower pursuant to Section 2.17, then, in any such
event the Applicable Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. Such loss, cost or expense to any Lender
shall be deemed to include an amount determined by such Lender to be the excess,
if any, of (i) the amount of interest which would have accrued or has been
payable on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan (but not the
Applicable Margin applicable thereto), for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
deposits in the relevant currency of a comparable amount and period from other
banks in the eurocurrency market or other applicable market. A certificate of
any Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section 2.13, and setting forth in reasonable detail
the calculations used by such Lender to determine such amount or amounts, shall
be delivered to the Applicable Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within ten (10) days after receipt thereof; provided that Applicable
Borrower shall not be required to compensate a Lender pursuant to this
Section 2.13 for any amounts under this Section 2.13 incurred more than 180 days
prior to the date that such Lender notifies the Applicable Borrower of such
amount and of such Lender’s intention to claim compensation therefor.

Section 2.14 Taxes. (a) Any and all payments by or on account of any obligation
of any Loan Party under any Loan Document shall be made free and clear of and
without deduction for any Taxes; provided that if an applicable withholding
agent shall be required to deduct any Taxes from such payments, then (i) if such
Taxes are Indemnified Taxes or Other Taxes, the sum payable by the applicable
Loan Party shall be increased by the amount necessary so that after all required
deductions (including deductions applicable to additional sums payable under
this Section 2.14) each Agent and Lender receives

 

74



--------------------------------------------------------------------------------

an amount equal to the sum it would have received had no such deductions of
Indemnified Taxes or Other Taxes been made, (ii) the withholding agent shall be
entitled to make such deductions and (iii) the withholding agent shall pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law.

(b) In addition, the Loan Parties shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) The Loan Parties shall jointly and severally indemnify each Agent and each
Lender, within ten (10) days after written demand therefor, for the full amount
of any Indemnified Taxes and Other Taxes paid by such Agent or such Lender
(including Indemnified Taxes and Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.14) and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the basis for and calculation of such payment or liability
delivered to any Borrower, Additional Borrower or Guarantor by a Lender or Agent
or by the Administrative Agent on its own behalf or on behalf of a Lender or
Agent, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 2.14, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority (provided receipts are issued in
the ordinary course by the Governmental Authority) evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(e) Any Lender that is entitled to an exemption from or reduction of withholding
tax with respect to payments under this Agreement or any other Loan Document
shall deliver (if delivery is required to grant an exemption or reduction of
withholding tax) to the Borrower or applicable Additional Borrower (with a copy
to the Administrative Agent), at the time(s) and in the manner(s) reasonably
requested by such Borrower or Additional Borrower or the Administrative Agent,
such properly completed and executed documentation as will permit such payments
to be made without withholding or at a reduced rate. In addition, any Lender, if
reasonably requested by a U.S. Borrower or the Administrative Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by such U.S. Borrower or the Administrative Agent as will enable such
U.S. Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.14(e)(i)(A), Section 2.14(e)(i)(C),
Section 2.14(e)(ii) and Section 2.14(h) below and, solely with respect to
Lenders under Loans advanced to an Additional Borrower that is tax resident in
the Republic of Ireland, the documentation required for the purposes of
satisfying the procedural formalities referred to in paragraph (5) of the
definition of Irish Qualifying Lender) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

(i) Without limiting the generality of the foregoing, solely with respect to
Loans extended to a U.S. Borrower,

 

75



--------------------------------------------------------------------------------

(A) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such U.S. Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such U.S. Borrower or the
Administrative Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10-percent shareholder” of such U.S. Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or W-8BEN-E; or

(iv) to the extent a Foreign Lender is not the beneficial owner of payments made
to it under the Loan Documents, executed originals of IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit G-2 or Exhibit G-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit G-4 on behalf of
each such direct and indirect partner;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such U.S. Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such U.S. Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable laws as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable laws to permit such U.S.
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and

 

76



--------------------------------------------------------------------------------

(C) if a payment made to the Administrative Agent or a Lender under any Loan
Document would be subject to United States federal withholding Tax imposed by
FATCA if the Administrative Agent or such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), the Administrative Agent
or such Lender shall deliver to Borrower and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that the
Administrative Agent or such Lender has complied with the Administrative Agent’s
or such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this
Section 2.14(e)(i)(C), “FATCA” shall include any amendments made to FATCA after
the Closing Date.

(ii) Without limiting the generality of the foregoing, solely with respect to
Loans extended to a U.S. Borrower, each Lender and Administrative Agent that is
a U.S. Person shall deliver to such U.S. Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient), on or prior
to the date on which such Person becomes a party to this Agreement (and from
time to time thereafter upon the reasonable request of such U.S. Borrower or the
Administrative Agent), properly completed and duly executed originals of IRS
Form W-9 or any successor form, certifying that such Person is exempt from
United States federal backup withholding Tax.

Each Lender and Administrative Agent agrees that if it becomes aware any form or
certification it previously delivered pursuant to Section 2.14(e) has expired or
become obsolete or inaccurate in any respect, it shall promptly update such form
or certification or notify the Applicable Borrower and the Administrative Agent
in writing of its legal inability to do so.

(f) If the Administrative Agent or a Lender determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified by the Borrower, any Additional Borrower or any
Guarantor, as the case may be, or with respect to which the Borrower, any
Additional Borrower or any Guarantor, as the case may be, has paid additional
amounts pursuant to this Section 2.14, it shall pay over such refund to the
Borrower, such Additional Borrower or such Guarantor (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower, such
Additional Borrower or such Guarantor under this Section 2.14 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrower, Additional Borrower or Guarantor, as the
case may be, upon the request of the Administrative Agent or such Lender, agrees
to repay the amount paid over to the Borrower, Additional Borrower or Guarantor
(plus any interest imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority and
the requirement to repay such refund to such Governmental Authority is not due
to the Administrative Agent’s or such Lender’s failure to file a timely and
accurate form or certification or timely update such form or certification as
required pursuant to Section 2.14(e). This Section 2.14 shall not be construed
to require the Administrative Agent or any Lender to make available its Tax
returns (or any other information relating

 

77



--------------------------------------------------------------------------------

to its Taxes which it deems confidential) to the Borrower, any Additional
Borrower, any Guarantor or any other Person. Notwithstanding anything to the
contrary in this paragraph (f), in no event will the Administrative Agent or any
Lender be required to pay any amount to the Borrower, any Additional Borrower or
any Guarantor pursuant to this paragraph (f) if the payment of which would place
the Administrative Agent or such Lender in a less favorable net after-Tax
position than it would have been in if the Tax subject to indemnification (or
the payment of additional amounts) and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid; provided that,
for the avoidance of doubt, in determining the net after-Tax position, any Taxes
that would not have been imposed but for the Administrative Agent’s or such
Lender’s failure, if any, to file timely and accurate forms or certifications or
to timely update such forms or certifications as required pursuant to Sections
2.14(e) and 2.14(h) shall be disregarded and shall be refunded to the Applicable
Borrower or Guarantor.

(g) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes and Other Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
Other Taxes and without limiting the obligation of the Loan Parties to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c)(ii) relating to the maintenance of a Participant
Register, and (iii) any Excluded Taxes attributable to such Lender, in each
case, that are paid or payable by the Administrative Agent in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (g).

(h) (i) Every Lender under the Loans advanced to an Additional Borrower that is
tax resident in the Republic of Ireland shall on or prior to the day on which
such Lender becomes a Lender under this Agreement, provide a confirmation in the
form attached at Exhibit H (an “Irish Qualifying Lender Confirmation”). Each
such Lender that becomes a Lender after the date of this Agreement shall
provide, in any Assignment and Assumption which it executes on becoming a
Lender, and each party that becomes a Participant with respect to the Loans
advanced to an Additional Borrower that is tax resident in the Republic of
Ireland after the date of this Agreement shall provide, upon becoming a
Participant, for the benefit of each Foreign Loan Party and Administrative Agent
an Irish Qualifying Lender Confirmation.

(ii) If a Lender or Participant, as the case may be, fails to provide an Irish
Qualifying Lender Confirmation in accordance with this Section 2.14(h), then
such Lender or Participant, as the case may be, shall be treated for the
purposes of this Agreement (including by each Foreign Loan Party) as if it is
not an Irish Qualifying Lender until such time as it provides an Irish
Qualifying Lender Confirmation to the Administrative Agent (and the
Administrative Agent, upon receipt of such Irish Qualifying Lender Confirmation,
shall inform each Foreign Loan Party). For the avoidance of doubt, an Assignment
and Assumption or participation, as the case may be, shall not be invalidated by
any failure of a Lender or Participant, as the case may be, to comply with this
Section.

 

78



--------------------------------------------------------------------------------

(iii) Each Lender or Participant required to provide an Irish Qualifying Lender
Confirmation in accordance with this Section 2.14(h), as the case may be, shall
promptly notify the Administrative Agent if there has been a change in any of
the details provided in the Irish Qualifying Lender Confirmation (excluding, for
the avoidance of doubt, any change in law) and provide an updated Irish
Qualifying Lender Confirmation at that time and shall, for as long as it is
Lender or Participant, as the case may be, at the reasonable written request by
or on behalf of an Additional Borrower that is tax resident in the Republic of
Ireland, provide an updated Irish Qualifying Lender Confirmation.

Section 2.15 Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs. (a) Each Applicable Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, or fees, or
of amounts payable under Section 2.12, 2.13 or 2.14, or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made in Dollars to the
Administrative Agent at the address specified in Section 9.01(a)(ii) or such
other office as the Administrative Agent may hereafter designate in writing as
such to the other parties hereto, except that payments pursuant to Sections
2.12, 2.13, 2.14 and 9.03 shall be made directly to the Persons entitled
thereto. The Administrative Agent shall distribute any such payments denominated
in the same currency received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.

(b) Any proceeds of Collateral received by the Administrative Agent (whether as
a result of any realization on the Collateral, any setoff rights, any
distribution in connection with any proceedings or other action of any Loan
Party in respect of Debtor Relief Laws or otherwise and whether received in cash
or otherwise) (i) not constituting (A) a specific payment of principal,
interest, fees or other sum payable under the Loan Documents (which shall be
applied on a pro rata basis among the relevant Lenders under the Class of Loans
being prepaid as specified by the Applicable Borrower) or (B) a mandatory
prepayment (which shall be applied in accordance with Section 2.08) or
(ii) after an Event of Default has occurred and is continuing and the
Administrative Agent so elects or the Required Lenders so direct, such funds
shall be applied, subject to the provisions of any Intercreditor Agreement,
ratably first, to pay any fees, indemnities, or expense reimbursements including
amounts then due to the Administrative Agent and the Collateral Agent from the
Borrower and any Additional Borrower, second, to pay any fees or expense
reimbursements then due to the Lenders (in their capacities as such) from the
Borrower and any Additional Borrower, third, to pay interest (including
post-petition interest, whether or not an allowed claim in any Insolvency or
Liquidation Proceeding) then due and payable on the Loans ratably, fourth, to
prepay principal on the Loans, and any other amounts owing with respect to any
pari passu Swap Obligations and/or Cash Management Obligations ratably, and
fifth, to the payment of any other Secured Obligation due to any Secured Party
by the Borrower. Notwithstanding anything to the contrary contained in this
Agreement, unless so directed by the Applicable Borrower, or unless a Default is
in existence, none of the Administrative Agent or any Lender shall apply any
payment which it receives to any Eurocurrency Loan, except (a) on the expiration
date of the Interest Period or maturity date (as applicable) applicable to any
such Eurocurrency Loan or (b) in the event, and only to the extent, that there
are no outstanding ABR Loans of the same Class and, in any event, the Applicable
Borrower shall pay the break funding payment required in accordance with
Section 2.13. The Administrative Agent and the

 

79



--------------------------------------------------------------------------------

Lenders shall have the continuing and exclusive right to apply and reverse and
reapply any and all such received proceeds and payments to any portion of the
Secured Obligations.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, (ii) the provisions of this paragraph shall not be construed to apply
to any payment made by the Borrower and any Additional Borrower pursuant to and
in accordance with the express terms of this Agreement or any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans to any assignee or participant, other than, except as provided
in Section 2.20, to Irish Holdco or any Subsidiary thereof (as to which the
provisions of this paragraph shall apply) and (iii) nothing in this
Section 2.15(c) shall be construed to limit the applicability of Section 2.15(b)
in the circumstances where Section 2.15(b) is applicable in accordance with its
terms. The Borrower and any Additional Borrower consent to the foregoing and
agree, to the extent they may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower and any Additional Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower or Additional Borrower in the amount of such
participation.

(d) Unless the Administrative Agent shall have received notice from the
Applicable Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the relevant Lenders hereunder that the
Applicable Borrower will not make such payment, the Administrative Agent may
assume that the Applicable Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
relevant Lenders the amount due. In such event, if the Applicable Borrower has
not in fact made such payment, then each of the relevant Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(b), 2.15(d) or 9.03(c), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof),
(i) apply any amounts thereafter received by the Administrative Agent for the
account of such Lender and for the benefit of the Administrative Agent to
satisfy such Lender’s obligations to it under such Section 2.15 until all such
unsatisfied obligations are fully paid and/or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under any such Section 2.15; in the case of
each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

Section 2.16 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.12, if any Applicable Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.14 or if

 

80



--------------------------------------------------------------------------------

any Lender delivers a notice pursuant to Section 2.22, then such Lender shall
use reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.12 or 2.14, as the case may be, in the future or
avoid such illegality under Section 2.22 and (ii) would not subject such Lender
to any material unreimbursed cost or expense and would not otherwise be
materially disadvantageous to such Lender. The Applicable Borrower hereby agrees
to pay all reasonable costs and expenses incurred by any Lender in connection
with any such designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.12, (ii) the
Applicable Borrower is required to pay any additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.14 or if any Lender delivers a notice pursuant to Section 2.22, or
(iii) any Lender becomes a Defaulting Lender, then the Applicable Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Applicable Borrower shall have received the prior written consent of the
Administrative Agent, which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder (including any amounts under Sections
2.13 and 2.09(b) but subject to Section 2.23(a)), from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Applicable Borrower (in the case of all other amounts including the fees set
forth in Section 2.09(b), which shall be payable and calculated as if the
Applicable Borrower were making a prepayment to such assigning Lender), (iii) in
the case of any such assignment resulting from a claim for compensation under
Section 2.12 or payments required to be made pursuant to Section 2.14, such
assignment will result in a reduction in such compensation or payments and
(iv) such assignment does not conflict with applicable law. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

Section 2.17 Incremental Credit Extensions. (a) The Borrower and any Additional
Borrower may, by written notice to the Administrative Agent (whereupon the
Administrative Agent shall promptly deliver a copy to each of the Lenders) from
time to time after the Closing Date, request Incremental Term Loan Commitments
and/or Incremental Revolving Commitments, as applicable, in the case of the
Incremental Term Loan Commitments, denominated in Dollars, and in the case of
the Incremental Revolving Commitments, denominated in Dollars or one of the
Agreed Currencies, from one or more Incremental Term Lenders and/or Incremental
Revolving Lenders (which, in each case, may include any existing Lender or any
other bank or other financial institution (any such other bank or other
financial institution, an “Additional Lender”), but shall be required to be
Persons which would qualify as assignees of a Lender in accordance with
Section 9.04) willing to provide such Incremental Term Loans and/or Incremental
Revolving Commitments, as the case may be, in their own discretion. For the
avoidance of doubt, with respect to any Incremental Loans incurred by an
Additional Borrower that is organized in the Republic of Ireland, each
Incremental Lender shall comply with the requirements of Section 2.14, including
the provision of an Irish Qualifying Lender Confirmation substantially in the
form of Exhibit H (pursuant to which such Incremental Lender shall acknowledge
that if it is not an Irish Qualifying Lender it will not be grossed up for any
Irish withholding Tax applicable under relevant law as of the date such
Incremental Lender becomes a party with respect to the Incremental Loans). Each
notice provided pursuant to this Section 2.17 shall set forth (i) the type and
amount of the Incremental Term Loan

 

81



--------------------------------------------------------------------------------

Commitments and/or Incremental Revolving Commitments being requested (which
shall be in minimum increments of $1,000,000 and a minimum amount of
$10,000,000), (ii) the date on which such Incremental Term Loan Commitments
and/or Incremental Revolving Commitments are requested to become effective and
(iii) to the extent constituting Incremental Term Loan Commitments, whether such
Incremental Term Loan Commitments are commitments to make term loans with the
same interest rates, amortization, maturity and other terms as the Class of Term
Loans with the Latest Maturity Date or commitments to make term loans with
interest rates and/or amortization and/or maturity and/or other terms different
from such Class of Term Loans (“Other Term Loans”).

(b) The Borrower and the Additional Borrowers and each Incremental Lender shall
execute and deliver to the Administrative Agent an Incremental Amendment and
such other documentation as the Administrative Agent shall reasonably specify to
evidence the Incremental Commitment of such Incremental Lender. Each Incremental
Amendment providing for Incremental Term Loans shall specify the terms of the
applicable Incremental Term Loans; provided that (i) the final maturity date of
any Other Term Loans shall be no earlier than the Latest Maturity Date of any
Class of Term Loans, (ii) such Class of Other Term Loans shall be denominated in
Dollars, (iii) the Weighted Average Life to Maturity of any Other Term Loans
shall be no shorter than the remaining Weighted Average Life to Maturity of the
Class of Term Loans with the Latest Maturity Date, and (iv) with respect to any
Other Term Loans made on or after the Closing Date, the Effective Yield of any
Other Term Loans may exceed the Effective Yield then applicable to the 2015 Term
Loans; provided that (x), in the case of Other Term Loans made within the first
18 months after the Closing Date, the Effective Yield for the 2015 Term Loans is
increased (to the extent necessary) such that the Effective Yield thereof is not
less than the Effective Yield of such Other Term Loans minus 0.50% and (y) the
Effective Yield for each other Class of Loans (unless specified otherwise in any
Incremental Amendment, Refinancing Amendment or Extension Offer pursuant to
which any such Class was created) is increased by a percentage per annum equal
to that by which the Effective Yield of the 2015 Term Loans is (or would have
been if then outstanding, if all 2015 Term Loans have been repaid in full at the
time of such determination) increased pursuant to the preceding clause (x) and
(v) the other terms of any Other Term Loans shall be reasonably acceptable to
the Administrative Agent or shall not, when taken as a whole, be materially more
favorable to the lenders or holders thereof than the relevant terms applicable
to the Term Loans. The Incremental Term Loans shall rank pari passu or junior in
right of payment and of security with the Term Loans and shall not be
(x) secured by any property or assets of Irish Holdco or any Subsidiary other
than the Collateral or (y) guaranteed by Irish Holdco or any of its Subsidiaries
other than any Guarantor; provided that, if such Incremental Term Loans rank
junior in right of security with the Term Loans, such Incremental Term Loans
will be established as a separate Tranche from the Term Loans. In the case of
any second lien Incremental Term Loans, such Indebtedness shall be subject to
the terms of a Second Lien Intercreditor Agreement. Each Incremental Amendment
providing for Incremental Revolving Commitments shall specify the terms of the
applicable Incremental Revolving Commitments and Incremental Revolving Loans,
including, but not limited to, provisions governing pro rata payment, borrowing
and commitment reductions and defaulting lender provisions; provided that
(i) except as to pricing, commitment fees, amortization, mandatory prepayment
and final maturity date and other usual and customary provisions applicable to
the revolving nature of the Incremental Revolving Loans (which shall, subject to
clauses (ii) and (iii) of this proviso, be determined by the Borrower, the
Additional Borrowers and the Incremental Revolving Lenders and be reasonably
approved by the Administrative Agent), the material terms of Incremental
Revolving Loans shall (x) be substantially identical to the 2015 Term Loans or
(y) be reasonably satisfactory to the Administrative Agent; provided that such
Incremental Revolving Loans may have terms that are not substantially identical
to the 2015 Term Loans after the Latest Maturity Date, (ii) the final maturity
date of any Incremental Revolving Loans shall be no earlier than the Latest
Maturity Date of any Class of Term Loans and (iii) such Incremental Revolving
Loans

 

82



--------------------------------------------------------------------------------

shall be denominated in Dollars or one of the Agreed Currencies and shall not
have mandatory commitment reduction terms that are not identical to the 2015
Term Loans or scheduled amortization payments prior to the Latest Maturity Date.
The Incremental Revolving Loans shall rank pari passu in right of payment and of
security with the Term Loans and shall not be (x) secured by any property or
assets of Irish Holdco or any Subsidiary other than the Collateral or
(y) guaranteed by Irish Holdco or any of its Subsidiaries other than any
Guarantor.

(c) Subject to Section 2.16, each Lender may, at its option, make any Loan
available to the Borrower or an Additional Borrower by causing any foreign or
domestic branch or Affiliate of such Lender to make such Loan (in which case
such branch or Affiliate shall be treated as the “Lender” with respect to such
Loan for all purposes of this Agreement); provided that (x) any exercise of such
option shall not affect the obligation of the Borrower or such Additional
Borrower to repay such Loan in accordance with the terms of this Agreement,
(y) if the respective branch or Affiliate is a Foreign Lender, the same shall
comply with the requirements of Section 2.14, and (z) with respect to any Loans
advanced to an Additional Borrower that is tax resident in the Republic of
Ireland, the Affiliate, whether or not a Foreign Lender, shall comply with the
requirements of Section 2.14.

(d) Notwithstanding the foregoing, no Incremental Commitment shall become
effective under this Section 2.17 unless (i) at the time that any such
Incremental is made (and after giving effect thereto), (A) no Default or Event
of Default shall exist; provided that, in the event that any tranche of
Incremental Term Loans is used to finance a Permitted Acquisition and to the
extent the Incremental Term Lenders participating in such tranche of Incremental
Term Loans agree, the foregoing clause (A) shall be tested solely at the time of
the execution of the acquisition agreement related to such Permitted Acquisition
(provided that such Incremental Term Lenders shall not be permitted to waive any
Default or Event of Default then existing or existing after giving effect to
such tranche of Incremental Term Loans), and (B) the representations and
warranties of the Applicable Borrower set forth in this Agreement shall be true
and correct in all material respects (other than to the extent qualified by
materiality or “Material Adverse Effect”, in which case, such representations
and warranties shall be true and correct); provided that, in the event that the
tranche of Incremental Term Loans is used to finance a Limited Condition
Acquisition and to the extent the Incremental Term Lenders participating in such
tranche of Incremental Term Loans agree, the foregoing clause (B) shall be
limited to customary “specified representations” and those representations
included in the acquisition agreement related to such Limited Condition
Acquisition that are material to the interests of the Lenders and only to the
extent that Borrower, Additional Borrower or their respective applicable
Subsidiary has the right to terminate its obligations under such acquisition
agreement as a result of a breach of such representations, (ii) such Incremental
Term Loan Commitments and/or Incremental Revolving Commitments, as applicable,
shall be in an aggregate principal amount not to exceed, as of any date of
determination, the sum of (A) $120,000,000, plus (B) additional amounts so long
as (I) the First Lien Net Leverage Ratio does not exceed 3.50:1.00 (but
excluding, for purposes of such calculation, the proceeds of such Incremental
Loans or any other Indebtedness incurred on such date in the calculation of the
Unrestricted Cash) and (II) the Total Net Leverage Ratio does not exceed
5.75:1.00 (but excluding, for purposes of such calculation, the proceeds of such
Incremental Loans or any other Indebtedness incurred on such date in the
calculation of the Unrestricted Cash), in each case of clauses (B)(I) and
(B)(II) (x) determined on a pro forma basis as of the date of incurrence of such
Incremental Loan or Incremental Commitment and after giving effect thereto and
the use of proceeds thereof (or to the extent the proceeds of any Incremental
Term Loans or Incremental Term Commitments are intended to be applied to finance
a Permitted Acquisition and the Lenders participating in such Incremental Term
Loans or Incremental Term Commitments agree, determined at the time of the
execution of the acquisition agreement related to such Permitted Acquisition)
and (y) assuming that all Incremental Revolving Commitments are fully drawn;
provided that in the case of the First Lien Net

 

83



--------------------------------------------------------------------------------

Leverage Ratio calculation, all Incremental Loans and all Alternative
Incremental Facility Indebtedness (and Permitted Refinancing Indebtedness with
respect to the foregoing), whether or not actually secured and, if secured,
whether or not actually secured on a first-lien basis, shall be assumed to be
secured on a first lien basis and (iii) the Administrative Agent shall have
received documents and legal opinions consistent with those delivered on the
Closing Date as to such matters as are reasonably requested by the
Administrative Agent. The Administrative Agent shall promptly notify each Lender
as to the effectiveness of each Incremental Amendment. Each of the parties
hereto hereby agrees that, upon the effectiveness of any Incremental Amendment,
this Agreement shall be amended to the extent (but only to the extent) necessary
to reflect the existence and terms of the Incremental Commitments (including any
mechanical or other amendments necessary to reflect the establishment of the
Incremental Revolving Commitments) evidenced thereby. Any such deemed amendment
may be memorialized in writing by the Administrative Agent with the Borrower’s
and any Additional Borrower’s consent (not to be unreasonably withheld, delayed
or conditioned) and furnished to the other parties hereto.

(e) The Incremental Amendment may, without the consent of any Agents or Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section 2.17 (including
without limitation, the addition of customary Defaulting Lender provisions with
respect to any Incremental Revolving Lenders). The Applicable Borrower will use
the proceeds of the Incremental Loans for general corporate purposes (including
loans and other Investments in Irish Holdco and its Subsidiaries as permitted
herein, Permitted Acquisitions and Investments). Incremental Loans may be made
by any existing Lender (but no existing Lender will have any obligation to make
or provide any portion of any Incremental Loan) or by any other bank or other
financial institution. No Lender shall be obligated to provide any Incremental
Loans unless it so agrees.

(f) This Section 2.17 shall supersede any provisions in Section 2.15 or 9.02 to
the contrary.

Section 2.18 Judgment Currency. If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from an Applicable Borrower hereunder
in the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of the Borrower and any
Additional Borrower in respect of any sum due to any Lender or the
Administrative Agent hereunder shall, notwithstanding any judgment in a currency
other than the specified currency, be discharged only to the extent that on the
Business Day following receipt by such Lender or the Administrative Agent (as
the case may be) of any sum adjudged to be so due in such other currency such
Lender or the Administrative Agent (as the case may be) may in accordance with
normal, reasonable banking procedures purchase the specified currency with such
other currency. If the amount of the specified currency so purchased is less
than the sum originally due to such Lender or the Administrative Agent, as the
case may be, in the specified currency, the Applicable Borrower agrees, to the
fullest extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent, as the case may be, against such loss, and if the amount
of the specified currency so purchased exceeds (a) the sum originally due to any
Lender or the Administrative Agent, as the case may be, in the specified
currency and (b) any amounts shared with other Lenders as a result of
allocations of such excess as a disproportionate payment to such Lender under
Section 2.15, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to the Borrower.

 

84



--------------------------------------------------------------------------------

Section 2.19 Extensions of Loans and Commitments. (a) Notwithstanding anything
to the contrary in this Agreement, pursuant to one or more offers (each, an
“Extension Offer”) made from time to time by the Applicable Borrower to (i) all
Term Lenders of Term Loans with a like Maturity Date and/or (ii) all Incremental
Revolving Lenders with a like Maturity Date, in each case on a pro rata basis
(based on the aggregate outstanding principal amount of the respective Loans or
the aggregate amount of the Commitments with the same Maturity Date, as the case
may be) and on the same terms to each such Lender, the Applicable Borrower may
from time to time offer to extend the Maturity Date for any such Loans and
otherwise modify the terms of such Loans and/or Commitments pursuant to the
terms of the relevant Extension Offer (including by increasing the interest rate
or fees payable in respect of such Loans and/or Commitments (and related
outstandings) (each, an “Extension”), and each group of Loans or Commitments, as
applicable, in each case of a given Tranche as so extended, as well as the
original Loans and Commitments of the original respective Tranche (in each case
not so extended), shall (for the avoidance of doubt) be part of a single
Tranche; and any Extended Loans shall constitute a separate Class of Loans from
the Class of Loans from which they were converted, so long as the following
terms are satisfied:

(i) no Default or Event of Default shall have occurred and be continuing at the
time an Extension Offer is delivered to the Lenders or at the time of the
Extension;

(ii) except as to interest rates, fees, amortization, final maturity date,
premium, required prepayment dates and participation in prepayments (which
shall, subject to the succeeding clauses (iii), (iv) and (v), be determined by
the Borrower and set forth in the relevant Extension Offer), the Loans of any
Term Lender extended pursuant to any Extension (“Extended Loans”) shall have the
same terms as the Tranche of Loans subject to such Extension Offer;

(iii) the final maturity date for any Extended Loans shall be no earlier than
the then Latest Maturity Date for the Tranche of Loans so extended;

(iv) the Weighted Average Life to Maturity of any Extended Loans shall be no
shorter than the remaining Weighted Average Life to Maturity of the Term Loans
extended thereby;

(v) any Extended Loans may participate on a pro rata basis or a less than pro
rata basis (but not greater than a pro rata basis) in any voluntary or mandatory
repayments or prepayments hereunder, in each case as specified in the respective
Extension Offer;

(vi) if the aggregate principal amount of applicable Loans (calculated on the
face amount thereof) in respect of which applicable Lenders shall have accepted
the relevant Extension Offer shall exceed the maximum aggregate principal amount
of applicable Loans, offered to be extended by the Applicable Borrower pursuant
to such Extension Offer, then the applicable Loans, of the applicable Lenders,
shall be extended ratably up to such maximum amount based on the respective
principal amounts (but not to exceed actual holdings of record) with respect to
which such Lenders have accepted such Extension Offer;

(vii) all documentation in respect of such Extension shall be consistent with
the foregoing,

 

85



--------------------------------------------------------------------------------

(viii) the Extension shall not become effective unless, on the proposed
effective date of the Extension, (x) the Applicable Borrower shall deliver to
the Administrative Agent one or more legal opinions reasonably satisfactory to
the Administrative Agent and a certificate of an authorized officer of each Loan
Party dated the applicable date of the Extension and executed by an authorized
officer of such Loan Party certifying and attaching the resolutions adopted by
such Loan Party approving or consenting to such Extension and (y) the conditions
set forth in Section 4.02 shall be satisfied (with all references in such
Section 4.02 to any Borrowing being deemed to be references to the Extension on
the applicable date of the Extension) and the Administrative Agent shall have
received a certificate to that effect dated the applicable date of the Extension
and executed by a Financial Officer of Irish Holdco and the Applicable
Borrower(s);

(ix) any applicable Minimum Extension Condition shall be satisfied unless waived
by the Applicable Borrower; and

(x) the Minimum Tranche Amount shall be satisfied unless waived by the
Administrative Agent.

(b) With respect to all Extensions consummated by an Applicable Borrower
pursuant to this Section 2.19, (i) such Extensions shall not constitute
voluntary or mandatory payments or prepayments for purposes of Sections 2.08 and
(ii) no Extension Offer is required to be in any minimum amount or any minimum
increment; provided that (A) the Applicable Borrower may at its election specify
as a condition (a “Minimum Extension Condition”) to consummating any such
Extension that a minimum amount (to be determined and specified in the relevant
Extension Offer in Borrowers’ sole discretion and may be waived by Applicable
Borrower) of Loans of any or all applicable Tranches and Classes be tendered and
(B) no Tranche of Extended Loans shall be in an amount of less than $2,500,000
(the “Minimum Tranche Amount”), unless such Minimum Tranche Amount is waived by
the Administrative Agent. Subject to compliance with the terms of this
Section 2.19, the Administrative Agent and the Lenders hereby consent to the
Extensions and the other transactions contemplated by this Section 2.19
(including, for the avoidance of doubt, payment of any interest, fees or premium
in respect of any Extended Loans on such terms as may be set forth in the
relevant Extension Offer) and hereby waive the requirements of any provision of
this Agreement (including, without limitation, Sections 2.08 and 2.15) or any
other Loan Document that may otherwise prohibit any such Extension or any other
transaction contemplated by this Section 2.19.

(c) No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than the consent of each Lender agreeing to such
Extension with respect to one or more of its Loans of any Class and/or Other
Refinancing Loans (or a portion thereof). All Extended Loans and all obligations
in respect thereof shall be Secured Obligations under this Agreement and the
other Loan Documents that are secured by all or a portion of the Collateral on a
pari passu or junior lien basis with all other applicable Obligations under this
Agreement and the other Loan Documents; provided that, if such Extended Loans
rank junior in right of security with any other Obligations, such Extended Loans
will be subject to the terms of a Second Lien Intercreditor Agreement. The
Lenders hereby irrevocably authorize the Administrative Agent to enter into
amendments to this Agreement and the other Loan Documents with the Borrower as
may be necessary in order to establish new Tranches or sub-tranches in respect
of Term Loans so extended and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Applicable Borrower in connection with the establishment of such new Tranches or
subtranches, in each

 

86



--------------------------------------------------------------------------------

case on terms consistent with this Section 2.19 (each an “Extension Amendment”).
Without limiting the foregoing, in connection with any Extensions the respective
Loan Parties shall (at their expense) amend (and the Administrative Agent is
hereby directed to amend) any Mortgage that has a maturity date prior to the
then Latest Maturity Date so that such maturity date is extended to the then
Latest Maturity Date (or such later date as may be advised by local counsel to
the Administrative Agent).

(d) In connection with any Extension, the Applicable Borrower shall provide the
Administrative Agent at least ten (10) days (or such shorter period as may be
agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures, if any, as may be established by, or acceptable to,
the Administrative Agent, in each case acting reasonably to accomplish the
purposes of this Section 2.19.

(e) Notwithstanding anything to the contrary contained herein, no Lender shall
be required to accept an Extension Offer.

Section 2.20 Loan Repurchases. (a) Subject to the terms and conditions set forth
or referred to below, a Purchasing Borrower Party may from time to time, at its
discretion, conduct modified Dutch auctions in order to purchase its Term Loans
of one or more Classes (as determined by the Purchasing Borrower Party) (each, a
“Purchase Offer”), each such Purchase Offer to be managed exclusively by the
Administrative Agent (or such other financial institution chosen by the
Purchasing Borrower Party and reasonably acceptable to the Administrative Agent)
(in such capacity, the “Auction Manager”), so long as the following conditions
are satisfied:

(i) each Purchase Offer shall be conducted in accordance with the procedures,
terms and conditions set forth in this Section 2.20 and the Auction Procedures;

(ii) no Default or Event of Default shall have occurred and be continuing on the
date of the delivery of each notice of an auction and at the time of (and
immediately after giving effect to) the purchase of any Term Loans in connection
with any Purchase Offer;

(iii) the principal amount (calculated on the face amount thereof) of each and
all Classes of Term Loans that the Purchasing Borrower Party offers to purchase
in any such Purchase Offer shall be no less than U.S. $10,000,000 (unless
another amount is agreed to by the Administrative Agent) (across all such
Classes);

(iv) [Reserved.];

(v) the aggregate principal amount (calculated on the face amount thereof) of
all Term Loans of the applicable Class or Classes so purchased by the Purchasing
Borrower Party shall automatically be cancelled and retired by the Purchasing
Borrower Party on the settlement date of the relevant purchase (and may not be
resold), and in no event shall the Purchasing Borrower Party be entitled to any
vote hereunder in connection with such Term Loans;

(vi) no more than one Purchase Offer with respect to any Class may be ongoing at
any one time;

 

87



--------------------------------------------------------------------------------

(vii) the Purchasing Borrower Party represents and warrants that no Loan Party
shall have any material non-public information with respect to the Loan Parties
or their Subsidiaries, or with respect to the Loans or the securities of any
such Person, that (A) has not been previously disclosed in writing to the
Administrative Agent and the Lenders (other than because such Lender does not
wish to receive such material non-public information) prior to such time and
(B) could reasonably be expected to have a material effect upon, or otherwise be
material to, a Lender’s decision to participate in the Purchase Offer;

(viii) at the time of each purchase of Term Loans through a Purchase Offer, the
Purchasing Borrower Party shall have delivered to the Auction Manager an
officer’s certificate of a Responsible Officer certifying as to compliance with
the preceding clause (vii); and

(ix) any Purchase Offer with respect to any Class shall be offered to all Term
Lenders holding Term Loans of such Class on a pro rata basis.

(b) The Purchasing Borrower Party must terminate any Purchase Offer if it fails
to satisfy one or more of the conditions set forth above which are required to
be met at the time which otherwise would have been the time of purchase of Term
Loans pursuant to such Purchase Offer. If the Purchasing Borrower Party
commences any Purchase Offer (and all relevant requirements set forth above
which are required to be satisfied at the time of the commencement of such
Purchase Offer have in fact been satisfied), and if at such time of commencement
the Purchasing Borrower Party reasonably believes that all required conditions
set forth above which are required to be satisfied at the time of the
consummation of such Purchase Offer shall be satisfied, then the Purchasing
Borrower Party shall have no liability to any Term Lender for any termination of
such Purchase Offer as a result of its failure to satisfy one or more of the
conditions set forth above which are required to be met at the time which
otherwise would have been the time of consummation of such Purchase Offer, and
any such failure shall not result in any Default or Event of Default hereunder.
With respect to all purchases of Term Loans of any Class or Classes made by the
Purchasing Borrower Party pursuant to this Section 2.20, (x) the Purchasing
Borrower Party shall pay on the settlement date of each such purchase all
accrued and unpaid interest (except to the extent otherwise set forth in the
relevant offering documents), if any, on the purchased Term Loans of the
applicable Class or Classes up to the settlement date of such purchase and
(y) such purchases (and the payments made by the Purchasing Borrower Party and
the cancellation of the purchased Loans, in each case in connection therewith)
shall not constitute voluntary or mandatory payments or prepayments for purposes
of Section 2.08 hereof.

(c) The Administrative Agent and the Lenders hereby consent to the Purchase
Offers and the other transactions effected pursuant to and in accordance with
the terms of this Section 2.20; provided that, notwithstanding anything to the
contrary contained herein, no Lender shall have an obligation to participate in
any such Purchase Offer. For the avoidance of doubt, it is understood and agreed
that the provisions of Sections 2.08, 2.09, 2.13, 2.15, 6.10 and 9.04 will not
apply to the purchases of Term Loans pursuant to Purchase Offers made pursuant
to and in accordance with the provisions of this Section 2.20. The Auction
Manager acting in its capacity as such hereunder shall be entitled to the
benefits of the provisions of Article VIII and Section 9.03 to the same extent
as if each reference therein to the “Agents” were a reference to the Auction
Manager, and the Administrative Agent shall cooperate with the Auction Manager
as reasonably requested by the Auction Manager in order to enable it to perform
its responsibilities and duties in connection with each Purchase Offer.

 

88



--------------------------------------------------------------------------------

(d) This Section 2.20 shall supersede any provisions in Section 2.15 or 9.02 to
the contrary.

Section 2.21 Refinancing Amendment. At any time after the Closing Date, the
Borrower or any Additional Borrower may obtain, from any Lender or any
Refinancing Lender, Credit Agreement Refinancing Indebtedness in respect of all
or any portion of the Loans or Commitments of the Borrower or any Applicable
Borrower then outstanding under this Agreement, in the form of Other Refinancing
Loans or Other Refinancing Commitments in each case pursuant to a Refinancing
Amendment; provided that such Credit Agreement Refinancing Indebtedness (i) will
rank pari passu or, other than in the case of Other Refinancing Revolving
Commitments and Other Refinancing Revolving Loans, junior in right of payment
and of security with the other Loans and Commitments hereunder; provided that,
if such Credit Agreement Refinancing Indebtedness ranks junior in right of
security with any other Loans or Commitments hereunder, such Credit Agreement
Refinancing Indebtedness will be subject to the terms of a Second Lien
Intercreditor Agreement, (ii) will have such maturity dates, pricing, interest
rate margins, rate floors, discounts, premiums and optional prepayment or
redemption terms as may be agreed by the Applicable Borrower and the Lenders
thereof; and (iii) will otherwise comply with the proviso to the definition of
Credit Agreement Refinancing Indebtedness; provided further that any Person that
provides any Credit Agreement Refinancing Indebtedness in the form of Other
Refinancing Loans or Other Refinancing Commitments to an Additional Borrower
that is organized in the Republic of Ireland shall comply with the requirements
of Section 2.14, including the provision of an Irish Qualifying Lender
Confirmation substantially in the form of Exhibit H (pursuant to which such
Person shall acknowledge that if it is not an Irish Qualifying Lender it will
not be grossed up for any Irish withholding Tax applicable under relevant law as
of the date such Person provides such Credit Agreement Refinancing
Indebtedness). Any Other Refinancing Loans or Other Refinancing Commitments, as
applicable, may participate on a pro rata basis or on a less than pro rata basis
(but not on a greater than pro rata basis) in any voluntary or mandatory
prepayments hereunder, as specified in the applicable Refinancing Amendment. The
effectiveness of any Refinancing Amendment shall be subject to the satisfaction
on the date thereof of each of the conditions set forth in Section 4.02 and, to
the extent reasonably requested by the Administrative Agent, receipt by the
Administrative Agent of legal opinions, board resolutions, officers’
certificates and/or reaffirmation agreements generally consistent with those
delivered on the Closing Date pursuant to Sections 4.01(b), (e) and (g) (other
than changes to such legal opinions resulting from a change in law, change in
fact or change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent). Each Tranche of Credit Agreement Refinancing Indebtedness
pursuant to this Section 2.21 shall be in an aggregate principal amount that is
not less than $5,000,000 (unless such Credit Agreement Refinancing Indebtedness
is incurred to refinance all outstanding Loans with respect to a Tranche). The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Refinancing Amendment. Each of the parties hereto hereby agrees that,
upon the effectiveness of any Refinancing Amendment, this Agreement shall be
deemed amended and restated or amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Credit Agreement Refinancing
Indebtedness incurred pursuant thereto (including any amendments necessary to
treat the Loans and Commitments subject thereto as Other Refinancing Term Loans
and/or Other Refinancing Term Commitments). Any Refinancing Amendment may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent, the Borrower and any
Applicable Borrower, to effect the provisions of this Section 2.21 (including
without limitation, the addition of customary Defaulting Lender provisions with
respect to any Lenders providing Other Refinancing Revolving Loans and Other
Refinancing Revolving Commitments). This Section 2.21 shall supersede any
provisions in Section 2.15 or 9.02 to the contrary.

 

89



--------------------------------------------------------------------------------

Section 2.22 Illegality. If any Lender determines that any law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable lending office to make, maintain or fund Loans
whose interest is determined by reference to the LIBO Rate, or to determine or
charge interest rates based upon the LIBO Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Applicable Borrower through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Loans or to convert ABR Loans to Eurocurrency Loans shall be
suspended and (ii) if such notice asserts the illegality of such Lender making
or maintaining ABR Loans the interest rate on which is determined by reference
to the Adjusted LIBO Rate component of the Alternate Base Rate, the interest
rate on which ABR Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Adjusted LIBO Rate component of the Alternate Base Rate. Upon receipt of such
notice, (x) the Applicable Borrower shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, if applicable, convert all
Eurocurrency Loans of such Lender to ABR Loans (the interest rate on which ABR
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Adjusted LIBO Rate
component of the Alternate Base Rate), either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such Eurocurrency Loan and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon
(A) the LIBO Rate, the Administrative Agent shall during the period of such
suspension compute the Alternate Base Rate applicable to such Lender without
reference to the Adjusted LIBO Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the LIBO Rate. Upon any
such prepayment or conversion, the Applicable Borrower shall also pay accrued
interest on the amount so prepaid or converted.

Section 2.23 Defaulting Lenders.

(a) Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

(1) such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definition of Required Lenders.

(b) Defaulting Lender Cure. If a Lender ceases to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
that Lender will, to the extent applicable, take such actions as the
Administrative Agent may determine to be necessary to cause the applicable Loans
to be held pro rata by the applicable Lenders in accordance with the applicable
Commitments, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower or any Additional
Borrower while that Lender was a Defaulting Lender; and provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

90



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

In order to induce the Administrative Agent and the Lenders to enter into this
Agreement on the Closing Date and to make each Loan or other extension of credit
to be made hereunder on the Closing Date and on the date of each other
Borrowing, each of Irish Holdco, its Restricted Subsidiaries and, if applicable,
each Additional Borrower, represents and warrants to the Administrative Agent
and Lenders that, on the Closing Date (after giving effect to the Transactions)
and on the date of each other Borrowing, that each of the following statements
are true and correct in all material respects:

Section 3.01 Organization; Powers; Subsidiaries. Each of Irish Holdco and its
Material Subsidiaries is duly organized or incorporated, as the case may be, and
validly existing and (to the extent the concept is applicable in such
jurisdiction) in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and (to the extent the concept is
applicable in such jurisdiction) is in good standing in, every jurisdiction
where such qualification is required. Schedule 3.01 hereto identifies each
Subsidiary (other than Subsidiaries in respect of which Irish Holdco and its
Subsidiaries own less than 50% of the Equity Interests thereof) as of the
Closing Date, noting whether such Subsidiary is a Material Subsidiary, whether
such Subsidiary is an Unrestricted Subsidiary, the jurisdiction of its
incorporation or organization, as the case may be, the percentage of issued and
outstanding shares of each class of its capital stock or other equity interests
owned by Irish Holdco and the other Subsidiaries and, if such percentage is not
100% (excluding directors’ qualifying shares as required by law), a description
of each class issued and outstanding. All of the outstanding shares of capital
stock and other equity interests of each Material Subsidiary are validly issued
and outstanding and fully paid and non-assessable (as such term is determined
under applicable law) and all such shares and other equity interests owned by
Irish Holdco or another Material Subsidiary are owned, beneficially and of
record, by Irish Holdco or such Material Subsidiary free and clear of all Liens,
other than Liens created under the Loan Documents and Liens permitted by
Section 6.02. As of the Closing Date (and except pursuant to the Acquisition
Agreement), there are no outstanding commitments or other obligations of any
Material Subsidiary to issue, and no options, warrants or other rights of any
Person to acquire, any shares of any class of capital stock or other equity
interests of any Material Subsidiary.

Section 3.02 Authorization; Enforceability. The Transactions are within each
Loan Party’s corporate or other organizational powers and have been (or, except
with respect to the Loan Documents executed by one or more Loan Parties on the
Closing Date, will on or prior to the Closing Date be) duly authorized by all
necessary corporate or other organizational actions and, if required, actions by
shareholders, members or equity holders. The Loan Documents and Acquisition
Documentation to which each Loan Party is a party have been duly executed and
delivered by such Loan Party and constitute a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

Section 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for (x) filings or registrations
necessary to perfect Liens created pursuant to the Loan Documents and
(y) consents,

 

91



--------------------------------------------------------------------------------

approvals, registrations, filings or other actions that will be obtained or made
in connection with the Acquisition on or prior to the Closing Date, (b) will not
violate any applicable law or regulation (except such non-compliance that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect) or the charter, by-laws or other Organizational
Documents of Irish Holdco or any of its Material Subsidiaries or any order of
any Governmental Authority, (c) will not violate in any material respect or
result in a default under any indenture, any Material Agreement or other
material instrument binding upon Irish Holdco or any of its Material
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by Irish Holdco or any of its Material Subsidiaries (other
than the Indebtedness set forth on Schedule 3.03), and (d) will not result in
the creation or imposition of any Lien on any asset of Irish Holdco or any of
its Material Subsidiaries, other than Liens created under the Loan Documents.

Section 3.04 Financial Condition; No Material Adverse Change. (a) Irish Holdco
has heretofore furnished to the Lenders (i) the condensed consolidated balance
sheet and statements of operations, changes in stockholders’ equity (deficit)
and cash flows as of and for the fiscal years ended December 31,
2012, December 31, 2013 and December 31, 2014 for Target and its subsidiaries,
reported on by PricewaterhouseCoopers LLP, (ii) the consolidated balance sheet
and statements of comprehensive loss, stockholders’ equity (loss) and cash flows
as of and for the fiscal years ended December 31, 2012 and December 31, 2013 for
the Borrower and its subsidiaries, reported on by PricewaterhouseCoopers LLP,
and (iii) the consolidated balance sheet and statements of comprehensive loss,
shareholders’ equity (loss) and cash flows as of and for the fiscal year ended
December 31, 2014 for Irish Holdco and its subsidiaries, reported on by
PricewaterhouseCoopers LLP. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of Target and its subsidiaries and the financial position and results of
operations and cash flows of Irish Holdco and its consolidated Subsidiaries, as
the case may be, as of such dates and for such periods in accordance with GAAP.

(b) Since December 31, 2014 (for this purpose, assuming that the Transaction had
been consummated before December 31, 2014), there has been no material adverse
change in the business, assets, operations or condition, financial or otherwise,
of Irish Holdco and its Subsidiaries, taken as a whole.

Section 3.05 Properties. (a) Each of Irish Holdco and its Material Subsidiaries
has good title to, or (to the knowledge of Irish Holdco) valid leasehold
interests in, all its real and personal property (excluding intellectual
property, which is considered in Section 3.05(b)) material to its business,
except for minor defects in title that do not interfere with its ability to
conduct its business as currently conducted or to utilize such properties for
their intended purposes.

(b) Each of Irish Holdco and its Subsidiaries owns without restriction, free and
clear of all Liens other than Permitted Liens, or is licensed to use, all
trademarks, trade names, copyrights, patents and other intellectual property
used in or necessary to the business of Irish Holdco and its Subsidiaries,
except as would not reasonably be expected to have a Material Adverse Effect.
All such intellectual property is, to the knowledge of Irish Holdco, valid and
enforceable and all registrations and applications for such intellectual
property are, to the knowledge of Irish Holdco (to the extent such intellectual
property is licensed from third parties), subsisting and have not expired or
been abandoned except as could not reasonably be expected to have a Material
Adverse Effect. Except as set forth in Schedule 3.05 attached hereto, Irish
Holdco’s Annual Report on Form 10-K for the year ended December 31, 2014 and the
Target’s Annual Report on Form 10-K for the year ended December 31, 2014, no
claim has been asserted and is pending by any Person challenging or questioning
the use of any such intellectual

 

92



--------------------------------------------------------------------------------

property or the validity or effectiveness of any such intellectual property, nor
does Irish Holdco know of any valid basis for any such claim, except for such
claims that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect.

Section 3.06 Litigation, Environmental and Labor Matters. (a) Except as set
forth on Schedule 3.06 hereto, Irish Holdco’s Annual Report on Form 10-K for the
year ended December 31, 2014 and the Target’s Annual Report on Form 10-K for the
year ended December 31, 2014, there are no actions, suits, proceedings or
investigations by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of Irish Holdco, threatened against or affecting
Irish Holdco or any of its Subsidiaries that could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect. Since
December 31, 2014, as of the date hereof, there have been no developments in any
of the matters disclosed in Schedule 3.06 or in the registration statement or
the Annual or Quarterly Reports described above which could reasonably be
expected, individually or in the aggregate with any such other matters or any
additional actions, suits, proceedings or investigations, to result in a
Material Adverse Effect.

(b) Except with respect to matters that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, (A) neither
Irish Holdco nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) is subject to any
Environmental Liability or (iii) has received written notice of any pending or
threatened claim with respect to any Environmental Liability; and (B) no
Hazardous Materials are present at or have been Released at, in, on or under any
real property (including real property formerly owned or operated by Irish
Holdco or its Subsidiaries, or any location where Hazardous Materials have been
sent for re-use, recycling, treatment, storage or disposal) that would
reasonably be expected to give rise to any Environmental Liability of Irish
Holdco or any of its Subsidiaries.

(c) As of the Closing Date, there are no strikes, lockouts or slowdowns against
Irish Holdco or any of its Subsidiaries pending or, to the knowledge of Irish
Holdco, threatened that have resulted in, or could reasonably be expected to
result in, a Material Adverse Effect. The hours worked by and payments made to
employees of Irish Holdco and its Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable Federal, state, local or
foreign law relating to such matters that has resulted in, or could reasonably
be expected to result in, a Material Adverse Effect. All material payments due
from Irish Holdco or any of its Subsidiaries, or for which any claim may be made
against Irish Holdco or any of its Subsidiaries, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as liabilities on the books of Irish Holdco or such Subsidiary except to
the extent that the failure to do so has not resulted in, and could not
reasonably be expected to result in, a Material Adverse Effect. The consummation
of the Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
under which Irish Holdco or any of its Material Subsidiaries are bound.

Section 3.07 Compliance with Laws and Agreements . Except as set forth in
Schedule 3.07 hereto, each of Irish Holdco and its Subsidiaries is in compliance
with all laws, regulations and orders of any Governmental Authority applicable
to it or its property, operations or assets and all indentures, agreements and
other instruments binding upon it or its property, except where such
non-compliance would not reasonably be expected to result, individually or in
the aggregate, in a Material Adverse Effect.

 

93



--------------------------------------------------------------------------------

Section 3.08 Investment Company Status. Neither Irish Holdco nor any of its
Restricted Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

Section 3.09 Taxes. Each of Irish Holdco and its Subsidiaries has timely filed
or caused to be filed all federal income Tax returns and all other material Tax
returns and reports required to have been filed and has paid or caused to be
paid all Taxes required to have been paid by it, except Taxes that are being
contested in good faith by appropriate proceedings and for which Irish Holdco or
such Subsidiary, as applicable, has set aside on its books adequate reserves in
accordance with, and to the extent required by, applicable accounting
principles. Any Additional Borrower that is not organized in the Republic of
Ireland is not tax resident in the Republic of Ireland.

Section 3.10 ERISA.

(a) Except as set forth on Schedule 3.10, each of Irish Holdco and its ERISA
Affiliates are in compliance in all material respects with the applicable
provisions of ERISA and the Code and the regulations and published
interpretations thereunder, and, except as could not reasonably be expected to
result in material liability to any Loan Party, all contributions required to be
made under the terms of any Plan as of the date of this Agreement have been
timely made on, or if not yet due, have been properly reflected on the most
recent consolidated balance sheet filed or incorporated by reference in the
Companies’ financial statements.

(b) No ERISA Event has occurred or is reasonably expected to occur that, in each
case, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in
material liability of Irish Holdco or any of its ERISA Affiliates.

(c) Except as set forth on Schedule 3.10, to the knowledge of Irish Holdco and
the Borrower, there has been no prohibited transaction (within the meaning of
Section 406 of ERISA or Section 4975 of the Code and other than a transaction
that is exempt under a statutory or administrative exemption) with respect to
any Plan that could result in material liability to any Loan Party.

(d) As of the Closing Date, the present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans.

(e) Using actuarial assumptions and computation methods consistent with Part 1
of Subtitle E of Title IV of ERISA, the aggregate liabilities of each Loan Party
or its ERISA Affiliates to all Multiemployer Plans in the event of a complete
withdrawal therefrom, as of the close of the most recent fiscal year of each
such Multiemployer Plan, could not reasonably be expected to result in a
Material Adverse Effect.

(f) Each Non-U.S. Plan has been maintained in compliance in all material
respects with its terms and with the requirements of any and all applicable
laws, statutes, rules, regulations and orders and has been maintained, where
required, in good standing with applicable regulatory authorities. All
contributions required to be made with respect to a Non-U.S. Plan have been
timely made, except as would not reasonably be expected to result in a Material
Adverse Effect. Neither Irish Holdco nor any of its Subsidiaries has incurred
any obligation in connection with the termination of, or withdrawal from,

 

94



--------------------------------------------------------------------------------

any Non-U.S. Plan, except as would not reasonably be expected to result in a
Material Adverse Effect. With respect to each Non-U.S. Plan, neither Irish
Holdco nor any of its ERISA Affiliates or any of their respective directors,
officers, employees or agents has engaged in a transaction which would subject
Irish Holdco or any Subsidiary, directly or indirectly, to a tax or civil
penalty which could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect. With respect to each Non-U.S. Plan,
reserves have been established in the financial statements furnished to Lenders
in respect of any unfunded liabilities in accordance with applicable law or,
where required, in accordance with ordinary accounting practices in the
jurisdiction in which such Non-U.S. Plan is maintained. As of the Closing Date,
the present value of the aggregate accumulated benefit liabilities of all such
Non-U.S. Plans (based on those assumptions used to fund each such Non-U.S. Plan)
did not, as of the last annual valuation date applicable thereto, exceed by more
than 200,000 CHF (or the Dollar or foreign currency equivalent thereof as of the
date of such determination) the fair market value of the assets of all such
Non-U.S. Plans.

Section 3.11 Disclosure. All written or formally presented information other
than any projections and information of a general economic or general industry
nature, furnished (a) prior to the Closing Date, by or on behalf of Irish Holdco
and (b) from and after the Closing Date (including all such information
contained in the Confidential Information Memorandum (and all information
incorporated by reference therein) and in the Loan Documents) by or on behalf of
Irish Holdco or any Subsidiary to the Administrative Agent, any of its
Affiliates or any Lender pursuant to or in connection with this Agreement or any
other Loan Document, taken as a whole together with all other written
information so delivered on or prior to any date of determination (including
this Agreement) and all information contained in regular or periodic reports
filed by or on behalf of Irish Holdco or the Target with the SEC or any similar
Governmental Authority on or prior to such date is (or will when furnished be)
complete and correct in all material respects and does not (or will not when
furnished) contain any untrue statement of material fact or omit to state a
material fact necessary in order to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
are made; provided that, with respect to forecasts or projected financial
information, Irish Holdco and the Borrower each represent only that such
information was prepared in good faith based upon assumptions believed by it to
be reasonable at the time so furnished (it being understood by the
Administrative Agent and the Lenders that any such projections are subject to
significant uncertainties and contingencies, many of which are beyond the
control of Irish Holdco, the Borrower or their respective Subsidiaries, that no
assurances can be given that such projections will be realized and that actual
results may differ materially from such projections).

Section 3.12 Federal Reserve Regulations. No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

Section 3.13 Liens. There are no Liens on any of the real or personal properties
of Irish Holdco or any Restricted Subsidiary except for Permitted Liens and
liens set forth on Schedule 3.13, which will be released upon repayment of
Indebtedness secured by such liens in connection with the consummation of the
Transactions.

Section 3.14 Security Interest in Collateral. To the extent the U.S. Security
Agreement has been executed and delivered by the parties thereto and is then in
effect, the U.S. Security Agreement will create in favor of the Collateral
Agent, for the benefit of the Secured Parties, a valid and enforceable security
interest in the Collateral covered thereby and (i) when the Collateral
constituting certificated securities (as defined in the UCC) is delivered to the
Collateral Agent, together with instruments of

 

95



--------------------------------------------------------------------------------

transfer duly endorsed in blank, the Liens under the U.S. Security Agreement
will constitute a fully perfected security interest in all right, title and
interest of the pledgors thereunder in such Collateral, prior and superior in
right to any other Person, (ii) when a copyright security agreement is executed
and delivered to the Collateral Agent and filed with the U.S. Copyright Office,
(iii) when a trademark security agreement or a patent security agreement is
executed and delivered to the Collateral Agent and filed with the U.S. Patent
and Trademark Office, and (iv) when financing statements in appropriate form are
filed in the applicable filing offices, the security interest created under the
U.S. Security Agreement will constitute a fully perfected security interest in
all right, title and interest of the Loan Parties in the remaining Collateral
covered by the U.S. Security Agreement to the extent perfection can be obtained
by filing UCC financing statements, prior and superior to the rights of any
other Person, except for (x) Permitted Liens and (y) certain items of Collateral
located in or otherwise subject to foreign law where the grant of a Lien or
priority and perfection thereof in accordance with the UCC may not be recognized
or enforceable. As to any Collateral, the representations and the warranties
with respect thereto contained in the relevant Collateral Documents shall be
true and correct in all material respects.

Section 3.15 Solvency. Immediately after the consummation of the Transactions
and immediately following the making of each Loan and after giving effect to the
application of the proceeds of such Loans, (a) the fair value of the assets of
Irish Holdco and its Subsidiaries on a consolidated basis will exceed their
consolidated debts and liabilities, subordinated, contingent or otherwise;
(b) the present fair saleable value of the property of Irish Holdco and its
subsidiaries on a consolidated basis will be greater than the amount that will
be required to pay the probable liability on their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) Irish Holdco and its Subsidiaries on a
consolidated basis will not have incurred any debts and liabilities,
subordinated, contingent or otherwise, that they do not believe that they will
be able to pay as such debts and liabilities become absolute and matured; and
(d) Irish Holdco and its Subsidiaries on a consolidated basis will not have
unreasonably small capital with which to conduct the business in which they are
engaged as such business is now conducted and is proposed to be conducted
following the Closing Date.

Section 3.16 Compliance with Anti-Corruption Laws and Sanctions. (a) Neither
Irish Holdco nor any of its Subsidiaries or, to the knowledge of any of Irish
Holdco and the Borrower, any of their respective Affiliates over which any of
the foregoing exercises management control (each, a “Controlled Affiliate”) is a
Sanctioned Person, and Irish Holdco, the Borrower, their respective Restricted
Subsidiaries and, to the knowledge of Irish Holdco and the Borrower, such
Controlled Affiliates are in compliance with Sanctions and Anti-Corruption Laws.

(b) Neither Irish Holdco, the Borrower nor any of their respective Restricted
Subsidiaries or, to the knowledge of Irish Holdco and the Borrower, any of their
respective Controlled Affiliates: (i) is the target of Sanctions; (ii) is owned
or controlled by, or acts on behalf of, any Person that is the target of
Sanctions; (iii) is a Sanctioned Person, or (iv) is located, organized or
resident in a Sanctioned Country, including without limitation Cuba, Iran, North
Korea, Sudan and Syria. No Borrowing, use of proceeds or other transaction
contemplated by this Agreement will violate Anti-Corruption Laws or applicable
Sanctions.

(c) None of Irish Holdco’s, the Borrower’s or their respective Restricted
Subsidiaries’ assets constitute property of, or are beneficially owned, directly
or indirectly, by any Person that is the target of Sanctions if the result of
such ownership would be that any Loan or other extension of credit hereunder
made by any Lender would be in violation of law.

 

96



--------------------------------------------------------------------------------

(d) No Person that is the target of Sanctions has any interest of any nature
whatsoever in Irish Holdco or the Borrower if the result of such interest would
be that any Loan would be in violation of law.

(e) Neither Irish Holdco, the Borrower nor, to the knowledge of Irish Holdco or
the Borrower, any Controlled Affiliate has engaged in business with a Sanctioned
Country or is in violation of the Sanctions if the result of such business would
be that any Loan made by any Lender would be in violation of law.

(f) For purposes of determining whether or not a representation is true under
this Section 3.16, neither Irish Holdco, the Borrower nor any of their
respective Restricted Subsidiaries shall be required to make any investigation
into (i) the ownership of publicly traded stock or other publicly traded
securities or (ii) the beneficial ownership of any collective investment fund.

Section 3.17 No Irish Financial Assistance. None of the proceeds of the Term
Loans made on the Closing Date and the financing which is the subject matter of
the Loan Documents has been used, is being used or will be used at any time in
any way which would constitute “financial assistance” within the meaning of, and
as prohibited by, Section 60 of the Companies Act (as from time to time amended,
replaced or re-enacted, “Section 60”) or which would result in the Loan
Documents or the transactions thereby recorded (including without limitation any
guarantees and indemnities thereby created) contravening Section 60.

Section 3.18 Luxembourg Matters. Each Luxembourg Guarantor is in compliance with
all requirements of the Luxembourg legislation and regulations on the
domiciliation of companies, and in particular with the Luxembourg Act dated
May 31, 1999 on the domiciliation of companies, as amended from time to time,
except where failure to comply with any such requirement could not reasonably be
expected to result in a Material Adverse Effect. No Luxembourg Guarantor is
subject to bankruptcy (faillite), general settlement or composition with
creditors (concordat préventif de faillite) controlled management (gestion
contrôlèe), reprieve from payment (sursis de paiement), judicial or voluntary
liquidation (liquidation judiciaire ou volontaire), such other proceedings
listed at Article 13, items 4 to 11, 13 of the Luxembourg Act dated December 19,
2002 on the Register of Commerce and Companies, on Accounting and on Annual
Accounts of the Companies (as amended from time to time) (and which include
foreign court decisions as to faillite, concordat or analogous procedures
according to Council Regulation (EC) n°1346/2000 of May 29, 2000 on insolvency
proceedings as amended). No Luxembourg Guarantor is in a state of cessation of
payments (cessation de paiements) and has not lost its creditworthiness. No
application has been made by any Luxembourg Guarantor or, as far as it is aware,
by any other person for the appointment of a commissaire, juge commissaire,
liquidateur, curateur or similar officer pursuant to any insolvency or similar
proceedings. No application has been made by any Luxembourg Guarantor for a
voluntary or judicial winding up or liquidation. The head office (administration
centrale), the place of effective management (siège de direction effective) and
(for the purposes of the Council Regulation (EC) N° 1346/2000 of May 29, 2000 on
insolvency proceedings) the center of main interests (centre des intérets
principaux) of each Luxembourg Guarantor in Luxembourg is located at the place
of its registered office (siège statutaire) in Luxembourg and it has no
“establishment” (as that term is used in Article 2(h) of Council Regulation (EC)
N° 1346/2000 of May 29, 2000 on insolvency proceedings) in any other
jurisdiction. In addition, each Luxembourg Guarantor is in compliance with any
reporting requirements applicable to it pursuant to the Central Bank of
Luxembourg regulation 2011/8 or the Regulation (EU) No 648/2012 of the European
Parliament and of the Council of 4 July 2012 on OTC derivatives, central
counterparties (CCPs) and trade repositories (TRs), except where

 

97



--------------------------------------------------------------------------------

the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

Section 3.19 Regulatory Matters. Subject to the disclosure’s contained or
incorporated by reference in Irish Holdco’s prospectus supplement dated as of
April 15, 2015:

(a) Except as has not had and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (i) each of Irish
Holdco and its Subsidiaries holds all company permits, including (1) all
permits, licenses, franchises, approvals, registrations, authorizations and
clearances necessary for each of Irish Holdco and its Subsidiaries to conduct
the business in which they are engaged, as such business is now conducted and is
planned to be conducted, and (2) authorizations of any applicable Governmental
Authority that are concerned with the quality, identity, strength, purity,
safety, efficacy, labeling, manufacturing, marketing, promotion, distribution,
sale, pricing, import or export of Irish Holdco products necessary for the
lawful operating of the businesses of Irish Holdco or any of its Subsidiaries as
currently conducted or as planned to be conducted (the “Company Regulatory
Permits”); (ii) all such Company Regulatory Permits are valid and in full force
and effect; and (iii) each of Irish Holdco and its Subsidiaries, to the
knowledge of any of Irish Holdco and the Borrower (to the extent business
activities are being conducted by third parties), is in compliance with the
terms of all Company Regulatory Permits.

(b) Since January 1, 2012, except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, the
businesses of each of Irish Holdco and its Subsidiaries are being conducted, to
the knowledge of any of Irish Holdco and the Borrower (to the extent business
activities are being conducted by third parties), in compliance with all
applicable Laws, including (i) the FDCA; (ii) the PHSA; (iii) federal Medicare
and Medicaid statutes and related state or local statutes; (iv) provincial
formulary and drug pricing statutes; (v) any comparable foreign Laws for any of
the foregoing applicable in jurisdictions in which material quantities of any of
Irish Holdco products or Irish Holdco product candidates are sold or intended by
Irish Holdco to be sold; (vi) federal, state or provincial criminal or civil
healthcare Laws (including the federal Anti-Kickback Statute (42 U.S.C.
§1320a-7b(b)), criminal False Claims Act (42 U.S.C. §1320a-7b(a)), Physician
Payment Sunshine Act (42 U.S.C. § 1320a-7h), the exclusion laws (42 U.S.C. §
1320a-7), the civil monetary penalties law (42 U.S.C. § 1320a-7a), all criminal
laws relating to health care fraud and abuse, including 18 U.S.C. Sections 286
and 287, and the health care fraud criminal provisions under the Health
Insurance Portability and Accountability Act of 1996 (42 U.S.C. §1320d et seq.)
(“HIPAA”), as amended by the Health Information Technology for Economic and
Clinical Health Act (“HITECH”), and any comparable federal, state, provincial or
local healthcare Laws); (vii) all applicable foreign, federal, state, and
provincial Laws pertaining to privacy, data protection, and information
security, including, to the extent applicable, all HIPAA and HITECH provisions
pertaining to privacy, information security, and breach notification; (viii)
state or provincial licensing, disclosure and reporting requirements;
(ix) federal or state Laws regarding the collection, reporting and processing of
any applicable rebate, chargeback or adjustment under any state supplemental
rebate program, the VA Federal Supply Schedule (38 U.S.C. § 8126) or under any
state pharmaceutical assistance program or U.S. Department of Veterans Affairs
agreement, and any successor government programs; and (x) the rules and
regulations promulgated pursuant to all such applicable Laws, each as amended
from time to time (collectively, “Company Healthcare Laws”). Since January 1,
2012, neither Irish Holdco nor any of its Subsidiaries has received any written
notification or communication from any Governmental Authority of noncompliance
by, or liability of Irish Holdco or its Subsidiaries under, any Company
Healthcare Laws, except where such noncompliance or liability would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

98



--------------------------------------------------------------------------------

(c) As of the Closing Date, none of Irish Holdco and its Subsidiaries, to the
knowledge of any of Irish Holdco and the Borrower (to the extent business
activities are being conducted by third parties), is party to or has any
reporting or disclosure obligations under any corporate integrity agreements,
deferred prosecution agreements, monitoring agreements, consent decrees,
settlement orders, or similar agreements with or imposed by any Governmental
Authority.

(d) All pre-clinical and clinical investigations in respect of any of Irish
Holdco’s products or Irish Holdco’s product candidates conducted or sponsored by
each of Irish Holdco and its Subsidiaries are being conducted in compliance with
all applicable Laws administered or issued by the applicable Governmental
Authorities, except, in each case, for such noncompliance that, individually or
in the aggregate, has not had and would not reasonably be expected to have a
Material Adverse Effect.

(e) As of the Closing Date, since January 1, 2012, neither Irish Holdco nor any
of its Subsidiaries has received any written notice from the FDA or any foreign
agency with jurisdiction over the development, marketing, labeling, sale, use,
handling and control, safety, efficacy, reliability, or manufacturing of drugs
which would reasonably be expected to lead to the denial, material limitation,
revocation, or rescission of any of the Company Regulatory Permits or of any
application for marketing approval already granted or currently pending before
the FDA or such other Governmental Authority.

(f) Since January 1, 2012, all reports, documents, claims, permits and notices
required to be filed, maintained or furnished to the FDA or any other
Governmental Authority by Irish Holdco and its Subsidiaries have been so filed,
maintained or furnished, except where failure to file, maintain or furnish such
reports, documents, claims, permits or notices would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect. All such
reports, documents, claims, permits and notices were complete and accurate in
all material respects on the date filed (or were corrected in or supplemented by
a subsequent filing). Since January 1, 2012, neither Irish Holdco nor any of its
Subsidiaries, nor, to the knowledge of any of Irish Holdco and the Borrower, any
officer, employee, agent or distributor of Irish Holdco or any of its
Subsidiaries, has made an untrue statement of a material fact or a fraudulent
statement to the FDA or any other Governmental Authority, failed to disclose a
material fact required to be disclosed to the FDA or any other Governmental
Authority, or committed an act, made a statement, or failed to make a statement,
in each such case, related to the business of Irish Holdco or any of its
Subsidiaries, that, at the time such disclosure was made, would reasonably be
expected to provide a basis for the FDA to invoke its policy respecting “Fraud,
Untrue Statements of Material Facts, Bribery, and Illegal Gratuities”, set forth
in 56 Fed. Reg. 46191 (September 10, 1991) or for the FDA or any other
Governmental Authority to invoke any similar policy, except for any act or
statement or failure to make a statement that, individually or in the aggregate,
has not had and would not reasonably be expected to have a Material Adverse
Effect. Neither Irish Holdco nor any of its Subsidiaries, nor, to the knowledge
of any of Irish Holdco and the Borrower, any officer, employee, agent or
distributor of Irish Holdco or any of its Subsidiaries, has been debarred or
convicted of any crime or engaged in any conduct for which debarment is mandated
by 21 U.S.C. § 335a(a) or any similar Law or authorized by 21 U.S.C. § 335a(b)
or any similar Law applicable in other jurisdictions in which material
quantities of any of Irish Holdco products or Irish Holdco product candidates
are sold or intended by Irish Holdco to be sold. Since January 1, 2012, neither
Irish Holdco nor any of its Subsidiaries, nor, to the knowledge of any of Irish
Holdco and the Borrower, any officer, employee, agent or distributor of Irish
Holdco or any of its Subsidiaries, has been debarred, suspended or excluded from
participation in any federal health care program or convicted of any crime or
engaged in any conduct for which such Person could be excluded from
participating in any federal health care program under Section 1128 of the
Social Security Act of 1935 (42 U.S.C. § 1320a-7), as amended, or any similar
Company Healthcare Law or program.

 

99



--------------------------------------------------------------------------------

(g) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, neither Irish Holdco nor any of its
Subsidiaries has voluntarily or involuntarily initiated, conducted or issued, or
caused to be initiated, conducted or issued, any recall, field corrections,
market withdrawal or replacement, safety alert, warning, “dear doctor” letter,
investigator notice, or other notice or action to wholesalers, distributors,
retailers, healthcare professionals or patients relating to an alleged lack of
safety, efficacy or regulatory compliance of any of Irish Holdco’s products.
Except as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, to the knowledge of any of Irish Holdco and the
Borrower, there are no facts which are reasonably likely to cause, and Irish
Holdco has not received any written notice from the FDA or any other
Governmental Authority regarding (i) the recall, market withdrawal or
replacement of any of Irish Holdco’s products sold or intended to be sold by
Irish Holdco or any of its Subsidiaries (other than recalls, withdrawals or
replacements that are not material to Irish Holdco or its Subsidiaries, taken as
a whole), (ii) a material change in the marketing classification or a material
adverse change in the labeling of any of Irish Holdco’s products, (iii) a
termination or suspension of the manufacturing, marketing, or distribution of
any of Irish Holdco’s products, or (iv) a material negative change in
reimbursement status of any of Irish Holdco’s products.

Section 3.20 PATRIOT Act, etc.

(a) To the extent applicable, each Loan Party is in compliance, in all material
respects, with (i) The Trading with the Enemy Act, 50 U.S.C. §§ 1701 et seq., as
amended, and each of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any other
enabling legislation or executive order relating thereto, and (ii) the PATRIOT
Act. None of the Loan Parties or any of their respective Affiliates or their
respective agents acting or benefiting in any capacity in connection with the
Loans, Letters of Credit, the Transactions or the other transactions hereunder,
is any of the following (each a “Blocked Person”): (i) a Person that is listed
in the annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224; (ii) a Person owned or controlled by, or acting for or on behalf of,
any Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224; (iii) a Person with which any Agent or
Lender is prohibited from dealing or otherwise engaging in any transaction by
any Anti-Terrorism Law; (iv) a Person that commits, threatens or conspires to
commit or supports “terrorism” (as defined in the Executive Order No. 13224);
(v) a Person that is named as a “specially designated national” on the most
current list published by the U.S. Treasury Department Office of Foreign Asset
Control at its official website or any replacement website or other replacement
official publication of such list; or (vi) a Person affiliated or associated
with any Person described in Section 3.20(a)(i) through Section 3.20(a)(v)
above.

(b) No part of the proceeds of the Loans will be used, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

ARTICLE IV

Conditions

Section 4.01 Conditions Precedent to the Closing Date. The obligations of the
Lenders to extend Loans in respect of the Commitments on the date of the first
Borrowing hereunder are subject to the satisfaction of the following conditions
precedent:

 

100



--------------------------------------------------------------------------------

(a) Execution. The Administrative Agent (or its counsel) shall have received
(i) this Agreement, executed and delivered by a duly authorized officer of Irish
Holdco, the Borrower and each Subsidiary Guarantor, and (ii) the U.S. Security
Agreement, executed and delivered by a duly authorized officer of Irish Holdco,
the Borrower and each Guarantor.

(b) Organizational Documents and Necessary Consents. The Administrative Agent
shall have received (i) a copy of the certificate of incorporation, memorandum
of association or articles of incorporation and all applicable, if any,
certificates of incorporation on a change of name or certificates of
re-registration or other formation documents, including all amendments thereto,
of each Loan Party (other than any Foreign Subsidiary) as of the Closing Date,
certified as of a recent date by the Secretary of State of the state of its
organization, and (a certificate as to or of compliance evidencing the good
standing of each such Loan Party as of a recent date, from such Secretary of
State; (ii) a certificate of the secretary or assistant secretary of each Loan
Party as of the Closing Date dated the Closing Date and certifying (A) that
attached thereto is a true and complete copy of the by-laws (or similar
governing documentation) of such Loan Party as in effect on the Closing Date and
at all times since a date prior to the date of the resolutions described in
clause (B) below, (B) that attached thereto is a true and complete copy of
resolutions duly adopted by the board of directors or similar governing body of
such Loan Party authorizing the execution, delivery and performance of the Loan
Documents to which such Person is a party, (in the case of each Borrower) the
borrowings hereunder, (in the case of each such Loan Party) the granting of the
Liens contemplated to be granted by it under the Collateral Documents and (in
the case of each Guarantor) the Guaranteeing of the Secured Obligations as
contemplated by this Agreement, the Collateral Documents and other Loan
Documents, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, (C) if applicable, that the
certificate or articles of incorporation or other formation documents of such
Loan Party have not been amended since the date of the last amendment thereto
shown on the certificate of good standing furnished pursuant to clause (i) above
or where a certificate of good standing is not applicable in its jurisdiction of
incorporation that attach a true, up to date and correct copy of the certificate
or articles of incorporation or other formation documents of each Loan Party
duly certified as being true, up to date and correct and (D) as to the
incumbency and specimen signature of each officer executing any Loan Document or
any other document delivered in connection herewith on behalf of such Loan
Party; and (iii) a certificate of another officer as to the incumbency and
specimen signature of the secretary or assistant secretary (or manager or
director, if applicable) executing the certificate pursuant to (ii) above.

(c) USA Patriot Act. At least three (3) Business Days prior to the Closing Date,
each Person which shall become a Loan Party on the Closing Date shall have
provided the documentation and other information to the Lenders (to the extent
requested by the Lenders at least ten (10) Business Days prior to the Closing
Date) that are required by regulatory authorities under the applicable
“know-your-customer” rules and regulations and anti-money laundering rules and
regulations, including the USA Patriot Act; provided that such documentation or
other information shall not result in the Loans hereunder being deemed to be
illegal or contrary to the internal policies relating to “know-your-customer”
rules and regulations and anti-money laundering rules and regulations of the
Administrative Agent.

(d) Collateral. (i) All documents and instruments required to perfect the
Collateral Agent’s security interest in (A) subject to the Agreed Security
Principles (in the case of the Equity Interests of any Foreign Subsidiary), all
of the issued and outstanding Equity Interests of each Subsidiary Guarantor and
(B) subject to the Agreed Security Principles (in the case of any Foreign
Subsidiary), substantially all of the assets of Irish Holdco, the Borrower and
each Subsidiary Guarantor (in each case, to the extent included in the
Collateral) shall have been executed and delivered and, if applicable, be in
proper form for filing.

 

101



--------------------------------------------------------------------------------

(e) Additional Requirements for Foreign Subsidiary Guarantors.

(i) The Administrative Agent shall have received, in respect of each Luxembourg
Guarantor, a manager’s certificate in a form satisfactory to the Administrative
Agent, dated as of the Closing Date and signed by a manager of each such
Luxembourg Guarantor, certifying, inter alia, the following items:

(A) a true, correct, complete and up-to-date copy of its articles of
association;

(B) a true, correct, complete and up-to-date copy of the resolutions of the
board of managers of each Luxembourg Guarantor approving, inter alia, its entry
into the Loan Documents to which it is a party;

(C) a true, correct, complete and up-to-date copy of an excerpt of the
Luxembourg Companies Register dated on the Closing Date or at the earliest one
Business Day before the Closing Date;

(D) a true, correct, complete and up-to-date copy of a certified true
certificate of non-registration of judgments (certificat de non-inscription
d’une décision judiciaire) dated on the Closing Date or at the earliest one
Business Day before the Closing Date, issued by the Luxembourg Companies
Register;

(E) a true, correct, complete and up-to-date copy of the specimen signatures of
all authorised signatories; and

(F) each Luxembourg Guarantor complies with, and adheres to, the provisions
applicable to it of the Luxembourg Law dated May 31, 1999 concerning the
domiciliation of companies, as amended.

(ii) The Administrative Agent shall have received, in respect of each Guarantor
organized under the laws of Ireland, a director’s or secretary’s certificate in
a form satisfactory to the Administrative Agent, dated as of the Closing Date
and signed by a director or secretary of such Guarantor, certifying, inter alia,
the following items

(A) that the entry by such Guarantor into the Loan Documents would:

(1) not cause any borrowing, guaranteeing, security or similar limit binding on
such Guarantor to be exceeded;

(2) not constitute financial assistance for the purposes of Section 60 of the
Companies Act; and

(3) not be prohibited by Section 31 of the Companies Act 1990 (as from time to
time amended, replaced or re-enacted);

(B) a true, correct and up-to-date list of the present directors and secretaries
of such Guarantor;

 

102



--------------------------------------------------------------------------------

(C) that neither the Guarantor nor any of its directors or secretaries, is a
company or a person to whom either Chapter 1 (dealing with the restriction of
directors and other officer) or Chapter 2 (dealing with the disqualification of
certain persons from acting as directors or auditors of, or managing, companies)
of Part VII of the Companies Act, 1990 (as from time to time amended, replaced
or re-enacted) applies; and

(D) each copy document relating to it specified in the director’s certificate is
correct, complete and in full force and effect and has not been amended or
superseded as at a date no earlier than the date of this Agreement.

(iii) The Administrative Agent shall have received, in respect of each Guarantor
organized under the laws of Bermuda, an officer’s certificate in a form
satisfactory to the Administrative Agent, dated as of the Closing Date and
signed by an officer of each such Guarantor, certifying, inter alia, the
following items:

(A) a certified copy of the true, correct, complete and up-to-date
constitutional documents of each such Guarantor including, but not limited to,
the certificate of incorporation (and any amendments thereto), memorandum of
association (and any amendments thereto), bye-laws, foreign exchange letter, tax
assurance certificate, register of directors and officers and register of
members;

(B) a pdf copy of a Certificate of Compliance issued by the Registrar of
Companies no later than 3 Business Days prior to the execution hereof;

(C) a true, correct, complete and up-to-date copy of the resolutions of the
Board of Directors approving the granting of the guarantee and the entry into
the Loan Documents to which it is a party and recommending that the shareholders
approve any proposed amendments to the bye-laws in connection with the entry
into a charge over the shares of each such Guarantor in favour of the
Administrative Agent; and

(D) a true, correct, complete and up-to-date copy of the resolutions of the
shareholder of each such Guarantor approving the amendment to the bye-laws in
connection with the entry into a charge over the shares of each Guarantor in
favour of the Administrative Agent.

(f) Foreign Security Documents. The Administrative Agent shall have received, in
respect of each Foreign Subsidiary Guarantor, the respective Foreign Security
Documents, in each case in a form satisfactory to the Administrative Agent.

(g) Opinions of Counsel. The Administrative Agent shall have received, on behalf
of itself, Collateral Agent, the Lead Arrangers and the Lenders, a written
opinion of (i) Cooley LLP, New York counsel for the Loan Parties, in form and
substance reasonably acceptable to the Administrative Agent, (ii) (a) McCann
FitzGerald Solicitors, Irish counsel for the Loan Parties, in form and substance
reasonably acceptable to the Administrative Agent and (b) Arthur Cox, Irish
counsel for the Administrative Agent and Collateral Agent in relation to
validity and enforceability aspects, and confirmation that the entry by Irish
Holdco and its Subsidiaries into the Loan Documents will not constitute
financial assistance for the purposes of Section 60 of the Companies Act, in
form and substance reasonably acceptable to the Administrative Agent,
(iii) Arendt & Medernach, Avocats à la Cour,

 

103



--------------------------------------------------------------------------------

Luxembourg counsel for Horizon in relation to capacity and enforceability
aspects, in form and substance reasonably acceptable to the Administrative
Agent, (iv) Appleby (Bermuda) Limited, Bermuda counsel for the Administrative
Agent and the Lenders in relation to capacity, authority, execution and
enforceability aspects, in each case (A) dated the Closing Date, (B) addressed
to the Administrative Agent, the Collateral Agent, the Lead Arrangers and the
Lenders, and in each case, each of their permitted assigns, and (C) the Borrower
and each other Loan Party and the Administrative Agent hereby request such
counsel to deliver such opinions.

(h) Limited Representations and Warranties. The (i) Specified Acquisition
Representations shall be true and correct in all material respects (or, if
qualified as to “materiality” or “Material Adverse Effect,” in all respects) to
the extent required by the definition thereof and (ii) the Specified
Representations shall be true and correct in all material respects (or, if
qualified as to “materiality” or “Material Adverse Effect”, in all respects) on
and as of the Closing Date, except in the case of any such representation and
warranty under either clause (i) or (ii) that expressly relates to an earlier
date, in which case such representation and warranty shall be true and correct
in all material respects (or, if qualified by materiality or “Material Adverse
Effect”, in all respects) as of such earlier date.

(i) [Reserved].

(j) Acquisition. Substantially concurrently with the Borrowing of 2015 Term
Loans hereunder, (i) the Acquisition shall be consummated in accordance with the
terms and conditions of the Acquisition Documentation, and the Acquisition
Agreement shall not have been altered, amended or otherwise modified or
supplemented or any provision or condition therein waived, and the Borrower
and/or Acquisition Sub shall not have consented to any action which would
require the consent of Borrower and/or Acquisition Sub under the Acquisition
Agreement, if such alteration, amendment, modification, supplement, waiver or
consent would be materially adverse to the interests of the Lenders (in their
capacities as such), in any such case without the prior written consent of the
Administrative Agent (such consent not to be unreasonably withheld, delayed or
conditioned) (it being understood and agreed that (a) any alteration, amendment,
modification, supplement or express waiver or consent granted by the Borrower or
Acquisition Sub under the Acquisition Agreement that results in a reduction in
the amount described in Section 2 of the Acquisition Agreement (the “Purchase
Price”) not to exceed $100 million shall not be deemed to be materially adverse
to the interests of the Lenders; provided that, any such reduction in the
Purchase Price shall be applied to reduce the 2015 Term Loans, or (b) any
alteration, amendment, modification, supplement or express waiver or consent
granted by the Borrower or Acquisition Sub under the Acquisition Agreement that
results in an increase in the Purchase Price shall be deemed not to be
materially adverse to the interests of the Lenders; provided that, any such
increases shall be funded solely by the issuance by Irish Holdco of common
equity or cash otherwise available to Irish Holdco or any of its subsidiaries).

(k) No Target Material Adverse Effect. Since the date of the Acquisition
Agreement, there shall not have occurred a Target Material Adverse Effect that
shall be continuing as of the Expiration Date (as defined in the Acquisition
Agreement).

(l) U.S. searches. The Administrative Agent shall have received completed
results of searches reasonably requested by the Administrative Agent (which
results shall be reasonably satisfactory to the Administrative Agent), dated on
or before the Closing Date, including all effective financing statements filed
in (i) the jurisdictions of organization of the Borrower, the Target and each of
their respective Domestic Subsidiaries that is a Material Subsidiary and (ii) in
the District of Columbia for

 

104



--------------------------------------------------------------------------------

each foreign subsidiary that is a Material Subsidiary, in each case, that name
such Person as debtor, together with copies of such financing statements.

(m) Irish searches. The Administrative Agent shall have received searches in the
Companies Registration Office, the High Court Central Office and the Judgments
Office in respect of Irish Holdco and each other Subsidiary Guarantor that is
incorporated under the laws of the Republic of Ireland and each other Subsidiary
that is incorporated under the laws of the Republic of Ireland that will be a
signatory to a Loan Document.

(n) Solvency Certificate. The Administrative Agent shall have received a
certificate of Irish Holdco, signed by a director or senior financial officer of
Irish Holdco, in substantially the form attached hereto as Exhibit C, attesting
to the solvency of Irish Holdco and its Subsidiaries (including the Borrower and
its Subsidiaries), taken as a whole, after giving effect to the proposed
Transactions on the Closing Date.

(o) Fees. To the extent invoiced at least two Business Days prior to the Closing
Date, all costs, fees, expenses (including, without limitation, legal fees and
expenses) and other compensation contemplated by the Fee Letter or as otherwise
agreed by the parties thereto, payable to each Lead Arranger, each Agent and the
Lenders, shall have been paid to the extent due.

(p) Refinancing. Substantially concurrently with the Borrowing of 2015 Term
Loans hereunder, the Refinancing shall be consummated in full to the
satisfaction of the Lenders with all Liens in favor of the existing lenders
being unconditionally released; the Administrative Agent shall have received a
“pay-off” letter in form and substance reasonably satisfactory to the
Administrative Agent with respect to all Indebtedness being refinanced in the
Refinancing; and the Administrative Agent shall have received from any person
holding any Lien securing any such Indebtedness, such UCC (or equivalent)
termination statements, mortgage releases, releases of assignments of leases and
rents, releases of security interests in Intellectual Property and other
instruments, in each case in proper form for recording or filing, as the
Administrative Agent shall have reasonably requested to release and terminate of
record the Liens securing such Indebtedness. After giving effect to the
Transactions, Irish Holdco and its Subsidiaries (including, without limitation,
the Target and its Subsidiaries) shall have no outstanding preferred equity
(unless owned by a direct parent thereof which is a Loan Party) or Indebtedness
for borrowed money, except for Indebtedness incurred pursuant to (i) the Loan
Documents, (ii) indebtedness expressly permitted to remain outstanding after the
Closing Date pursuant to the Acquisition Agreement (as in effect on the date
thereof), (iii) the Existing Notes, (iv) the Horizon Convertible Notes,
(iv) working capital leases, capital leases and Indebtedness incurred in the
ordinary course, (v) intercompany debt among Irish Holdco and its Subsidiaries,
(vi) the New Horizon Unsecured Notes and (vii) such other existing indebtedness
identified to, and expressly permitted to remain outstanding after the Closing
Date by, the Lead Arrangers as “surviving debt” prior to the date hereof.

(q) New Horizon Unsecured Notes. Substantially concurrently with the Borrowing
of the 2015 Term Loans hereunder, the gross proceeds from the offering of New
Horizon Unsecured Notes shall be released from escrow with aggregate gross
proceeds of not less than $475,000,000.

(r) Financial Statements. The Administrative Agent shall have received (i) the
financial statements described in Section 3.04(a), (ii) unaudited consolidated
balance sheets and related statements of comprehensive income (loss) and cash
flows of Irish Holdco and its subsidiaries and the unaudited consolidated
balance sheets and related statements of operations and cash flows of Target for
each fiscal quarter ended after the close of its most recent fiscal year and at
least 45 days prior to the

 

105



--------------------------------------------------------------------------------

Closing Date and (iii) the unaudited pro forma consolidated financial statements
(including a consolidated balance sheet and related statements of income) of
Irish Holdco and its Subsidiaries (with such adjustments, omissions or
exceptions as are reasonably acceptable to the Administrative Agent) for the for
each fiscal quarter ended after December 31, 2014 and ended at least 45 days
prior to the Closing Date and for the fiscal year ended December 31, 2014.

(s) Notice of Borrowing. A Borrowing Request shall have been delivered in
accordance with the terms of Section 2.03.

Notwithstanding anything in this Agreement to the contrary it is understood
that, to the extent any security interest in the Collateral (other than (1) any
Collateral the security interest in which may be perfected by the filing of a
UCC financing statement, (2) with respect to the Borrower, the Target and their
respective Domestic Subsidiaries that are Subsidiary Guarantors by intellectual
property filings with the United States Patent and Trademark Office or the
United States Copyright Office or (3) by the delivery of certificates
representing the Equity Interests of the Borrower and its Domestic Subsidiaries
that are Material Subsidiaries and, if received by the Borrower prior to the
Closing Date, the Target and its Domestic Subsidiaries) is not perfected or,
with respect to (a) any Mortgages, (b) any Collateral, the pledge of which
requires a filing in any foreign jurisdiction, (c) any Foreign Security
Documents and any other Collateral Documents with respect to any jurisdiction
outside the United States that are not provided on the Closing Date after Irish
Holdco’ use of commercially reasonable efforts to do so and (d) the Equity
Interests of the Target and its Subsidiaries are not provided on the Closing
Date after Irish Holdco’ use of commercially reasonable efforts to do so and
without undue burden and expense, the perfection or provision of such security
interest will not constitute a condition precedent to the availability of the
2015 Term Loans on the Closing Date, but Irish Holdco and the Borrower agree to
grant or perfect such security interest no later than 90 days after the Closing
Date (subject to extension by the Administrative Agent in its reasonable
discretion and subject to the Agreed Security Principles).

Each Borrowing on the Closing Date shall be deemed to constitute a
representation and warranty by Irish Holdco and the Borrower on such date as to
the satisfaction of the matters specified above in this Section 4.01 (except
that no representation shall be deemed made as to whether any item is required
to be acceptable or satisfactory to the Administrative Agent is acceptable or
satisfactory to it).

Section 4.02 Each Borrowing after the Closing Date. The obligation of each
Lender to make a Loan on the occasion of any Borrowing after the Closing Date is
subject to the satisfaction of the following conditions:

(a) Except as set forth in Section 2.17(d) with respect to Incremental
Term Loans used to finance a Permitted Acquisition, the representations and
warranties of Irish Holdco, the Borrower, and, if applicable, each Additional
Borrower, and their respective Restricted Subsidiaries set forth in this
Agreement shall be true and correct in all material respects (or, if qualified
as to “materiality” or “Material Adverse Effect”, in all respects) on and as of
the date of such Borrowing, except in the case of any such representation and
warranty that expressly relates to an earlier date, in which case such
representation and warranty shall be true and correct in all material respects
(or, if qualified by materiality or “Material Adverse Effect”, in all respects)
as of such earlier date.

(b) Except as set forth in Section 2.17(d) with respect to Incremental
Term Loans used to finance a Permitted Acquisition, at the time of and
immediately after giving effect to such Borrowing, no Default or Event of
Default shall have occurred and be continuing.

 

106



--------------------------------------------------------------------------------

(c) A Borrowing Request shall have been delivered in accordance with the terms
of Section 2.03.

Each Borrowing shall be deemed to constitute a representation and warranty by
Target, the Borrower and, if applicable, each Additional Borrower, on the date
thereof as to the matters specified in paragraphs (a) and (b) of this
Section 4.02.

ARTICLE V

Affirmative Covenants

From the Closing Date until the Commitments have expired or been terminated and
the principal of and interest on each Loan and all fees payable hereunder shall
have been paid in full, Irish Holdco, each Restricted Subsidiary and, if
applicable, each Additional Borrower, covenant and agree with the Lenders that:

Section 5.01 Financial Statements and Other Information. Irish Holdco will
furnish to the Administrative Agent, on behalf of each Lender:

(a) within ninety (90) days after the end of each fiscal year of Irish Holdco,
an audited consolidated balance sheet and related statements of operations,
shareholders’ equity and cash flows for Irish Holdco and its consolidated
Subsidiaries as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year (if any), with such
audited balance sheet and related consolidated financial statements reported on
by PricewaterhouseCoopers LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit, except to the extent solely due to the scheduled occurrence of a Maturity
Date within one year from the date of such audit) to the effect that such
consolidated financial statements present fairly in all material respects the
financial condition and results of operations of Irish Holdco and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

(b) within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of Irish Holdco, a consolidated balance sheet and
related statements of operations and cash flows for Irish Holdco and its
consolidated Subsidiaries as of the end of and for such fiscal quarter and the
then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of Irish Holdco and
its consolidated Subsidiaries (or Irish Holdco and its consolidated Restricted
Subsidiaries, as applicable) on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of Irish Holdco certifying as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto;

(d) concurrently with the delivery of each set of consolidated financial
statements referred to in Sections 5.01(a) and 5.01(b) above, if applicable, the
related consolidating financial

 

107



--------------------------------------------------------------------------------

statements reflecting the adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries from such consolidated financial statements;

(e) concurrently with the delivery of the certificate of a Financial Officer of
Irish Holdco under clause (c) above, updated versions of the schedules to the
U.S. Security Agreement and/or any other applicable Collateral Document
(provided that if there have been no changes to any such schedules since the
previous updating required thereby, Irish Holdco shall indicate that there has
been “no change” to the applicable schedule(s));

(f) as soon as available, but in any event not more than ninety (90) days after
the end of each fiscal year of Irish Holdco, a copy of the plan and forecast
(including a projected consolidated balance sheet, income statement and funds
flow statement) of Irish Holdco for each quarter of the fiscal year following
such fiscal year as customarily prepared by management of Irish Holdco for its
internal use consistent in scope with the financial statements provided in
Section 5.01(a) and in form reasonably satisfactory to the Administrative Agent
(without giving effect to any Unrestricted Subsidiaries) and setting forth the
principal assumptions on which such budget is based;

(g) promptly after any request therefor, such other information regarding the
operations, business affairs and financial condition of Irish Holdco or any
Restricted Subsidiary, or compliance with the terms of any Loan Document, as may
be reasonably requested by the Administrative Agent or by any Lender through the
Administrative Agent; and

(h) concurrently with the delivery of each set of consolidated financial
statements referred to in Sections 5.01(a) and 5.01(b) above, the related
customary management discussion and analysis.

Information required to be delivered pursuant to Sections 5.01(a), 5.01(b) and
5.01(h) shall be deemed to have been delivered if such information, or one or
more annual, quarterly or other periodic reports containing such information,
shall have been posted by the Administrative Agent on an IntraLinks or similar
site to which the Lenders have been granted access or shall be available on the
website of the SEC at http://www.sec.gov; provided that, for the avoidance of
doubt, Irish Holdco shall be required to provide copies of the compliance
certificates required by clauses (c) and (e) of this Section 5.01 to the
Administrative Agent. Information required to be delivered pursuant to this
Section 5.01 may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent. In the event any financial
statements delivered under clause (a) or (b) above shall be restated, the
Borrower shall deliver, promptly after such restated financial statements become
available, revised compliance certificates required by clause (c) and (e) of
this Section 5.01 with respect to the periods covered thereby that give effect
to such restatement, signed by a Financial Officer of Irish Holdco.

Irish Holdco and each Borrower hereby acknowledges that (a) the Administrative
Agent and/or the Lead Arrangers will make available to the Lenders materials
and/or information provided by or on behalf of Irish Holdco and the Borrower
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks or another similar electronic system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to Irish
Holdco, the Borrower or their respective Subsidiaries, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Persons’ securities. Irish
Holdco and each Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders (other than materials made available on
the website of the SEC) shall be clearly and conspicuously marked “PUBLIC”
which, at a

 

108



--------------------------------------------------------------------------------

minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” Irish Holdco and each
Borrower shall be deemed to have authorized the Administrative Agent, the Lead
Arrangers and the Lenders to treat the Borrower Materials as not containing any
material non-public information with respect to Irish Holdco, each Borrower or
their respective securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent the Borrower Materials
constitute Information, they shall be treated as set forth in Section 9.12);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information”; and
(z) the Administrative Agent and the Lead Arrangers shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information”.

Section 5.02 Notices of Material Events. Irish Holdco and each Restricted
Subsidiary will, upon knowledge thereof by a Responsible Officer, furnish to the
Administrative Agent prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting Irish Holdco,
Borrower or any Subsidiary or Affiliate thereof that could reasonably be
expected to result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

(d) (i) any contribution required to be made with respect to a Non-U.S. Plan has
not been timely made; (ii) Irish Holdco or any Subsidiary has incurred any
obligation in connection with the termination of, or withdrawal from, any
Non-U.S. Plan; or (iii) Irish Holdco or any Subsidiary may incur any material
liability pursuant to any Non-U.S. Plan, in each case, to the extent that such
event could reasonably be expected to result in a Material Adverse Effect;

(e) any event or discovery of conditions, including, but not limited to a
Release or threatened Release of Hazardous Materials, that could reasonably be
expected to result in a Material Adverse Effect; and

(f) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Responsible Officer of Irish Holdco setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto. Information required to be delivered pursuant
to clause (b) of this Section 5.02 shall be deemed to have been delivered if
such information, or one or more annual or quarterly or other periodic reports
containing such information, shall have been posted by the Administrative Agent
on an IntraLinks or similar site to which the Lenders have been granted access
or shall be available on the website of the SEC at http://www.sec.gov.
Information required to be delivered pursuant to this Section 5.02 may also be
delivered by electronic communications pursuant to procedures approved by the
Administrative Agent.

Section 5.03 Existence; Conduct of Business. Irish Holdco and the Borrower will,
and will cause each of their respective Material Subsidiaries to, do or cause to
be done all things necessary to

 

109



--------------------------------------------------------------------------------

preserve, renew and keep in full force and effect its legal existence and the
rights, qualifications, licenses, permits, privileges, franchises, governmental
authorizations and intellectual property rights material to the conduct of its
business, and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted; provided that (i) the foregoing
shall not prohibit any Disposition, merger, amalgamation, consolidation,
liquidation or dissolution permitted under Section 6.03 or Section 6.11 and
(ii) neither Irish Holdco nor any of its Material Subsidiaries shall be required
to preserve any right, license, permit, privilege, franchise, patent, copyright,
trademark, trade name or other intellectual property rights which in the
reasonable good faith determination of Irish Holdco or such Material Subsidiary
are not material to the conduct of the business of Irish Holdco or its Material
Subsidiaries.

Section 5.04 Tax Status; Payment of Obligations. Irish Holdco and the Borrower
will, and will cause each of their Restricted Subsidiaries to, pay their
material obligations, including Tax liabilities, before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) Irish Holdco, the
Borrower or such Restricted Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Effect. Neither the Borrower nor any Additional Borrower that
is organized in a jurisdiction other than the Republic of Ireland will become
tax resident in the Republic of Ireland.

Section 5.05 Maintenance of Properties; Insurance. Irish Holdco will, and will
cause each of the Material Subsidiaries to, (a) keep and maintain all tangible
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, and (b) maintain with financially
sound and reputable carriers (i) insurance in such amounts (with no greater risk
retention) and against such risks and such other hazards, as is customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations and (ii) all insurance
required pursuant to the Collateral Documents. Irish Holdco and the Borrower
will furnish to the Lenders, upon request of the Administrative Agent,
information in reasonable detail as to the insurance so maintained. Irish Holdco
and the Borrower shall deliver to the Administrative Agent endorsements (x) to
all “All Risk” physical damage insurance policies on all of the Loan Parties’
tangible personal property and assets and business interruption insurance
policies naming the Administrative Agent as lender loss payee, and (y) to all
general liability and other liability policies naming the Administrative Agent
an additional insured. In the event Irish Holdco, the Borrower or any of their
respective Material Subsidiaries at any time or times hereafter shall fail to
obtain or maintain any of the policies or insurance required herein or to pay
any premium in whole or in part relating thereto, then the Administrative Agent,
without waiving or releasing any obligations or resulting Default hereunder, may
at any time or times thereafter (but shall be under no obligation to do so)
obtain and maintain such policies of insurance and pay such premiums and take
any other action with respect thereto which the Administrative Agent deems
advisable. All sums so disbursed by the Administrative Agent shall constitute
part of the Obligations, payable as provided in this Agreement.

Section 5.06 Books and Records; Inspection Rights. Irish Holdco and the Borrower
will, and will cause each of their respective Material Subsidiaries to, keep
proper books of record and account in which full, true and correct entries in
conformity with GAAP and applicable law are made of all material financial
dealings and transactions in relation to its business and activities. Irish
Holdco and the Borrower will, and will cause each of their respective Material
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender (pursuant to a request made through the Administrative
Agent), at reasonable times upon reasonable prior notice (but not more than once
annually if no Event of Default shall exist), to visit and inspect its
properties, to examine and make extracts from its books and records, including
examination of its environmental assessment reports and Phase I or Phase

 

110



--------------------------------------------------------------------------------

II studies, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested. Irish Holdco and the Borrower acknowledge that the
Administrative Agent, after exercising its rights of inspection, may prepare and
distribute to the Lenders certain reports pertaining to Irish Holdco and its
Material Subsidiaries’ assets for internal use by the Administrative Agent and
the Lenders.

Section 5.07 Compliance with Laws and Material Contractual Obligations.
(a) Irish Holdco and the Borrower will, and will cause each of their respective
Subsidiaries to, (i) comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property (including without
limitation, Benefit Plan Laws and Environmental Laws) and (ii) perform in all
material respects its obligations under Material Agreements to which it is a
party, (iii) complete any investigation, study, sampling and testing and
undertake any clean up, removal, remediation or other response necessary to
remove and clean up any Release of Hazardous Materials, as required under
applicable Environmental Laws; and (iv) respond to any action, suit or
proceeding asserting any Environmental Liability against Irish Holdco, the
Borrower and each of their respective Subsidiaries, in each case except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

(b) Irish Holdco will maintain in effect and enforce policies and procedures
designed to ensure compliance by Irish Holdco, its Restricted Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.

Section 5.08 Use of Proceeds. (a) Irish Holdco shall use the proceeds of the
2015 Term Loans, together with the proceeds of the New Horizon Unsecured Notes
and available cash, to finance the Transactions and the Refinancing and to pay
any related fees and expenses.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, (i) for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X; (ii) in violation of
Sanctions; (iii) for the purpose of funding or financing any activities,
business or transaction of or with any Sanctioned Country or Sanctioned Person;
(iv) in any manner that would result in the violation of any Sanctions
applicable to any party hereto; or (v) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws.

Section 5.09 Subsidiary Guarantors; Pledges; Additional Collateral; Further
Assurances. (a) Within the time periods specified in Section 5.09(f) below after
any Person becomes a Restricted Subsidiary that is not an Excluded Subsidiary or
any Excluded Subsidiary that is not an Unrestricted Subsidiary ceases to be an
Excluded Subsidiary (including by qualifying independently as, or being
designated by the Borrower as a Material Subsidiary) (a “New Loan Party”), Irish
Holdco and the Borrower shall provide the Administrative Agent with written
notice thereof setting forth information in reasonable detail describing the
material assets of such Person and shall (subject to the Agreed Security
Principles, in the case of any Foreign Subsidiary) cause each such New Loan
Party to deliver to the Administrative Agent a Joinder Agreement and a
supplement to this Agreement and, in the case of a Domestic Subsidiary, the U.S.
Security Agreement and each other applicable Collateral Document (in each case
in the form contemplated thereby and modified as required in order to comply
with local laws in accordance with the Agreed Security Principles, if
applicable) pursuant to which such Subsidiary agrees to be bound by the terms
and provisions of this Agreement, the U.S. Security Agreement (if applicable)
and other applicable Collateral Document, to be accompanied by appropriate
corporate

 

111



--------------------------------------------------------------------------------

resolutions, other corporate documentation and legal opinions as may be
reasonably requested by, and in form and substance reasonably satisfactory to,
the Administrative Agent and its counsel.

(b) (i) Subject to the Agreed Security Principles (where applicable) and
Section 5.09(f), Irish Holdco will cause, and will cause each other Loan Party
to cause, all of its owned property (whether real, personal, tangible,
intangible, or mixed but excluding Excluded Assets) to be subject at all times
to perfected Liens in favor of the Administrative Agent for the benefit of the
Secured Parties to secure the Secured Obligations in accordance with the terms
and conditions of the Collateral Documents on a first priority basis, subject to
no other Liens other than Permitted Liens and (ii) without limiting the
generality of the foregoing, and subject to the Agreed Security Principles
(where applicable) and Section 5.09(f), Irish Holdco (A) will cause the issued
and outstanding Equity Interests of each Subsidiary directly owned by Irish
Holdco or any other Loan Party (other than Excluded Equity Interests) to be
subject at all times to a first priority, perfected Lien in favor of the
Collateral Agent to secure the Secured Obligations in accordance with the terms
and conditions of the Collateral Documents or such other pledge and security
documents as the Administrative Agent shall reasonably request and (B) will, and
will cause each other Loan Party to, deliver Mortgages and Mortgage Instruments
with respect to real property (excluding Excluded Assets) owned by Irish Holdco
or such Loan Party to the extent, and within such time period as is, reasonably
required by the Administrative Agent; provided that with respect to
jurisdictions that impose mortgage recording taxes, the applicable Mortgages and
Mortgage Instruments and any other Collateral Documents shall not secure
indebtedness in an amount exceeding 105% of the fair market value of the
applicable mortgaged property, as reasonably determined in good faith by the
Loan Parties and reasonably acceptable to the Administrative Agent.

(c) Without limiting the foregoing, but subject to the Agreed Security
Principles and Section 5.09(f), Irish Holdco will, and will cause each other
Loan Party to, execute and deliver, or cause to be executed and delivered, to
the Collateral Agent such documents, agreements and instruments, and will take
or cause to be taken such further actions (including the filing and recording of
financing statements, fixture filings, Mortgages, deeds of trust and other
documents and such other actions or deliveries of the type required by
Section 4.01, as applicable), which may be required by law or which the
Administrative Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents, all at the expense of Irish Holdco; provided that, in
connection with any real property subject to this Section 5.09(c), Irish Holdco
will comply with the National Flood Insurance Reform Act of 1994 and related
legislation and regulations to the extent applicable.

(d) Subject to the Agreed Security Principles and Section 5.09(f), if any assets
(including any real property or improvements thereto or any interest therein)
are acquired by a Loan Party (other than Excluded Assets and assets constituting
Collateral that become subject to the Lien in favor of the Administrative Agent
upon acquisition thereof), Irish Holdco will notify the Administrative Agent
thereof, and, if requested by the Administrative Agent, Irish Holdco will cause
such assets to be subjected to a Lien securing the Secured Obligations and will
take, and cause the other Loan Parties to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in paragraph (b) of this
Section 5.09, all at the expense of Irish Holdco.

(e) Except with respect to a Subsidiary that is an Excluded Subsidiary,
concurrently with the designation of any Subsidiary as a guarantor under any
other Material Indebtedness of Irish Holdco after the Closing Date, Irish Holdco
shall cause each such Subsidiary (i) to execute a Joinder

 

112



--------------------------------------------------------------------------------

Agreement substantially in the form of Exhibit D (each a “Joinder Agreement”) to
become a Subsidiary Guarantor (in the case of a Foreign Subsidiary, modified as
required in order to comply with local laws in accordance with the Agreed
Security Principles) and such joinder shall be accompanied by appropriate
officers’ certificates, resolutions, Organizational Documents and legal opinions
of counsel, as the Administrative Agent may reasonably request, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.

(f) Notwithstanding anything to the contrary herein or in any other Loan
Document, (i) any deliverables delivered pursuant to this Section 5.09 as of the
Closing Date shall be subject to the penultimate paragraph of Section 4.01,
(ii) with respect to any real property acquired after the Closing Date, the Loan
Parties shall have ninety (90) days after the acquisition of the applicable real
property (or such later date as may be agreed upon by the Administrative Agent
in the exercise of its reasonable discretion with respect thereto) to take the
actions required by this Section 5.09, (iii) with respect to any other property
or assets acquired after the Closing Date or with respect to any New Loan Party,
the Loan Parties shall have forty-five (45) days, or ninety (90) days in the
case of the Equity Interests, property or assets of, or actions required to be
taken by, any Foreign Subsidiary, after the acquisition thereof or such Person
becomes a New Loan Party (or such later date as may be agreed upon by the
Administrative Agent in the exercise of its reasonable discretion with respect
thereto) to take the actions required by this Section; provided that, in the
case of any Equity Interests, property or assets of any Foreign Subsidiary
acquired or any Foreign Subsidiary becoming a New Loan Party within ninety
(90) days after the Closing Date, the Loan Parties shall have the longer of
(A) ninety (90) days after the Closing Date and (B) ninety (90) days after such
acquisition or such Person becoming a New Loan Party to take any such actions
(or, in each case such later date as may be agreed upon by the Administrative
Agent in the exercise of its reasonable discretion with respect thereto), and
(iv) no Loan Party shall have any obligation to (A) enter into control
agreements with respect to any security interest or lien in any Deposit Account
or Securities Account (in each case, as defined in the UCC) included in the
Collateral, (B) perfect any security interest or lien in any intellectual
property included in the Collateral in any jurisdiction other than in the United
States, except with respect to Foreign Intellectual Property issued or
registered by, or applied-for in, a Covered Jurisdiction, (C) to obtain any
landlord waivers, estoppels or collateral access letters, (D) perfect a security
interest in any letter of credit rights, other than the filing of a UCC
financing statement or (E) pledge Equity Interests of any partnership, joint
venture or non-wholly owned Subsidiary which are not permitted to be pledged
pursuant to the terms of such partnership’s, joint venture’s or non-wholly owned
Subsidiary’s organizational, joint venture or equivalent documents (after giving
effect to the applicable anti-assignment provisions of the UCC or other
applicable law).

Section 5.10 Designation of Subsidiaries. Irish Holdco may, at any time from and
after the Closing Date, designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Default or Event of
Default shall have occurred and be continuing, (ii) no Restricted Subsidiary may
be designated as an Unrestricted Subsidiary, unless such Subsidiary has total
consolidated assets of $1,000 or less or (y) if such Subsidiary has consolidated
assets greater than $1,000, then such designation would be permitted under
Section 6.04, (iii) no Restricted Subsidiary may be designated as an
Unrestricted Subsidiary unless such Subsidiary is also an “unrestricted
subsidiary” (or similar concept) for purposes of any other Material Indebtedness
issued or incurred by Irish Holdco or any Restricted Subsidiary after the
Closing Date that permits the designation of Subsidiaries as “unrestricted” or
“restricted” and (iv) no Restricted Subsidiary may be designated as an
Unrestricted Subsidiary if it was previously designated as an Unrestricted
Subsidiary pursuant to this Section 5.10. The designation of any Restricted
Subsidiary as an Unrestricted Subsidiary after the Closing Date shall constitute
an Investment by the applicable Loan Party therein at the date of designation in
an amount equal to the fair market value (as determined in good

 

113



--------------------------------------------------------------------------------

faith by Irish Holdco) of the applicable Loan Party’s (or any of its Restricted
Subsidiaries’) investment therein. The designation of any Unrestricted
Subsidiary as a Restricted Subsidiary after the Closing Date shall constitute
(i) the incurrence at the time of designation of any Investment, Indebtedness or
Liens of such Subsidiary existing at such time and (ii) a return on any
Investment by the applicable Loan Party in Unrestricted Subsidiaries pursuant to
the preceding sentence in an amount equal to the fair market value at the date
of such designation of such Loan Party’s Investment in such Subsidiary.
Notwithstanding the foregoing, none of Irish Holdco, the Borrower or any
Additional Borrower shall be permitted to be an Unrestricted Subsidiary.

Section 5.11 Maintenance of Ratings. Use commercially reasonable efforts to
cause the Loans and Irish Holdco’s corporate credit and corporate family credit
rating to continue to be rated by Standard & Poor’s Ratings Group and Moody’s
Investors Service Inc., as applicable (but not to maintain a specific rating).

Section 5.12 Post-Closing Schedule. Within the time periods specified on
Schedule 1.01D hereto (as each may be extended by the Administrative Agent in
its reasonable discretion), provide such Collateral Documents and complete such
undertakings as are set forth on Schedule 1.01D hereto.

ARTICLE VI

Negative Covenants

From the Closing Date until the Commitments have expired or terminated and the
principal of and interest on each Loan and all fees payable hereunder have been
paid in full, Irish Holdco, each Restricted Subsidiary and, if applicable, each
Additional Borrower, covenant and agree with the Lenders that:

Section 6.01 Indebtedness.

(a) Irish Holdco will not, and will not permit any Restricted Subsidiary to,
incur, directly or indirectly, any Indebtedness, and Irish Holdco will not issue
any Disqualified Equity Interests and will not permit any of its Restricted
Subsidiaries to issue any shares of Preferred Equity (other than the issuance of
Preferred Equity by any Restricted Subsidiary to Irish Holdco or another
Restricted Subsidiary that is a Loan Party and, to the extent such issuance
constitutes a Permitted Investment hereunder or is otherwise permitted under
Section 6.04, the issuance of Preferred Equity by any Restricted Subsidiary that
is not a Loan Party to Irish Holdco or another Restricted Subsidiary); provided,
however, Irish Holdco will be entitled to incur Indebtedness or issue
Disqualified Equity Interests and any Restricted Subsidiary will be entitled to
incur Indebtedness or issue Preferred Equity, so long as (i) no Default or Event
of Default shall have occurred and be continuing or would exist immediately
after giving effect (including giving effect on a pro forma basis) to such
incurrence or issuance, (ii) such Indebtedness is not scheduled to mature prior
to the date that is 91 days after the Latest Maturity Date and (ii) after giving
effect to such incurrence or issuance on a pro forma basis for the most recently
ended Test Period prior to such incurrence or issuance (or, in the event the
proceeds thereof are to be used to finance a Limited Condition Acquisition,
prior to the date the definitive agreements for such Limited Condition
Acquisition are entered into), the Fixed Charge Coverage Ratio would be at least
2.00 to 1.00 (but excluding, for purposes of such calculation, the proceeds of
such Incremental Loans or any other Indebtedness incurred on such date in the
calculation of the Unrestricted Cash); provided, further, that any such
Indebtedness of non-Guarantor Subsidiaries, when combined with all Indebtedness
incurred pursuant to Section 6.01(b)(xi) hereof, shall not exceed, in the
aggregate, $40,000,000 at any time outstanding;

 

114



--------------------------------------------------------------------------------

(b) Notwithstanding Section 6.01(a), Irish Holdco and its Restricted
Subsidiaries will be entitled to incur any or all of the following Indebtedness
(collectively “Permitted Debt”):

(i) The Secured Obligations (including any Incremental Term Loans) and any
Credit Agreement Refinancing Indebtedness;

(ii) Indebtedness owed to and held by Irish Holdco or a Restricted Subsidiary as
permitted under Section 6.04; provided, that (i) any subsequent issuance or
transfer of any Equity Interest that results in any such Indebtedness being held
by a Person other than Irish Holdco or a Restricted Subsidiary and (ii) any
subsequent transfer of such Indebtedness (other than to Irish Holdco or a
Restricted Subsidiary) shall be deemed, in each case, to constitute the
incurrence of such Indebtedness by the obligor thereon that was not permitted by
this clause (ii));

(iii) Indebtedness of Irish Holdco to any Restricted Subsidiary and of any
Restricted Subsidiary to Irish Holdco or any other Restricted Subsidiary
(including, without limitation, pursuant to any Intercompany Closing Date Loans
and to consummate the Transactions (including, without limitation, the
Acquisition)); provided that (x) such Indebtedness of any Restricted Subsidiary
that is not a Loan Party owed to any Loan Party is a Permitted Investment or is
otherwise permitted under Section 6.04, and (y) any Indebtedness consisting of
any Intercompany Closing Date Loan shall be represented by a promissory note
pledged to the Collateral Agent as provided in the definition of Intercompany
Closing Date Loan contained herein, and (z) any Indebtedness owing by any Loan
Party to a Restricted Subsidiary which is not a Loan Party shall be subordinated
in right of payment to the Secured Obligations on a basis, and pursuant to an
agreement, reasonably satisfactory to the Administrative Agent;

(iv) Indebtedness of a Restricted Subsidiary incurred and outstanding on or
prior to the date on which such Subsidiary was acquired by Irish Holdco (other
than Indebtedness incurred in connection with, or to provide all or any portion
of the funds or credit support utilized to consummate, the transaction or series
of related transactions pursuant to which such Subsidiary became a Subsidiary or
was acquired by Irish Holdco); provided, that on the date of such acquisition
and after giving effect thereto on a pro forma basis, either (A) Irish Holdco
would be entitled to incur at least $1.00 of additional Indebtedness pursuant to
Section 6.01(a), or (B) the Fixed Charge Coverage Ratio shall be the same or
greater than such ratio, in each case as in effect immediately prior to the
consummation thereof;

(v) Permitted Refinancing Indebtedness in respect of Indebtedness incurred
pursuant to Section 6.01(a), Sections 6.01(b)(iv) or (xvii) or this clause (v);

(vi) Swap Agreements permitted under Section 6.05;

(vii) (A) obligations in respect of worker’s compensation and self-insurance and
performance, bid, stay, customs, appeal, replevin and surety bonds and
performance and completion guarantees provided by Irish Holdco or any Restricted
Subsidiary in the ordinary course of business, and (B) reimbursement and
indemnification obligations in respect of letters of credit, banker’s
acceptances and other similar instruments issued in

 

115



--------------------------------------------------------------------------------

respect of obligations specified in clause (A) or to landlords or vendors in the
ordinary course of business;

(viii) ACH Indebtedness and Indebtedness owed in respect of business credit card
programs and any netting services, overdrafts and related liabilities arising
from treasury, depository and cash management services;

(ix) Indebtedness consisting of any Guarantee by Irish Holdco or any Restricted
Subsidiary of Indebtedness or other obligations of Irish Holdco or any of its
Subsidiaries; provided that the aggregate amount of Indebtedness and other
payment obligations (other than in respect of any overdrafts and related
liabilities arising in the ordinary course of business from treasury, depository
and cash management services or in connection with any ACH Indebtedness) of
Subsidiaries that are not Loan Parties that is Guaranteed by any Loan Party
shall constitute Permitted Investments (without giving effect to clause
(11) thereof) or otherwise be permitted under Section 6.04; provided, further,
that if the Indebtedness being guaranteed is subordinated to or pari passu with
the Loans, then the Guarantee must be subordinated or pari passu, as applicable,
to the same extent as the Indebtedness guaranteed;

(x) Capital Lease Obligations, Synthetic Lease Obligations and Indebtedness
incurred after the Closing Date in respect of purchase money indebtedness and
Permitted Refinancing Indebtedness in respect thereof and in an aggregate
principal amount on the date of incurrence that, when taken together with the
principal amount of all other Indebtedness then outstanding and incurred
pursuant to this clause (x), does not exceed the greater of $15,000,000 or 1.00%
of Total Assets;

(xi) Other Indebtedness of non-Guarantor Subsidiaries and Foreign Subsidiaries
in an aggregate principal amount on the date of incurrence that, when taken
together with the principal amount of all other Indebtedness then outstanding
and incurred pursuant to this clause (xi), does not exceed the greater of
$15,000,000 or 1.00% of Total Assets;

(xii) Indebtedness of Irish Holdco or any of its Restricted Subsidiaries
consisting of (i) the financing of insurance premiums with the providers of such
insurance or their affiliates or (ii) take-or-pay obligations contained in
supply agreements, in each case, in the ordinary course of business;

(xiii) Indebtedness incurred in connection with judgments, decrees, attachments
or awards that do not constitute an Event of Default;

(xiv) Indebtedness in the form of (i) guarantees of loans and advances to
officers, directors, consultants and employees, in an aggregate amount not to
exceed $5,000,000 at any one time outstanding, and (ii) reimbursements owed to
officers, directors, consultants and employees of Irish Holdco or any of its
Subsidiaries or Irish Holdco’s direct or indirect parent companies;

(xv) Indebtedness consisting of obligations to make payments to current or
former officers, directors and employees of Irish Holdco, any of its
Subsidiaries or Irish Holdco’s direct or indirect parent companies, their
respective estates, spouses or former

 

116



--------------------------------------------------------------------------------

spouses with respect to the cancellation, purchase or redemption of Equity
Interests of Irish Holdco, any of its Subsidiaries, or any of Irish Holdco’s
direct or indirect parent companies to the extent permitted under Section 6.04;

(xvi) Indebtedness (i) incurred in connection with a Permitted Receivables
Facility that is not recourse to Irish Holdco or any Restricted Subsidiary or
(ii) incurred for working capital purposes, in an aggregate principal amount on
the date of incurrence that, when taken together with the principal amount of
all other Indebtedness then outstanding and incurred pursuant to this clause
(xvi), does not exceed $50,000,000;

(xvii) (A) the Horizon Convertible Notes (and any Guarantees thereof by Irish
Holdco), (B) any other Indebtedness that is outstanding on the Closing Date and
set forth in Schedule 6.01, (C) the New Horizon Unsecured Notes (and any
Guarantees thereof by the Guarantors and (D) any refinancing, extensions,
renewals or replacements of any such Indebtedness that does not increase the
outstanding principal amount thereof (other than with respect to unpaid accrued
interest and premium thereon, any committed or undrawn amounts and underwriting
discounts, fees, commissions and expenses, associated with such Indebtedness));

(xviii) Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price or similar obligations, or from guaranties, surety
bonds or performance bonds securing the performance of Irish Holdco or any of
its Restricted Subsidiaries pursuant to such agreements, in connection with
Permitted Acquisitions, the Acquisition or permitted Dispositions;

(xix) Alternative Incremental Facility Indebtedness and Permitted Refinancing
Indebtedness in respect thereof provided that (A) no Default or Event of Default
shall have occurred and be continuing on the date of incurrence thereof, both
immediately prior to and immediately after giving effect to such incurrence, and
(B) as of the end of the most recently ended Test Period prior to the
effectiveness of such Alternative Incremental Facility Indebtedness (or, to the
extent Lenders funding the Alternative Incremental Facility Indebtedness agree,
in the case the proceeds thereof are used to finance a Limited Condition
Acquisition, as of the date the definitive agreements for such Limited Condition
Acquisition are entered into) on a pro forma basis (after giving effect to the
use of proceeds of such Alternative Incremental Facility Indebtedness and any
Permitted Acquisition or other acquisition or Investment to be consummated in
connection therewith) (x) the First Lien Net Leverage Ratio shall be less than
3.50:1.00 (calculated based on the same assumptions as those set forth in
Section 2.17(d)(ii)(B)(I) and excluding, for purposes of such calculation, the
proceeds of such Incremental Loans or any other Indebtedness incurred on such
date in the calculation of the Unrestricted Cash)) and (y) the Total Net
Leverage Ratio shall be less than 5.75:1.00 (calculated based on the same
assumptions as those set forth in Section 2.17(d)(ii)(B)(II) and excluding, for
purposes of such calculation, the proceeds of such Incremental Loans or any
other Indebtedness incurred on such date in the calculation of the Unrestricted
Cash));

(xx) Indebtedness in the form of an intercompany note issued in connection with
a Permitted Acquisition involving a tender offer followed by a short form merger
(i.e. a statutory short form merger that requires no further approvals to
consummate); provided that (i) such short form merger is consummated within five
Business Days of

 

117



--------------------------------------------------------------------------------

the incurrence of such Indebtedness and (ii) not later than three Business Days
after consummation of the related short form merger, such Indebtedness (x) is
extinguished or retired or (y) otherwise constitutes a Permitted Investment; and

(xxi) Indebtedness of Irish Holdco or of any of the Restricted Subsidiaries in
an aggregate principal amount on the date of incurrence that, when taken
together with all other Indebtedness of Irish Holdco and the Restricted
Subsidiaries then outstanding and incurred pursuant to this clause (xxi), does
not exceed the greater of $60,000,000 or 2.50% of Total Assets.

(c) For purposes of determining compliance with any Dollar-denominated
restriction on the incurrence of Indebtedness, the Dollar-equivalent principal
amount of Indebtedness denominated in a foreign currency shall be calculated
based on the relevant currency exchange rate in effect on the date such
Indebtedness was incurred, in the case of term debt, or first committed, in the
case of revolving credit debt; provided, that if such Indebtedness is incurred
to extend, replace, refund, refinance, renew or defease other Indebtedness
denominated in a foreign currency, and such extension, replacement, refunding,
refinancing, renewal or defeasance would cause the applicable Dollar-denominated
restriction to be exceeded if calculated at the relevant currency exchange rate
in effect on the date of such extension, replacement, refunding, refinancing,
renewal or defeasance, such Dollar-denominated restriction shall be deemed not
to have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed the principal amount of such Indebtedness being
extended, replaced, refunded, refinanced, renewed or defeased, plus the
aggregate amount of fees, underwriting discounts, premiums and other costs and
expenses incurred in connection with such refinancing. The principal amount of
any Indebtedness incurred to refinance other Indebtedness, if incurred in a
different currency from the Indebtedness being refinanced, shall be calculated
based on the currency exchange rate applicable to the currencies in which such
respective Indebtedness is denominated that is in effect on the date of such
refinancing;

(d) The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 6.01. The principal
amount of any non-interest bearing Indebtedness or other discount security
constituting Indebtedness at any date shall be the principal amount thereof that
would be shown on a balance sheet of Irish Holdco dated such date prepared in
accordance with GAAP.

(e) Irish Holdco will not, and will not permit any Guarantor to, directly or
indirectly incur any Indebtedness (including Permitted Debt) that is
subordinated or junior in right of payment to any Indebtedness of Irish Holdco
or such Guarantor, as the case may be, unless such Indebtedness is expressly
subordinated in right of payment to the Obligations or the applicable Guarantee
to the extent and in the same manner as such Indebtedness is subordinated to
other Indebtedness of Irish Holdco or such Guarantor, as the case may be;
provided, that (i) unsecured Indebtedness shall not be treated as subordinated
or junior to any other Indebtedness merely because it is unsecured and
(ii) Indebtedness shall not be treated as subordinated or junior in right of
payment to other Indebtedness merely because such Indebtedness has a junior
priority with respect to any collateral.

Section 6.02 Liens. Irish Holdco will not, and will not permit any Restricted
Subsidiary to, directly or indirectly, incur or permit to exist any Lien (the
“Initial Lien”) of any nature whatsoever on any of its properties (including
Equity Interests of a Restricted Subsidiary), whether owned at the Closing Date
or thereafter acquired, securing any Indebtedness, other than Permitted Liens.

 

118



--------------------------------------------------------------------------------

Section 6.03 Asset Sales. (a) Irish Holdco will not, and will not permit any of
its Restricted Subsidiaries to, consummate an Asset Sale unless:

(i) Irish Holdco (or its Restricted Subsidiary, as the case may be) receives
consideration at the time of the Asset Sale at least equal to the fair market
value (measured as of the date of the definitive agreement with respect to such
Asset Sale) of the assets or shares of Equity Interests of a Restricted
Subsidiary issued or sold or otherwise disposed of; and

(ii) at least 75% of the consideration received in the Asset Sale by Irish
Holdco or such Restricted Subsidiary is in the form of cash or Cash Equivalents.
For purposes of this clause (ii), the following consideration shall be deemed to
be cash consideration: (A) any securities, notes or other obligations received
by Irish Holdco or any Restricted Subsidiary that are converted within 180 days
into cash or Cash Equivalents shall be deemed to be cash or Cash Equivalents,
(B) any consideration arising from the assumption of liabilities, and (C) any
contingent or deferred consideration payable in cash or Cash Equivalents).

(b) Pending the final application of any Net Proceeds, Irish Holdco (or the
applicable Restricted Subsidiary) may invest the Net Proceeds in any manner that
is not prohibited by this Agreement.

Section 6.04 Restricted Payments, Investments, Loans, Advances, Guarantees and
Acquisitions. (a) Irish Holdco will not, and will not permit any of its
Restricted Subsidiaries to, directly or indirectly make any Restricted Payment,
unless:

(i) at the time of such Restricted Payment no Default or Event of Default has
occurred and is continuing or would occur as a consequence of such Restricted
Payment;

(ii) immediately after giving effect to such Restricted Payment, on a pro forma
basis as if such Restricted Payment had been made at the beginning of the
applicable Test Period, the First Lien Net Leverage Ratio shall not exceed
3.50:1.00;

(iii) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by Irish Holdco and its Restricted Subsidiaries since
the Closing Date (including Restricted Payments permitted by Section 6.04(b)(i),
but excluding all other Restricted Payments permitted by Section 6.04(b)), is
less than the sum, without duplication, of:

(A) 50% of the Consolidated Net Income of Irish Holdco for the period (taken as
one accounting period) from the first day of the fiscal quarter in which the
Closing Date occurs to the end of Irish Holdco’s most recently ended fiscal
quarter for which internal financial statements are available at the time of
such Restricted Payment (or, if such Consolidated Net Income for such period is
a deficit, less 100% of such deficit); plus

(B) other than to the extent Restricted Payments have been made with respect to
such Net Proceeds pursuant to Sections 6.04(b)(ii) or 6.04(b)(iv), 100% of

 

119



--------------------------------------------------------------------------------

the aggregate Net Proceeds received by Irish Holdco since the Closing Date as a
contribution to its common equity capital or from the issue or sale of Equity
Interests (other than Disqualified Equity Interests) of Irish Holdco or from the
issue or sale of convertible or exchangeable Disqualified Equity Interests of
Irish Holdco or Convertible Debt Securities of Irish Holdco, in each case that
have been converted into or exchanged for Equity Interests of Irish Holdco
(other than Disqualified Equity Interests and Equity Interests and convertible
or exchangeable Disqualified Equity Interests or debt securities sold to a
Subsidiary of Irish Holdco); plus

(C) 100% of the aggregate amount received in cash and the fair market value of
property (other than cash) and marketable securities received by Irish Holdco or
a Restricted Subsidiary after the Closing Date by means of (i) the sale or other
disposition (other than to Irish Holdco or a Restricted Subsidiary) of
Restricted Investments made by Irish Holdco or its Restricted Subsidiaries and
repurchases and redemptions of such Restricted Investments from Irish Holdco or
its Restricted Subsidiaries and repayments of loans or advances which constitute
Restricted Investments of Irish Holdco or its Restricted Subsidiaries, (ii) the
sale (other than to Irish Holdco or a Restricted Subsidiary) of the Equity
Interests of an Unrestricted Subsidiary, (iii) payments of interest,
distributions or dividends in respect of Restricted Investments, in each case to
the extent that such amounts were not otherwise included in the Consolidated Net
Income of Irish Holdco for such period and (iv) a distribution or dividend from
an Unrestricted Subsidiary (other than in each case such Investment constituted
a Permitted Investment); plus

(D) to the extent that any Restricted Investment that was made after the Closing
Date is made in an entity that subsequently becomes a Restricted Subsidiary, the
initial amount of such Restricted Investment (or, if less, the amount of cash
received upon repayment or sale); plus

(E) to the extent that any Unrestricted Subsidiary designated as such after the
Closing Date is redesignated as a Restricted Subsidiary after the Closing Date,
the lesser of (i) the fair market value of the Restricted Investment in such
Subsidiary as of the date of such redesignation or (ii) the aggregate amount of
the Restricted Investments in such Subsidiary to the extent such Restricted
Investments reduced the amount available under this clause (ii) and were not
previously repaid or otherwise reduced; plus

(F) the aggregate amount of Subordinated Indebtedness repaid, defeased or
satisfied and/or discharged.

(b) Section 6.04(a) will not prohibit:

(i) the payment of any dividend or distribution or the consummation of any
irrevocable redemption within 60 days after the date of declaration thereof or
giving of the redemption notice, as the case may be, if at the date of
declaration or notice, the dividend, distribution or redemption payment would
have complied with the provisions of this Agreement;

(ii) the making of any Restricted Payment in exchange for, or out of or with the
Net Proceeds of the substantially concurrent sale (other than to a Subsidiary of
Irish

 

120



--------------------------------------------------------------------------------

Holdco) of, Equity Interests of Irish Holdco (other than Disqualified Equity
Interests) or from the substantially concurrent contribution of common equity
capital to Irish Holdco; provided, that the amount of any such Net Proceeds that
are utilized for any such Restricted Payment will not be considered to be Net
Proceeds of Equity Interests for purposes of Section 6.04(a)(iii)(B) or
Section 6.04(b)(iv);

(iii) the repurchase, redemption, defeasance or other acquisition or retirement
for value of Subordinated Indebtedness with the Net Proceeds from a
substantially concurrent incurrence of Permitted Refinancing Indebtedness;

(iv) the repurchase, redemption or other acquisition or retirement for value of
any Equity Interests of Irish Holdco, any Restricted Subsidiary or Irish
Holdco’s direct or indirect parent companies held by any current or former
officer, director, manager, employee or consultant of Irish Holdco or any of its
Restricted Subsidiaries pursuant to any equity subscription agreement, stock
option agreement, shareholders’ agreement or other similar agreement; provided,
that the aggregate price paid for all such repurchased, redeemed, acquired or
retired Equity Interests may not exceed $5,000,000 in any calendar year (with
any unused amount in any calendar year being carried forward and available in
the next succeeding year); provided, further, that such amount in any
twelve-month period may be increased by an amount not to exceed:

(A) the Net Proceeds from the sale of Equity Interests (other than Disqualified
Equity Interests) of Irish Holdco and, to the extent contributed to Irish Holdco
as common equity capital, the Net Proceeds from the sale of Equity Interests
(other than Disqualified Equity Interests) of any of Irish Holdco’s direct or
indirect parent companies, in each case to any current or former officer,
director, manager, employee or consultant of Irish Holdco, any of its Restricted
Subsidiaries or any of its direct or indirect parent companies that occurs after
the Closing Date; provided that the amount of any such Net Proceeds that are
utilized for any such Restricted Payment will not be considered to be Net
Proceeds of Equity Interests for purposes of Section 6.04(a)(iii)(B) or
Section 6.04(b)(ii); plus

(B) the cash proceeds of key man life insurance policies received by Irish
Holdco or its Restricted Subsidiaries after the Closing Date; and

in addition, cancellation of Indebtedness owing to Irish Holdco from any current
or former officer, director, manager, employee or consultant (or any permitted
transferees thereof) of Irish Holdco or any of its Restricted Subsidiaries (or
any direct or indirect parent company thereof), in connection with a repurchase
of Equity Interests of Irish Holdco or Irish Holdco’s direct or indirect parent
companies from such Persons will not be deemed to constitute a Restricted
Payment for purposes of this Section 6.04 or any other provisions of this
Agreement;

(v) the repurchase of Equity Interests of Irish Holdco or Irish Holdco’s direct
or indirect parent companies (i) deemed to occur upon the exercise of options,
warrants or other convertible securities upon the net exercise thereof or
otherwise to the extent such Equity Interests represent a portion of the
exercise price of those options, warrants or other convertible securities,
(ii) upon the exercise of stock options, warrants or convertible securities in
an equal or lesser amount to the amount exercised in order to

 

121



--------------------------------------------------------------------------------

reduce the dilutive effects of such exercise and (iii) deemed to occur upon the
withholding of a portion of Equity Interests granted or awarded to any current
or former officer, director, manager, employee or consultant to pay for taxes
payable by such Person in connection with such grant or award (or the vesting
thereof) (or, in each case, a Restricted Payment to any of Irish Holdco’s direct
or indirect parent companies in an amount sufficient to enable such company to
repurchase any such Equity Interests);

(vi) payments of cash, dividends, distributions, advances or other Restricted
Payments by Irish Holdco or any of its Restricted Subsidiaries to allow the
payment of cash in lieu of the issuance of fractional shares upon (i) the
exercise of options or warrants or other securities convertible into or
exercisable for Equity Interests of any such Person or (ii) the conversion or
exchange of Equity Interests of any such Person (or a Restricted Payment to
Irish Holdco’s direct or indirect parent company in an amount sufficient to
enable such company to make any such payments);

(vii) payments of intercompany subordinated Indebtedness, the incurrence of
which was permitted under Section 6.01;

(viii) the repurchase, redemption or other acquisition or retirement for value
of any Subordinated Indebtedness pursuant to provisions similar to Sections
6.03; provided, that, prior to consummating, or concurrently with, any such
repurchase, Irish Holdco or the Applicable Borrower has made a Prepayment Event
required by this Agreement and has prepaid all Obligations required to be repaid
in connection with such offers;

(ix) payments or distributions made in Equity Interests (other than Disqualified
Equity Interests) of Irish Holdco or any of its direct or indirect parent
companies;

(x) so long as no Default or Event of Default has occurred and is continuing,
other Restricted Payments in an aggregate amount not to exceed the greater of
$60,000,000 and 3.00% of Total Assets since the Closing Date;

(xi) the declaration and payment of dividends to holders of any class or series
of Disqualified Equity Interests issued or incurred in compliance with
Section 6.01;

(xii) payments or distributions to dissenting stockholders pursuant to
applicable law in connection with any merger or consolidation with, or other
acquisition of, another Person;

(xiii) the purchase by Irish Holdco or any Restricted Subsidiary of any
remaining outstanding Equity Interests of any Subsidiary acquired in connection
with a Permitted Investment structured as a tender offer pursuant to which not
less than a majority of such Subsidiary’s Equity Interests was acquired;

(xiv) Restricted Payments in connection with the Transactions and any
compensation payable to, and indemnification of, any current or former officer,
director, manager, employee or stockholders of Irish Holdco, any of its
Subsidiaries and any of Irish Holdco’s direct or indirect parent companies in
respect of taxes owed by such Persons as a result of the Transactions;

 

122



--------------------------------------------------------------------------------

(xv) the declaration and payment of dividends to holders of any class or series
of Disqualified Equity Interests of Irish Holdco or any Preferred Equity of any
Restricted Subsidiary permitted to be issued under Section 6.01(a) so long as
such dividends are included in the definition of Fixed Charges;

(xvi) payments to holders of Equity Interests (or to the holders of Indebtedness
that is convertible into or exchangeable for Equity Interests upon such
conversion or exchange) in lieu of the issuance of fractional shares (or a
Restricted Payment to Irish Holdco’s direct or indirect parent company in an
amount sufficient to enable such company to make any such payments);

(xvii) the distribution, as a dividend or otherwise, of Equity Interests of, or
Indebtedness owed to Irish Holdco or a Restricted Subsidiary by Unrestricted
Subsidiaries (other than Investments in Equity Interests of or Indebtedness in
Permitted Joint Ventures);

(xviii) the declaration and payment of dividends or distributions to holders of
any class or series of Preferred Equity (other than Disqualified Equity
Interests) of Irish Holdco or any of the Restricted Subsidiaries issued after
the Closing Date; provided that, immediately after giving pro forma effect to
the issuance of such Preferred Equity (assuming the payment of dividends thereon
even if permitted to accrue under the terms thereon), Irish Holdco could incur
at least $1.00 of additional Indebtedness pursuant Section 6.01(a);

(xix) the purchase of any Permitted Equity Derivatives in connection with the
issuance of any Convertible Debt permitted under Section 6.01 (and the
replacement of any such Permitted Equity Derivatives) provided that the purchase
price for such Permitted Equity Derivatives, net of any proceeds relating to any
concurrent sale or termination of any Permitted Equity Derivatives, in respect
of any Convertible Debt does not exceed the net cash proceeds from such issuance
of Convertible Debt; and

(xx) the settlement or termination of any Permitted Equity Derivatives; provided
that the entry into such Permitted Equity Derivative was permitted under this
covenant.

The amount of all Restricted Payments (or transfer or issuance that would
constitute Restricted Payments but for the exclusions from the definition
thereof) and Permitted Investments (other than cash) will be the fair market
value on the date of the transfer or issuance of the asset(s) or securities
proposed to be transferred or issued by Irish Holdco or such Restricted
Subsidiary, as the case may be, pursuant to the Restricted Payment (or transfer
or issuance that would constitute a Restricted Payment but for the exclusions
from the definition thereof) or Permitted Investment.

For purposes of covenant compliance with this Section 6.04, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment, less any
amount paid, repaid, returned, distributed or otherwise received in cash in
respect of such Investment.

 

123



--------------------------------------------------------------------------------

Section 6.05 Swap Agreements. Irish Holdco and the Borrower will not, and will
not permit any of their Restricted Subsidiaries to, enter into any Swap
Agreement, except Permitted Equity Derivatives and Swap Agreements in respect of
Permitted Hedging Obligations.

Section 6.06 Transactions with Affiliates.

(a) Irish Holdco will not, and will not permit any of its Restricted
Subsidiaries to, make any payment to or sell, lease, transfer or otherwise
dispose of any of its properties or assets to, or purchase any property or
assets from, or enter into or make or amend any transaction, contract,
agreement, understanding, loan, or advance with or guarantee for the benefit of,
any Affiliate of Irish Holdco (each, an “Affiliate Transaction”), unless:

(i) the Affiliate Transaction is on terms that are not materially less favorable
to Irish Holdco or the relevant Restricted Subsidiary than those that would have
been obtained in a comparable transaction by Irish Holdco or such Restricted
Subsidiary with an unrelated Person;

(ii) with respect to any such Affiliate Transaction involving aggregate payments
or consideration in excess of $30,000,000, Irish Holdco delivers to the
Administrative Agent, a resolution adopted by the majority of the Board of
Directors of Irish Holdco approving such Affiliate Transaction and set forth in
an Officers’ Certificate certifying that such Affiliate Transaction has been
approved by a majority of the Board of Directors of Irish Holdco and complies
with Section 6.06(a)(i); and

(iii) Irish Holdco or such Restricted Subsidiary to the extent Irish Holdco or a
Restricted Subsidiary incorporated under the laws of the Republic of Ireland is
a party to such Affiliate Transaction, as applicable, shall have taken any
action that is necessary to comply with its obligations under the Companies Act
or, if applicable, the Companies Act 2014, in order to enable it to enter into
and perform its obligations under such Affiliate Transaction, including, without
limitation, anything which is required to be done to comply with the provisions
of (A) Section 60 of the Companies Act or Sections 29 and 31 of the Companies
Act 1990 of Ireland, or (B), if applicable, Sections 82, 238 and 239 of the
Companies Act 2014.

(b) The following items will not be deemed to be Affiliate Transactions and,
therefore, will not be subject to Section 6.06(a):

(i) any employment or consulting agreement, incentive agreement, employee
benefit plan, severance agreement, officer or director indemnification agreement
or any similar arrangement entered into by Irish Holdco or any of its Restricted
Subsidiaries in the ordinary course of business or approved by the Board of
Directors of Irish Holdco and payments pursuant thereto;

(ii) transactions between or among Irish Holdco and/or its Restricted
Subsidiaries;

(iii) transactions with any Person that is an Affiliate of Irish Holdco solely
because Irish Holdco owns, directly or through a Restricted Subsidiary, an
Equity Interest in, or controls, such Person; provided, that any Person that is
jointly controlled by Irish

 

124



--------------------------------------------------------------------------------

Holdco, any of its Restricted Subsidiaries, and/or their respective officers,
directors or employees shall for purposes of this clause (iii) be deemed to be
“solely controlled” by Irish Holdco;

(iv) transactions between or among Irish Holdco and/or any Restricted Subsidiary
and any entity that becomes a Restricted Subsidiary as a result of such
transaction;

(v) payment of reasonable fees or other reasonable compensation to, provision of
customary benefits or indemnification agreements to, and the reimbursements of
expenses (pursuant to indemnity arrangements or otherwise) of officers,
directors, employees or consultants of Irish Holdco, any of its Restricted
Subsidiaries or any of Irish Holdco’s direct or indirect parent companies;

(vi) any capital contribution in, or issuance of Equity Interests (other than
Disqualified Equity Interests), of Irish Holdco;

(vii) Restricted Payments (or transfers or issuances that would constitute
Restricted Payments but for the exclusions from the definition thereof) that do
not violate Section 6.04 hereof and Permitted Investments;

(viii) loans or advances to employees of Irish Holdco, any of its Restricted
Subsidiaries or any of Irish Holdco’s direct or indirect parent companies in the
ordinary course of business of Irish Holdco or its Restricted Subsidiaries not
to exceed $5,000,000 in the aggregate at any one time outstanding;

(ix) transactions in which Irish Holdco or any Restricted Subsidiary, as the
case may be, delivers to the Administrative Agent a letter from an accounting,
appraisal or investment banking firm of national standing stating that such
transaction meets the requirements of Section 6.06(a)(i);

(x) transactions with customers, clients, suppliers, or purchasers or sellers of
goods or services, in each case in the ordinary course of business and otherwise
in compliance with the terms hereof which are fair to Irish Holdco and its
Restricted Subsidiaries, in the reasonable determination of the Board of
Directors of Irish Holdco or the senior management thereof, or are on terms at
least as favorable as might reasonably have been obtained at such time from an
unaffiliated party (as determined by the Board of Directors of Irish Holdco or
the senior management thereof in good faith);

(xi) transactions in the ordinary course with (i) Unrestricted Subsidiaries or
(ii) joint ventures in which Irish Holdco or a Restricted Subsidiary of Irish
Holdco holds or acquires an ownership interest (whether by way of Equity
Interests or otherwise) so long as the terms of any such transactions are no
less favorable to Irish Holdco or any Restricted Subsidiary participating in
such joint ventures than they are to other joint venture partners;

(xii) the granting of registration and other customary rights in connection with
the issuance of Equity Interests by Irish Holdco;

 

125



--------------------------------------------------------------------------------

(xiii) the provision of services to directors or officers of Irish Holdco, any
of its Restricted Subsidiaries or any of Irish Holdco’s direct or indirect
parent companies of the nature provided by Irish Holdco or any of its Restricted
Subsidiaries to customers in the ordinary course of business;

(xiv) any agreement as in effect on the Closing Date or any renewals or
extensions of any such agreement (so long as such renewals or extensions are not
less favorable in any material respect to Irish Holdco or the Restricted
Subsidiaries) and the transactions evidenced thereby;

(xv) the existence of, or the performance by Irish Holdco or any of the
Restricted Subsidiaries of its obligations under the terms of, any limited
liability company agreement, limited partnership or other organizational
documents or stockholders agreement (including any purchase agreement related
thereto) to which it is a party as of the Closing Date and any similar
agreements which it may enter into thereafter; provided, however, that the
existence of, or the performance by Irish Holdco or any Restricted Subsidiary of
obligations under any future amendment to any such existing agreement or under
any similar agreement entered into after such date shall only be permitted by
this clause (xv) to the extent that the terms of any such amendment or new
agreement, taken as a whole, is no less favorable to Irish Holdco and the
Restricted Subsidiaries than the agreement in effect on the Closing Date (as
determined by the Board of Directors of Irish Holdco or the senior management
thereof in good faith); and

(xvi) transactions undertaken in good faith for the purpose of improving the
consolidated tax efficiency of Irish Holdco, its Subsidiaries or Irish Holdco’s
direct or indirect parent companies.

Section 6.07 Dividend and Other Payment Restrictions Affecting Restricted
Subsidiaries.

(a) Irish Holdco will not, and will not permit any of its Restricted
Subsidiaries, to create or permit to exist or become effective any consensual
encumbrance or restriction on the ability of any Restricted Subsidiary to:

(i) pay dividends or make any other distributions on its Equity Interests to
Irish Holdco or any of its Restricted Subsidiaries or pay any indebtedness owed
to Irish Holdco or any of its Restricted Subsidiaries;

(ii) make loans or advances to Irish Holdco or any of its Restricted
Subsidiaries;

(iii) sell, lease or transfer any of its properties or assets to Irish Holdco or
any of its Restricted Subsidiaries; or

(iv) create, incur or permit to exist any Lien upon any of its property or
assets.

(b) The restrictions in Section 6.07(a) will not apply to encumbrances or
restrictions existing under or by reason of:

 

126



--------------------------------------------------------------------------------

(i) agreements in effect at or entered into on the Closing Date set forth on
Schedule 6.07 and any amendments or modifications thereof that do not materially
expand the scope of any such restriction or condition;

(ii) this Agreement, the Loans and the Guarantees;

(iii) agreements governing other Indebtedness permitted to be incurred under
Section 6.01, provided, that, (x) except with respect to any such incurrence of
Indebtedness under this Agreement, in the judgment of Irish Holdco, such
incurrence will not materially impair Irish Holdco’s ability to make payments
under the Obligations when due (as determined in good faith by senior management
or the Board of Directors of Irish Holdco) and (y) such restrictions and
conditions are customary for such Indebtedness and are no more restrictive,
taken as a whole, than the comparable restrictions and conditions set forth in
this Agreement as determined in good faith by senior management or the Board of
Directors of Irish Holdco;

(iv) applicable law, rule, regulation or order;

(v) customary non-assignment provisions in contracts, leases and licenses
otherwise permitted under this Agreement;

(vi) Capital Lease Obligations, any agreement governing purchase money
indebtedness, security agreements or mortgages securing Indebtedness of a
Restricted Subsidiary to the extent such encumbrance or restriction restricts
the transfer of the property subject to such Capital Lease Obligations, purchase
money indebtedness, security agreements or mortgages;

(vii) any agreement in connection with the sale or disposition of all or
substantially all the Equity Interests or assets of a Restricted Subsidiary that
imposes such encumbrance or restriction pending the closing of such sale or
disposition;

(viii) customary restrictions and conditions contained in any agreement relating
to any Disposition permitted by Section 6.03 pending the consummation of such
Disposition;

(ix) Permitted Refinancing Indebtedness; provided, that the restrictions
contained in the agreements governing such Permitted Refinancing Indebtedness
are not materially more restrictive, taken as a whole, than those contained in
the agreements governing the Indebtedness being refinanced;

(x) Liens permitted to be incurred under Section 6.02 that limit the right of
the debtor to dispose of the assets subject to such Liens;

(xi) provisions limiting the disposition or distribution of assets or property
in joint venture agreements, asset sale agreements, sale-leaseback agreements,
stock sale agreements and other similar agreements (including agreements entered
into in connection with a Restricted Investment), which limitation is applicable
only to the assets that are the subject of such agreements;

 

127



--------------------------------------------------------------------------------

(xii) prohibitions, restrictions or conditions on cash or other deposits or net
worth imposed by customers under contracts entered into in the ordinary course
of business;

(xiii) any agreement or instrument of, or affecting, any Restricted Subsidiary
or its Equity Interests existing on or prior to the date on which such
Restricted Subsidiary was acquired by Irish Holdco or other Restricted
Subsidiary (other than any such agreement or instrument entered into in
contemplation of such Restricted Subsidiary acquired by Irish Holdco or other
Restricted Subsidiary);

(xiv) customary provisions contained in leases, sub-leases, licenses,
sub-licenses or similar agreements, including with respect to intellectual
property, and other agreements, in each case, entered into in the ordinary
course of business;

(xv) customary non-assignment provisions in leases or licenses governing
leasehold or license interests to the extent such provisions restrict the
transfer of the lease or the property leased or licensed thereunder; and

(xvi) any amendment, modification, restatement, renewal, increase, supplement,
refunding, replacement or refinancing of an agreement or arrangement referred to
in clauses (i) through (xv) above of this Section 6.07(b); provided, that such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing is not materially more restrictive, as determined in
good faith by Irish Holdco, with respect to such encumbrances and other
restrictions taken as a whole than those prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing.

Section 6.08 Amendments to Subordinated Indebtedness and Certain Other
Documents, etc. Irish Holdco will not, nor will it permit any Restricted
Subsidiary to:

(a) amend, modify or waive any of its rights under any agreement or instrument
governing or evidencing any Subordinated Indebtedness to the extent such
amendment, modification or waiver could reasonably be expected to be adverse in
any material respect to the Lenders (it being understood and agreed that any
increase or decrease in the interest rates or extension of the maturity dates or
repayment under any Indebtedness among Irish Holdco and its Subsidiaries shall
not be deemed to be adverse in any material respect to the Lenders);

(b) agree to any material amendment, restatement, supplement or other
modification to, or waiver of, any of its Organizational Documents in any manner
materially adverse to the Lenders when taken as a whole without in each case
obtaining the prior written consent of Required Lenders to such amendment,
restatement, supplement or other modification or waiver; and

(c) consent to any amendment, supplement, amendment and restatement, waiver of
other modifications of any of the terms or provisions contained in, or
applicable to, the Material Agreements or Material Indebtedness in any manner
materially adverse to Irish Holdco or the Lenders when taken as a whole without
in each case obtaining the prior written consent of Required Lenders to such
amendment, restatement, supplement or other modification or waiver with such
consent not to be unreasonably withheld.

 

128



--------------------------------------------------------------------------------

Section 6.09 Sale and Leaseback Transactions. Irish Holdco will not, nor will it
permit any Restricted Subsidiary to, enter into any Sale and Leaseback
Transaction unless (a) the sale or transfer of the property thereunder is
permitted by Section 6.03, (b) any Capital Lease Obligations and Synthetic Lease
Obligations arising in connection therewith are permitted by Section 6.01 and
(c) any Liens arising in connection therewith (including Liens deemed to arise
in connection with any such Capital Lease Obligations and Synthetic Lease
Obligations) are permitted by Section 6.02.

Section 6.10 [Reserved].

Section 6.11 Merger, Consolidation or Sale of Assets. No Loan Party shall:
(1) consolidate with or merge with or into another Person; or (2) directly or
indirectly, sell, assign, transfer, convey, lease or otherwise dispose of
(including by virtue of a merger, consolidation, amalgamation, liquidation or
otherwise), all or substantially all of its assets and the assets of its
Restricted Subsidiaries taken as a whole, in one or more related transactions,
to another Person, in each case, unless:

(a) either:

(i) a Loan Party is the surviving corporation; or

(ii) the Person formed by or surviving any such consolidation or merger (if
other than a Loan Party) or to which such sale, assignment, transfer,
conveyance, lease or other disposition has been made is an entity organized or
existing under the laws of the United States, any state of the United States or
the District of Columbia, Bermuda, Luxembourg or, other than in the case of the
Borrower or any Additional Borrower not organized under the laws of Ireland,
Ireland or, in the case of a merger or consolidation of a Loan Party (other than
Irish Holdco) with or into another Person, the jurisdiction of such Loan Party;

(b) the Person formed by or surviving any such consolidation or merger (if other
than a Loan Party) or the Person to which such sale, assignment, transfer,
conveyance, lease or other disposition has been made (if other than a Loan
Party) assumes all the obligations of the Loan Party under this Agreement
pursuant to agreements reasonably satisfactory to the Administrative Agent;

(c) immediately after such transaction (or, in the case of a Limited Condition
Acquisition, as of the date the definitive agreements for such Limited Condition
Acquisition are entered into), no Default or Event of Default exists; and

(d) with respect to Irish Holdco or the Person formed by or surviving any such
consolidation or merger with Irish Holdco (if other than Irish Holdco), or to
which such sale, assignment, transfer, conveyance, lease or other disposition
has been made would, on the date of such transaction (or, in the case of a
Limited Condition Acquisition, on the date the definitive agreements for such
Limited Condition Acquisition are entered into) after giving pro forma effect
thereto and any related financing transactions as if the same had occurred at
the beginning of the applicable Test Period, (i) be permitted to incur at least
$1.00 of additional Indebtedness pursuant to the First Lien Net Leverage Ratio
test set forth in Section 6.01(a); or (ii) have had a First Lien Net Leverage
Ratio lower than or equal to the actual First Lien Net Leverage Ratio for such
Test Period.

This Section 6.11 will not apply to any Disposition of a Loan Party (other than
Irish Holdco, the Borrower or any Additional Borrower) in compliance with
Section 6.03. Sections 6.11(c) and

 

129



--------------------------------------------------------------------------------

6.11(d) will not apply to any merger or consolidation of any Loan Party with or
into an Affiliate solely for the purpose of reincorporating Irish Holdco in
another jurisdiction.

Upon any consolidation or merger, or any sale, assignment, transfer, lease,
conveyance or other disposition of all or substantially all of the properties or
assets of Irish Holdco or a Loan Party in a transaction that is subject to, and
that complies with the provisions of, this Section 6.11 hereof, the successor
Person formed by such consolidation or into or with which Irish Holdco or such
Loan Party is merged or to which such sale, assignment, transfer, lease,
conveyance or other disposition is made shall succeed to, and be substituted for
(so that from and after the date of such consolidation, merger, sale,
assignment, transfer, lease, conveyance or other disposition, the provisions of
this Agreement referring to the “Irish Holdco” or such Loan Party shall refer
instead to the successor Person and not to Irish Holdco or such Loan Party, as
applicable), and may exercise every right and power of Irish Holdco or such Loan
Party under this Agreement with the same effect as if such successor Person had
been named as Irish Holdco or as such Loan Party herein; provided, that the
predecessor Irish Holdco or such other Loan Party shall not be released from its
obligations under the Guaranty or this Agreement except in the case of a sale of
all or substantially all of Irish Holdco’s or such Loan Party’s assets in a
transaction that is subject to, and that complies with the provisions of, this
Section 6.11 hereof (in which case the predecessor Irish Holdco or Loan Party
shall be released from its obligations under the Guaranty or this Agreement, as
applicable).

Section 6.12 Limitation on Accounting Changes. With respect to Irish Holdco and
its Restricted Subsidiaries, make or permit, any change in accounting policies
or reporting practices, without the consent of the Required Lenders, which
consent shall not be unreasonably withheld, except changes that are required by
GAAP (subject in each case to the provisions of Section 1.04).

Section 6.13 Fiscal Periods. With respect to Irish Holdco and its Restricted
Subsidiaries, change its fiscal year-end to dates other than December 31.

Section 6.14 Anti-Terrorism and Anti-Money Laundering. With respect to Irish
Holdco and its Restricted Subsidiaries, directly or indirectly, (i) conduct any
business or engage in making or receiving any contribution of funds, goods or
services to or for the benefit of any person described in Section 3.20,
(ii) deal in, or otherwise engage in any transaction relating to, any property
or interests in property blocked pursuant to the Executive Order or any other
Anti-Terrorism Law, or (iii) engage in or conspire to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law (and the
Loan Parties shall deliver to the Lenders any certification or other evidence
requested from time to time by any Lender in its reasonable discretion,
confirming the Companies’ compliance with this Section 6.14).

Cause or permit any of the funds of such Loan Party that are used to repay the
Credit Extensions to be derived from any unlawful activity with the result that
the making of the Credit Extensions would be in violation of Legal Requirements.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur on or after the
Closing Date:

 

130



--------------------------------------------------------------------------------

(a) the Borrower or any Additional Borrower shall fail to pay any principal of
any Loan when and as the same shall become due and payable, whether at the due
date thereof or at a date fixed for prepayment thereof or otherwise;

(b) the Borrower or any Additional Borrower shall fail to pay any interest on
any Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Article VII) payable under this Agreement or any other Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of three (3) Business Days;

(c) any representation or warranty made or deemed made by or on behalf of Irish
Holdco, the Borrower or any Additional Borrower or any other Loan Party in or in
connection with this Agreement or any other Loan Document or any amendment or
modification hereof or thereof or waiver hereunder or thereunder, or in any
certificate, financial statement or other instrument furnished pursuant to or in
connection with this Agreement or any other Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect (or if such representation, warranty or statement is
already qualified by materiality, in any respect) when made or deemed made;

(d) Any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the existence of
Irish Holdco), 5.08, 5.09 or in Article VI;

(e) Any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article) or any other Loan Document, and such failure shall
continue unremedied for a period of thirty (30) days after notice thereof from
the Administrative Agent to Irish Holdco (which notice will be given at the
request of any Lender);

(f) Irish Holdco or any Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount), in respect to any
Material Indebtedness, when and as the same shall become due and payable after
giving effect to any cure or grace period;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits, after
the expiration of any applicable grace period provided in the applicable
agreement or instrument under which such Indebtedness was created, the holder or
holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to (i) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, (ii) any redemption,
repurchase, conversion, exchange or settlement with respect to any Convertible
Debt Security pursuant to its terms unless such redemption, repurchase,
conversion, exchange or settlement results from a default thereunder or an event
of the type that constitutes an Event of Default, or (iii) any early payment
requirement or unwinding or termination with respect to any Swap Agreement
(other than any such payment requirement or termination resulting from a default
by Irish Holdco or any Restricted Subsidiary).

(h) an involuntary case or application or proceeding shall be commenced or an
involuntary petition shall be filed seeking (i) liquidation, reorganization,
winding-up, dissolution, examinership, compromise, arrangement or other relief
in respect of Irish Holdco or any Material

 

131



--------------------------------------------------------------------------------

Subsidiary or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership, examinership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
receiver and manager, trustee, custodian, sequestrator, conservator, examiner,
liquidator or similar official for Irish Holdco or any Material Subsidiary or
for a substantial part of its assets, and, in any such case, such case or
application or proceeding or petition shall continue undismissed for sixty
(60) days or an order or decree approving or ordering any of the foregoing shall
be entered;

(i) Irish Holdco or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization, winding-up,
dissolution, examinership, compromise, arrangement or other relief under any
Federal, state or foreign bankruptcy, insolvency, examinership, receivership or
similar law now or hereafter in effect, (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or petition
described in clause (h) of this Article VII, (iii) apply for or consent to the
appointment of a receiver, receiver and manager, trustee, custodian,
sequestrator, conservator or similar official for, Irish Holdco or any Material
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

(j) Irish Holdco or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 (or the equivalent amount in any other currency) shall be
rendered against Irish Holdco or any Restricted Subsidiary or any combination
thereof and the same shall remain undischarged for a period of sixty
(60) consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of Irish Holdco or any Restricted Subsidiary to enforce any such
judgment; provided that any such amount shall be calculated after deducting from
the sum so payable any amount of such judgment or order that is covered by a
valid and binding policy of insurance in favor of Irish Holdco or such
Restricted Subsidiary (but only if the applicable insurer shall have been
advised of such judgment and of the intent of Irish Holdco or such Restricted
Subsidiary to make a claim in respect of any amount payable by it in connection
therewith and such insurer shall not have disputed coverage);

(l) an ERISA Event shall have occurred that, in the reasonable opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;

(m) (i) a contribution required to be made with respect to a Non-U.S. Plan has
not been timely made, or Irish Holdco or any Restricted Subsidiary has incurred
liabilities pursuant to one or more Non-U.S. Plans; or that Irish Holdco or any
Restricted Subsidiary has incurred any obligation in connection with the
termination of, or withdrawal from, any Non-U.S. Plan; (ii) there shall result
from any such event or events the imposition of a lien, the granting of a
security interest, or a liability or a material risk of incurring a liability;
and (iii) such lien, security interest, failure or liability, individually,
and/or in the aggregate, in the reasonable opinion of the Required Lenders, has
had, or could reasonably be expected to have a Material Adverse Effect;

(n) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or Irish Holdco or
any other Loan Party shall challenge the enforceability of any Loan Document or
shall assert in writing that any provision of any of

 

132



--------------------------------------------------------------------------------

the Loan Documents has ceased to be or otherwise is not valid, binding and
enforceable in accordance with its terms);

(o) any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any material portion of the
Collateral purported to be covered thereby, except as permitted by the terms of
any Loan Document or the Agreed Security Principles, or as a result of the gross
negligence or willful misconduct of the Administrative Agent so long as not
resulting from the breach or non-compliance with any Loan Document by any Loan
Party; or

(p) A Change of Control shall occur;

then, and in every such event (other than an event with respect to Irish Holdco
or the Borrower described in clause (h) or (i) of this Article VII), and at any
time thereafter during the continuance of such event, the Administrative Agent
may, and, at the request of the Required Lenders, shall, by notice to the
Borrower and any Additional Borrower, declare the Loans then outstanding to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other Secured
Obligations accrued hereunder and under the other Loan Documents, shall become
due and payable immediately, without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Borrower and each
Guarantor; and in case of any event with respect to Irish Holdco or the Borrower
described in clause (h) or (i) of this Article VII, the principal of the Loans
then outstanding, together with accrued interest thereon and all fees and other
Secured Obligations accrued hereunder and under the other Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower and
each Guarantor. Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent may, and at the request of the Required
Lenders shall, exercise any rights and remedies provided to the Administrative
Agent under the Loan Documents or at law or equity, including all remedies
provided under the UCC.

ARTICLE VIII

The Agents

Each of the Lenders hereby irrevocably appoints Citibank, N.A. as its
administrative agent and authorizes Citibank, N.A. to take such actions on its
behalf, including execution of the other Loan Documents, and to exercise such
powers as are delegated to the Administrative Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto, and Citibank, N.A. hereby accepts such appointment.

Citibank, N.A. or an Affiliate or designee thereof shall also act as the
Collateral Agent under the Loan Documents (for purposes of this Article VIII and
Sections 9.03 and 2.14, the Administrative Agent and the Collateral Agent shall
be collectively referred to as the “Agents”), and each of the Lenders hereby
irrevocably appoints and authorizes Citibank, N.A. (and Citibank, N.A. hereby
accepts such appointment) and each such Affiliate and designee to act as the
agent of such Lender for purposes of acquiring, holding and enforcing any and
all Liens on Collateral granted by any of the Loan Parties to secure any of the
Secured Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, any co-agents, sub-agents and
attorneys-in-fact appointed by the Collateral Agent pursuant to this Article
VIII for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Collateral Documents, or for exercising

 

133



--------------------------------------------------------------------------------

any rights and remedies thereunder at the direction of the Administrative Agent,
shall be entitled to the benefits of all provisions of this Article VIII and
Article IX (including Section 9.03), as though such co-agents, sub-agents and
attorneys-in-fact were the Collateral Agent under the Loan Documents as if set
forth in full herein with respect thereto.

The banks serving as the Agents hereunder shall have the same rights and powers
in their capacity as Lenders as any other Lender and may exercise the same as
though they were not an Agent, and such banks and their Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
Irish Holdco or any Subsidiary or other Affiliate thereof as if they were not an
Agent hereunder.

The Agents shall not have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) the Agents shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) the Agents
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that the respective Agent is required to
exercise in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth in the Loan
Documents, the Agents shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to Irish Holdco or
any of its Subsidiaries that is communicated to or obtained by any bank serving
as an Agent or any of its Affiliates in any capacity. The Agents shall not be
liable for any action taken or not taken by them with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.02 or elsewhere in the Loan Documents) or in the absence of its own
gross negligence or willful misconduct. The Agents shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
respective Agent by Irish Holdco, the Borrower or a Lender, and no Agent shall
be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, (v) the creation, perfection or priority of Liens on the
Collateral or the existence of the Collateral or (vi) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to such Agent.

The Agents shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by them to be genuine and to have been signed
or sent by the proper Person. The Agents also may rely upon any statement made
to them orally or by telephone and believed by them to be made by the proper
Person, and shall not incur any liability for relying thereon. The Agents may
consult with legal counsel (who may be counsel for Irish Holdco, the Subsidiary
Guarantors or the Borrower), independent accountants and other experts selected
by them, and shall not be liable for any action taken or not taken by them in
accordance with the advice of any such counsel, accountants or experts.

The Agents may perform any and all their duties and exercise their rights and
powers by or through any one or more sub-agents appointed by the respective
Agent. The Agents and any such sub-agent may perform any and all their duties
and exercise its rights and powers through their respective Related Parties. The
exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of the Agents and any such sub-

 

134



--------------------------------------------------------------------------------

agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as an Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Borrower and any Additional Borrower. Upon any such
resignation, the Required Lenders shall have the right (with the consent of the
Borrower and any Additional Borrower (such consent not to be unreasonably
withheld or delayed), provided that no consent of the Borrower or any Additional
Borrower shall be required if an Event of Default under clause (a), (b), (h),
(i) or (j) of Article VII has occurred and is continuing) to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within thirty (30) days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower and any Additional Borrower to a successor Administrative Agent shall
be the same as those payable to its predecessor unless otherwise agreed between
the Borrower, any Additional Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article
VIII and Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

Subject to the appointment and acceptance of a successor Collateral Agent as
provided in this paragraph, the Collateral Agent may resign at any time by
notifying the Lenders, the Borrower and any Additional Borrower. Upon any such
resignation, the Required Lenders shall have the right (with the consent of the
Borrower and any Additional Borrower (such consent not to be unreasonably
withheld or delayed); provided that no consent of the Borrower or any Additional
Borrower shall be required if an Event of Default under clause (a), (b), (h),
(i) or (j) of Article VII has occurred and is continuing) to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within thirty (30) days after the
retiring Collateral Agent gives notice of its resignation, then the retiring
Collateral Agent may, on behalf of the Lenders, appoint a successor Collateral
Agent which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank. Upon the acceptance of its appointment as Collateral
Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Collateral Agent, and the retiring Collateral Agent shall be discharged from its
duties and obligations hereunder. The fees payable by the Borrower and any
Additional Borrower to a successor Collateral Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Collateral Agent’s resignation hereunder, the provisions of
this Article VIII and Section 9.03 shall continue in effect for the benefit of
such retiring Collateral Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Collateral Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such

 

135



--------------------------------------------------------------------------------

documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

None of the Lenders, if any, identified in this Agreement as a Lead Arranger, a
Co-Documentation Agent or a Co-Syndication Agent shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
such Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to the
relevant Lenders in their respective capacities as a Lead Arranger,
Co-Documentation Agent and/or Co-Syndication Agent, as applicable, as it makes
with respect to the Agents in the preceding paragraph.

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Agents) authorized to act for, any other Lender. The Agents shall have the
exclusive right on behalf of the Lenders to enforce the payment of the principal
of and interest on any Loan after the date such principal or interest has become
due and payable pursuant to the terms of this Agreement.

In their respective capacities, the Agents are “representatives” of the Secured
Parties within the meaning of the term “secured party” as defined in the New
York Uniform Commercial Code. Each Lender authorizes the Agents to enter into
each of the Collateral Documents to which it is a party and to take all action
contemplated by such documents. Each Lender agrees that no Secured Party (other
than the Agents) shall have the right individually to seek to realize upon the
security granted by any Collateral Document, it being understood and agreed that
such rights and remedies may be exercised solely by the Agents for the benefit
of the Secured Parties upon the terms of the Collateral Documents. In the event
that any Collateral is hereafter pledged by any Person as collateral security
for the Secured Obligations, the Agents are hereby authorized, and hereby
granted a power of attorney, to execute and deliver on behalf of the Secured
Parties any Loan Documents necessary or appropriate to grant and perfect a Lien
on such Collateral in favor of the Collateral Agent on behalf of the Secured
Parties. The Lenders hereby authorize the Collateral Agent to release or, as
applicable, subordinate any Lien granted to or held by the Collateral Agent upon
any Collateral and to enter into non-disturbance or similar agreements, in each
case, in connection with any Indebtedness incurred pursuant to
Section 6.01(b)(xvi)(ii) and any other Indebtedness described in Section 9.13,
in connection with dispositions of assets permitted under Section 6.02 or, other
than with respect to lien release, in connection with licensing or sub-licensing
transactions permitted under Sections 6.02 and 6.03, all as described further
therein. Upon request by the Collateral Agent at any time, the Lenders will
confirm in writing the Collateral Agent’s authority to release or subordinate
particular types or items of Collateral and enter into non-disturbance or
similar agreements pursuant hereto.

The Administrative Agent and the Collateral Agent are authorized to enter into
any Intercreditor Agreement (and any amendments, amendments and restatements,
restatements or waivers of or supplements to or other modifications to, and
extensions, restructuring, renewals, replacements of, such agreements) in
connection with the incurrence by any Loan Party of any Permitted Junior Secured
Refinancing Debt, Permitted Pari Passu Secured Refinancing Debt or Permitted
Refinancing Indebtedness with respect thereto, or any other Indebtedness
permitted by the terms of this Agreement to be secured by the Collateral on a
pari passu or junior priority secured basis, in each case in order to permit
such Indebtedness to be secured by a valid, perfected Lien (with such priority
as may be designated by Irish Holdco or relevant Restricted Subsidiary, to the
extent such priority is permitted by the Loan Documents), and the parties hereto
acknowledge that each Intercreditor Agreement is (if entered into) binding upon

 

136



--------------------------------------------------------------------------------

them. Each Lender (a) understands, acknowledges and agrees that Liens may be
created on the Collateral pursuant to the documentation relating to any
Indebtedness incurred as permitted by this Agreement which is (in accordance
with the terms hereof) to be secured thereby, on a pari passu, or junior,
secured basis to the Liens securing the Secured Obligations, which Liens
securing any such other Indebtedness shall be subject to the terms and
conditions of the relevant Intercreditor Agreement executed and delivered as
required hereby, (b) hereby agrees that it will be bound by and will take no
actions contrary to the provisions of the respective Intercreditor Agreement (if
entered into) and (c) hereby authorizes and instructs the Administrative Agent
and Collateral Agent to enter into any Intercreditor Agreement (and any
amendments, amendments and restatements, restatements or waivers of or
supplements to or other modifications to, such agreements) in connection with
the incurrence by any Loan Party of any secured Indebtedness as contemplated
above, in order to permit such Indebtedness to be secured by a valid, perfected
Lien (with such priority as may be designated by the Applicable Borrower or
relevant Restricted Subsidiary, to the extent such priority is permitted by the
Loan Documents), and to subject the Liens on the Collateral securing the Secured
Obligations to the provisions thereof.

ARTICLE IX

Miscellaneous

Section 9.01 Notices. (a) Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by email, as follows:

(i) if to the Borrower or any Loan Party, to the Borrower at: 520 Lake Cook
Road, Suite 520, Deerfield, IL 60015, Attention: Timothy P. Walbert, Telecopy
No.: (847) 572-1372; Telephone No.: (224) 383-3009);

(ii) if to the Administrative Agent, to it at Citibank, N.A., 1615 Brett Road,
Building III, New Castle, DE 19720, Attention: Loan Administration (Email
global.loans.support@citi.com; Telephone No. (302) 894-6010) or such other
office or person as the Administrative Agent may hereafter designate in writing
as such to the other parties hereto; and

(iii) if to any Lender, to it at its address (or telecopy number) set forth in
its Administrative Questionnaire.

(b) Notices and other communications to the Administrative Agent or the Lenders
hereunder may be delivered or furnished by electronic communications pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower (or any Additional Borrower) may, in their discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS

 

137



--------------------------------------------------------------------------------

FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent or any of
its Related Parties or any Lead Arranger (collectively, the “Agent Parties”)
have any liability to any Loan Party, any Lender, or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of any Loan Party’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to any Loan Party, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(d) Any party hereto may change its address, email address or telephone number
for notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt. Furthermore, each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States Federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to Irish Holdco, the Borrower or their
respective subsidiaries and its or their securities for purposes of United
States Federal or state securities laws.

Section 9.02 Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, the Collateral Agent or any Lender in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Applicable Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this
Section 9.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, the
Collateral Agent or any Lender may have had notice or knowledge of such Default
at the time.

(b) Except as provided in Section 2.17 with respect to an Incremental Amendment,
Section 2.19 with respect to an Extension Amendment and Section 2.21 with
respect to a Refinancing Amendment, neither this Agreement, any other Loan
Document nor any provision hereof or thereof may be waived, amended or modified
except pursuant to an agreement or agreements in writing entered into by (A) the
Applicable Borrower and the Required Lenders or by the Applicable Borrower and
the Administrative Agent with the consent of the Required Lenders; provided that
no such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the

 

138



--------------------------------------------------------------------------------

principal amount of any Loan or reduce the rate of interest thereon or reduce
any fees payable hereunder, without the written consent of each Lender directly
affected thereby; provided that only the consent of the Required Lenders shall
be necessary to reduce or waive any obligation of the Borrower and any
Additional Borrower to pay interest or fees at the applicable default rate set
forth in Section 2.10(c), (iii) postpone the scheduled date of payment of the
principal amount of any Loan (other than any reduction of the amount of, or any
extension of the payment date for, the mandatory prepayments required under
Section 2.08, in each case which shall only require the approval of the Required
Lenders), or any interest thereon (other than interest payable at the applicable
default rate of interest set forth in Section 2.10(c)), or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby, (iv) change Section 2.15(b) or
(c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender directly and adversely
affected thereby, (v) change any of the provisions of this Section 9.02 or the
definitions of “Required Lenders” or “Majority in Interest” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender (it being
understood that, solely with the consent of the parties prescribed by
Section 2.17 or Section 2.21 to be parties to an Incremental Amendment or a
Refinancing Amendment, as applicable, Incremental Loans and Other Refinancing
Loans may be included in the determination of Required Lenders on substantially
the same basis as the Term Loans are included on the Closing Date), (vi) release
all or substantially all of the Guarantors from their obligations under the
Guaranty without the written consent of each Lender, (vii) except as provided in
Section 9.13 or in any Collateral Document, release all or substantially all of
the Collateral, without the written consent of each Lender or (viii) change any
provisions of any Loan Document in a manner that by its terms adversely affects
the rights in respect of payments due (including, for the avoidance of doubt,
scheduled date of payment of the principal amount of any Loan (or any interest
thereon), mandatory prepayments or postpone the scheduled date of expiration of
any Commitment) to Lenders holding Loans of any Class differently than those
holding Loans of any other Class without the written consent of Lenders
representing a Majority in Interest of each adversely affected Class; provided,
further, that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent or the Collateral Agent hereunder
without the prior written consent of the Administrative Agent or the Collateral
Agent, as the case may be.

(c) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrower (and any Additional
Borrower) (x) to add one or more credit facilities (in addition to the
Incremental Term Loans pursuant to an Incremental Amendment and any Credit
Agreement Refinancing Indebtedness pursuant to a Refinancing Amendment) to this
Agreement and to permit extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the Term
Loans, Incremental Term Loans and the accrued interest and fees in respect
thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Lenders, and for
purposes of the relevant provisions of Section 2.15(b).

(d) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower (or Additional Borrower, as applicable) may elect to replace a
Non-Consenting Lender as a Lender party to this Agreement; provided that,
concurrently with such replacement, (i) another bank or other entity

 

139



--------------------------------------------------------------------------------

(which is reasonably satisfactory to the Borrower (or Additional Borrower, as
applicable) and the Administrative Agent) shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, and (ii) the Borrower (or Additional
Borrower, as applicable) shall pay to such Non-Consenting Lender in same day
funds on the day of such replacement (1) all interest, fees and other amounts
then accrued but unpaid to such Non-Consenting Lender by each Borrower hereunder
to and including the date of termination, including without limitation payments
due to such Non-Consenting Lender under Sections 2.12 and 2.14, (2) an amount,
if any, equal to the payment which would have been due to such Lender on the day
of such replacement under Section 2.13 had the Loans of such Non-Consenting
Lender been prepaid on such date rather than sold to the replacement Lender and
(3) any amounts owing to such Lender pursuant to Section 2.09(b). A Lender shall
not be required to make any such assignment and delegation if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the Borrower to require such assignment and delegation cease to apply.

(e) Notwithstanding anything to the contrary herein, (i) if following the date
hereof, the Administrative Agent and any Loan Party shall have jointly
identified an ambiguity, inconsistency, obvious error or any error or omission
of a technical or immaterial nature, in each case, in any provision of the Loan
Documents, then the Administrative Agent and the Borrower (and Additional
Borrower, as applicable) shall be permitted to amend such provision and such
amendment shall become effective without any further action or consent of any
other party to any Loan Documents if the same is not objected to in writing by
the Required Lenders within five (5) Business Days following receipt of notice
thereof (which notice shall be given at least five (5) Business Days prior to
any such amendment) and (ii) guarantees, collateral security agreements, pledge
agreements and related documents (if any) executed by the Loan Parties in
connection with this Agreement may be in a form reasonably determined by the
Administrative Agent and may be amended, supplemented and/or waived with the
consent of the Administrative Agent at the request of the Borrower (or
Additional Borrower, as applicable) without the input or need to obtain the
consent of any other Lenders if such amendment or waiver is delivered in order
(x) to comply with local law or advice of local counsel, (y) to cure
ambiguities, omissions or defects or (z) to cause such guarantees, collateral
security agreements, pledge agreement or other documents to be consistent with
this Agreement and the other Loan Documents.

Section 9.03 Expenses; Indemnity; Damage Waiver. (a) Irish Holdco and the
Borrower shall pay (i) all reasonable and documented out-of-pocket expenses
incurred by the Agents, the Lead Arrangers and their respective Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Agents, in connection with the syndication and distribution (including, without
limitation, via the internet or through a service such as Intralinks) of the
credit facilities provided for herein, the preparation and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and, (ii) all documented
out-of-pocket expenses incurred by the Administrative Agent, the Collateral
Agent or any Lender, including the reasonable fees, charges and disbursements of
any counsel (other than in-house counsel) for the Administrative Agent, the
Collateral Agent or any Lender, in connection with the enforcement or protection
of its rights in connection with this Agreement and any other Loan Document,
including its rights under this Section 9.03, or in connection with the Loans
made hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans. Notwithstanding
the foregoing, in no event shall Irish Holdco or the Borrower be required to
reimburse the Lenders for more than one counsel to the Agents (and up to one
local counsel in each applicable jurisdiction and regulatory counsel) and one

 

140



--------------------------------------------------------------------------------

counsel for all of the other Lenders (and up to one local counsel in each
applicable jurisdiction and regulatory counsel), unless a Lender or its counsel
determines that it would create actual or potential conflicts of interest to not
have individual counsel, in which case each Lender may have its own counsel
which shall be reimbursed in accordance with the foregoing; provided, that same
shall be limited to (A) one counsel to the Administrative Agent and for the
Lenders (taken together as a single group or client), (B) if necessary, one
local counsel required in any relevant local jurisdiction and applicable special
regulatory counsel and (C) if representation of the Administrative Agent and/or
all Lenders in such matter by a single counsel would be inappropriate based on
the advice of legal counsel due to the existence of an actual or potential
conflict of interest, one additional counsel for the Administrative Agent and
for each Lender subject to such conflict.

(b) Irish Holdco and the Borrower shall, and jointly and severally agree to,
indemnify the Administrative Agent, the Collateral Agent, the Lead Arrangers and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of any Loan
Document or any agreement or instrument contemplated thereby, the performance by
the parties hereto of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or the use of the proceeds therefrom, (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by Irish Holdco or any of its Subsidiaries, or any Environmental
Liability related in any way to Irish Holdco or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether (x) any Indemnitee is a party thereto or
(y) such matter is initiated by a third party or by Irish Holdco or any of its
affiliates; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or any of its Related Parties, (y) result
from a claim brought by any Loan Party against any Indemnitee for a material
breach of such Indemnitee’s obligations hereunder or under any other Loan
Document (it being understood and agreed that the failure by any Lender to fund
any portion of its 2015 Term Loan Commitment hereunder when the conditions set
forth in Section 4.01 have been satisfied and/or waived in accordance with this
Agreement shall be deemed a material breach, and (z) result from disputes solely
among Indemnitees not involving any act or omission of any Loan Party or any of
their respective Related Parties (other than a dispute against the Agents or the
Lead Arrangers in their capacities as such). Without limiting the provisions of
Section 2.14(c), this Section 9.03(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. from a non-Tax
claim.

(c) To the extent that Irish Holdco or the Borrower fail to pay any amount
required to be paid by it to the Administrative Agent or the Collateral Agent
under paragraph (a) or (b) of this Section 9.03, each Lender severally agrees to
pay to the Administrative Agent or the Collateral Agent, as the case may be,
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount (it being understood that the Borrower’s failure to pay any such amount
shall not relieve the Borrower of any default in the payment thereof); provided
that the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent or the Collateral Agent in its capacity as such.

 

141



--------------------------------------------------------------------------------

(d) To the extent permitted by applicable law, neither Irish Holdco nor the
Borrower shall assert, and hereby waive, any claim against any Indemnitee
(i) for any damages arising from the use by others of information or other
materials obtained through telecommunications, electronic or other information
transmission systems (including the Internet) other than damages that are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or any of its Related Parties, or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or the use of the
proceeds thereof.

(e) All amounts due under this Section 9.03 shall be payable not later than
fifteen (15) days after written demand therefor.

Section 9.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) neither
Irish Holdco, the Borrower nor any Additional Borrower may assign or otherwise
transfer any of their rights or obligations hereunder (and any attempted
assignment or transfer by any of Irish Holdco or the Borrower shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except to an Eligible Transferee. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section 9.04) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than (x) Irish Holdco and its
Affiliates, except to the extent permitted in Section 2.20 and (y) any Person
that is not an Eligible Transferee) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it) with the prior written consent of:

(A) the Applicable Borrower (such consent not to be unreasonably withheld,
delayed or conditioned); provided that any Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received written notice thereof; provided, further, that no consent of the
Applicable Borrower shall be required for (x) any assignment by any Agent, Lead
Arranger (or any affiliate thereof) of Term Loans or related commitments
pursuant to the primary syndication of such Term Loans and related commitments
or (y) an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or,
if an Event of Default under clause (a), (b), (h), (i) or (j) of Article VII has
occurred and is continuing, any other assignee; and

(B) the Administrative Agent (such consent not to be unreasonably withheld or
delayed); provided that no consent of the Administrative Agent shall be required
for an assignment of all or any portion of a Term Loan to a Lender, an Affiliate
of a Lender or an Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

 

142



--------------------------------------------------------------------------------

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
applicable Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $1,000,000 unless each of the Applicable Borrower and the Administrative
Agent otherwise consent; provided that no such consent of the Applicable
Borrower shall be required if an Event of Default has occurred and is continuing
and this clause shall not be construed to prohibit the assignment of all the
assigning Lender’s rights and obligations in respect of one Class of Commitments
or Loans;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders, and which fee may
be waived at the discretion of the Administrative Agent;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about Irish Holdco and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws;

(E) without the prior written consent of the Administrative Agent, no assignment
shall be made to a prospective assignee that bears a relationship to the
Applicable Borrower as described in Section 108(e)(4) of the Code; and

(F) if, at the time of any assignment, the respective assignee would be entitled
to greater increased cost payments pursuant to Section 2.12 than those that
apply to the respective assignor, then the respective assignee shall not be
entitled to charge the Borrower or any Additional Borrower for any such
increased costs which would otherwise be owed to it pursuant to Section 2.12,
but in each case only to the extent in excess of those that would have applied
to the respective assignor at the time of such assignment.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or investing in commercial loans and
similar extensions of credit in the ordinary course of its business and that is
administered, advised or

 

143



--------------------------------------------------------------------------------

managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section 9.04, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.12, 2.13, 2.14 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section 9.04.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower and any Additional Borrowers, shall maintain at one of its
offices located in the United States a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal amount of and interest on the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive (absent manifest
error), and the Borrower, the Additional Borrowers, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, each Additional Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section 9.04
and any written consent to such assignment required by paragraph (b) of this
Section 9.04, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.04(b),
2.15(d) or 9.03(c), the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.

(c) (i) Any Lender may, without the consent of the Applicable Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(excluding (x) Irish Holdco, the Borrower and their respective Affiliates and
(y) any Person that is not an Eligible Transferee) (a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (C) Irish Holdco, the Borrower and any
Additional Borrower, the Administrative Agent and the other Lenders shall
continue to

 

144



--------------------------------------------------------------------------------

deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and (D) without the prior written
consent of the Administrative Agent, no participation shall be sold to a
prospective participant that bears a relationship to the Applicable Borrower
described in Section 108(e)(4) of the Code. Any agreement or instrument pursuant
to which a Lender sells such a participation shall provide that such Lender
shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section 9.04, the Borrower and each
Additional Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.12, 2.13 and 2.14 (subject to the requirements and
limitations therein including the requirements under Section 2.14(e)) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section 9.04. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender; provided such Participant agrees to be subject to
Section 2.15(c) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.12 or 2.14 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s or
Additional Borrower’s prior written consent (as applicable) or such right to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation. A Participant shall not be
entitled to the benefits of Section 2.14 unless the applicable Borrower or
Additional Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of such Borrower or Additional
Borrower, to comply with Section 2.14(e), Section 2.14(h) and Section 2.16 as
though it were a Lender (it being understood that the documentation required
under Section 2.14(e) shall be delivered to the participating Lender and the
documentation required under Section 2.14(h) and the documentation required for
the purposes of satisfying the procedural formalities referred to in paragraph
(5) of the definition of Irish Qualifying Lender (if required) shall be
delivered to the Administrative Agent and the applicable Borrower or Additional
Borrower). Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the applicable Borrower and Additional
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations and/or Irish law to the extent necessary to claim exemption
from applicable Irish tax. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without

 

145



--------------------------------------------------------------------------------

limitation any pledge or assignment to secure obligations to a Federal Reserve
Bank or any other central bank, and this Section 9.04 shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(e) In the case of any assignment or transfer by a Lender to a new Lender, or
any participation by such Lender in favor of a Participant, of all or any part
of such Lender’s rights and obligations under this Agreement or any of the other
Loan Documents, such Lender and the new Lender or Participant (as applicable)
hereby agree that, for the purposes of Article 1278 and/or Article 1281 of the
Luxembourg Civil Code (to the extent applicable), any assignment, amendment
and/or transfer of any kind permitted under, and made in accordance with the
provisions of, this Agreement or any agreement referred to herein to which a
Luxembourg Guarantor is a party (including any Collateral Document), any
security created or guarantee given under or in connection with this Agreement
or any other Loan Document shall be preserved and shall continue in full force
and effect for the benefit of such new Lender or Participant (as applicable).

Section 9.05 Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid (except for Unliquidated Obligations) and so long as the Commitments have
not expired or terminated. The provisions of Sections 2.12, 2.13, 2.14 and 9.03
and Article VIII shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Loans and the Commitments or the termination of this Agreement or any other Loan
Document or any provision hereof or thereof.

Section 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Agents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective upon the delivery by the Agents, the Lenders,
Irish Holdco, the Borrower and each Subsidiary Guarantor of executed
counterparts of the signature page to this Agreement. For the avoidance of
doubt, upon the effectiveness of this Agreement, the 2015 Term Loan Commitments
shall become enforceable by the Borrower. Delivery of an executed counterpart of
a signature page of this Agreement by facsimile or by email as a “.pdf” or
“.tif” attachment shall be effective as delivery of a manually executed
counterpart of this Agreement.

Section 9.07 Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

146



--------------------------------------------------------------------------------

Section 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency denominated) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of the Borrower or any Guarantor against any of and all of the
Secured Obligations held by such Lender, irrespective of whether or not such
Lender shall have made any demand under the Loan Documents and although such
obligations may be unmatured; provided that any recovery by any Lender or any
Affiliate pursuant to its setoff rights under this Section 9.08 is subject to
the provisions of Section 2.15(c). The rights of each Lender under this
Section 9.08 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

Section 9.09 Governing Law; Jurisdiction; Consent to Service of Process; Foreign
Process Agent. (a) This Agreement and each other Loan Document (except, as to
any other Loan Document, as expressly set forth therein) shall be construed in
accordance with and governed by the law of the State of New York; provided,
however, that (i) the interpretation of the definition of “Target Material
Adverse Effect” and whether there shall have occurred a “Target Material Adverse
Effect”, (ii) whether the Acquisition has been consummated in accordance with
the terms and conditions of the Acquisition Agreement, and (iii) whether the
representations and warranties made by Target and its Subsidiaries in the
Acquisition Agreement are true and correct and whether as a result of any
failure thereof Horizon has the right to terminate its obligations under the
Acquisition Agreement (or the right not to consummate the Acquisition pursuant
to the Acquisition Agreement) shall be determined in accordance with the laws of
the State of Delaware without regards to conflicts of laws principles that would
result in the application of the laws of another jurisdiction.

(b) Each of Irish Holdco, the Borrower and each Subsidiary Guarantor hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the Supreme Court of the State of New York sitting in
New York County and of the United States District Court of the Southern District
of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to any Loan Document, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any Loan Party or its properties in the courts
of any jurisdiction.

(c) Each of Irish Holdco, the Borrower and each Subsidiary Guarantor hereby
irrevocably and unconditionally waives, to the fullest extent they may legally
and effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in paragraph
(b) of this Section 9.09. Each of the parties hereto hereby irrevocably waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court.

 

147



--------------------------------------------------------------------------------

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

(e) Irish Holdco and each Subsidiary Guarantor hereby irrevocably and
unconditionally appoints the Borrower and its successors hereunder (the “Process
Agent”), as its agent to receive on behalf of Irish Holdco and each Subsidiary
Guarantor and their respective property all writs, claims, process and summonses
in any action or proceeding brought against it in the State of New York. Such
service may be made by mailing or delivering a copy of such process to Irish
Holdco and each Subsidiary Guarantor in care of the Process Agent at the address
specified above for the Process Agent, and Irish Holdco and each Subsidiary
Guarantor irrevocably authorizes and directs the Process Agent to accept such
service on its behalf. Failure by the Process Agent to give notice to Irish
Holdco and each Subsidiary Guarantor or failure of Irish Holdco and each
Subsidiary Guarantor to receive notice of such service of process shall not
impair or affect the validity of such service on the Process Agent, Irish Holdco
and each Subsidiary Guarantor, or of any judgment based thereon. Irish Holdco
and each Subsidiary Guarantor covenants and agrees that it shall take any and
all reasonable action, including the execution and filing of any and all
documents, that may be necessary to continue the delegation of the Process Agent
above in full force and effect, and to cause the Process Agent to act as such.
Irish Holdco and each Subsidiary Guarantor hereto further covenants and agrees
to maintain at all times an agent with offices in New York City to act as its
Process Agent. Nothing herein shall in any way be deemed to limit the ability to
serve any such writs, process or summonses in any other manner permitted by
applicable law.

Section 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.10.

Section 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12 Confidentiality. Each of the Administrative Agent, the Collateral
Agent and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and its and their respective directors, officers, employees and
agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,

 

148



--------------------------------------------------------------------------------

(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies under this Agreement or any other Loan Document or any suit, action
or proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 9.12, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its Related Parties) to any
swap, derivative or other transaction relating to Irish Holdco or its Restricted
Subsidiaries and their obligations, (g) on a confidential basis to (i) any
rating agency in connection with rating Irish Holdco or its Subsidiaries or the
facilities evidenced by this Agreement or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the facilities evidenced by this Agreement, (h) with the prior
written consent of Irish Holdco, (i) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section 9.12 by
the disclosing party or its Affiliates, (ii) is independently developed by the
Agents or (iii) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than Irish Holdco or the Borrower,
(j) in consultation with the Lead Arrangers, to any prospective additional Agent
and to such additional Agent’s respective officers, directors, employees,
attorneys, accountants and advisors, in each case on a confidential basis or
(k) for purposes of establishing a “due diligence” defense. For the purposes of
this Section 9.12, “Information” means all information received from Irish
Holdco or the Borrower relating to Irish Holdco or the Borrower or their
respective businesses, other than any such information that is available to the
Administrative Agent, the Collateral Agent or any Lender on a nonconfidential
basis prior to disclosure by Irish Holdco or the Borrower. Any Person required
to maintain the confidentiality of Information as provided in this Section 9.12
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Section 9.13 Release of Liens and Guarantees. (a) A Subsidiary Guarantor (that
is not the Borrower or an Additional Borrower) shall automatically be released
from its obligations under the Loan Documents upon the consummation of any
transaction permitted by this Agreement as a result of which such Subsidiary
Guarantor ceases to be a Restricted Subsidiary; provided that, if so required by
this Agreement, the Required Lenders shall have consented to such transaction
and the terms of such consent shall not have provided otherwise.

(b) Upon the termination of all the Commitments and payment and satisfaction in
full in cash of all Secured Obligations (other than Unliquidated Obligations for
which no claim has been made), the security interests in the Collateral created
by the Collateral Documents shall be automatically released.

(c) Upon (i) any Disposition (other than any lease or license) by any Loan Party
(other than to Irish Holdco or any Restricted Subsidiary) of any Collateral in a
transaction permitted under this Agreement, (ii) any Disposition in connection
with any exercise of remedies of the Administrative Agent, the Collateral Agent
and the Lenders pursuant to Article VII, (iii) any Disposition by any Loan Party
of any Permitted Receivables Facility Assets in connection with a Permitted
Receivables Facility or (iv) the effectiveness of any written consent to the
release of the security interest created under any Collateral Document in any
Collateral pursuant to Section 9.02, the security interests in such Collateral
created by the Collateral Documents shall be automatically released.

(d) In addition, upon the request of any holder of obligations secured by such
Lien or, in the case of a license or sub-license, the applicable licensee or
sub-licensee, the Collateral Agent shall, at the reasonable request of the
Borrower, (A) subordinate any Lien on any Collateral to the holder

 

149



--------------------------------------------------------------------------------

of any Liens on such Collateral permitted under clauses (2)(i),
(2)(ii) (provided that such Collateral to be subordinated shall be limited to
accounts, inventory, payment intangibles and the proceeds thereof), (7) (insofar
as such Liens are replacements or substitutes for Liens permitted by clause
(4) or (5)), (9), (10), (11), (21), (22), and (25) of the definition of
Permitted Liens, and (B) enter into subordination, non-disturbance and similar
agreements in connection with the licensing of intellectual property and other
general intangibles permitted under this Agreement to the extent reasonably
requested by a licensee thereof.

(e) In connection with any termination, release or subordination, or in
connection with any Indebtedness incurred pursuant to Section 6.01(b)(xvi)(ii)
or in connection with any licensing or sub-licensing transactions permitted
pursuant to Sections 6.02 and 6.03, the entry into non-disturbance or similar
agreement, in each case, pursuant to this Section 9.13, the Collateral Agent
shall execute and deliver to any Loan Party, at such Loan Party’s expense, all
documents that such Loan Party shall reasonably request to evidence such
termination, release or subordination, or reasonably required in order to
reflect such non-disturbance or similar agreement, in accordance with
Section 9.02; provided, however, that (i) the Collateral Agent shall not be
required to execute any such document on terms which, in the Collateral Agent’s
reasonable opinion, would expose the Collateral Agent to liability or create any
obligation or, without limiting the foregoing, in the case of a termination or
release, entail any consequence other than the release of such Liens without
recourse or warranty, and (ii) any such release shall not in any manner
discharge, affect or impair the Secured Obligations or any Liens upon (or
obligations of Irish Holdco or any Subsidiary in respect of) all interests
retained by Irish Holdco or any Subsidiary, including (without limitation) the
proceeds of the sale, all of which shall continue to constitute part of the
Collateral. Any execution and delivery of documents pursuant to this
Section 9.13 shall be without recourse to or warranty by the Collateral Agent.

Section 9.14 USA PATRIOT Act. Each Lender that is subject to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “USA Patriot Act”) hereby notifies each Loan Party that pursuant to
the requirements of the USA Patriot Act, it is required to obtain, verify and
record information that identifies such Loan Party, which information includes
the name and address of such Loan Party and other information that will allow
such Lender to identify such Loan Party in accordance with the USA Patriot Act.

Section 9.15 Appointment for Perfection. Each Lender hereby appoints the
Collateral Agent and each other Lender as its agent for the purpose of
perfecting Liens, for the benefit of the Administrative Agent, the Collateral
Agent and the Secured Parties, in assets which, in accordance with Article 9 of
the UCC or any other applicable law can be perfected by possession. Should any
Lender (other than the Collateral Agent) obtain possession of any such
Collateral, such Lender shall notify the Collateral Agent thereof, and, promptly
upon the Administrative Agent’s request therefor shall deliver such Collateral
to the Collateral Agent or otherwise deal with such Collateral in accordance
with the Collateral Agent’s instructions.

Section 9.16 No Fiduciary Relationship. Each of Irish Holdco and Borrower, on
behalf of itself and its Subsidiaries, agrees that, in connection with all
aspects of the transactions contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document) and any communications in connection therewith: (i) (A) the arranging
and other services regarding this Agreement provided by the Lenders are
arm’s-length commercial transactions between Irish Holdco and its Affiliates, on
the one hand, and the Lenders and their Affiliates, on the other hand, (B) it
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) it is capable of evaluating, and
understands and accepts, the terms, risks and

 

150



--------------------------------------------------------------------------------

conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Lenders and their Affiliates is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for Irish Holdco, the Borrower or any of their respective
Affiliates, or any other Person and (B) no Lender or any of its Affiliates has
any obligation to Irish Holdco, the Borrower or any of their respective
Affiliates with respect to the transactions contemplated hereby except, in the
case of a Lender, those obligations expressly set forth herein and in the other
Loan Documents; and (iii) each of the Lenders and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of Irish Holdco, Horizon and their respective Affiliates, and
no Lender or any of its Affiliates has any obligation to disclose any of such
interests to Irish Holdco, the Borrower or their respective Affiliates. To the
fullest extent permitted by law, Irish Holdco and the Borrower hereby waive and
release any claims that they may have against each of the Lenders and their
Affiliates with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

Section 9.17 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

ARTICLE X

The Guaranty

Section 10.01 The Guarantee. (a) The Guarantors hereby, jointly and severally,
guarantee to each Secured Party as hereinafter provided, as primary obligor and
not merely as surety, the payment of the Secured Obligations in full in cash
when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) strictly in
accordance with the terms thereof. Each Guarantor hereby further jointly and
severally agrees that if any of the Secured Obligations are not paid in full in
cash when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise), each
Guarantor will promptly pay the same, without any demand or notice whatsoever,
and that in the case of any extension of time of payment or renewal of any of
the Secured Obligations, the same will be promptly paid in full in cash when due
(whether at extended maturity, as a mandatory prepayment, by acceleration, as a
mandatory cash collateralization or otherwise) in accordance with the terms of
such extension or renewal.

(a)

(b) Each Guarantor, and by its acceptance of this Guaranty, the Administrative
Agent and each other Secured Party, hereby confirms that it is the intention of
all such Persons that this Guaranty and the Obligations of each Guarantor
hereunder not constitute a fraudulent transfer or conveyance for purposes of any
Debtor Relief Law, the Uniform Fraudulent Conveyance Act, the

 

151



--------------------------------------------------------------------------------

Uniform Fraudulent Transfer Act or any similar foreign, federal or state law to
the extent applicable to this Guaranty and the Obligations of each Guarantor
hereunder. To effectuate the foregoing intention, the Administrative Agent, the
other Secured Parties and the Guarantors hereby irrevocably agree that the
Obligations of each Guarantor under this Guaranty at any time shall be limited
to the maximum amount as will result in the Obligations of such Guarantor under
this Guaranty not constituting a fraudulent transfer or conveyance under
applicable law after giving full effect to such Guarantor’s contribution rights
but before taking into account any liabilities of such Guarantor under any other
guarantee of such Guarantor other than any other guarantee of any obligations
that are secured on a pari passu basis with the Obligations.

Section 10.02 Obligations Unconditional. (a) The obligations of the Guarantors
under Section 10.01 are absolute and unconditional, irrespective of the value,
genuineness, validity, regularity or enforceability of any of the Loan Documents
or other documents relating to the Secured Obligations, or any substitution,
release, impairment or exchange of any other guarantee of or security for any of
the Secured Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor
(other than payment in full in cash of the Secured Obligations, other than
Unliquidated Obligations for which no claim has been made), it being the intent
of this Section 10.02 that the obligations of the Guarantors hereunder shall be
absolute and unconditional under any and all circumstances. Each Guarantor
agrees that it shall have no right of subrogation, indemnity, reimbursement or
contribution against any other Guarantor for amounts paid under this Article X
until such time as the Secured Obligations (other than Unliquidated Obligations
for which no claim has been made) have been indefeasibly paid in full in cash
and the Commitments have expired or terminated.

Without limiting the generality of the foregoing, it is agreed that, to the
fullest extent permitted by law, the occurrence of any one or more of the
following shall not alter or impair the liability of any Guarantor hereunder,
which shall remain absolute and unconditional as described above:

(b) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Secured Obligations shall
be extended, or such performance or compliance shall be waived;

(c) the maturity of any of the Secured Obligations shall be accelerated, or any
of the Secured Obligations shall be modified, supplemented or amended in any
respect, or any right under any of the Loan Documents or other documents
relating to the Secured Obligations shall be waived or any other guarantee of
any of the Secured Obligations or any security therefor shall be released,
impaired or exchanged in whole or in part or otherwise dealt with;

(d) any Lien granted to, or in favor of, the Administrative Agent, the
Collateral Agent or any other holder of the Secured Obligations as security for
any of the Secured Obligations shall fail to attach or be perfected; or

(e) any of the Secured Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of Guarantor).

(f) any failure or omission to assert or enforce or agreement or election not to
assert or enforce, delay in enforcement, or the stay or enjoining, by order of
court, by operation of law or otherwise, of the exercise or enforcement of, any
claim or demand or any right, power or remedy

 

152



--------------------------------------------------------------------------------

(whether arising under any Loan Document, any Swap Agreement or any Cash
Management Agreement, at law, in equity or otherwise) with respect to the
Secured Obligations or any agreement relating thereto, or with respect to any
other guaranty of or security for the payment of the Secured Obligations;

(g) any exercise of remedies with respect to any security for the Secured
Obligations (including, without limitation, any collateral, including the
Collateral, securing or purporting to secure any of the Secured Obligations) at
such time and in such order and in such manner as the Collateral Agent and the
Secured Parties may decide and whether or not every aspect thereof is
commercially reasonable and whether or not such action constitutes an election
of remedies and even if such action operates to impair or extinguish any right
of reimbursement or subrogation or other right or remedy that any Guarantor
would otherwise have, and without limiting the generality of the foregoing or
any other provisions hereof, each Guarantor hereby expressly waives any and all
benefits which might otherwise be available to such Guarantor under applicable
law, including without limitation, California Civil Code Sections 2809, 2810,
2819, 2939, 2845, 2848, 2849, 2850, 2855, 2899 and 3433;

(h) any other circumstance whatsoever which may or might in any manner or to any
extent vary the risk of any Guarantor as an obligor in respect of the Secured
Obligations or which constitutes, or might be construed to constitute, an
equitable or legal discharge of the Borrower or any other Guarantor for the
Secured Obligations, or of such Guarantor under the guarantee contained in this
Article X or of any security interest granted by any Guarantor, whether in an
Insolvency or Liquidation Proceeding or in any other instance; or

(i) with respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent, the Collateral
Agent or any other holder of the Secured Obligations exhaust any right, power or
remedy or proceed against any Person under any of the Loan Documents or other
documents relating to the Secured Obligations, or against any other Person under
any other guarantee of, or security for, any of the Secured Obligations.

Section 10.03 Reinstatement. The obligations of each Guarantor under this
Article X shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Person in respect of the Secured
Obligations is rescinded or must be otherwise restored by any holder of any of
the Secured Obligations, whether as a result of any proceedings under any Debtor
Relief Law, and each Guarantor agrees that it will jointly and severally
indemnify the Administrative Agent and each holder of the Secured Obligations on
demand for all reasonable costs and expenses (including, without limitation, the
fees, charges and disbursements of counsel) incurred by the Administrative Agent
or such holder of the Secured Obligations in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any proceedings under any debtor relief law.

Section 10.04 Certain Additional Waivers. Each Guarantor further agrees that it
shall have no right of recourse to security for the Secured Obligations, except
through the exercise of rights of subrogation pursuant to Section 10.02 and
through the exercise of rights of contribution pursuant to Section 10.06.

Section 10.05 Remedies. Each Guarantor agrees that, to the fullest extent
permitted by law, as between the Guarantors, on the one hand, and the
Administrative Agent, the Collateral Agent and the other holders of the Secured
Obligations, on the other hand, the Secured Obligations may be declared to be
forthwith due and payable as provided in Article VII (and shall be deemed to
have become

 

153



--------------------------------------------------------------------------------

automatically due and payable in the circumstances provided in said Article VII)
for purposes of Section 10.01 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Secured Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Secured Obligations being deemed
to have become automatically due and payable), the Secured Obligations (whether
or not due and payable by any other Person) shall forthwith become due and
payable by each Guarantor for purposes of Section 10.01. Each Guarantor
acknowledges and agrees that its respective obligations hereunder are secured in
accordance with the terms of the Collateral Documents and that the holders of
the Secured Obligations may exercise their remedies thereunder in accordance
with the terms thereof.

Section 10.06 Rights of Contribution. Each Guarantor agrees that, in connection
with payments made hereunder, each Guarantor shall have contribution rights
against the other Guarantors as permitted under applicable law. Such
contribution rights shall be subordinate and subject in right of payment to the
obligations of such Guarantors under the Loan Documents and no Guarantor shall
exercise such rights of contribution until all Secured Obligations (other than
Unliquidated Obligations for which no claim has been made) have been
indefeasibly paid in full in cash and the Commitments have terminated.

Section 10.07 Guaranty of Payment; Continuing Guarantee. The guarantee given by
each Guarantor in this Article X is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Secured Obligations whenever
arising.

Section 10.08 Guarantee Limitations. Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Documents, the guarantee
obligations of each Guarantor established in Luxembourg (a “Luxembourg
Guarantor”) in respect of the obligations of Irish Holdco or any of its
Subsidiaries which is not a direct or indirect subsidiary of such relevant
Luxembourg Guarantor shall be limited at any time to an aggregate amount not
exceeding 95% of the greater of:

(a) the Luxembourg Guarantor’s own funds (capitaux propres), as referred to in
article 34 of the Luxembourg Law dated 19 December 2002 concerning the trade and
companies register and the accounting and annual accounts of undertakings, as
amended (the “2002 Law”), increased by the amount of any debts owed to a company
of the same group of the Luxembourg Guarantor, as shown in (x) the latest
interim financial statements available (if any), at the date of demand of
payment under this Agreement or, if not available, (y) the latest annual
financial statements (comptes annuels) available at the date of demand of
payment under this Agreement; and

(b) the Luxembourg Guarantor’s own funds (capitaux propres), as referred to in
article 34 of the 2002 Law, increased by the amount of any debts owed to a
company of the same group of the Guarantor, at the date of entry into this
Agreement.

The limitation set forth under items (i) and (ii) above shall not apply to any
amounts borrowed under this Agreement and made available, in any form
whatsoever, to the Luxembourg Guarantor or any of its direct or indirect
subsidiaries.

Section 10.09 Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under the Guarantees in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 10.09 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this
Section 10.09, or otherwise under the Guarantees, as it relates to such

 

154



--------------------------------------------------------------------------------

Loan Party, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section shall remain in full force and effect
until a Discharge of Guaranteed Obligations. Each Qualified ECP Guarantor
intends that this Section 10.09 constitute, and this Section 10.09 shall be
deemed to constitute, a “keepwell, support, or other agreement” for the benefit
of each other Loan Party for all purposes of Section1a(18)(A)(v)(II) of the
Commodity Exchange Act.

Limitation on Guarantees by Excluded Subsidiaries. Notwithstanding anything in
this Agreement to the contrary, with respect to each of the Borrower and any
Additional Borrower that is organized under the law of the United States (or any
state thereof) and that is treated as a United States person for U.S. federal
income tax purposes, no Excluded Subsidiary of the type specified in clause
(b) of the definition thereof with respect to such Applicable Borrower will
guarantee the Obligations of such Applicable Borrower.

Section 10.10 Limitation on Guarantees by Excluded Subsidiaries. Notwithstanding
anything in this Agreement to the contrary, with respect to each of the Borrower
and any Additional Borrower that is organized under the law of the United States
(or any state thereof) and that is treated as a United States person for U.S.
federal income tax purposes, no Excluded Subsidiary of the type specified in
clause (b) of the definition thereof with respect to such Applicable Borrower
will guarantee the Obligations of such Applicable Borrower.

****

 

155



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers or other authorized signatories
as of the day and year first above written.

 

 

HORIZON PHARMA, INC.

HORIZON PHARMA HOLDINGS, USA, INC.

HORIZON PHARMA USA, INC.

HZNP USA, INC.

By: /s/ Paul W. Hoelscher

Name: Paul W. Hoelscher

Title: Chief Financial Officer

Credit Agreement



--------------------------------------------------------------------------------

HORIZON PHARMA PUBLIC LIMITED COMPANY By: /s/ David Kelly

Name: David Kelly

Title: Director

HORIZON PHARMA AON LIMITED By: /s/ Kevin Insley

Name: Kevin Insley

Title: Director

HORIZON PHARMA CAPITAL LIMITED By: /s/ David Kelly

Name: David Kelly

Title: Director

HORIZON PHARMA CEATHAIR LIMITED By: /s/ David Kelly

Name: David Kelly

Title: Director

HORIZON PHARMA DÓ LIMITED By: /s/ Kevin Insley

Name: Kevin Insley

Title: Director

HORIZON PHARMA FINANCE LIMITED By: /s/ David Kelly

Name: David Kelly

Title: Director

Credit Agreement



--------------------------------------------------------------------------------

HORIZON PHARMA HOLDINGS LIMITED By: /s/ David Kelly

Name: David Kelly

Title: Director

HORIZON PHARMA HOLDINGS 2 LIMITED By: /s/ David Kelly

Name: David Kelly

Title: Director

HORIZON PHARMA IRELAND LIMITED By: /s/ David Kelly

Name: David Kelly

Title: Director

HORIZON PHARMA SERVICES LIMITED By: /s/ David Kelly

Name: David Kelly

Title: Director

HORIZON PHARMA TRÍ LIMITED By: /s/ Kevin Insley

Name: Kevin Insley

Title: Director

HZNP LIMITED By: /s/ Kevin Insley

Name: Kevin Insley

Title: Director

Credit Agreement



--------------------------------------------------------------------------------

HORIZON PHARMA FINANCE S.À.R.L By: /s/ David Kelly

Name: David Kelly

Title: Director

HORIZON PHARMA INVESTMENT LIMITED By: /s/ David Kelly

Name: David Kelly

Title: Director

Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A.

    individually, as Administrative Agent, Collateral

    Agent and Lender

By: /s/ Stuart Dickson

Name: Stuart Dickson

Title: Vice President

Credit Agreement